Exhibit 10.4

SECOND AMENDMENT TO AMENDED AND RESTATED FACILITY AGREEMENT AND FIRST AMENDMENT
TO AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED FACILITY AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of March 31, 2019, by and among ENDOLOGIX, INC.,
a Delaware corporation (the “Borrower”), the other Loan Parties party hereto,
the Lenders party hereto and Deerfield Private Design Fund IV, L.P., as agent
for itself and the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the other Loan Parties party thereto, Agent and the
Lenders party thereto are parties to that certain Amended and Restated Facility
Agreement dated as of August 9, 2018 (as amended, restated, supplemented or
otherwise modified from time to time to (and not including) the date hereof,
including by that certain First Amendment to Amended and Restated Facility
Agreement, dated as of November 20, 2018, by and among the Borrower, the other
Loan Parties party thereto, the Lenders party thereto and Agent, the “Facility
Agreement”);

WHEREAS, the Borrower, the other Loan Parties party thereto and Agent are
parties to that certain Amended and Restated Guaranty and Security Agreement
dated as of August 9, 2018 (as in effect as of the date hereof without giving
effect to the amendments thereto set forth herein, the “Security Agreement”);

WHEREAS, the Borrower has requested that Agent and the Lenders (a) amend certain
provisions of the Facility Agreement, the Security Agreement, the First Out
Waterfall Notes and the Warrants and (b) waive certain Designated Occurrences
(as defined below) under the Facility Agreement, and, subject to certain terms
and limitations and the satisfaction of the conditions set forth herein, Agent
and the Lenders are willing to do so, on the terms set forth herein; and

WHEREAS, the Facility Agreement, the Security Agreement, the First Out Waterfall
Notes and the Warrants are being amended as part of, and pursuant to, a Plan of
Recapitalization and Reorganization of the Borrower described in
Section 368(a)(1)(E) of the Code;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Amended Facility Agreement.

SECTION 2. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 4 of this Amendment, as of the Second Amendment Effective
Date (as defined below):



--------------------------------------------------------------------------------

(a) The Facility Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Exhibit A-I
attached hereto (the “Amended Facility Agreement”);

(b) The Schedules to the Facility Agreement are hereby amended and restated in
their entirety in the form attached hereto as Exhibit A-II.

(c) The Security Agreement is hereby amended by adding the following language to
the end of Section 5.10 thereof immediately before the “.” appearing therein:
“(for the avoidance of doubt, taking into account any cure periods applicable
thereto)”.

(d) The Schedules to the Security Agreement are hereby amended and restated in
their entirety in the form attached hereto as Exhibit A-III.

(e) Each of the First Out Waterfall Notes shall be amended as set forth in the
Second Amendment First Out Waterfall Notes (as defined below);

(f) Each of the Initial Warrants shall be amended as set forth in the Exchanged
Initial Warrants; and

(g) Each of the Additional Warrants shall be amended as set forth in the
Exchanged Additional Warrants.

SECTION 3. Limited Waiver.

(a) Subject to the satisfaction of the conditions precedent set forth in
Section 4 of this Amendment and subject to the terms, conditions and limitations
set forth below, Agent and the Lenders hereby agree as of the Second Amendment
Effective Date that the possible failure to comply with the representations and
covenants of the Facility Agreement specifically mentioned in clauses (i) –
(x) below in this Section 3 solely with respect to the matters and in the
instances specifically mentioned in such clauses (and, for the avoidance of
doubt, not any other failures, matters or instances) (such failures,
collectively, the “Designated Occurrences” and each, a “Designated Occurrence”),
are hereby, solely to the extent expressly set forth below, waived (but, solely
to the extent and subject to any limitations on the length of time of any such
waiver set forth below):

(i) any Default or Event of Default under (y) Section 5.4(c) of the Facility
Agreement which occurred with respect to the failure of the representations and
warranties in the last sentence of Section 3.1(pp) of the Facility Agreement to
be true and correct solely between the dates of January 8, 2019 and March 20,
2019 (such period, the “Minimum Bid Price Requirement Non-Compliance Period”),
and (z) Section 5.4(b)(i)(A) of the Facility Agreement which occurred with
respect to the failure to comply with the obligations of the Borrower set forth
in Section 5.1(p) of the Facility Agreement during the Minimum Bid Price
Requirement Non-Compliance Period, in each case of clause (y) and clause (z),
solely due to the failure to meet the Principal Market’s minimum bid price
requirements during the Minimum Bid Price Requirement Non-Compliance Period ;

 

2



--------------------------------------------------------------------------------

(ii) any Default or Event of Default under Section 5.4(c) of the Facility
Agreement which occurred with respect to the failure of the representations and
warranties in the third and fourth sentences of Section 3.1(uu) and the first
sentence of Section 3.1(ccc) of the Facility Agreement made by the Borrower to
be true and correct between the dates of November 27, 2018 and the day
immediately prior to the date hereof, in each case, solely due to the market
withdrawal of Nellix EndoVascular Aneurysm Sealing System and the suspension of
the CE mark related thereto, in each case, that occurred prior to February 24,
2019;

(iii) any Default or Event of Default under Section 5.4(b)(i)(A) of the Facility
Agreement which occurred with respect to the Loan Parties’ failure to comply
with Section 5.2(xxiv) of the Facility Agreement solely with respect to having
at least $22,500,000 of Global Excess Liquidity as of (A) the end of the last
Business Day of February 2019 and (B) each date that a Borrowing Base
Certificate (as defined the ABL Credit Facility) was delivered under the ABL
Credit Facility or any other ABL Debt Document to the “Third Party Agent” (as
defined in the ABL Credit Facility) between the dates of February 22, 2019 and
the day immediately prior to the date hereof;

(iv) any Default or Event of Default under (x) Section 5.4(b)(i)(A) of the
Facility Agreement which occurred with respect to the Loan Parties’ failure to
comply with Section 5.1(x) of the Facility Agreement prior to the date hereof,
(y) Section 5.4(b)(i)(B) of the Facility Agreement which occurred with respect
to the Loan Parties’ failure to comply with Section 5.3(a) of the Security
Agreement prior to the date hereof, and (z) Section 5.4(c) of the Facility
Agreement which occurred with respect to the failure of the representations and
warranties in the first sentence of Section 3.1(hh) of the Facility Agreement to
be true and correct prior to the date hereof, in each cause of clause (x),
clause (y) and clause (z), solely due to the Borrower’s storage of up to a
maximum aggregate amount of $125,000 in book value (which shall be determined in
accordance with GAAP by the Borrower and with using reasonable and justifiable
calculations and estimations by the Borrower) of computer servers as of the date
hereof at the Flexential Colorado Corp.’s data center located at 3330 E. Lone
Mountain Road, North Las Vegas, NV 89081 pursuant to that certain service order
entered into by the Borrower on September 5, 2018 (which, for the avoidance of
doubt, (A) the Loan Parties represent, warrant, acknowledge and agree that such
location, placement and storage of such computer servers at such location
occurred prior to the date hereof and (B) the parties hereto hereby acknowledge
and agree that the waiver in this clause (v) shall not apply to any other
computer servers, property or assets that may be located, placed or stored at
such location or any other location);

(v) any Default or Event of Default under Section 5.4(b)(i)(A) of the Facility
Agreement which occurred due to the Borrower’s and its Subsidiaries’ failure to
comply with clause (i) of the first sentence of Section 5.1(h) of the Facility
Agreement solely by not timely filing the Borrower’s annual report on a 10-K for
the fiscal year ended December 31, 2018 so long as (A) a Form 12b-25 was
adequately and timely filed in respect of such late 10-K filing and (B) such
10-K is filed with the SEC by no later than April 1, 2019, such that the 10-K
shall be deemed to have been timely filed pursuant to Rule 12b-25 under the
Exchange Act;

(vi) any Default or Event of Default under Section 5.4(c) of the Facility
Agreement which occurred with respect to the failure of the representations and
warranties in the last sentence of Section 3.1(h) to be true and correct on or
prior to the day immediately prior to the

 

3



--------------------------------------------------------------------------------

date hereof, so long as at each time that such representations and warranties
were made on or prior to such day, none of the current directors (or equivalent
persons) or current officers of the Borrower and its Subsidiaries (A) had been
convicted or had pled no contest (or agreed to a settlement or plea agreement
related) to, or been subject to any order of any Governmental Authority relating
to, any violations of any securities laws, rules or regulations, or (B) had been
enjoined from engaging in any conduct relating to offers or sales of securities
or service as an officer or director of a public company (the Loan Parties
hereby representing and warranting that the foregoing was and is true, correct
and complete at each such time);

(vii) any Default or Event of Default under Section 5.4(b)(i)(A) of the Facility
Agreement which occurred due to the Loan Parties’ failure to comply with
Section 5.1(g)(A) of the Facility Agreement solely with respect to the Loan
Parties’ failure to provide written notice to Agent of any Designated
Occurrence;

(viii) any Default or Event of Default under Section 5.4(b)(i)(A) of the
Facility Agreement which occurred due to the Borrower’s failure to comply with
Section 5.1(w) of the Facility Agreement solely with respect to the Borrower’s
failure to provide written notice to Agent of any default or event of default
under any of the ABL Debt Documents caused by the “Designated Occurrences” (as
defined in the ABL Amendment (as defined below), the “ABL Designated
Occurrences”);

(ix) any Default or Event of Default under (y) Section 5.4(b)(i)(A) of the
Facility Agreement which occurred due to the Loan Parties’ failure to comply
with Section 5.1(b)(ii) and the first sentence of Section 5.2(xiv) of the
Facility Agreement, and (z) Section 5.4(c) of the Facility Agreement which
occurred with respect to the failure of the representations and warranties in
the first sentence, clause (vi) of the second sentence, the fourth sentence, the
sixth sentence, the seventh sentence and the last sentence of Section 3.1(jj) of
the Facility Agreement made by the Loan Parties to be true and correct between
the dates of January 1, 2018 and the day immediately prior to the date hereof,
in each case of clause (y) and clause (z), solely with respect to six units of
AFX Endovascular AAA System products (which the Loan Parties represent and
warrant constitute “medical devices” under 15 CFR § 772.1) being sold into Cuba
by the Borrower’s Spanish distributor named DGM Vascular S.L. (which resulted in
less than $30,000 of revenue to the Borrower and its Subsidiaries in the
aggregate for all fiscal periods) in the first two fiscal quarters of 2018 (with
such products being implanted into patients in Cuba in the second fiscal quarter
of 2018) without first obtaining a license from the Bureau of Industry and
Security of the United States Department of Commerce in accordance with 15 CFR §
746.2(a), so long as the Loan Parties report such violation to the Office of
Foreign Assets Control of the United States Department of the Treasury by no
later than May 31, 2019 and the only penalty (if any) resulting from such
violation is a monetary fine not in excess of $250,000; and

(x) any Default or Event of Default under Section 5.4(h)(ii), Section 5.4(o),
Section 5.4(p) and Section 5.4(s)(B) of the Facility Agreement relating solely
to the ABL Debt Documents (and not any other agreements, instruments or
documents mentioned in such Section) caused directly and solely by any event of
default under the ABL Debt Documents resulting solely from the ABL Designated
Occurrences and the Designated Occurrences (and, for the avoidance of doubt, not
any other event, circumstance, breach, violation, default or event of default).

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, the parties hereto agree that
(i) nothing herein, nor any communications among any Loan Party, any of its
Subsidiaries or Affiliates and/or any Secured Party, shall be deemed a waiver
with respect to (A) any Default or Event of Default, other than the Designated
Occurrences, or (B) any future failure of any Loan Party or any of its
Subsidiaries and Affiliates to comply fully and completely with any provision of
any Loan Document (including as amended hereby, as applicable), and (ii) in no
event shall the foregoing waivers provided in Section 3(a) of this Amendment be
deemed to be a waiver of enforcement of any of any Secured Party’s rights or
remedies under the Loan Documents (including as amended hereby, as applicable),
at law (including under the UCC), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to the introductory paragraph of Section 5.4 of the Facility Agreement,
with respect to any Defaults or Events of Default (other than the Designated
Occurrences) now existing or hereafter arising. Except as expressly provided
herein, each Secured Party hereby reserves and preserves all of its rights and
remedies against each Loan Party and each of its Subsidiaries under the Loan
Documents (including as amended hereby, as applicable), at law (including under
the UCC), in equity, or otherwise including, without limitation, the right to
declare all Obligations immediately due and payable pursuant to the introductory
paragraph of Section 5.4 of the Facility Agreement.

SECTION 4. Conditions. The effectiveness of the amendments set forth in
Section 2 and the limited waivers set forth in Section 3 of this Amendment, in
each case, is subject to the satisfaction of the following conditions precedent
on or prior to April 5, 2019 (such date of satisfaction, the “Second Amendment
Effective Date”):

(a) the execution and delivery of this Amendment by Borrower, each other Loan
Party, Agent and the Required Lenders;

(b) the representations and warranties in Section 3 and Section 5 of this
Amendment being true, complete and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof and as of the Second Amendment Effective Date, except to the extent that
such representation or warranty expressly relates to an earlier date (in which
event such representations and warranties are true, complete and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date);

(c) no Default or Event of Default has occurred or is continuing (or would
result after giving effect to the transactions contemplated by this Amendment,
the Second Amendment First Out Waterfall Notes, the Second Amendment Warrants
(as defined below) and the other Loan Documents (as amended hereby, as
applicable) and the ABL Amendment and the other ABL Debt Documents (as amended
by the ABL Amendment, as applicable));

(d) the receipt in cash by the Secured Parties of the payment of all fees, costs
and expenses incurred thereby on or prior to the date of this Amendment that are
required to be reimbursed pursuant to Section 6.3 of the Facility Agreement or
Section 9 of this Amendment and all other fees, costs and expenses incurred in
connection with this Amendment (and the transactions contemplated hereby) by the
Secured Parties (including, in each case, all attorneys’ fees of the Secured
Parties and any estimates of post-closing fees, costs and expenses (including
all attorneys’ fees) expected to be incurred by the Secured Parties in
connection with this Amendment);

 

5



--------------------------------------------------------------------------------

(e) the receipt by the Agent and the Lenders of a fully executed copy of a
corresponding amendment to the ABL Credit Facility in form and substance
reasonably satisfactory to the Agent and the Lenders (the “ABL Amendment”);

(f) the execution, issuance and delivery to the First Out Waterfall Lenders of
new First Out Waterfall Notes (each in the form of a First Out Waterfall Note
attached to the Amended Facility Agreement as Exhibit A-3) (the “Second
Amendment First Out Waterfall Notes”) in accordance with Section 1.4(c) of the
Amended Facility Agreement;

(g) the execution, issuance and delivery to the First Out Waterfall Lenders of
the Amended and Restated Initial Warrants and the Amended and Restated
Additional Warrants (collectively, the “Second Amendment Warrants”) in
accordance with Section 2.8 of the Amended Facility Agreement;

(h) the consummation by the Borrower on the Second Amendment Effective Date of
the sale of shares of Common Stock at a price of $6.61 per share, resulting in
gross proceeds to the Borrower (excluding any proceeds from any sale of shares
to any of the Lenders or their Affiliates) of at least $40,000,000 and net cash
proceeds (the “Net Equity Cash Proceeds”) to the Borrower (after deducting any
underwriting or placement fees, discounts or commissions and any legal,
accounting and other offering related expenses) of at least $38,000,000 (in each
case, excluding any proceeds from any sale of shares to any of the Lenders or
their Affiliates) (the “Equity Financing”), pursuant to that certain Purchase
Agreement, dated as of the date hereof (the “Equity Purchase Agreement”), by and
among the Borrower and the investors identified on Schedule I thereto, and the
schedules and exhibits thereto, and the Pre-Paid Warrants (as defined in the
Equity Purchase Agreement), each in substantially the form provided to the
Lenders prior to the date hereof and each in form and substance satisfactory to
the Agent and the Lenders (collectively, the “Equity Financing Documents”),
which Net Equity Cash Proceeds shall have been deposited on the Second Amendment
Effective Date into either (i) a deposit account maintained by the Borrower that
is covered by a Control Agreement in favor of the Agent or (ii) a trust account
maintained by Piper Jaffray Companies (“PJC”) in the name of the Borrower, in
each case of the foregoing, in a manner (and pursuant to procedures) acceptable
to the Agent and the Lenders (the Net Equity Cash Proceeds in such trust
account, the “Trust Account Net Equity Cash Proceeds”);

(i) the consummation of the “Exchange” (as defined in the below-defined Exchange
Agreement) (the “Convertible Debenture Restructuring”) contemplated to occur on
the Second Amendment Effective Date by (A) that certain Exchange Agreement,
dated as of the date hereof (the “Exchange Agreement”), by and among the
Borrower and the noteholders listed on Schedule A thereto, (B) that certain
Indenture, to be dated as of the Second Amendment Effective Date, in respect of
the 5.0% Mandatory Convertible Senior Notes due 2024 (the “5.0% Mandatory
Convertible Senior Notes Indenture”), between the Borrower, as issuer, and
Wilmington Trust, National Association, as trustee (including the exhibit,
schedule and attachments thereto), (C) that certain Indenture, to be dated as of
the Second Amendment Effective Date, in respect of the 5.0% Voluntary
Convertible Senior Notes due 2024 (together with the 5.0% Mandatory Convertible
Senior Notes Indenture, the “Exchanged Senior Notes Indentures”), between the
Borrower, as issuer, and Wilmington Trust, National Association, as trustee
(including the exhibit, schedule and attachments thereto), and (D) those certain
unsecured 5.0% Mandatory Convertible Senior Notes

 

6



--------------------------------------------------------------------------------

due 2024 and 5.0% Voluntary Convertible Senior Notes due 2024 issued in
connection with the foregoing by the Borrower on the Second Amendment Effective
Date (collectively, the “Original 5.00% Convertible Notes”, and together with
the Exchange Agreement and the Exchanged Senior Notes Indentures, the
“Convertible Debenture Restructuring Documents”), in each case, in form and
substance satisfactory to the Agent and the Lenders;

(j) the Borrower has submitted an application for the listing of all of the
Conversion Shares and the Warrant Shares to the Principal Market and secured
such listing from the Principal Market;

(k) receipt by Agent of a certificate from an Authorized Officer of each Loan
Party in form and substance satisfactory to Agent and the Lenders:

(i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of this Amendment, the
Amended Facility Agreement, the Security Agreement (including as amended
hereby), the Second Amendment First Out Waterfall Notes, the Second Amendment
Warrants and the other Loan Documents (as amended hereby, as applicable),
including the issuance of the Warrant Shares upon exercise of the Second
Amendment Warrants, in each case to which it is a party, and the execution,
delivery and performance of each of the ABL Amendment, the other ABL Debt
Documents (as amended by the ABL Amendment, as applicable), the Equity Financing
Documents and Convertible Debenture Restructuring Documents to which it is
party,

(ii) authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,

(iii) attesting to copies of each Loan Party’s Organizational Documents, as
amended, modified, or supplemented to the date hereof, which Organizational
Documents shall be (A) certified by an Authorized Officer of such Loan Party,
and (B) with respect to Organizational Documents that are charter documents,
certified as of a recent date (not more than thirty (30) days prior to the
Second Amendment Effective Date) by the appropriate governmental official,

(iv) attesting to certificates of status with respect to each Loan Party, dated
within ten (10) days of the Second Amendment Effective Date, such certificates
to be issued by the appropriate officer of the jurisdiction of organization of
such Loan Party, which certificates shall indicate that such Loan Party is in
good standing in such jurisdiction, and

(v) attesting to certificates of status with respect to each Loan Party, each
dated within thirty (30) days of the Second Amendment Effective Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which such Loan
Party’s failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that such Loan Party is in
good standing in such jurisdictions.

 

7



--------------------------------------------------------------------------------

(l) an opinion letter from counsel to the Loan Parties with respect to the
transactions contemplated by this Amendment, the Amended Facility Agreement, the
Security Agreement (as amended hereby), the Second Amendment First Out Waterfall
Notes and the Second Amendment Warrants, in form and substance satisfactory to
the Agent and the Lenders; and

(m) the receipt by the Agent and the Lenders of all other documents, agreements,
instruments and other information requested by the Agent or any Lender.

Notwithstanding anything to the contrary in this Amendment or any other Loan
Document, none of the amendments set forth in Section 2 and none of the limited
waivers set forth in Section 3 of this Amendment will become (or ever be)
effective unless all of the conditions set forth in this Section 4 are
completely and fully satisfied on or prior to April 5, 2019.

SECTION 5. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to Agent and each Lender as follows as of the date
hereof and as of the Second Amendment Effective Date:

(a) Each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable. Each Loan Party (i) has full power and authority (and all
governmental licenses, authorizations, permits (including all Regulatory
Required Permits), consents and approvals) to (A) own its properties and conduct
its business (solely with respect to governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals,
except where the failure to have such governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect) and (B) to (x) enter into, and perform its
obligations under, this Amendment (including the Amended Facility Agreement),
the Security Agreement (including as amended hereby), the Second Amendment First
Out Waterfall Notes, the Second Amendment Warrants, and the other Loan Documents
(as amended hereby, as applicable), the ABL Amendment, the other ABL Debt
Documents (as amended by the ABL Amendment, as applicable), the Equity Financing
Documents and the Convertible Debenture Restructuring Documents, and
(y) consummate the transactions contemplated under this Amendment (including the
Amended Facility Agreement and the Security Agreement (as amended hereby)), the
Second Amendment First Out Waterfall Notes, the Second Amendment Warrants and
the other Loan Documents (as amended hereby, as applicable), the ABL Amendment
and the other ABL Debt Documents (as amended by the ABL Amendment, as
applicable) and to consummate the Equity Financing and the Convertible Debenture
Restructuring Documents, and (ii) is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, and licensed
and in good standing, under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification or license, in each case of this clause (ii), where the failure to
be so qualified, licensed or in good standing could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) The execution, delivery and performance of this Amendment (including the
Amended Facility Agreement and the Security Agreement (as amended hereby)), the
Second Amendment First Out Waterfall Notes, the Second Amendment Warrants and
the other Loan

 

8



--------------------------------------------------------------------------------

Documents (as amended hereby, as applicable), including the issuance of the
Warrant Shares upon exercise of the Second Amendment Warrants and the issuance
of the Conversion Shares upon Conversion (including any Voluntary Conversion,
Forced Conversion or Mandatory Conversion) of the Second Amendment First Out
Waterfall Notes, and the execution, delivery and performance of the ABL
Amendment, the ABL Debt Documents (as amended by the ABL Amendment, as
applicable), the Equity Financing Documents and the Convertible Debenture
Restructuring Documents, in each case, have been duly authorized by each Loan
Party and no further consent or authorization is required by any Loan Party, any
Loan Party’s board of directors (or other equivalent governing body) or the
holders of any Loan Party’s Stock. Each of this Amendment, the ABL Amendment,
the Equity Purchase Agreement and the Exchange Agreement has been duly executed
and delivered by each of the Loan Parties and constitutes a valid, legal and
binding obligation of each Loan Party, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally. On and after the Second Amendment Effective Date,
each of this Amendment (including the Amended Facility Agreement and the
Security Agreement (as amended hereby)), the ABL Amendment, the ABL Debt
Documents (as amended by the ABL Amendment, as applicable) the Second Amendment
First Out Waterfall Notes, the Second Amendment Warrants, the Equity Financing
Documents and the Convertible Debenture Restructuring Documents has been duly
executed and delivered by each of the Loan Parties and constitutes a valid,
legal and binding obligation of each Loan Party, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Amendment (including the Amended Facility Agreement and the Security
Agreement (as amended hereby)), the Second Amendment First Out Waterfall Notes,
the Second Amendment Warrants and the other Loan Documents (as amended hereby,
as applicable), and the ABL Amendment, the ABL Debt Documents (as amended by the
ABL Amendment, as applicable), the Equity Financing Documents and the
Convertible Debenture Restructuring Documents by each Loan Party party hereto
and the consummation of the transactions contemplated hereby and thereby will
not (A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than pursuant to (i) the Loan Documents (as
amended hereby, as applicable) and (ii) to the extent permitted by the Facility
Agreement, the ABL Debt Documents) upon any assets of any such Loan Party
pursuant to, any agreement, document or instrument to which such Loan Party is a
party or by which any Loan Party is bound or to which any of the assets or
property of any Loan Party is subject, except, with respect to this clause (A),
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (B) result in any violation of or conflict with the
provisions of the Organizational Documents, (C) result in the violation of any
Applicable Law, (D) result in the violation of any judgment, order, rule,
regulation or decree of any Governmental Authority, or (E) violate, conflict
with or cause a breach or default under any agreement or instrument binding upon
it, except, with respect to clauses (C) and (E) only, as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
No consent, approval, Authorization or order of, or registration or filing with
any Governmental Authority is required for (i) the execution, delivery and
performance of this Amendment (including the Amended Facility Agreement and the
Security Agreement (as amended hereby)), the Second Amendment First Out
Waterfall Notes, the Second Amendment Warrants and the other Loan Documents (as
amended hereby, as applicable) and the

 

9



--------------------------------------------------------------------------------

ABL Amendment, the ABL Debt Documents (as amended by the ABL Amendment, as
applicable), the Equity Financing Documents and the Convertible Debenture
Restructuring Documents and (ii) the consummation by any Loan Party of the
transactions contemplated hereby and thereby.

(c) The Warrant Shares issuable upon exercise of, or otherwise pursuant to, the
Second Amendment Warrants, and the Conversion Shares issuable upon Conversion
(including any Voluntary Conversion, Forced Conversion or Mandatory Conversion)
of, or otherwise pursuant to, the Second Amendment Warrants are duly authorized
and, when issued in accordance with the Second Amendment Warrants or the Second
Amendment First Out Waterfall Notes (as applicable), will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by
Borrower, and will not be issued in violation of, or subject to, any preemptive
or similar rights of any Person. Borrower has reserved from its duly authorized
capital stock 1,522,002 shares of Common Stock for issuance upon exercise of the
Second Amendment Warrants and 12,776,445 shares of Common Stock for issuance
upon conversion of the First Out Waterfall Notes.

(d) Except for the amounts owed to Jefferies, LLC that have been disclosed to
the Agent on or prior to the date hereof, no brokerage or finder’s fees or
commissions are or will be payable by the Borrower or any of its affiliates or
representatives to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Amendment, the other Loan Documents (as
amended hereby, as applicable), the ABL Amendment, the ABL Debt Documents (as
amended by the ABL Amendment, as applicable), the Equity Financing Documents and
the Convertible Debenture Restructuring Documents. The Lenders and other Secured
Parties shall have no obligation with respect to any fees or with respect to any
claims made by or on behalf of other Persons for fees of a type contemplated in
this Section 5(d) that may be due in connection with the transactions
contemplated hereby.

(e) No registration under the Securities Act or any state securities laws is
required for the offer and issuance of the Second Amendment Warrants, the
Warrant Shares issuable upon exercise of, or otherwise pursuant to, the Second
Amendment Warrants or the Conversion Shares issuable upon Conversion (including
any Voluntary Conversion, Forced Conversion or Mandatory Conversion) of, or
otherwise pursuant to, the Second Amendment First Out Waterfall Notes. The
amendments and transactions contemplated hereby, including the issuance of the
Second Amendment First Out Waterfall Notes and the Exchanged Warrants hereunder,
the issuance of the Warrant Shares issuable upon exercise of, or otherwise
pursuant to, the Second Amendment Warrants, and the issuance of the Conversion
Shares issuable upon Conversion (including any Voluntary Conversion, Forced
Conversion or Mandatory Conversion) of, or otherwise pursuant to, the Second
Amendment First Out Waterfall Notes, and the consummation of the Equity
Financing and the Convertible Debenture Restructuring, do not contravene, or
require stockholder approval pursuant to, the rules and regulations of the
Principal Market. Provided that a First Out Waterfall Lender is not an Affiliate
of Borrower on the date of Conversion (including any Voluntary Conversion,
Forced Conversion or Mandatory Conversion) of the First Out Waterfall Notes by
such First Out Waterfall Lender or exercise of any of the Second Amendment
Warrants by such First Out Waterfall Lender pursuant to a Cashless Exercise,
Cashless Major Exercise, Cashless Default Exercise or Note Exchange Exercise
(each as defined in the Second Amendment

 

10



--------------------------------------------------------------------------------

Warrants) and has not been an Affiliate of Borrower within the three-month
period immediately preceding such date (which Borrower shall assume unless
advised otherwise in writing by such First Out Waterfall Lender), the Conversion
Shares or Warrant Shares (as applicable) issued to such First Out Waterfall
Lender will be freely transferable, without restriction or limitation (including
any volume limitation or current public information requirement) under Federal
or state securities laws, pursuant to Rule 144 under the Securities Act, and
will not contain or be subject to a legend or stop transfer order restricting
the resale or transferability of thereof.

(f) Neither the Borrower, nor any of its Affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made, or will make, any offers
or sales of any security or solicited, or will solicit, any offers to buy any
security, under circumstances that would cause the offering and issuance of any
of the Warrant Shares or the Conversion Shares to be integrated with prior
offerings by the Borrower (i) for purposes of the Securities Act and which would
require the registration of any such securities under the Securities Act, or
(ii) for purposes of any applicable stockholder approval provisions of the
Principal Market and which would require stockholder approval for the issuance
of any Warrant Shares or Conversion Shares.

(g) Other than for the existence of the Designated Occurrences prior to giving
effect to the limited waiver thereof in Section 3, each of the representations
and warranties of any of the Loan Parties set forth in the Amended Facility
Agreement, the Security Agreement (including as amended hereby) and the other
Loan Documents (including as amended hereby, as applicable) are true, complete
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the date hereof and as of the Second
Amendment Effective Date, except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were true, complete and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date).

(h) The Equity Financing Documents constitute all of the agreements, instruments
and documents entered into in connection with, and necessary to effectuate, the
Equity Financing. The Convertible Debenture Restructuring Documents constitute
all of the agreements, instruments and documents entered into in connection
with, and necessary to effectuate, the Convertible Debenture Restructuring. Each
of the representations and warranties of any of the Loan Parties set forth in
the Equity Financing Documents and the Convertible Debenture Restructuring
Documents are true, complete and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof and as of the Second Amendment Effective Date, except to the extent that
such representation or warranty expressly relates to an earlier date (in which
event such representations and warranties were true, complete and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).

(g) Other than for the existence of the Designated Occurrences prior to giving
effect to the limited waiver thereof in Section 3, no Default or Event of
Default has occurred and is continuing (or would result after giving effect to
the transactions contemplated by this Amendment, the Second Amendment First Out
Waterfall Notes, the Second Amendment Warrants (as defined below) and the other
Loan Documents (as amended hereby, as applicable) and the ABL Amendment and the
other ABL Debt Documents (as amended by the ABL Amendment, as applicable)).

 

11



--------------------------------------------------------------------------------

(h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated by this Amendment, the Amended Facility Agreement, the Security
Agreement (as amended hereby), the other Loan Documents (as amended hereby, as
applicable), the ABL Amendment, the other ABL Debt Documents (as amended by the
ABL Amendment, as applicable), the Equity Financing Documents, the Convertible
Debenture Restructuring Documents, the Second Amendment Warrants, the Second
Amended Registration Rights Agreements has been issued and remains in force by
any Governmental Authority against any Loan Party or any Secured Party.

(i) (i) This Amendment has been entered into without force or duress of the free
will of each Loan Party, (ii) each Loan Party’s decision to enter into this
Amendment is a fully informed decision, and (iii) each Loan Party is aware of
all legal and other ramifications of such decision.

(j) In executing this Amendment, the Second Amendment Warrants and the Second
Amended Registration Rights Agreement, no Loan Party is relying on any
representations or warranties, either written or oral, express or implied, made
to any Loan Party by any other party hereto or any Secured Party.

(k) Attached hereto as Exhibit B is a true, correct and complete copy of the ABL
Amendment, which has not been (and is not currently being contemplated as of the
Second Amendment Effective Date to be) amended, restated, supplemented, changed
or otherwise modified in any manner.

(l) Attached hereto as Exhibit C are true, correct and complete copies of the
Equity Financing Documents, which have not been (and are not currently being
contemplated as of the Second Amendment Effective Date to be) amended, restated,
supplemented, changed or otherwise modified in any manner.

(m) Attached hereto as Exhibit D are true, correct and complete copies of the
Convertible Debenture Restructuring Documents, which have not been (and are not
currently being contemplated as of the Second Amendment Effective Date to be)
amended, restated, supplemented, changed or otherwise modified in any manner.

(n) The representations and warranties set forth in Section 3 of this Amendment
are true, correct and complete.

SECTION 6. Covenant. The Borrower covenants and agrees that it shall receive
from PJC (and the Borrower has required PJC to deliver to the Borrower) the
Trust Account Net Equity Cash Proceeds into a deposit account in the name of the
Borrower that is covered by a Control Agreement in favor of the Agent in a
manner, and subject to procedures, acceptable to the Agent within one
(1) Business Day after the Second Amendment Effective Date. Any failure of the
Borrower to timely comply with the immediately preceding sentence shall be an
immediate Event of Default.

SECTION 7. Registration Rights. For avoidance of doubt, (a) the Borrower
acknowledges and agrees that, on and after the Second Amendment Effective Date,
for purposes of the Registration Rights Agreement, the term “Warrants” shall
include the Amended and Restated Initial Warrants and the Amended and Restated
Additional Warrants, the term “Warrants

 

12



--------------------------------------------------------------------------------

Shares” shall include the Warrant Shares issued or issuable upon exercise of, or
otherwise pursuant to, the Amended and Restated Initial Warrants and the Amended
and Restated Additional Warrants (without giving effect to any limitations on
exercise set forth in the Warrants), and all such Warrant Shares shall
constitute “Registrable Securities” and (b) the Investors (as defined in the
Registration Rights Agreement) shall be entitled to registration rights in
respect of such Warrant Shares on the same terms, and pursuant to and in
accordance with, the Registration Rights Agreement, and the Registration Rights
Agreement shall be deemed amended as of the Second Amendment Effective Date as
shall be necessary to give effect to the foregoing. Without limiting the
foregoing, the Borrower shall, within one Business Day after the Second
Amendment Effective Date, file a prospectus supplement with the SEC in respect
of the transactions contemplated hereby and otherwise as shall be necessary to
ensure that the Registration Statement covering the Registrable Securities
continues to be available for the offer and sale thereof by the Investors (as
defined in the Registration Rights Agreement).

SECTION 8. SEC Filing. At or prior to 8:30 a.m. (New York City time) on the
first (1st) Business Day following the date of this Amendment, the Borrower
shall file a Form 8- K with the SEC describing the terms of the transactions
contemplated by this Amendment, the ABL Amendment, the Equity Financing
Documents and the Convertible Debenture Restructuring Documents, including as
exhibits to such Form 8-K this Amendment (including the exhibits and other
documents attached hereto and thereto), the ABL Amendment (and the documents
required to be attached pursuant to the ABL Amendment), the form of Second
Amendment First Out Waterfall Notes, the forms of Second Amendment Warrants,
each of the Equity Financing Documents and each of the Convertible Debenture
Restructuring Documents and any related documents (such Form 8-K, the
“Announcing Facility Amendment Form 8-K”) and disclosing any other presently
material non-public information (if any) provided or made available to any
Secured Party (or any such Secured Party’s agents or representatives) on or
prior to the filing of the Announcing Facility Amendment Form 8-K. At or prior
to 8:30 a.m. (New York City time) on the first (1st) Business Day following the
earlier of the Second Amendment Effective Date and April 5, 2019, the Borrower
shall file a Form 8-K with the SEC describing the consummation (or termination)
of the transactions contemplated by this Amendment, the Equity Financing and the
Convertible Debenture Restructuring (such Form 8-K, the “Closing Facility
Amendment Form 8-K”) and disclosing and other presently material non-public
information (if any) provided or made available to any Secured Party (or any
such Secured Party’s agents or representatives) on or prior to the filing of the
Closing Facility Amendment Form 8-K. Subject to the foregoing, no Loan Party
will issue any press releases or any other public statements with respect to the
transactions contemplated by this Amendment or the ABL Amendment or disclosing
the name of any Secured Party; provided, however, that the Borrower will be
entitled, without the prior approval of any Secured Party, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the Announcing Facility Amendment Form 8-K or the
Closing Facility Amendment 8-K and contemporaneously therewith and (ii) as is
required by Applicable Law and regulations (provided that each Secured Party
will be consulted by the Borrower in connection with any such press release or
other public disclosure prior to its release and will be provided with a copy
thereof by the Borrower, other than in the case of filings required by the
Exchange Act to be made with the SEC, which Borrower may make without such
consultation or notice). From and after the Borrower’s filing of the Announcing
Facility Amendment Form 8-K, no Secured Party shall be in possession of any
material nonpublic information received from the Borrower, any other Loan Party
or any of their Subsidiaries or

 

13



--------------------------------------------------------------------------------

Affiliates or any of its or their respective officers, directors, employees,
attorneys, representatives or agents. Notwithstanding anything contained in this
Amendment to the contrary and without implication that the contrary would
otherwise be true, after giving effect to the filing of the Announcing Facility
Amendment Form 8-K, the Borrower expressly acknowledges and agrees that no
Secured Party shall have any duty of trust or confidence with respect to, or
duty not to trade in any securities on the basis of, any information regarding
the Borrower that is otherwise possessed (or continued to be possessed) by any
Secured Party as a result of a breach of any of the covenants set forth in this
Section 8.

SECTION 9. Fees, Costs and Expense Reimbursement. In connection with the Agent
and the Lenders party hereto agreeing to enter into this Amendment and provide
the accommodations hereunder, the Loan Parties agree to pay on the date of this
Amendment all fees, costs and expenses (including attorneys’ fees) incurred by
the Secured Parties in connection with this Amendment and any other Loan
Document (including as amended hereby, as applicable) and the transactions
contemplated hereby and thereby.

SECTION 10. Captions. Captions used in this Amendment are for convenience only
and shall not modify or affect the interpretation or construction of this
Amendment or any of its provisions.

SECTION 11. Counterparts. This Amendment may be executed in several
counterparts, and by each party hereto on separate counterparts, each of which
and any photocopies, facsimile copies and other electronic methods of
transmission thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement.

SECTION 12. Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provision.

SECTION 13. Entire Agreement. The Facility Agreement, and the Security
Agreement, each as amended hereby, together with all other Loan Documents (as
amended hereby, as applicable), contains the entire understanding among the
parties hereto with respect to the matters covered thereby and supersedes any
and all other written and oral communications, negotiations, commitments and
writings with respect thereto.

SECTION 14. Successors; Assigns. This Amendment shall be binding upon Borrower,
the Loan Parties, the Lenders and Agent and their respective successors and
permitted assigns, and shall inure to the benefit of Borrower, the Loan Parties,
the Lenders, Agent and the other Secured Parties and the successors and assigns
of the Lenders, Agent and the other Secured Parties. No other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Amendment or any of the other Loan
Documents (including as amended hereby, as applicable). No Loan Party may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent and each Lender, and any prohibited assignment or
transfer shall be absolutely void ab initio.

 

14



--------------------------------------------------------------------------------

SECTION 15. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Section 6.4 of
the Amended Facility Agreement is incorporated herein, mutatis mutandis.

SECTION 16. Reaffirmation and Ratification; No Novation. Each Loan Party party
hereto as debtor, grantor, pledgor, guarantor, assignor, or in any other similar
capacity in which such Person grants Liens in its property or otherwise acts as
accommodation party or guarantor, as the case may be pursuant to the Loan
Documents (including as amended hereby, as applicable), hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under the Amended Facility Agreement (including the Facility
Agreement as amended hereby), the Security Agreement (as amended hereby) and
each other Loan Document (as amended hereby, as applicable) to which it is a
party (after giving effect hereto) and (ii) to the extent such Person granted
Liens or security interests in any of its property pursuant to any Loan
Documents (including as amended hereby, as applicable) as security for or
otherwise guaranteed the Obligations under or with respect to the Loan Documents
(including as amended hereby, as applicable), ratifies and reaffirms such
guarantee and grant (and the validity and enforceability thereof) of Liens and
confirms and agrees and acknowledges that such Liens and security interests, and
all Collateral heretofore pledged as security for such obligations, continue to
be and remain collateral for such obligations from and after the date hereof and
from and after the Second Amendment Effective Date. Each Loan Party party hereto
hereby consents to this Amendment and acknowledges that the Amended Facility
Agreement (including the Facility Agreement as amended hereby), the Security
Agreement (as amended hereby) and each other Loan Document (as amended hereby,
as applicable) remains in full force and effect and is hereby ratified and
reaffirmed. The execution and delivery of this Amendment shall not operate as a
waiver of any right, power or remedy of Agent, the Lenders or any other Secured
Party, constitute a waiver of any provision of the Facility Agreement (except
for any waiver of the Designated Occurrences specifically provided in Section 3
of this Amendment), the Amended Facility Agreement (including the Facility
Agreement as amended hereby), the Security Agreement (including as amended
hereby) or any other Loan Document (including as amended hereby, as applicable)
or serve to effect a novation of the obligations (including the Obligations).
For the avoidance of doubt, this Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Facility Agreement
(including the Amended Facility Agreement) and the other Loan Documents
(including as amended hereby, as applicable) or an accord and satisfaction in
regard thereto.

SECTION 17. Effect on Loan Documents.

(a) The Facility Agreement, and the Security Agreement, each as amended hereby,
and each of the other Loan Documents, as amended as of the date hereof and as of
the Second Amendment Effective Date (as applicable), shall be and remain in full
force and effect in accordance with their respective terms and hereby are
ratified and confirmed in all respects. The execution, delivery, and performance
of this Amendment shall not operate, except with respect to the waivers,
modifications and amendments expressly set forth herein, as a waiver of, consent
to, or a modification or amendment of, any right, power, or remedy of Agent or
any Lender under the

 

15



--------------------------------------------------------------------------------

Facility Agreement, the Security Agreement or any other Loan Document. Except
for the amendments to the Loan Documents expressly set forth herein or
contemplated hereby, the Facility Agreement, the Security Agreement and the
other Loan Documents shall remain unchanged and in full force and effect. The
waivers, amendments, modifications and other agreements set forth herein or
contemplated hereby are limited to the specified provisions of this Amendment
(including the Amended Facility Agreement and the Security Agreement (as amended
hereby)), the Second Amendment First Out Waterfall Notes and the Second
Amendment Warrants, shall not apply with respect to any facts or occurrences
other than those on which the same are based, shall neither excuse future non-
compliance with the Loan Documents (as amended hereby, as applicable) nor
operate as a waiver of any Default or Event of Default, shall not operate as a
consent to any further or other matter under the Loan Documents (as amended
hereby, as applicable) and shall not be construed as an indication that any
waiver of covenants or any other provision of the Amended Facility Agreement
(including the Facility Agreement as amended hereby), the Security Agreement (as
amended hereby) or any other Loan Document (as amended hereby, as applicable)
will be agreed to, it being understood that the granting or denying of any
waiver which may hereafter be requested by Borrower or any other Loan Party
remains in the sole and absolute discretion of the Agent and the Lenders.

(b) Upon and after the Second Amendment Effective Date, each reference in the
Facility Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Facility Agreement, and each reference in the
other Loan Documents to “the Facility Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Facility Agreement, shall
mean and be a reference to the Amended Facility Agreement. Upon and after the
Second Amendment Effective Date, each reference in the Security Agreement to
“this Agreement”, “hereunder”, “herein”, “hereof” or words of like import
referring to the Security Agreement, and each reference in the other Loan
Documents to “the Security Agreement”, the “Guaranty and Security Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Security Agreement, shall mean and be a reference to the Security Agreement (as
amended hereby).

(c) To the extent that any of the terms and conditions in any of the Loan
Documents (as amended hereby, as applicable) shall contradict or be in conflict
with any of the terms or conditions of the Amended Facility Agreement or the
Security Agreement (as amended hereby), as applicable, such terms and conditions
are hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Amended Facility Agreement and the Security Agreement (as
amended hereby), as applicable (effective, in each case, as of the Second
Amendment Effective Date).

(d) Each of this Amendment (including the Amended Facility Agreement and the
Security Agreement (as amended hereby)), the Second Amendment First Out
Waterfall Notes and the Second Amendment Warrants is a Loan Document.

(e) The Borrower and each of the Lenders hereby acknowledge and agree that,
after the Second Amendment Effective Date, they shall not amend or otherwise
modify any of the Warrants to reduce the “Exercise Price” thereunder or amend or
otherwise modify any of the First Out Waterfall Notes to reduce the “Fixed
Conversion Price” thereunder, in each case without approval of the stockholders
of the Borrower in accordance with the rules of the Principal Market,

 

16



--------------------------------------------------------------------------------

except to the extent any such amendment or modification is effected in a
“stand-alone transaction” as determined under the rules and guidance of the
Principal Market. For the avoidance of doubt, the foregoing shall not effect the
provisions of the Warrants and the First Out Waterfall Notes that provide for
adjustment of the Exercise Price or the Fixed Conversion Price upon the
circumstances specified therein.

SECTION 18. Guarantors’ Acknowledgment and Agreement. Although the Guarantors
party hereto have been informed of the matters set forth herein and have agreed
to the same, each such Guarantor understands, acknowledges and agrees that none
of the Secured Parties has any obligations to inform such Guarantor of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, restatements, supplements, changes, modifications, waivers or
consents, and nothing herein shall create such a duty.

SECTION 19. Release.

(a) As of the date of this Amendment and the Second Amendment Effective Date,
each Loan Party, for itself and on behalf of its successors, assigns,
Subsidiaries and such Loan Party’s and its Subsidiaries’ officers, directors
(and any equivalent governing body), employees, agents, representatives,
advisors, consultants, accountants and attorneys, and any Person acting for or
on behalf of, or claiming through it (collectively, the “Releasing Persons”),
hereby waives, releases, remises and forever discharges each Secured Party, each
of their respective Affiliates and successors in title, and past, present and
future officers, directors, employees, limited partners, general partners,
investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents and
other professionals of the foregoing entities and all other Persons and entities
to whom any Secured Party would be liable if such Persons were found to be
liable to such Releasing Persons (each a “Releasee” and collectively, the
“Releasees”), from any and all past, present and future claims, suits, liens,
lawsuits, amounts paid in settlement, debts, deficiencies, disbursements,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, whether based in equity, law, contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (each a “Claim” and collectively, the “Claims”), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, matured or unmatured, foreseen or unforeseen, past or present,
liquidated or unliquidated, suspected or unsuspected, which such Releasing
Persons ever had from the beginning of the world until (and including) the day
that is the later of (i) the date hereof and (ii) the Second Amendment Effective
Date, against any such Releasing Person which relates, directly or indirectly,
to the Facility Agreement, the Amended Facility Agreement, the Security
Agreement (including as amended hereby), any other Loan Document (including as
amended hereby, as applicable), the Stock owned by any Releasee or to any acts
or omissions of any such Releasee with respect to the Facility Agreement, the
Amended Facility Agreement, the Security Agreement (including as amended hereby)
or any other Loan Document (including as amended hereby, as applicable) or any
Stock owned by any Releasee, or to the lender-borrower relationship evidenced by
the Loan Documents (including as amended hereby, as applicable) or the
Warrant/Stock holder or owner-issuer of Warrant/Stock holder issuer relationship
evidenced by the Loan Documents (including as amended hereby, as applicable).

(b) As to each and every Claim released hereunder, each Loan Party hereby
agrees, represents and warrants that it has received the advice of legal counsel
with regard to the releases

 

17



--------------------------------------------------------------------------------

contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal, state or foreign
law (including without limitation the laws of the State of New York), if any,
pertaining to general releases after having been advised by legal counsel to
such Loan Party with respect thereto.

(c) Each Loan Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this Amendment shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that the release set forth above in
this Section 19 may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(d) Each Loan Party hereby agrees, represents, and warrants that (i) neither
such Loan Party nor any other Releasing Person has voluntarily, by operation of
law or otherwise, assigned, conveyed, transferred or encumbered, either directly
or indirectly, in whole or in part, any right to or interest in any of the
Claims released pursuant to this Section 19; (ii)(A) this Amendment (including
the Amended Facility Agreement and the Security Agreement (as amended hereby)),
the Second Amendment First Out Waterfall Notes and the Second Amendment Warrants
has each been entered into (1) without force or duress and (2) of the free will
of each Loan Party, and (B) the decision of such undersigned to enter into this
Amendment (including the Amended Facility Agreement and the Security Agreement
(as amended hereby)), the Second Amendment First Out Waterfall Notes and the
Second Amendment Warrants is a fully informed decision and such undersigned is
aware of all legal and other ramifications of each such decision; and (iii) such
Loan Party has (A) read and understands this Amendment (including the release
granted in this Section 19 and the Amended Facility Agreement and the Security
Agreement (as amended hereby)), the Second Amendment First Out Waterfall Notes
and the Second Amendment Warrants, (B) consulted with and been represented by
independent legal counsel of its own choosing in negotiations for and the
preparation of this Amendment (including the Amended Facility Agreement and the
Security Agreement (as amended hereby)), the Second Amendment First Out
Waterfall Notes and the Second Amendment Warrants, (C) read this Amendment
(including the Amended Facility Agreement and the Security Agreement (as amended
hereby)), the Second Amendment First Out Waterfall Notes and the Second
Amendment Warrants in full and final form, and (D) been advised by its counsel
of its rights and obligations under this Amendment (including the Amended
Facility Agreement and the Security Agreement (as amended hereby)), the Second
Amendment First Out Waterfall Notes and the Second Amendment Warrants.

(e) Each Loan Party, for itself and on behalf of each other Releasing Person,
hereby absolutely, unconditionally and irrevocably covenants and agrees with and
in favor of each

 

18



--------------------------------------------------------------------------------

Releasee above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any Claim released,
remised and discharged by such Person pursuant to the above release in this
Section 19. Each Loan Party further agrees that it shall not dispute the
validity or enforceability of the this Amendment, the Facility Agreement, the
Amended Facility Agreement, the Security Agreement (including as amended
hereby), the Second Amendment First Out Waterfall Notes and the Second Amendment
Warrants or any of the other Loan Documents, or any of its obligations hereunder
or thereunder, or the creation, validity, perfection, priority, enforceability
or the extent of Agent’s security interest or Lien on any item of Collateral
under the Facility Agreement, the Amended Facility Agreement, the Security
Agreement (including as amended hereby) and the other Loan Documents (including
as amended hereby, as applicable) or the providing of any “control” (within the
meaning of Articles 8 and 9 under the applicable UCC) under any Control
Agreement or any other Loan Document (including as amended hereby, as
applicable). If any Loan Party or any other Releasing Person breaches or
otherwise violates the foregoing covenant and provisions, such Loan Party, for
itself and its Releasing Persons, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees, expenses and costs and any other fees, expenses and costs
incurred by such Releasee as a result of such breach or violation.

(f) The provisions of this Section 19 shall survive the termination of this
Amendment, the Amended Facility Agreement, the Security Agreement (including as
amended hereby) and the other Loan Documents (including as amended hereby, as
applicable) and the payment in full of the Obligations.

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the first day written above.

 

BORROWER:

ENDOLOGIX, INC.,

a Delaware corporation By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO OTHER LOAN PARTIES: CVD/RMS ACQUISITION
CORP., a Delaware corporation By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO and Secretary NELLIX, INC.,

a Delaware corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO and Secretary TRIVASCULAR TECHNOLOGIES,
INC., a Delaware corporation By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO and Secretary

[Signature Page to Second Amendment to Amended and Restated Facility Agreement
and First Amendment to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

TRIVASCULAR, INC., a California corporation By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO and Secretary ENDOLOGIX CANADA, LLC, a
Delaware limited liability company By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO and Secretary TRIVASCULAR SALES LLC, a Texas
limited liability company By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO and Secretary RMS/ENDOLOGIX SIDEWAYS MERGER
CORP., a Delaware corporation By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   CFO and Secretary

[Signature Page to Second Amendment to Amended and Restated Facility Agreement
and First Amendment to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

LENDERS: DEERFIELD PARTNERS, L.P. By:   Deerfield Mgmt, L.P.   General Partner  
By:   J.E. Flynn Capital, LLC     General Partner     By:  

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory DEERFIELD PRIVATE
DESIGN FUND III, L.P. By:   Deerfield Mgmt III, L.P.   General Partner   By:  
J.E. Flynn Capital III, LLC     General Partner     By:  

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory DEERFIELD PRIVATE
DESIGN FUND IV, L.P. By:   Deerfield Mgmt IV, L.P.   General Partner   By:  
J.E. Flynn Capital IV, LLC     General Partner     By:  

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory

[Signature Page to Second Amendment to Amended and Restated Facility Agreement
and First Amendment to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

AGENT: DEERFIELD PRIVATE DESIGN FUND IV, L.P. By:   Deerfield Mgmt IV, L.P.  
General Partner   By:   J.E. Flynn Capital IV, LLC     General Partner     By:  
/s/ David J. Clark       Name: David J. Clark       Title: Authorized Signatory

[Signature Page to Second Amendment to Amended and Restated Facility Agreement
and First Amendment to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-I

Amended Facility Agreement

[Attached]



--------------------------------------------------------------------------------

Execution Version

Conformed through the First Amendment, dated November 20, 2018

AMENDED AND RESTATED

FACILITY AGREEMENT

dated as of August 9, 2018

by and among

Endologix, Inc.,

as the Borrower,

the other Loan Parties party hereto from time to time,

the Lenders

and

Deerfield Private Design Fund IV, L.P.,

as agent for itself and the Lenders

 

 

as amended by:

that certain First Amendment to Amended and Restated Facility Agreement dated
November 20, 2018 and that certain Second Amendment to Amended and Restated
Facility Agreement dated March 31, 2019



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1 DEFINITIONS

     2  

Section 1.1

  General Definitions      2  

Section 1.2

  Interpretation      4144  

Section 1.3

  Business Day Adjustment      4246  

Section 1.4

  Loan Records      4246  

Section 1.5

  Accounting Terms and Principles      4347  

Section 1.6

  Tax Treatment      4448  

Section 1.7

  Officers      4448  

Section 1.8

  Joint Drafting and Negotiation      4448  

ARTICLE 2 AGREEMENT FOR THE LOANS

     4448  

Section 2.1

  Use of Proceeds      4448  

Section 2.2

  Disbursements      4448  

Section 2.3

  Payments; Prepayments; No Call; Non-Callable Make Whole Amount      4549  

Section 2.4

  Payment Details      4953  

Section 2.5

  Taxes      5053  

Section 2.6

  Interest.      5155  

Section 2.7

  Yield Enhancement Payment; Default Interest      5256  

Section 2.8

  Delivery of Warrants      5458  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     5459  

Section 3.1

  Representations and Warranties of the Loan Parties      5459  

Section 3.2

  Borrower Acknowledgment      6975  

Section 3.3

  Representations and Warranties of the Lenders      6975  

ARTICLE 4 CLOSING CONDITIONS

     7176  

Section 4.1

  Conditions to the DisbursementDisbursements      7176  

ARTICLE 5 PARTICULAR COVENANTS AND EVENTS OF DEFAULT

     7379  

Section 5.1

  Affirmative Covenants      7379  

Section 5.2

  Negative Covenants.      8189  

Section 5.3

  Change of Control      8998  

Section 5.4

  General Acceleration Provision upon Events of Default      9099  

Section 5.5

  Additional Remedies      94104  

Section 5.6

  Recovery of Amounts Due      95104  

Section 5.7

  Credit Bidding      95104  

ARTICLE 6 MISCELLANEOUS

     95105  

Section 6.1

  Notices      95105  

Section 6.2

  Waiver of Notice      96106  

 

i



--------------------------------------------------------------------------------

Section 6.3

  Fees, Charges, Costs and Expenses Reimbursement      96106  

Section 6.4

  Governing Law      97107  

Section 6.5

  Successors and Assigns      98107  

Section 6.6

  Entire Agreement; Amendments      99108  

Section 6.7

  Severability      99109  

Section 6.8

  Counterparts      99109  

Section 6.9

  Survival      100109  

Section 6.10

  No Waiver      101111  

Section 6.11

  Indemnity      102111  

Section 6.12

  No Usury      102112  

Section 6.13

  Specific Performance      103112  

Section 6.14

  Further Assurances      103113  

Section 6.15

  Agent      103113  

Section 6.16

  USA Patriot Act      106116  

Section 6.17

  Placement Agent      106116  

Section 6.18

  No Fiduciary Relationship      106116  

Section 6.19

  Joint and Several      106116  

Section 6.20

  No Third Parties Benefited      106116  

Section 6.21

  Binding Effect      107116  

Section 6.22

  Marshaling; Payments Set Aside      107116  

Section 6.23

  No Waiver; Cumulative Remedies      107117  

Section 6.24

  Right of Setoff      107117  

Section 6.25

  Independent Nature of Secured Parties      107117  

Section 6.26

  Sharing of Payments, Etc.      108118  

Section 6.27

  Confidentiality.      108118  

Section 6.28

  Intercreditor Agreement      109119  

Section 6.29

  Acknowledgment of Prior Obligations and Continuation Thereof.      109119  

Section 6.30

  No Novation      110120  

Section 6.31

  Survival of Any Existing Unmatured Events of Default and Events of Default   
  111120  

Annex

 

Annex A

  

Disbursement Amount and Warrants

Schedules

Schedule P-1

  

Existing Investments

Schedule 2.4

  

List of Agreement Date Lenders and Such Lenders’ Wire Instructions and
Information for Notices

Schedule 3.1(d)

  

Existing Liens

Schedule 3.1(f)

  

Existing Indebtedness

Schedule 3.1(h)

  

Litigation

Schedule 3.1(m)

  

Real Estate

Schedule 3.1(x)

  

Borrower’s Subsidiaries

Schedule 3.1(z)

  

Borrower’s Outstanding Shares of Stock, Options and Warrants

Schedule 3.1(aa)

  

Material Contracts

 

ii



--------------------------------------------------------------------------------

Schedule 3.1(dd)

  

Environmental

Schedule 3.1(ff)

  

Labor Relations

Schedule 3.1(gg)

  

Jurisdiction of Organization, Legal Name, Organizational Identification

  

Number and Chief Executive Office

Schedule 3.1(hh)

  

Inventory Locations

Schedule 3.1(jjj)

  

Stock of the Subsidiaries of the Loan Parties

Schedule 5.1(q)

  

Other Loan Documents to Be Form 8-K Exhibits

Schedule 5.2(iv)

  

Contingent Obligations

Schedule 5.2(vii)

  

Transactions with Affiliates

Exhibits

Exhibit 2.6

  

Share Payment Provisions

Exhibit A-1

  

Form of First Out Waterfall Note (as of Agreement Date)

Exhibit A-2

  

Form of Last Out Waterfall Note

Exhibit A-3

  

Form of First Out Waterfall Note (as of Second Amendment Effective Date)

Exhibit B

  

Form of Perfection Certificate

Exhibit C-1

  

Form of Initial Warrant

Exhibit C-12

  

Form of Additional Warrant

Exhibit C-3

  

Form of Amended and Restated Initial Warrant

Exhibit C-4

  

Form of Amended and Restated Additional Warrant

Exhibit D

  

Closing Checklist

Exhibit E

  

Form of Amended and Restated Registration Rights Agreement

Exhibit F

  

Form of Compliance Certificate

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

FACILITY AGREEMENT

This AMENDED AND RESTATED FACILITY AGREEMENT (this “Agreement”), dated as of
August 9, 2018, by and among Endologix, Inc., a Delaware corporation (the
“Borrower”), the other Loan Parties (as defined below) party hereto from time to
time, the lenders party hereto from time to time (including the First Out
Waterfall Lenders (as defined below) and the Last Out Waterfall Lenders (as
defined below)), Deerfield Private Design Fund IV, L.P. (“Deerfield Facility
Entity”), as agent for itself and the Lenders (in such capacity, together with
its successors and assigns in such capacity, “Agent,” and, together with the
Lenders, the Borrower and the other Loan Parties party hereto, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Loan Parties party thereto, Agent and the lenders party thereto are
parties to that certain Facility Agreement dated as of the Prior Agreement Date
(as amended, restated, supplemented or otherwise modified from time to time
prior to the effectiveness hereof, the “Prior Facility Agreement”);

WHEREAS, Agent, the Lenders party hereto and the Loan Parties party hereto have
agreed to amend and restate the Prior Facility Agreement in its entirety to read
as set forth in this Agreement, and it has been agreed by such parties that the
“Loans”, “Disbursements” and other “Obligations” outstanding under the Prior
Facility Agreement or any Prior Loan Document shall continue under and be
governed by and deemed to be outstanding under this Agreement, it being agreed
and understood that this Agreement does not constitute a novation, satisfaction,
payment or re-borrowing of any obligation or “Obligation” under the Prior
Facility Agreement or any other Prior Loan Document, nor does this Agreement
operate as a waiver of any right, power or remedy of Agent, any Lender or any
other Secured Party under any Loan Document;

WHEREAS, pursuant to a recapitalization of the Borrower involving and in
consideration of, among other things, (a) the amendment and restatement of the
Prior Facility Agreement and the entry into this Agreement, (b) certain
accommodations under the Prior Facility Agreement and this Agreement made in
favor of the Loan Parties with respect to certain actions previously taken by
the Loan Parties and their Subsidiaries, and (c) Deerfield Partners, L.P. (as
the sole Last Out Waterfall Lender as of the Agreement Date) agreeing to extend
the date of payment of the principal that would have otherwise been due until
the Maturity Date with respect to such 3.25% Convertible Notes that it held and
to forgo certain other benefits it had under such 3.25% Convertible Notes, it
and the Loan Parties have agreed to exchange $40,500,000 of the 3.25%
Convertible Notes held by Deerfield Partners, L.P. (but, for the avoidance of
doubt, not any other 3.25% Convertible Notes) (the “Exchanged Deerfield
Convertible Notes”) for a new tranche of loans in the principal amount of
$40,500,000 under this Agreement, which shall constitute the Last Out Waterfall
Loans and part of the Last Out Waterfall Obligations, Loans and Obligations
hereunder and which such new tranche of loans shall receive the interest and
other amounts and payments applicable to such loans under this Agreement and the
other Loan Documents and shall be afforded the security, the Liens (including
the priority thereof), the Guarantees and the other benefits applicable to such
loans hereunder and under the other Loan Documents;

WHEREAS, Borrower desires to continue to secure all of the Obligations
(including the Last Out Waterfall Loans) by continuing to grant to Agent, for
the benefit of the Secured Parties, a first priority (subject only to the prior
priority of the Permitted Priority Liens) perfected Lien upon substantially all
of its personal and real property including all of the issued and outstanding
Stock of its direct Subsidiaries (in each case, other than Excluded Property);
and



--------------------------------------------------------------------------------

WHEREAS, each of the Loan Parties is willing to continue to guaranty all of the
Obligations (including the Last Out Waterfall Loans), and to continue to grant
to Agent, for the benefit of the Secured Parties, a first priority (subject only
to the prior priority of the Permitted Priority Liens) perfected Lien upon all
of its respective personal and real property, including all of the issued and
outstanding Stock of its direct Subsidiaries (in each case, other than Excluded
Property) which are issued to a Loan Party.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree to amend
and restate the Prior Facility Agreement and to provide for the Last Out
Waterfall Loans hereunder, and the Prior Facility Agreement is hereby amended
and restated in its entirety (and the Last Out Waterfall Loans are provided for
hereunder) pursuant to the terms hereof, as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 General Definitions. Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

“2.25% Convertible Note Documents” means the 2.25% Convertible Notes, the 2.25%
Senior NoteNotes Indenture and each other document or agreement from time to
time entered into in connection with the foregoing.

“2.25% Convertible Notes” means those certain 2.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the first
supplemental indenture relating to the 2.25% senior notes (together, the “2.25%
Senior Notes Indenture”), between the Borrower and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on December 10, 2013.

“2.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “2.25% Convertible Notes.”

“3.25% Convertible Notes” means (a) those certain 3.25% senior unsecured notes
issued by the Borrower (the “Original 3.25% Convertible Notes”), governed by the
terms of a base indenture, as supplemented by the second supplemental indenture
relating to the 3.25% senior notes (together, the “3.25% Senior Notes
Indenture”), between the Borrower, as issuer, and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on November 2, 2015,
(b) those (i) certain unsecured 5.0% mandatory convertible senior notes due 2024
(the “5.00% Mandatory Convertible Notes”) that are issued by the Borrower in the
form attached as Exhibit D to the Second Amendment (and that are governed by the
terms of that certain Indenture entered into as of the Second Amendment
Effective Date between the Borrower, as issuer, and Wilmington Trust, National
Association, as trustee (including the exhibit, schedule and attachments
thereto), in the form attached as Exhibit D to the Second Amendment (the
“Exchanged Mandatory Senior Notes Indenture”)) and (ii) certain unsecured 5.0%
voluntary convertible senior notes due 2024 (the “5.00% Voluntary Convertible
Notes”, together with the 5.00% Mandatory Convertible Notes, the “5.00%
Convertible Notes”) that are issued by the Borrower in the form attached as
Exhibit D to the Second Amendment (and that are governed by the terms of that
certain Indenture entered into as of the Second Amendment Effective Date between
the Borrower, as issuer, and Wilmington Trust, National Association, as trustee
(including the exhibit, schedule and attachments thereto), in the form attached
as Exhibit D to the Second Amendment (the “Exchanged

 

2



--------------------------------------------------------------------------------

Voluntary Senior Notes Indenture”, together with the Exchanged Mandatory Senior
Notes Indenture, the “Exchanged Senior Notes Indentures”)), in each case of
clause (b)(i) and clause (b)(ii), (A) on the Second Amendment Effective Date in
exchange for certain of the Original 3.25% Convertible Notes outstanding as of
the Second Amendment Effective Date pursuant to the terms of that certain
Exchange Agreement entered in to as of the Second Amendment Date (the “Exchange
Agreement”) by and among the Borrower and the noteholders party thereto, or
(B) after the Second Amendment Effective Date in exchange for any equal
principal amount of the Remaining Original 3.25% Convertible Notes in accordance
and compliance with the terms and provisions of this Agreement (including clause
(k) of the definition of “Permitted Indebtedness”), in each case of clause
(a) and clause (b), as the same may be amended, restated, refinanced,
supplemented or otherwise modified in connection with a Permitted 3.25%
Convertible Note Refinancing, in each case, to the extent expressly permitted by
the terms of this Agreement.

“3.25% Convertible Note Documents” means the 3.25% Convertible Notes, the 3.25%
Senior NoteNotes Indenture, the Exchanged Senior Notes Indentures, the Exchange
Agreement and each other document, instrument or agreement from time to entered
into in connection with the foregoing, as the same may be amended, restated,
refinanced, supplemented or otherwise modified in onconnection with a Permitted
3.25% Convertible Note Refinancing, in each case, to the extent expressly
permitted by the terms of this Agreement.

“3.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“5.00% Convertible Notes” has the meaning provided therefor in the definition of
“3.25% Convertible Notes.”

“5.00% Mandatory Convertible Notes” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“5.00% Voluntary Convertible Notes” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“10-K” means an annual report on Form 10-K (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“10-Q” means a quarterly report on Form 10-Q (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“ABL Agent” has the meaning assigned to such term in the definition of “ABL
Credit Facility” herein.

“ABL Credit Agreement” and “ABL Credit Facility” mean that certain Credit
Agreement, dated as of the Agreement Date, by and among the Borrower, the other
Persons party thereto from time to time as “Borrowers” (as defined therein) or
guarantors therein, Deerfield ELGX Revolver, LLC, in its capacity as Agent (as
defined therein (including any Third Party Agent (as defined therein)), in such
capacity, together with its successors and assigns in such capacity, the “ABL
Agent”) and the financial institutions or other entities from time to time
parties thereto, each as a Lender (as defined therein), as amended, restated,
supplemented or otherwise modified in accordance and in compliance with the
Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

“All-in Yield” means the interest rate (including margins and floors), original
issue discount and fees paid to all lenders (or consenting lenders) of such debt
or their Affiliates (based on the remaining life to maturity), but not including
any fees not paid to all lenders (such as fees to initial purchasers (i.e.,
investment banks in Rule 144A offerings), underwriters or lead agents).

“Amended and Restated Additional Warrants” has the meaning set forth in Section
2.8(g).

“Amended and Restated Initial Warrants” has the meaning set forth in Section
2.8(f).

“Amortization Payments” means (i) with respect to the First Out Waterfall Loans,
the three principal payments due on April 2, 2021, April 2, 2022 and on the
Maturity Date that are set forth in the second column of the table in
Section 2.3(a) and (ii) with respect to the Last Out Waterfall Loans, the two
principal payments due on April 2, 2022 and on the Maturity Date that are set
forth in the third column of the table in Section 2.3(a).

“Announcing Form 8-K” has the meaning set forth in Section 5.1(q).

“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any Subsidiary of any Loan Party
from time to time concerning or relating to bribery or corruption, including,
without limitation, the FCPA, as amended, the UK Bribery Act 2010 and other
similar legislation in any other jurisdictions.

“Anti-Money Laundering Laws” means any and all laws, rules, and regulations in
effect from time to time related to terrorism or money laundering, including,
without limitation, (i) all applicable requirements of the Currency and Foreign
Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy
Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading with the
Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (66 Fed. Reg. 49079), and any other enabling legislation,
executive order or regulations issued pursuant or relating thereto and
(iv) other applicable federal or state laws relating to “know your customer” or
anti-money laundering rules and regulations.

“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and the USA Patriot Act (Pub. L.
No. 107-56 (Oct. 12, 2001)).

“Applicable Laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject. “Applicable Laws”
includes Healthcare Laws and Environmental Laws.

“Application Event” means the occurrence of (a) a failure by the Loan Parties to
repay all of the Obligations (other than (y) unasserted contingent
indemnification obligations and (z) those Obligations under any Warrant or the
Registration Rights Agreement that are not (or do not become) due or payable on
the Maturity Date) in full in cash on the Maturity Date, (b) any Insolvency
Proceeding or any event of

 

4



--------------------------------------------------------------------------------

of doubt, other than any Amortization Payments) in full of the Loans prior to
the Maturity Date, $0.

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

“Collateral” has the meaning given to it in the Security Agreement.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Loan Parties’ or their Subsidiaries’ Collateral or books and records, in
each case, in form and substance reasonably satisfactory to Agent.

“Common Stock” means the “Common Stock” of the Borrower, with a $0.001 par value
per share.

“Compliance Certificate” means a certificate, duly executed by an Authorized
Officer of the Borrower, appropriately completed and substantially in the form
of Exhibit F hereto.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Indebtedness of
another Person (a “Third Party Obligation”) if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such Third Party Obligation that such Third Party Obligation
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Third Party Obligation will be
protected, in whole or in part, against loss with respect thereto; (b) with
respect to any undrawn portion of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; (c) under any Swap Contract, to the extent not yet due and
payable; (d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Loan Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent.

“Conversion” means any conversion any of the First Out Waterfall Notes into
Conversion Shares in accordance with the First Out Waterfall Notes (including
any Voluntary Conversion, Mandatory Conversion or Forced Conversion).

“Conversion Shares” has the meaning set forth in Section 3.1(z).

“Convertible Note Documents” means, collectively, the 2.25% Convertible Note
Documents and the 3.25% Convertible Note Documents (which, for the avoidance of
doubt, shall include the indenture

 

5



--------------------------------------------------------------------------------

and each other document, instrument or agreement from time to time entered into
in connection with any Permitted 3.25% Convertible Note Refinancing, in each
case, to the extent such indenture, documents, instruments or agreements are
permitted pursuant to the terms of the definition of “Permitted 3.25%
Convertible Note Refinancing”).

“Convertible Securities” means any Stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
shares of Common Stock.

“Copyrights” has the meaning set forth in the Security Agreement.

“Copyright Security Agreement” means any copyright security agreement executed
and delivered by a Loan Party to Agent, on behalf of the Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“Correction” means the repair, modification, adjustment, relabeling,
destruction, or inspection (including patient monitoring) of a product or device
without its physical removal from its point of use to some other location.

“Current Balance Sheet” has the meaning set forth in the definition of
“Enterprise Value.”

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Deerfield Facility Entity” has the meaning set forth in the preamble to this
Agreement.

“Default” means any event which, with the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

“Disbursements” has the meaning set forth in Section 2.2(a)(ii).

“Dispose” and “Disposition” mean (a) the sale, lease, license, transfer,
assignment, conveyance or other disposition of any assets or property (including
any transfer or conveyance of any assets or property pursuant to a division or
split of a limited liability company or other entity or Person into two or more
limited liability companies or other entities or Persons) and (b) the sale or
transfer by the Borrower or any Subsidiary of the Borrower of any Stock issued
by any Subsidiary of the Borrower.

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Stock that does not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or is
redeemable (in each case, other than solely for Stock that does not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, on
or prior to the date that is one year and one day following the Maturity Date
(excluding any provisions requiring redemption upon a “change in control” or
similar event, provided that such “change in control” or similar event results
in the occurrence of the payment in full in cash of all of the Obligations
(other than (i) unasserted contingent indemnification obligations and (ii)
Obligations under the Warrants and the Registration Rights Agreement that are
not due and payable at the time such other Obligations are paid in full in
cash)), (b) is convertible into or exchangeable for (i) debt securities or
(ii) any Stock referred to in (a) above, in each case, at any time on or prior
to the date that is one year and one day following the Maturity Date at the time
such Stock was issued, or (c) is

 

6



--------------------------------------------------------------------------------

giving effect to clause (f) of the definition of “Cash Equivalents) of the
Successor Entity and its Subsidiaries as shown on a consolidated basis on the
Current Balance Sheet.

“Environmental Laws” means all Applicable Laws, Authorizations and permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and attorneys’ costs) that may be imposed on, incurred by or
asserted against any Loan Party or any Subsidiary of any Loan Party as a result
of, or related to, any claim, suit, action, investigation, proceeding or demand
by any Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law or otherwise, arising
under any Environmental Law resulting from the ownership, lease, sublease or
other operation or occupation of property by any Loan Party or any Subsidiary of
any Loan Party, whether on, prior or after the Agreement Date.

“Equipment” means equipment (as that term is defined in the UCC).

“Equity Financing Documents” has the meaning provided therefor in the Second
Amendment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and applicable published guidance thereunder.

“ERISA Affiliate” means collectively the Borrower, any Subsidiary of Borrower
and any Person under common control or treated as a single employer with,
Borrower or any Subsidiary of Borrower within the meaning of Code Section 414
(b), (c), (m) or (o) or under ERISA.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) or (c) of ERISA (other than an event for which the 30-day notice
period is waived) with respect to a Title IV Plan; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the filing of a notice of insolvency or termination, or treatment of a
plan amendment as termination, under Section 4041A of ERISA; (e) the filing of a
notice of intent to terminate a Title IV Plan, or treatment of a plan amendment
as termination, under Section 4041 of ERISA; (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due; (h) the imposition of a Lien under Section 412 or 430(k) of the Code
or Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of an Employee Benefit
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Applicable Law to qualify thereunder;
(j) a Title IV plan is in “at risk” status within the meaning of Code
Section 430(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code; and (l) any other
event or condition that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any Liability upon any ERISA
Affiliate under Title IV of ERISA other than for contributions to Title IV Plans
and Multiemployer Plans in the ordinary course and PBGC premiums due but not
delinquent.

 

7



--------------------------------------------------------------------------------

“Exercise Price” has the meaning provided therefor in the Warrants.

“Event of Default” has the meaning set forth in Section 5.4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Exchange Agreement” has the meaning provided therefor in the definition of
“3.25% Convertible Notes.”

“Exchanged Deerfield Convertible Notes” has the meaning specified therefor in
the recitals hereto.

“Exchanged Mandatory Senior Notes Indenture” has the meaning provided therefor
in the definition of “3.25% Convertible Notes.”

“Exchanged Voluntary Senior Notes Indenture” has the meaning provided therefor
in the definition of “3.25% Convertible Notes.”

“Exchanged Senior Notes Indentures” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“Excluded Accounts” has the meaning set forth in Section 5.1(k).

“Excluded Domestic Holdco” means a wholly-owned Domestic Subsidiary of the
Borrower substantially all of the assets of which consist of Stock of Excluded
Foreign Subsidiaries held directly or indirectly by such Subsidiary and which
does not engage in any business, operations or activity other than that of a
holding company, excluding for purposes of such determination, Indebtedness of
such Excluded Foreign Subsidiaries.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary which is a controlled
foreign corporation (as defined in the Code) that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged two-thirds or more of the voting Stock to secure, any Indebtedness
(other than the Obligations) of a Loan Party.

“Excluded Property” means, collectively:

(a) voting shares of any (A) Excluded Foreign Subsidiary of Borrower or
(B) Excluded Domestic Holdco, in each case, in excess of 65% of all of the
issued and outstanding voting shares of capital stock of such subsidiary;

(b) any lease, license, contract, property right or agreement as to which, if
and to the extent that, and only for so long as, the grant of a security
interest therein shall (1) constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement or
render it unenforceable, (2) be prohibited by any applicable law or (3) require
the consent of any third party (in each case of clauses (1), (2) and (3), other
than to the extent that any such breach, termination, default, prohibition or
requirement for consent would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable Law), provided that such security interest shall attach
immediately to each portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above;

 

8



--------------------------------------------------------------------------------

“Existing ABL Agent” has the meaning assigned to such term in the definition of
“Existing ABL Credit Facility” herein.

“Existing ABL Credit Facility” means that certain Credit and Security Agreement,
dated as of July 29, 2016, by and among the Borrower, the other Persons party
thereto from time to time as “Borrowers” (as defined therein), Midcap Financial
Trust, a Delaware statutory trust, as Agent (as defined therein, in such
capacity, the “Existing ABL Agent”) and the financial institutions or other
entities from time to time parties thereto, each as a Lender (as defined
therein) (in such capacity, the “Existing ABL Lenders”), as amended, restated,
supplemented or otherwise modified prior to the Prior Agreement Date.

“Existing ABL Debt Documents” shall have the meaning of “Loan Documents” (as
defined in the Existing ABL Credit Facility).

“Existing ABL Lenders” has the meaning assigned to such term in the definition
of “Existing ABL Credit Facility” herein.

“Exit Payment “ means the First Out Waterfall Loan Exit Payment and/or the Last
Out Waterfall Loan Exit Payment, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code as of the Agreement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements
entered into with respect to the foregoing.

“FCPA” has the meaning set forth in Section 3.1(jj).

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

“Final Payment” means such cash amount as may be necessary to repay the
outstanding principal amount of the Loans and any other Obligations (including,
for the avoidance of doubt, for any applicable Non-Callable Make Whole Amount
payable hereunder and the CoC Fee payable hereunder, but excluding
(A) unasserted contingent indemnification obligations and (B) those Obligations
under the Warrants and the Registration Rights Agreement or in respect of any
Stock), owing by the Borrower and the other Loan Parties to the Secured Parties
pursuant to the Loan Documents; provided that the foregoing shall be subject to
the second sentence of Section 6.22.

“First Amortization Date” has the meaning set forth in Section 2.3(a).

“First Out Waterfall Disbursement” has the meaning set forth in
Section 2.2(a)(i).

 

9



--------------------------------------------------------------------------------

“First Out Waterfall Lender” means any Lender to which any First Out Waterfall
Obligations are owing and its successors and assigns (in each case, in its
capacity as such).

“First Out Waterfall Loan” is defined in Section 2.2(a)(i) hereof.

“First Out Waterfall Loan Exit Payment” has the meaning set forth in Section
2.7(d).

“First Out Waterfall Notes” has the meaning set forth in the definition of “Loan
Notes”.

“First Out Waterfall Obligations” means the Obligations in respect of First Out
Waterfall Loans, including any Non-Callable Make Whole Amount, any CoC Fee, the
First Out Waterfall Loan ExitRestructuring Payment, all interest, fees,
expenses, costs, liabilities, indebtedness and other obligations (monetary
(including post-petition interest, costs, fees, expense and other amounts,
whether allowed or not) or otherwise) of (or owed by) the Borrower and the other
Loan Parties under or in connection with the Loan Documents, in each case,
howsoever created, arising or evidenced, whether direct or indirect (including
those acquired by assignment), absolute or contingent, now or hereafter
existing, or due or to become due, and irrespective of whether the same are
added to the principal amount of the First Out Waterfall Obligations.

“First Out Waterfall Pro Rata Share” means, with respect to any First Out
Waterfall Lender, the percentage obtained by dividing (a) the unpaid principal
amount of such First Out Waterfall Lender’s portion of the First Out Waterfall
Loans, by (b) the unpaid principal amount of all First Out Waterfall Loans.

“First Out Waterfall Restructuring Payment” has the meaning set forth in Section
2.7(d).

“First Out Waterfall Secured Parties” means the Secured Parties (other than the
Last Out Secured Parties).

“First Out Waterfall Securities” has the meaning set forth in Section 3.1(z).

“Flexential Data Center Location” has the meaning set forth in Section 5.1(bb).

“Forced Conversion” has the meaning given to such term in the First Out
Waterfall Notes.

“Foreign Benefit Plan” means any employee benefit plan that is subject to the
laws of a jurisdiction outside the United States, including those mandated by a
government other than that of the United States of America.

“Foreign Lender” has the meaning set forth in Section 2.5(d).

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States applied on a consistent basis, subject to the
provisions of Section 1.5.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of

 

10



--------------------------------------------------------------------------------

credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Global Excess Liquidity” means, as of any date of determination by Agent, the
sum of (a) without duplication of clause (b) of this definition, unrestricted
cash and Cash Equivalents maintained in the deposit accounts or securities
accounts of the Loan Parties, in each case, subject to Control Agreements in
compliance with the provisions of Section 5.1(k); provided that, for the
avoidance of doubt, no cash or Cash Equivalents maintained in any Excluded
Accounts shall be included in this clause (a), plus (b) without duplication of
clause (a) of this definition, unrestricted cash and Cash Equivalents of Loan
Parties that is in Excluded Accounts maintained by a branch office of the bank
or securities intermediary located outside the United States in an aggregate
amount not to exceed the lesser of (i) $10,000,000 and (ii) 20% of clause (a) of
this definition, plus (c) without duplication of any cash or Cash Equivalents
from any borrowing under the ABL Debt Documents that would count towards either
of clause (a) or clause (b) of this definition and solely to the extent the
applicable conditions in Article III of the ABL Credit Agreement (and any
additional conditions to borrowing under the ABL Credit Agreement that may be
added or included in the ABL Debt Documents from time to time after the
Agreement Date) have been satisfied (or would be satisfied if a borrowing would
have been made thereunder) as of such date of determination after giving effect
to any borrowing thereunder and any “Revolver Usage” (as defined in the ABL
Credit Agreement as of the Agreement Date) as of such date, the amount of
“Availability” (as defined in the ABL Credit Agreement as of the AgreementSecond
Amendment Effective Date).

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210, 211, 820 and any comparable foreign
requirements.

“Governmental Authority” means any nation, sovereign, government,
quasi-governmental agency, governmental department, ministry, cabinet,
commission, board, bureau, agency, court, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal or administrative or public body
or entity, whether domestic or foreign, federal, state, local or other political
subdivision thereof, having jurisdiction over the matter or matters and Person
or Persons in question or having the authority to exercise executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, securities exchange,
regulatory body, arbitrator, public sector entity, supra-national entity and any
self-regulatory organization.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, however, that the term Guarantee shall not include endorsements for
collection or deposit in the Ordinary Course of Business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” means each Subsidiary of the Borrower (other than any Excluded
Subsidiary) or other Person who provides a guaranty of the Obligations under the
Security Agreement or other Loan Document.

 

11



--------------------------------------------------------------------------------

otherwise acquire such obligation or any assets or property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person;

(xiv) earn-outs, all purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations (or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts) (including in connection with Permitted Acquisitions), but only to
the extent the same (x) have become due and payable and are recorded as a
liability on the balance sheet of such Person and (y) are payable in cash;

(xv) all off-balance sheet liabilities of such Person; or

(xvi) all obligations arising under non-compete agreements, bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business (it being understood that obligations
to make cash payments for incentive compensation for officers of the Borrower
made in lieu of equity awards shall be deemed to have arisen in the Ordinary
Course of Business to the extent (and only to the extent) that (A) none of such
obligations or cash payments are in excess of 15% greater than the fair market
value of the equity awards they are in lieu of and (B) such obligations of the
Loan Parties do not exceed $5,000,000 in the aggregate at any one time (or $0 in
the aggregate at any time after December 31, 2021), with a maximum aggregate
amount allowed to be paid or distributed thereon of (1) $0 in all calendar years
prior to the 2019 calendar year, (2) $2,500,000 in the 2020 calendar year,
(3) $2,500,000 in the 2021 calendar year and (4) $0 in all calendar years after
the 2021 calendar year).

“Indemnified Person” has the meaning set forth in Section 6.11(a).

“Indemnified Taxes” means (a) any Tax imposed on or with respect to any payments
made by or on account of any Obligation of any Loan Party under any Loan
Document, other than an Excluded Tax, and (b) to the extent not otherwise
described in clause (a) above in this definition, Other Taxes.

“Indemnity” has the meaning set forth in Section 6.11(a).

“Initial Warrants” has the meaning set forth in Section 2.8(a).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property” means all Intellectual Property Licenses and all
Copyrights, copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any Patents, patents, patent applications and like
protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, Trademarks,
trademarks, trade names, service marks, mask works, rights of use of any name,
domain names, or any other similar rights, any applications therefor, whether
registered or not, know-how, operating manuals, trade secret rights, clinical
and non-clinical data, rights

 

12



--------------------------------------------------------------------------------

to unpatented inventions, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.

“Intellectual Property Licenses” has the meaning set forth in the Security
Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Agreement Date, executed and delivered by the Loan
Parties, each of their Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Agreement Date by and among Agent and ABL Agent and acknowledged and agreed by
the Loan Parties, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

“Interest Expense” means, for any period, interest expense for the Successor
Entity set forth in the Successor Entity’s most recent publicly reported income
statement; provided that such amounts shall be limited to those incurred by the
Successor Entity only (and not any of its Subsidiaries) unless such Subsidiaries
(other than any Excluded Subsidiaries) have completed and consummated the
Successor Entity Subsidiary Joinder Actions.

“Interest Payment Date” has the meaning set forth in Section 2.6(a).

“Interest Payment Shares” means any shares of Common Stock issued or issuable
pursuant to Section 2.6 and Exhibit 2.6.

“Interest Rate” means (a) solely with respect to any period that occurs prior to
(but not including) the Agreement Date, 6.87% per annum for the principal amount
of the “Loans” (as defined in the Prior Facility Agreement) and any overdue
interest thereon, plus any additional amounts set forth in Section 2.7(b) of the
Prior Facility Agreement, and (b) at all times on or after the Agreement Date,
9.75% per annum for the principal amount of the Loans and any overdue interest
thereon, plus any additional amounts set forth in Section 2.7(b).

“Internal Controls” has the meaning set forth in Section 3.1(u).

“Inventory” means inventory (as that term is defined in the UCC).

“Investment” has the meaning set forth in Section 5.2(v).

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

“IP” means all Intellectual Property that is necessary for the conduct of the
Loan Parties’ business as currently conducted.

“IRS” means the United States Internal Revenue Service.

“Japan Lifeline Subordination Agreement” has the meaning specified therefor in
clause (h) of the definition of “Permitted Indebtedness”.

“Last Out Waterfall Disbursement” has the meaning set forth in
Section 2.2(a)(ii).

 

13



--------------------------------------------------------------------------------

“Last Out Waterfall Lender” means any Lender to which any Last Out Waterfall
Obligations are owing and its successors and assigns (in each case, in its
capacity as such). For the avoidance of doubt, a Lender may be both a First Out
Waterfall Lender and a Last Out Waterfall Lender.

“Last Out Waterfall Loan” is defined in Section 2.2(a) hereof.

“Last Out Waterfall Loan Exit Payment” has the meaning set forth in Section
2.7(e).

“Last Out Waterfall Notes” has the meaning set forth in the definition of “Loan
Notes”.

“Last Out Waterfall Obligations” means the Obligations in respect of Last Out
Waterfall Loans, including, without limitation, any Non-Callable Make Whole
Amount, any CoC Fee, the Last Out Waterfall Loan ExitRestructuring Payment all
interest, fees, expenses, costs, liabilities, indebtedness and other obligations
(monetary (including post-petition interest, costs, fees, expense and other
amounts, whether allowed or not) or otherwise) of (or owed by) the Borrower and
the other Loan Parties under or in connection with the Loan Documents, in each
case, howsoever created, arising or evidenced, whether direct or indirect
(including those acquired by assignment), absolute or contingent, now or
hereafter existing, or due or to become due, and irrespective of whether the
same are added to the principal amount of the Last Out Waterfall Obligations.

“Last Out Waterfall Pro Rata Share” means, with respect to any Last Out
Waterfall Lender, the percentage obtained by dividing (a) the unpaid principal
amount of such Last Out Waterfall Lender’s portion of the Last Out Waterfall
Loans, by (b) the unpaid principal amount of all Last Out Waterfall Loans.

“Last Out Waterfall Restructuring Payment” has the meaning set forth in Section
2.7(e).

“Last Out Waterfall Secured Parties” means the Last Out Waterfall Lenders and
each of their respective directors, partners, officers, employees, agents,
counsel and advisors that are Indemnified Persons.

“Latest Balance Sheet” has the meaning set forth in Section 3.1(t).

“Lenders” means the lenders party to this Agreement from time to time, including
the First Out Waterfall Lenders and the Last Out Waterfall Lenders, and their
successors and assigns.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, and whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind. For purposes of this Agreement and the other Loan
Documents, any Loan Party or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest

 

14



--------------------------------------------------------------------------------

of a vendor or lessor under any conditional sale agreement, capital lease or
other title retention agreement relating to such asset.

“Loan” means any loan made available from time to time by the Lenders to the
Borrower pursuant to this Agreement, including any First Out Waterfall Loans and
any Last Out Waterfall Loans, or, as the context may require, the principal
amount thereof from time to time outstanding. “Loan” shall include any
Disbursement.

“Loan Disbursement Request” means that certain Loan Disbursement Request, dated
as of the Prior Agreement Date, executed and delivered by the Borrower in favor
of the Secured Parties.

“Loan Documents” means this Agreement, the Notes, the Security Agreement, the
Control Agreements, the Intercompany Subordination Agreement, the Intercreditor
Agreement, the Japan Lifeline Subordination Agreement, any Subordination
Agreement, the Reaffirmation Agreement, the Collateral Access Agreements, the
Warrants, the Registration Rights Agreement, each Perfection Certificate, each
Compliance Certificate, the Loan Disbursement Request, the Patent Security
Agreements, the Trademark Security Agreements, the Copyright Security
Agreements, and other documents, agreements and instruments delivered in
connection with any of the foregoing (in each case, including all schedules,
exhibits, annexes and other attachments thereto) and dated the Prior Agreement
Date, the Agreement Date or subsequent thereto, whether or not specifically
mentioned herein or therein, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

“Loan Notes” means (x) any note issued to any of the First Out Waterfall Lenders
evidencing any First Out Waterfall Loan or First Out Waterfall Disbursement
funded by such First Out Waterfall Lender (or its predecessor) pursuant to the
Prior Facility Agreement, as such (which Loan Note iswas amended and restated
pursuant to this Agreement on the Agreement Date to be in the form of
convertible loan note attached hereto as Exhibit A-1, and which such Loan Note
is further amended and restated pursuant to the Second Amendment on the Second
Amendment Effective Date to be in the form of convertible loan note attached
hereto as Exhibit A-3), and any convertible loan note in substantially such form
issued after the AgreementSecond Amendment Effective Date to any First Out
Waterfall Lender that holds any First Out Waterfall Loan or First Out Waterfall
Disbursement (collectively, the “First Out Waterfall Notes”), and (y) any note
issued to any of the Last Out Waterfall Lenders evidencing any Last Out
Waterfall Loan or Last Out Waterfall Disbursement held by such Last Out
Waterfall Lender pursuant to this Agreement in the form of loan note attached
hereto as Exhibit A-2 (collectively, the “Last Out Waterfall Notes”); in each
case of clause (x) and clause (y), as may be further amended, restated,
supplemented or otherwise modified from time to time.

“Loan Parties” means the collective reference to the Borrower and all of the
Guarantors.

“Loss” has the meaning set forth in Section 6.11(a).

“Mandatory Conversion” has the meaning given to such term in the First Out
Waterfall Notes.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Market Cap” means the number of outstanding shares of common stock of the
Successor Entity listed on a National Securities Exchange, multiplied by the per
share Volume Weighted Average Price for such common stock as of the Trading Day
immediately preceding the announcement of the Successor Entity Transaction.

 

15



--------------------------------------------------------------------------------

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation (e.g., normal stock rotation
practices and routine equipment adjustments and repairs, etc.).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, results of operations, financial condition or properties of the Loan
Parties and their Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any provision of any Loan Document, (c) the ability of any
Loan Party to timely perform the Obligations, (d) the creation, perfection or
priority of the Liens, taken as a whole for the Collateral, granted under the
Loan Documents, or (e) the rights and remedies of the Secured Parties under any
Loan Document.

“Material Contracts” means (a) the Operative Documents, (b) the Convertible Note
Documents, (c) the agreements listed on Schedule 3.1(aa), (d) the ABL Debt
Documents, (e) the Permitted Japan Lifeline Unsecured Debt Documents, (f) the
Equity Financing Documents and (fg) each other agreement or contract to which
such Loan Party or its Subsidiaries is a party the termination of which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; provided that Capped Calls shall not be considered
Material Contracts.

“Material Intangible Assets” means all of (i) each Loan Party’s Intellectual
Property and (ii) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property (including each Intellectual Property
License), in each case that are material to the financial condition, business or
operations of the applicable Loan Party.

“Maturity Date” means April 2, 2023.

“Maturity Date Payment of First Out Waterfall Loans” has the meaning set forth
in Section 2.3(a).

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months of the Loan Parties for which (a) the 10-K
or 10-Q for such period was filed (or, to the extent earlier, was required by
the SEC to be filed) with the SEC or (b) financial statements are required to be
delivered in Section 5.1(aa).

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has,
or could reasonably be expected, individually or in the aggregate, to have, any
obligation or Liabilities (including under Section 4212 of ERISA).

“National Securities Exchange” means the New York Stock Exchange, the Nasdaq
Global Select Market or the Nasdaq Global Market (or, in each case, a successor
thereto).

“Necessary Documents” has the meaning set forth in Section 3.1(l).

 

16



--------------------------------------------------------------------------------

“Net Income” means, for any period, the net income (or loss) of the Successor
Entity set forth in the Successor Entity’s most recent publicly reported income
statement; provided that such amounts shall be limited to those of the Successor
Entity only (and not any of its Subsidiaries) unless such Subsidiaries (other
than any Excluded Subsidiaries) have completed and consummated the Successor
Entity Subsidiary Joinder Actions.

“Net Revenue” means, for any period, (a) the Loan Parties’ gross revenues during
such period, less (b)(i) trade, quantity and cash discounts allowed by the Loan
Parties, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (v) set-offs and counterclaims, and (vi) any other
similar and customary deductions used by the Loan Parties in determining net
revenues, all, in respect of (a) and (b), as determined in accordance with GAAP
and in the Ordinary Course of Business.

“Non-Callable Make Whole Amount” means, on any date of prepayment or early
redemption of all or any portion of the Loans, an amount in cash equal to all
required interest payments due on the Loans that are prepaid from the date of
repayment or early redemption through and including the date that is the First
Amortization Date, plus any accrued and unpaid interest and fees and unpaid
costs and expenses incurred pursuant to the terms of the Loan Documents.

“Notes” means the Loan Notes.

“Obligations” means all Loans and Disbursements, any Non-Callable Make Whole
Amount, any CoC Fee, the ExitRestructuring Payment, interest, fees, expenses,
costs, liabilities, indebtedness and other obligations (monetary (including
post-petition interest, costs, fees, expenses and other amounts, whether allowed
or not) or otherwise) of (or owed by) the Borrower and the other Loan Parties
under or in connection with the Loan Documents, in each case howsoever created,
arising or evidenced, whether direct or indirect (including those acquired by
assignment), absolute or contingent, now or hereafter existing, or due or to
become due, and irrespective of whether the same are added to the principal
amount of the Obligations. For the avoidance of doubt, “Obligations” shall
include the First Out Waterfall Obligations and the Last Out Waterfall
Obligations.

“OFAC” has the meaning set forth in Section 3.1(jj).

“OID” means original issue discount.

“Operating Expenditures” means, with respect to any Person for any period, the
amount of all expenditures (whether such expenditures are paid in cash, financed
or otherwise) by such Person and its Subsidiaries during such period that are
reported as operating expenses (including expenditures related to research and
development, clinical and regulatory affairs, marketing and sales, and general
and administrative) on the income statements of such Person and its Subsidiaries
that are included in such Person’s financial statements (including those
financial statements required by Section 5.1(h) and Section 5.1(aa), as
applicable), which amount shall (i) be in compliance and accordance with GAAP
and any SEC requirements and regulations, but (ii) exclude one-time,
non-recurring expenditures that are not regularly incurred in the Ordinary
Course of Business of such Person and its Subsidiaries.

“Operative Documents” means the Loan Documents, the “Loan Documents” (as defined
in the ABL Credit Facility as of the Agreement Date) and the “Subordinated Debt
Documents” (as defined in the ABL Credit Facility as of the Agreement Date).

 

17



--------------------------------------------------------------------------------

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices, as applicable.

“Organizational Documents” means, with respect to any Loan Party, the documents
by which such Person was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Person (such as by-laws, a partnership agreement or an operating, limited
liability company or members agreement), including any and all shareholder
agreements or voting agreements relating to the capital stock or other equity
interests of such Person.

“Original 3.25% Convertible Notes” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“Original Warrants” means the Initial Warrants and the Additional Warrants.

“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (except a connection arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
or received a payment under, received or perfected a security interest under,
engaged in any transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan Document).

“Other Taxes” means any and all present or future stamp, value added or
documentary or any other excise or property Taxes arising from any payment made
hereunder or from the execution, delivery, performance, recordation or filing
of, or otherwise with respect to, any Loan Document.

“Outstanding Items” has the meaning set forth in Section 5.1(z).

“Participant” has the meaning set forth in Section 6.5.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Patents” has the meaning set forth in the Security Agreement.

“Patent Security Agreement” means any patent security agreement executed and
delivered by any Loan Party to Agent, on behalf of the Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Perfection Certificate” means each perfection certificate executed or delivered
from time to time by any Loan Party or any of its Subsidiaries to any Secured
Party, in substantially the form of Exhibit B.

 

18



--------------------------------------------------------------------------------

on a consolidated balance sheet of the Loan Parties and their Subsidiaries after
giving effect to such Acquisition but excluding (A) any equity interests issued
as consideration for such Acquisition and (B) the net proceeds of any issuance
of equity interests made after the AgreementSecond Amendment Effective Date that
are used for purposes of such Acquisition (for the avoidance of doubt, other
than the net proceeds of any equity interests or other Stock issued under or in
connection with the Equity Financing Documents)) (such amounts, collectively,
the “Acquisition Consideration”) shall be in an amount not to exceed $15,000,000
in the aggregate for all such Acquisitions during the term of this Agreement;
provided, however, that, in the case of each Acquisition, Agent has received
prior to the consummation of such Acquisition evidence satisfactory to Agent
that Borrower has, immediately before and immediately after giving effect to the
consummation of such Acquisition, unrestricted cash (it being understood and
agreed that cash and Cash Equivalents shall not be considered “restricted” cash
for purposes of this proviso solely due to compliance by the Loan Parties with
the requirements set forth in Section 5.1(k)) in one or more deposit accounts
subject to a Control Agreement in an aggregate amount equal to or greater than
the positive value of the product of (x) eighteen (18) multiplied by (y) the
“Monthly Cash Burn Amount” (as defined in the ABL Credit Facility as of the
Agreement Date), as determined as of the last day of the month immediately
preceding such Acquisition.

“Permitted Contingent Obligations” means

(a) Contingent Obligations arising in respect of the Indebtedness under the Loan
Documents;

(b) Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c) Contingent Obligations outstanding on the Prior Agreement Date and set forth
on Schedule 5.2(iv) (but not including any refinancings, extensions, increases
or amendments to the indebtedness underlying such Contingent Obligations other
than extensions of the maturity thereof without any other material change in
terms adverse to the Lenders);

(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $2,000,000 in the aggregate at any time outstanding;

(e) Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.2;

(g) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract or Capped Call; provided, however,
that such obligations are (or were) entered into by Borrower or an Affiliate of
Borrower for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the 2.25% Convertible Notes, the 3.25%
Convertible Notes, any

 

19



--------------------------------------------------------------------------------

refinancings thereofPermitted 3.25% Convertible Note Refinancing permitted
hereunder or in connection with this Agreement or any of the other Loan
Documents;

(h) guarantees by (A) one or more Loan Parties of the obligations of Foreign
Subsidiaries up to $1,000,000 in the aggregate at any time outstanding, (B) any
Loan Party of the obligations of any other Loan Party (but, for the avoidance of
doubt, excluding any Immaterial Subsidiary that may be a Loan Party where,
before and immediately after giving effect to such guarantee (including any
rights of contribution set forth in the Loan Documents or otherwise), the Loan
Parties cannot represent and warrant that such Immaterial Subsidiary is Solvent
on an individual basis) and (C) any Foreign Subsidiary of the obligations of any
other Foreign Subsidiary;

(i) [reserved];

(j) Contingent Obligations arising in respect of the Indebtedness under the ABL
Debt Documents; and

(k) other Contingent Obligations not permitted by clauses (a) through (j) above,
not to exceed $2,500,000 in the aggregate at any time outstanding.

“Permitted Dispositions” means each of the following:

(a) dispositions of inventory in the Ordinary Course of Business;

(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Loan Party or Subsidiary determines in good faith
is no longer used or useful in the business of such Loan Party and its
Subsidiaries (or such Subsidiary and its subsidiaries);

(c) to the extent constituting a Disposition, Permitted Investments and
Permitted Licenses;

(d) disposals of obsolete, worn out or surplus tangible personal property;

(e) without limiting transactions permitted under Section 5.2 hereof,
dispositions by any Loan Party to any other Loan Party so long as each Loan
Party (other than, with respect to any transferring Person, an Immaterial
Subsidiary) will remain Solvent after giving effect to the transfer;

(f) abandonment of Intellectual Property that does not constitute a Material
Intangible Asset;

(g) the unwinding or terminating of Swap Contracts or any Capped Call permitted
by clause (g) of the definition of “Permitted Contingent Obligations” either
(i) with respect to a Swap Contract or a Capped Call, in the Ordinary Course of
Business or (ii) with respect to a Capped Call, that were entered into in
connection with the 2.25% Convertible Notes, the 3.25% Convertible Notes, any
Permitted 3.25% Convertible Note Refinancing permitted hereunder or in
connection with this Agreement or any of the other Loan Documents;

(h) dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of replacement
property or (ii) the proceeds of such disposition are promptly applied to the
purchase price of such replacement property;

 

20



--------------------------------------------------------------------------------

commitments, investments, assets, or property held or reasonably anticipated by
such Person and not for purposes of speculation and either (i) with respect to a
Swap Contract or a Capped Call, are (or were) entered into in the Ordinary
Course of Business or (ii) with respect to a Capped Call, are (or were) entered
into in connection with the 2.25% Convertible Notes, the 3.25% Convertible
Notes, any Permitted 3.25% Convertible Note Refinancing permitted hereunder or
in connection with this Agreement or any of the other Loan Documents;

(f) Indebtedness in the form of insurance premiums financed through the
applicable

insurance company;

(g) trade accounts payable arising and paid within 120 days of the date when due
and in the Ordinary Course of Business;

(h) unsecured Indebtedness in an amount not to exceed $4,280,500 pursuant to a
promissory note dated on or around the Agreement Date, by the Borrower in favor
of Japan Lifeline Co., Ltd. (the “Permitted Japan Lifeline Unsecured Debt”), so
long as (i) other than as expressly set forth in clause (ii) directly below, no
prepayments, repayment, redemptions or payments shall be made with respect to
the Permitted Japan Lifeline Unsecured Debt at any time until ninety-one
(91) days after all of the Obligations have been paid in full, (ii) subject to
the terms of the Japan Lifeline Subordination Agreement, the all-in interest
rate and pricing charged thereon shall not exceed 2.5% per annum and such
interest shall not be paid (A) more frequently than annually in arrears and
(B) unless (1) expressly permitted pursuant to the terms of the Japan Lifeline
Subordination Agreement, (2) the Japan Lifeline Subordination Agreement is in
full force and effect and binding and enforceable against all parties thereto at
all times, (3) no breach, violation or default has occurred under any of the
Permitted Japan Lifeline Unsecured Debt Documents or the Japan Lifeline
Subordination Agreement and (4) no Default or Event of Default has occurred and
is continuing, (iii) no fees shall be paid thereon, (iv) such unsecured
Indebtedness shall not be assigned or otherwise transferred by Japan Lifeline
Co., Ltd. without the consent of the Agent, (v) Japan Lifeline Co., Ltd. (and
any successor or assign thereof) shall enter into a subordination agreement with
the Agent, in form and substance reasonably satisfactory to the Agent and the
Lenders (the “Japan Lifeline Subordination Agreement”), and such Japan Lifeline
Subordination Agreement shall remain in full force and effect and binding and
enforceable against all parties thereto at all times, and no breach, violation
or default shall have occurred thereunder or under the Permitted Japan Lifeline
Unsecured Debt Documents, (vi)(A) such Indebtedness remains unsecured at all
times and no security interests or Liens are granted with respect thereto by any
Loan Party, any of their respective Affiliates or any other Person and (B) no
Person other than the Borrower shall be a borrower, guarantor or obligor (or
otherwise be obligated or liable) with respect to such Indebtedness, and
(vii) subordination provisions are included in such promissory note, the Japan
Lifeline Subordination Agreement and any related agreements, instruments and
documents (collectively, the “Permitted Japan Lifeline Unsecured Debt
Documents”) in a manner, and in form and substance, reasonably satisfactory to
the Agent and the Lenders, and such Permitted Japan Lifeline Unsecured Debt
Documents shall be in form and substance reasonably satisfactory to the Agent
and the Lenders;

(i) Subordinated Debt;

(j) the ABL Debt under the ABL Credit Facility, in accordance with the terms of
the Intercreditor Agreement and this Agreement;

(k) Indebtedness of the Loan Parties incurred under the 3.25% Convertible Notes
in an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the AgreementSecond Amendment Effective Date after giving effect
to any payments, repayments or

 

21



--------------------------------------------------------------------------------

prepayments thereon on or prior to the Agreement Dateor conversions, cash
settlements or distributions related thereto (which, for the avoidance of doubt,
shall not be greater than the aggregate principal amount outstanding on the
Prior Agreement Date or the Agreement Date), and, so long as no Default or Event
of Default has occurred and is continuing or would result after giving effect
thereto, any refinancing or extension thereof or new issuance in connection with
the exchange thereof and/or a new issuancein which all or any portion of the
proceeds of which will be used in connection with theto repurchase or other
refinancing ofrefinance all or any portion thereof therewith that, in each case
of the foregoing, (i)(A) has an aggregate outstanding principal amount not
greater than $200,000,000 (when taking into account all such existing,
refinanced, extended, exchanged and newly issued Indebtedness), and(B) does not
provide for any amortization payments or other principal payments of any kind,
prepayments, repayments, redemptions or distributions of any kind or cash
settlements or cash conversions (or requires or mandates any settlements or
conversions thereof) in advance of the date that is one year and one day after
the Maturity Date, and (C) except as expressly provided in the 5.00% Convertible
Notes issued on the Second Amendment Effective Date (or issued after the Second
Amendment Effective Date in exchange for any of the Remaining Original 3.25%
Convertible Notes in accordance and compliance with the terms and provisions of
this Agreement), does not provide for (or include) any terms or provisions
requiring or mandating the conversion or cash settlement of any such
Indebtedness or obligations at any time prior to the date that is one year and
one day after the Maturity Date, (ii) has a maturity no shorter than the date
that is one year and one day after the Maturity Date (in the case of clause
(i) and clause (ii), it being understood that, in each case, any provision
requiring an offer to purchase such Indebtedness as a result of a change in
control, fundamental change, delisting, asset sale or similar provision or any
exercise or conversion of Stock (other than Disqualified Stock) shall not
violate the foregoing restrictions in clause (i) or clause (ii)), (iii) is
unsecured, (iv) does not have one or more issuers, borrowers, guarantors or
obligors that are not Loan Parties, (v) contains terms that are prevailing
market terms at the time of issuing or initial borrowing for the type of
financing and for the quality of issuer or borrower, as determined by Borrower
and its advisors in their reasonable business judgment, (vi) does not have an
All-in Yield greater than the lesser of (A) 6% per annum and (B) an All-in Yield
that would result in more than $10,000,000 per annum being paid in interest
thereunder (whether in cash, in-kind or otherwise), (vii) does not cause
Borrower either on an individual basis or together with its Subsidiaries (on a
consolidated basis), immediately before, at the time of and immediately after
giving effect to such Indebtedness (and after giving effect to the use of the
proceeds thereof), to be no longer be Solvent (or such Persons are not Solvent
immediately prior to giving effect thereto), and (vii) if in existence at such
time or on the same date, is permitted under the ABL Debt Documents and the
Equity Financing Documents (collectively, a “Permitted 3.25% Convertible Note
Refinancing”);

(l) Indebtedness of the Loan Parties incurred under the 2.25% Convertible Notes
in an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Agreement Date minus any prepayments, repayments, redemptions
or payments thereon made on the Agreement Date or from time to time thereafter
(which, for the avoidance of doubt, such aggregate principal amount shall not be
greater than the amount outstanding as of the Prior Agreement Date);

(m) without limiting the provisions of Section 5.2 with respect to any
Investment by a Loan Party, Indebtedness consisting of unsecured intercompany
loans and advances (i) incurred by any Loan Party owing to one or more other
Loan Parties, (ii) incurred by any Foreign Subsidiaries owing to any Loan Party
solely to the extent constituting a Permitted Investment made by such Loan
Party, or (iii) incurred by any Foreign Subsidiaries owing to any other Foreign
Subsidiary;

(n) Indebtedness related to commercial credit cards provided by Bank of America,
N.A. (or such other commercial bank permitted under the definition of “Bank of
America Cash Collateral

 

22



--------------------------------------------------------------------------------

Agent in all or substantially all of its property of the type described in the
Security Agreement and otherwise made in compliance with Section 5.1(l);

(i) Investments by (A) any Loan Party consisting solely of cash and Cash
Equivalents in a Foreign Subsidiary; provided that at the time of the making of
such Investment and immediately after giving effect thereto (i) no Event of
Default has occurred and is continuing and (ii) Loan Parties have unrestricted
(it being understood and agreed that cash and Cash Equivalents shall not be
considered “restricted” cash for purposes of this proviso solely due to
compliance by the Loan Parties with the requirements set forth in
Section 5.1(k)) cash and Cash Equivalents in an aggregate amount of not less
than $10,000,000, which cash and Cash Equivalents (x) are subject to a first
priority perfected lien in favor of Agent for the benefit of Lenders (subject to
Permitted Liens), (y) are held in a deposit account that is subject to a Control
Agreement or a securities account subject to a Control Agreement and (z) unless
the same could not be reasonably expected to reduce the amounts in such accounts
below $10,000,000 at the time of such Investment and immediately after giving
effect thereto, do not include any drawn or committed but unpaid drafts, ACH or
EFT transactions and (B) a non-Loan Party Foreign Subsidiary in another non-Loan
Party Foreign Subsidiary; provided, that, Investments pursuant to clause (i)(A)
above shall be subject to the proviso at the end of this definition;

(j) Investments by any Loan Party consisting solely of inventory in any
wholly-owned Foreign Subsidiaries, to the extent (i) such Investments are made
in the Ordinary Course of Business consistent with its customary practices as in
effect on and immediately prior to the Prior Agreement Date, (ii) no Event of
Default then exists or would arise therefrom and (iii) no “Event of Default” (as
defined in the ABL Credit Facility as in effect as of the AgreementSecond
Amendment Effective Date) then exists or would arise therefrom; provided that
(y) no such Investment shall result in an “Overadvance” (as defined in the ABL
Credit Facility as in effect as of the Agreement Date) and (z) such Investments
shall be subject to the proviso at the end of this definition;

(k) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments consisting
solely of cash and Cash Equivalents in joint ventures or similar arrangements in
an amount not to exceed $5,000,000 in the aggregate during the term of this
Agreement; provided, that, such Investments shall be subject to the proviso at
the end of this definition;

(l) Permitted Acquisitions;

(m) Investments deemed to exist under any Swap Contracts or Capped Calls;
provided, however, that such obligations are (or were) entered into by Borrower
or an Affiliate of Borrower for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation and
are (or were) entered into either (i) with respect to a Swap Contract or a
Capped Call, in the Ordinary Course of Business or (ii) with respect to a Capped
Call, in connection with the 2.25% Convertible Notes, the 3.25% Convertible
Notes, any Permitted 3.25% Convertible Note Refinancing permitted hereunder or
in connection with this Agreement or any of the other Loan Documents; and

(n) other Investments in an amount not exceeding $5,000,000 in the aggregate;
provided, that, such Investments shall be subject to the proviso at the end of
this definition;

provided, that, Investments pursuant to clauses (i), (j), (k), and (n) of this
definition of “Permitted Investments” shall not exceed $12,000,000 in the
aggregate in any calendar year (or such lesser amount provided in the ABL Credit
Facility from time to time) and, provided, further, that with respect to clause

 

23



--------------------------------------------------------------------------------

“Prior Facility Agreement” has the meaning specified therefor in the recitals
hereto.

“Prior Loan Documents” has the meaning specified therefor in Section 6.29.

“Prior Registration Rights Agreement” means the Registration Rights Agreement,
dated as of April 3, 2017, by and among the Borrower and the First Out Waterfall
Lenders.

“Pro Rata Loan Share” means, with respect to any Lender, the applicable amount
specified opposite such Lender’s name on Annex A under the column “Total
Disbursement Amount” (as such amount may be increased, decreased or otherwise
adjusted from time to time in accordance with the terms hereof (including
pursuant to any PIK Interest Payment or pursuant to any assignment and transfers
by the Lenders hereunder) and the actual principal amount outstanding related
thereto).

“Pro Rata Share” means, with respect to any Lender, the applicable percentage
(as adjusted from time to time in accordance with the terms hereof) obtained by
dividing (a) such Lender’s Pro Rata Loan Share of the outstanding Loans, by
(b) the total outstanding amount of Loans held by all Lenders.

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Loan Party or any of a Loan Party’s
Subsidiaries.

“Put Notice” has the meaning set forth in Section 5.3.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the Agreement Date, by the Loan Parties party thereto in favor of Agent.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Loan Party or any Subsidiary of any Loan Party.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action (e.g., seizure).

“Register” has the meaning set forth in Section 1.4(b).

“Registration Rights Agreement” means that certain Amended and Restated
Registration Rights Agreement, dated as of the Agreement Date entered into
byAugust 9, 2018, by and among the Borrower and the First Out Waterfall Lenders
and substantially in the form of Exhibit E (as may be amended, restated,
supplemented or otherwise modified from time to time).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time and any successor to all or a
portion thereof establishing reserve requirements.

“Regulatory Required Permit” means any and all licenses, clearances, exemptions,
approvals, registrations, and permits issued by the FDA, DEA or any other
applicable Governmental Authority, including, without limitation, Drug
Applications, any 510(k) premarket clearance, grant of a de novo request,
premarket approval application (“PMA”), or investigational device exemption
(“IDE”), or the foreign equivalent to any of the foregoing necessary for the
design, testing, manufacture, processing, assembly, packaging, labeling,
marketing, distribution, commercialization, import, export, or sale of any
Product by any applicable Loan Party (or Loan Parties) and its (or their)
Subsidiaries as such activities are being conducted by such Loan Party (or Loan
Parties) and its (or their) Subsidiaries with respect to

 

24



--------------------------------------------------------------------------------

such Product at such time; and any device listings and device establishment
registrations under 21 C.F.R. Part 807, and any drug listings and drug
establishment registrations under 21 U.S.C. Section 510, registrations issued by
DEA under 21 U.S.C. Section 823 (if applicable to any Product) and those issued
by State governments for the conduct of the Loan Parties’ or any of their
Subsidiaries’ business.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, attorneys, advisors and representatives of such Person
and of such Person’s Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remaining Original 3.25% Convertible Notes” means the Original 3.25%
Convertible Notes that were not exchanged for 5.00% Convertible Notes on the
Second Amendment Effective Date pursuant to the terms of the Exchange Agreement.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction or
inspection.

“Reporting Period” has the meaning set forth in Section 5.1(h).

“Required First Out Waterfall Lenders” means, at any time, the First Out
Waterfall Lenders whose First Out Waterfall Pro Rata Share aggregate more than
fifty percent (50%).

“Required Last Out Waterfall Lenders” means, at any time, Last Out Waterfall
Lenders whose Last Out Waterfall Pro Rata Share aggregate more than fifty
percent (50%).

“Required Lenders” means, at any time, both the Required First Out Waterfall
Lenders and the Required Last Out Waterfall Lenders, unless all of the First Out
Waterfall Obligations (other than (y) unasserted contingent indemnification
First Out Waterfall Obligations and (z) those First Out Waterfall Obligations
under any Warrant or the Registration Rights Agreement that are not due or
payable at the time when all other First Out Waterfall Obligations are paid in
full in cash) have been paid in full in cash and any Last Out Waterfall
Obligations remain outstanding, in which case, the term “Required Lenders” shall
mean only the Required Last Out Waterfall Lenders.

“Restricted Payment” means, with respect to any Person, (i) the declaration or
making of any dividend payment or other distribution of assets, properties,
cash, rights, obligations or securities on account of any of its Stock, (ii) the
purchasing, redemption or other acquisition for value of any of its Stock (other
than, when no Default or Event of Default has occurred or is continuing (or
would occur after giving effect to any such purchase, redemption or other
acquisition) and to the extent there would be pro forma compliance with the
financial covenants in Sections 5.2(xxiv) through (xxix) (after giving effect to
any such purchase, redemption or other acquisition), solely pursuant to the
Borrower’s stock option exchange program on the terms set forth, and
specifically described (and without giving effect to any changes thereto that
would be adverse to the Secured Parties), in that certain proxy statement of the
Borrower filed with the SEC on April 20, 2018, the Borrower shall have the
ability to provide certain qualified employees of the Borrower (which shall not
include name executive officers or board of directors of the Borrower and only
with respect to “Eligible Participants” (as described therein)) the option to
surrender certain “out-of-the-money” or “underwater” options with an exercise
price of $6.50 or greater that are “Eligible Options” (as described therein) for
cancellation in exchange for a grant of a

 

25



--------------------------------------------------------------------------------

lesser number of new restricted stock units of the Borrower that may be settled
for shares of the Borrower’s common stock under the Borrower’s amended and
restated 2015 stock incentive plan of the Borrower that is attached to such
aforementioned proxy statement (and without giving effect to any material
changes thereto), all as further specifically described (and without giving
effect to any material changes thereto) in such proxy statement) now or
hereafter outstanding or (iii) the making of any payment or prepayment of
principal of, premium, if any, interest, fees, redemption, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Indebtedness subordinated to the Obligations as to right and time of payment or
as to other rights and remedies thereunder. For the avoidance of doubt, the
entry into, any payments or deliveries in respect of, and the performance,
exercise and/or settlement of the Borrower’s 2.25% Convertible Notes, 3.25%
Convertible Notes (including, for the avoidance of doubt, any Permitted 3.25%
Convertible Note Refinancing), Capped Calls, Warrants or under the ABL Credit
Facility are not Restricted Payments.

“Restructuring Payment” means the First Out Waterfall Restructuring Payment
and/or the Last Out Waterfall Restructuring Payment, as the context may require.

“Reverse Split” means an amendment to the Company’s Amended and Restated
Certificate of Incorporation, as amended, that effected a 1-for-10 reverse stock
split of the issued and outstanding shares of Common stock on March 5, 2019.

“Rights Plan” has the meaning set forth in Section 3.1(rr).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a Person named on the list of specially designated
nationals maintained by OFAC.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sarbanes-Oxley” has the meaning set forth in Section 3.1(kk).

“Scheduled First Amortization Payment of First Out Waterfall Loans” has the
meaning set forth in Section 2.3(a).

“Scheduled Second Amortization Payment of First Out Waterfall Loans” has the
meaning set forth in Section 2.3(a).

“SDN List” has the meaning set forth in Section 3.1(jj).

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by the Borrower with the SEC pursuant to the Securities Act or
the Exchange Act since January 1, 2016

 

26



--------------------------------------------------------------------------------

(including all financial statements and schedules included therein, all exhibits
thereto and all documents incorporated by reference therein).

“Second Amendment” means that certain Second Amendment to Amended and Restated
Facility Agreement and First Amendment to Amended and Restated Guaranty and
Security Agreement, dated as of the Second Amendment Date, by and among the
Borrower, the other Loan Parties party thereto, the Lenders party thereto and
Agent.

“Second Amendment Date” means March 31, 2019.

“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment.

“Second Amortization Date” has the meaning set forth in Section 2.3(a).

“Secured Parties” means Agent, the Lenders and all Indemnified Persons.

“Securities” means the Loans, the Notes, and the related guaranties set forth in
the Security Agreement of the Guarantors, the Interest Payment Shares, the
Conversion Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Security Agreement” means the Amended and Restated Guaranty and Security
Agreement executed and delivered on the Agreement Date pursuant to which the
Loan Parties party thereto continue to grant to Agent for the benefit of the
Secured Parties a security interest in all of their Collateral to secure the
Obligations, as amended, restated, supplemented or otherwise modified from time
to time.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person at a “fair
valuation” (as referenced in the Bankruptcy Code) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital in relation to such Person’s business as contemplated as of the
Agreement Date. In computing the amount of contingent or unliquidated
liabilities at any time, such liabilities shall be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Stifel” has the meaning specified therefor in Section 5.1(k)(viii).”

“Stifel Account” has the meaning specified therefor in Section 5.1(k)(viii).”

“Stifel Sweep Agreement” has the meaning specified therefor in Section
5.1(k)(viii)(a)(1).”

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights (other than the 2.25% Convertible Notes, the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing

 

27



--------------------------------------------------------------------------------

Existing ABL Credit Facility and the Existing ABL Debt Documents), (b) the
funding of the Disbursements, and (c) the payment of fees, commissions, costs
and expenses in connection with each of the foregoing.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“Trunk Inventory” means “trunk stock inventory” that is in the possession of
sales personnel of the Loan Parties.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended from time to time.

“Volume Weighted Average Price” for any security as of any Trading Day means the
volume weighted average sale price of such security on the National Securities
Exchange on which such security is listed as reported by Bloomberg Financial
Markets or an equivalent, reliable reporting service reasonably selected by the
Agent (“Bloomberg”). Volume Weighted Average Price will be determined without
regard to after-hours trading or any other trading outside of the regular
trading hours.

“Voluntary Conversion” has the meaning given to such term in the First Out
Waterfall Notes.

“Warrant Distributions” has the meaning set forth in Section 3.1(z).

“Warrants” means the Initial Warrants and, the Additional Warrants, the Amended
and Restated Initial Warrants and the Amended and Restated Additional Warrants.

“Warrant Shares” has the meaning set forth in Section 3.1(z).

Section 1.2 Interpretation. In this Agreement and the other Loan Documents,
unless the context otherwise requires, all words and personal pronouns relating
thereto shall be read and construed as the number and gender of the party or
parties requires and the verb shall be read and construed as agreeing with the
required word and pronoun. The division of this Agreement and the other Loan
Documents into Articles and Sections and the use of headings and captions is for
convenience of reference only and shall not modify or affect the interpretation
or construction of this Agreement or any of its provisions. The words “herein,”
“hereof,” “hereunder,” “hereinafter” and “hereto” and words of similar import
refer to this Agreement (or other applicable Loan Document) as a whole and not
to any particular Article or Section hereof (or thereof). The term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The term “documents” and “agreements” include any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The use in any of the Loan Documents of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to

 

28



--------------------------------------------------------------------------------

similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. References to a specified Article, Exhibit, Section or Schedule
shall be construed as a reference to that specified Article, Exhibit, Section or
Schedule of this Agreement (or other applicable Loan Document). Unless
specifically stated otherwise, any reference to any of the Loan Documents means
such document as the same shall be amended, restated, supplemented or otherwise
modified and from time to time in effect. The references to “asset” (or
“assets”) and “property” (or “properties”) in the Loan Documents are meant to be
mean the same and are used throughout the Loan Documents interchangeably, and
such words shall be deemed to refer to any and all tangible and intangible
assets and properties, including cash, securities, Stock, accounts and contract
rights. Unless otherwise specified herein or therein, all terms defined in any
Loan Document shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto or thereto. The meanings of
defined terms shall be equally applicable to the singular and plural forms of
the defined terms. Terms (including uncapitalized terms) not otherwise defined
herein and that are defined in the UCC shall have the meanings therein
described. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the word
“since” means “since and including”; the words “to” and “until” each mean “to
but excluding,” and the word “through” means “to and including.” If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, unless otherwise expressly stated, such provision shall be interpreted
to encompass any and all means, direct or indirect, of taking, or not taking,
such action. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation, and any
reference to any law or regulation, shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Whenever any reference is made in any Loan Document to any Person such reference
shall be construed to include such Person’s permitted successors and permitted
assigns. Any financial ratios required to be satisfied in order for a specific
action to be permitted under any Loan Document shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein or
therein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). Unless otherwise specified, all
references in any Loan Document to times of day shall be references to New York
City time. Notwithstanding anything to the contrary in any Loan Document, any
reference to “Organizational Document” or “Organizational Documents” of any Loan
Party or any of its Subsidiaries in any Loan Document shall mean such written
documents, agreements and arrangements that are in effect on the Prior Agreement
Date after giving effect to the Transactions occurring on the Prior Agreement
Date that have been approved by Agent, without giving effect to any amendment,
restatement, change, supplement, waiver or other modification thereto or thereof
that is not permitted by Section 5.2(x). The terms “shall” and “will” are used
interchangeably in this Agreement and the other Loan Documents and mean for the
Loan Parties and their Subsidiaries to have an absolute obligation to perform or
do (or not perform or do) a certain action or event, as the context may require.
Any reference to “payment in full”, “paid in full”, “repaid in full”, “prepaid
in full”, “redeemed in full”, “no Obligations remain outstanding” or any other
term or word of similar effect used in this Agreement or any other Loan Document
with respect to the Loans or the Obligations shall mean all Obligations
(including any Non-Callable Make Whole Amount, any CoC Fee and the
ExitRestructuring Payment) (other than (y) unasserted contingent indemnification
obligations and (z) those Obligations under any Warrant or the Registration
Rights Agreement that are not due or payable at the time when all other
Obligations are paid in full in cash) have been repaid in full in cash, have
been fully performed and no longer remain outstanding.

 

29



--------------------------------------------------------------------------------

Section 1.3 Business Day Adjustment. Except as otherwise expressly stated herein
or in any other Loan Document, if the day by which any payment or other
performance is due to be made is not a Business Day, that payment or performance
shall be made by the next succeeding Business Day unless that next succeeding
Business Day falls in a different calendar month, in which case that payment or
other performance shall be made by the Business Day immediately preceding the
day by which such payment or other performance is due to be made; provided that
interest will continue to accrue each additional day in connection therewith.

Section 1.4 Loan Records.

(a) The Borrower shall record on its books and records the amount of the Loan,
the type and tranche of the Loans (whether the Loan is a First Out Waterfall
Loan or a Last Out Waterfall Loan), the interest rate applicable thereto, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding.

(b) The Borrower shall establish and maintain at its address referred to in
Section 6.1, a record of ownership (the “Register”) in which the Borrower agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of each Lender in the Loan (including whether the Lender is a First
Out Waterfall Lender or a Last Out Waterfall Lender and whether the Loan is a
First Out Waterfall Loan or a Last Out Waterfall Lender), and any assignment of
any such interest or interests. The Borrower shall maintain such Register in
accordance with usual and customary business practices and the Borrower shall
record (1) the names and addresses of the Lenders (and any change thereto
pursuant to this Agreement), (2) the amount of the Loan (and whether the amount
of such Loan is related to a First Out Waterfall Loan or a Last Out Waterfall
Loan) and each funding of any participation therein, (3) the amount of any
principal, interest, fee or other amount due and payable or paid, and (4) any
other payment received by the Lenders from the Borrower and its application to
the Loan.

(c) The Loans made by each Lender are evidenced by this Agreement and the Loan
Notes issued pursuant to the Prior Facility Agreement. On the Agreement Date,
the Borrower shall execute and deliver to (x) each First Out Waterfall Lender, a
new First Out Waterfall Note and (y) each Last Out Waterfall Lender, a new Last
Out Waterfall Note, and after the Agreement Date the Borrower shall execute and
deliver to each Lender (and/or, if applicable and if so requested by any
assignee Lender pursuant to the assignment provisions of Section 6.5) on the
date of request by such Lender an amended and restated Loan Note or new Loan
Note (which (i) if to a First Out Waterfall Lender, shall be substantially in
the form of a First Out Waterfall Note attached hereto as Exhibit A-1, and
(ii) if to a Last Out Waterfall Lender, shall be substantially in the form of a
Last Out Waterfall Note attached hereto as Exhibit A-2 (in each case, with any
amendment and restatement mechanics built in as necessary that are in form and
substance reasonably satisfactory to such applicable Lender and the Agent)), in
each case, payable to such Lender in an amount equal to the unpaid principal
amount of the Loans held by such Lender (which, at the request of such Lender
shall be in the form of separate Loan Notes (taking into account the type and
tranche of Loan) for separate or different parts of the Loans (taking into
account the type and tranche of Loan) held by such Lender). On the Second
Amendment Effective Date, the Borrower shall execute and deliver to each First
Out Waterfall Lender, a new First Out Waterfall Note (which shall be
substantially in the form of a First Out Waterfall Note attached hereto as
Exhibit A-3 (in each case, with any amendment and restatement mechanics built in
as necessary that are in form and substance reasonably satisfactory to such
First Out Waterfall Lender and the Agent)), in each case, payable to such First
Out Waterfall Lender in an amount equal to the unpaid principal amount of the
First Out Waterfall Loans held by such First Out Waterfall Lender (which, at the
request of such First Out Waterfall Lender shall be in the form of separate Loan
Notes (taking into account the type and tranche of Loan) for separate or
different parts of the Loans (taking into account the type and tranche of Loan)
held

 

30



--------------------------------------------------------------------------------

by such First Out Waterfall Lender). For the avoidance of doubt, each “Loan
Note” (as defined in the Prior Facility Agreement) and each “Loan Note” (as
defined in this Agreement immediately prior to giving effect to the Second
Amendment), as applicable, issued, executed and/or delivered by the Borrower
prior to the Agreement Date or the Second Amendment Effective Date, as
applicable, remains valid, binding and enforceable against the Borrower and
continues to evidence and cover the Loans and other Obligations owed to such
Lender that is the holder or beneficiary of such Loan Note, and, (A) effective
on the Agreement Date, shall be deemed amended and restated to be in the form of
the First Out Waterfall Loan Note attached hereto as Exhibit A-1 (whether or not
the new First Out Waterfall Loan Notes have then been delivered to the First Out
Waterfall Lenders as required hereby), and (B) effective on the Second Amendment
Effective Date, shall be deemed amended and restated to be in the form of the
First Out Waterfall Loan Note attached hereto as Exhibit A-3 (whether or not the
new First Out Waterfall Loan Notes have then been delivered to the First Out
Waterfall Lenders as required hereby). On and after the Agreement Date, the
principal of, and accrued and unpaid interest on, the First Out Waterfall Notes
(and the First Out Waterfall Loans evidenced thereby) shall be convertible into
shares of Common Stock as provided in the First Out Waterfall Notes.
Notwithstanding anything to the contrary contained in this Agreement, the Loans
(including any Note(s) evidencing the Loans) are registered obligations, the
right, title and interest of the Lenders and their successors and assignees in
and to the Loan shall be transferable only upon notation of such transfer in the
Register and no assignment thereof shall be effective until recorded therein.
This Section 1.4 shall be construed so that the Loan is at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.

(d) The Borrower, Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower, Agent or such Lender at any reasonable
time and from time to time upon reasonable prior notice, or when an Event of
Default or Default exists, with just notice (whether reasonable or not) by Agent
or any such Lender.

Section 1.5 Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Borrower or its Subsidiaries (including, with respect to GAAP, any change in
GAAP that would require leases that would be classified as operating leases
under GAAP on the Agreement Date to be reclassified as Capital Leases) shall be
given effect for purposes of measuring compliance with any provision of this
Agreement or otherwise determining any relevant ratios and baskets which govern
whether any action is permitted hereunder unless the Borrower and the Agent
agree to modify such provisions to reflect such changes in GAAP, and unless such
provisions are modified, all financial statements and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such changes in GAAP. Notwithstanding any other provision contained herein or in
any other Loan Document, all terms of an accounting or financial nature used
herein and in the other Loan Documents shall be construed, and all computations
of amounts and ratios referred to herein and in the other Loan Documents shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards No. 159 (Codification of Accounting Standards 825-10) to
value any Indebtedness or other liabilities of any Loan Party or any Subsidiary
at “fair value,” as defined therein.

Section 1.6 Tax Treatment. It is the intention and agreement of the Parties that
the changes to the Borrower’s existing indebtedness owed to the Lenders that are
being effectuated pursuant to this Agreement shall be treated for federal income
tax purposes as made pursuant to and as part of a plan of recapitalization and
reorganization of the Borrower described in Section 368(a)(1)(E) of the Code.
The

 

31



--------------------------------------------------------------------------------

(b) No Re-Borrowing of Disbursements or Loans. Any Loans or Disbursements which
are paid, repaid, prepaid or redeemed may not be re-borrowed under any
circumstance.

Section 2.3 Payments; Prepayments; No Call; Non-Callable Make Whole Amount;
First Out Waterfall Note Conversions.

(a) The Borrower shall pay in cash on the earliest of (i)(A) the dates set forth
in the second column of the table below, to each of the First Out Waterfall
Lenders, based on their First Out Waterfall Pro Rata Share of the outstanding
principal amount of the First Out Waterfall Loans and their pro rata share of
all other First Out Waterfall Obligations, in the amounts set forth in the
second column of the table below and (B) the dates set forth in the third column
of the table below, to each of the Last Out Waterfall Lenders, based on their
Last Out Waterfall Pro Rata Share of the outstanding principal amount of the
Last Out Waterfall Loans and their pro rata share of all other Last Out
Waterfall Obligations, in the amounts set forth in the third column of the table
below (in each case of clause (A)(i) and clause (A)(ii) above, as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to this Section 2.3 with the application of any such prepayment being applied
and adjusted as set forth in Section 2.3(e)), (ii) the date the principal amount
of the Obligations are declared to be or automatically becomes due and payable
following an Event of Default, to each of the Lenders, based on the application
set forth in Section 2.3(d), all of the outstanding Obligations (other than
(y) unasserted contingent indemnification obligations and (z) those Obligations
under any Warrant or the Registration Rights Agreement that are not due or
payable at the time when all other Obligations are paid in full in cash) , and
(iii) on the date provided for in Section 5.3, to each of the Lenders, based on
the application set forth in Section 2.3(d), all of the outstanding Obligations
(other than (y) unasserted contingent indemnification obligations and (z) those
Obligations under any Warrant or the Registration Rights Agreement that are not
due or payable at the time when all other Obligations are paid in full in cash):

 

Payment Dates

  

Principal Amortization

Payment of First Out Waterfall Loan

  

Principal Amortization Payment

of Last Out Waterfall Loan

April 2, 2021 (the “First

Amortization Date”)

  

One-third (1/3rd) 16.66667% of the

principal amount of all the First Out

Waterfall Loans as of the First

Amortization Date after taking into

account the PIK Interest Payments

added to the principal of the First Out

Waterfall Loans on or before the First

Amortization Date (such payment of

First Out Waterfall Loans, the

“Scheduled First Amortization Payment

of First Out Waterfall Loans”)

   $0

April 2, 2022 (the

“Second Amortization

Date”)

  

One-half (1/2) of the principal amount

of all the First Out Waterfall Loans as

of the Second Amortization Date after

taking into account the PIK Interest

Payments added to the principal of the

First Out Waterfall Loans (including

any prior cash payment of the PIK

Interest Payments on the First Out

Waterfall Loans made as part of the

  

One-half (1/2) of the principal

amount of all the Last Out

Waterfall Loans as of the Second

Amortization Date after taking

into account the PIK Interest

Payments added to the principal

of the Last Out Waterfall Loans

on or before the Second

Amortization Date

 

32



--------------------------------------------------------------------------------

the CoC Fee) or (B) on or after the First Amortization Date but prior to the
Maturity Date, In Connection with a Change of Control, then the amount (in
addition to the principal amount of the Loans and any accrued and unpaid
interest owed thereon) required to be prepaid, repaid, redeemed or paid shall be
the CoC Fee. The Non-Callable Make Whole Amount (together with any applicable
CoC Fee) shall be paid by the Borrower to the Lenders based on their Pro Rata
Share of the principal amount of the Loans on the date of such prepayment,
repayment, redemption or payment. The Parties acknowledge and agree that, in
light of the impracticality and extreme difficulty of ascertaining actual
damages, the Non-Callable Make Whole Amount and any CoC Fee are intended to be a
reasonable calculation of the actual damages that would be suffered by the
Secured Parties as a result of any such prepayment, repayment, redemption or
payment. The parties hereto further acknowledge and agree that the Non-Callable
Make Whole Amount and the CoC Fee are not intended to act as a penalty or to
punish the Borrower for any such prepayment, repayment, redemption or payment.
For the avoidance of doubt, other than as set forth above in clause (B) in the
second sentence of this Section 2.3(c), prepayments of the Loans made on or
after the First Amortization Date, in whole or in part, are permitted and may be
made without premium or penalty.

(d) Each prepayment, repayment, redemption and payment by the Borrower or any
Loan Party (and all proceeds of Collateral) shall be applied as follows:

(i) So long as no Application Event has occurred and in continuing, to (A)(1)
all principal amortization payments of the Loans shall be paid as set forth in
Section 2.3(a) and (2) all other principal prepayments, repayments, redemptions
and payments and all interest payments shall be paid by the Borrower and the
other Loan Parties (and any such amounts received by Agent shall be apportioned)
ratably amongto the Secured Parties (according to the unpaid principal balance
of the principal and interest to which such payments relate held by each Secured
Party), and with any such amounts that are from any prepayment of principal
being applied to the scheduled principal payments in Section 2.3(a) in the
direct order of maturity, and (B) all payments of fees, expenses and other
Obligations (that, for the avoidance of doubt, are not covered in clause
(A) above) shall be paid by the Borrower and the other Loan Parties (and any
such amounts received by Agent shall be apportioned), other than such fees,
expenses or other Obligations that are, based on the express terms of the Loan
Documents, for a Secured Party’s separate account, ratably amongto the Secured
Parties having a Pro Rata Share of the type of Obligation to which such a
particular fee, expense or other Obligation relates. All payments to be made
hereunder by the Borrower or the other Loan Parties shall be remitted to the
Lenders (other than amounts owed specifically to Agent or such other Secured
Party) and all such payments, and all proceeds of Collateral paid by the
Borrower or any other Loan Party to the Lenders or received by Agent (or any
other Secured Party), shall be applied, so long as no Application Event has
occurred and is continuing, to reduce the balance of the Loans and other
Obligations outstanding.

(ii) At any time that an Application Event has occurred and is continuing, as
follows: (i) first, to all fees, costs and expenses (including any attorneys’
fees) owed to Agent under the Loan Documents, (ii) second, ratably to all fees,
costs and expenses (including any attorneys’ fees) owed to any First Out
Waterfall Lender under the Loan Documents, (iii) third, ratably to accrued and
unpaid interest owed to the First Out Waterfall Lenders under the Loan
Documents, (iv) fourth, ratably to the principal amount of the Loans (including
any Non-Callable Make Whole Amount, any CoC Fee and the First Out Waterfall Loan
ExitRestructuring Payment, if applicable) owed to the First Out Waterfall
Lenders, (v) fifth, ratably to all other First Out Obligations (other than any
First Out Obligations in respect of any Warrant or the Registration Rights

 

33



--------------------------------------------------------------------------------

Agreement that are not at such time owing, due or unpaid) owing to Agent or the
other First Out Waterfall Secured Parties, and with respect to any such First
Out Waterfall Obligations owed to Agent and the other First Out Waterfall
Secured Parties, shall be allocated ratably among Agent and the other First Out
Waterfall Secured Parties based on their pro rata share of such other First Out
Waterfall Secured Parties, (vi) sixth, ratably to all fees, costs and expenses
(including any attorneys’ fees) owed to any Last Out Waterfall Lender under the
Loan Documents, (vii) seventh, ratably to accrued and unpaid interest owed to
the Last Out Waterfall Lenders under the Loan Documents, (viii) eighth, ratably
to the principal amount of the Loans (including any Non-Callable Make Whole
Amount and any CoC Fee, if applicable) owed to the Last Out Waterfall Lenders,
and (ix) ninth, ratably, to all other Last Out Waterfall Obligations owing to
any Last Out Waterfall Secured Party, and, with respect to any such Last Out
Waterfall Obligations owed to the Last Out Waterfall Secured Parties, shall be
allocated ratably among the Last Out Waterfall Secured Parties based on their
pro rata share of such other Last Out Waterfall Obligations. With respect to any
prepayments, repayments, redemptions, payments or distributions in cash,
property or other assets that any Last Out Waterfall Lender pays over to Agent
or any First Out Waterfall Lender under the terms of this Agreement, such Last
Out Waterfall Lender will be subrogated to the rights of First Out Waterfall
Lenders; provided, that no Last Out Waterfall Lender may assert or enforce any
such rights of subrogation it may acquire as a result of any prepayment,
repayment, redemption, payment or distribution hereunder until all First Out
Waterfall Obligations (other than (y) unasserted contingent indemnification
obligations and (z) those First Out Waterfall Obligations under any Warrant or
the Registration Rights Agreement) have been paid in full in cash. Each Last Out
Waterfall Lender agrees that any prepayments, repayments, redemptions, payments
or distributions in respect of the Last Out Waterfall Obligations received by
such Last Out Waterfall Lender in violation of this Agreement shall be as
promptly as practicable paid over to Agent, for the benefit of the First Out
Waterfall First Out Waterfall Lenders, in respect of the First Out Waterfall
Obligations, in the same form as received, with any necessary endorsements, to
be applied in accordance with this Agreement, and each Last Out Waterfall Lender
hereby authorizes Agent to make any such endorsements as agent for the Last Out
Waterfall Lenders (which authorization, being coupled with an interest, is
irrevocable).

(e) Any principal of any Loan that is prepaid, repaid, redeemed or paid pursuant
to Section 2.3(c) or Section 5.3 shall be applied to the scheduled principal
payments of the Loans in the inverse order of maturity.

(f) (i) From and after the AgreementSecond Amendment Effective Date, any
conversionVoluntary Conversion or Forced Conversion of principal under a First
Out Waterfall Note by any First Out Waterfall Lender or payment by any First Out
Waterfall Lender of the Exercise Price of any Warrant by reducing the principal
amount of such First Out Waterfall Lender’s First Out Waterfall Loan in an
amount equal to such Exercise Price, shall be applied against, and reduce, the
Scheduled First Amortization Payment of First Out Waterfall Loans that is owed
to such First Out Waterfall Lender until the earlier of (A) the time the
Scheduled First Amortization Payment of First Out Waterfall Loans that is owed
to such converting or exercising First Out Waterfall Lender(s) has been
satisfied in full (through conversions thereof and/or payments of the Exercise
Price of Warrants or pursuant to Section 2.3(c) or Section 5.3), and (B) 5:00
p.m. (New York City time) on the Trading Day immediately preceding the First
Amortization Date; (ii) from and after the earlier of the time set forth in
clauses (i)(A) and (i)(B) above, any conversionsVoluntary Conversion or Forced
Conversion of principal under a First Out Waterfall Note issued to any such
converting First Out Waterfall Lender or payment by any First Out

 

34



--------------------------------------------------------------------------------

Waterfall Lender of the Exercise Price of any Warrant by reducing the principal
amount of such First Out Waterfall Lender’s First Out Waterfall Loan in an
amount equal to such Exercise Price shall be applied against, and reduce, the
Scheduled Second Amortization Payment of First Out Waterfall Loans owed to such
First Out Waterfall Lender until the earliest of (A) the time that an aggregate
of $60,000,000 has been applied against, and reduced, the Scheduled Amortization
Payments pursuant to this clause (ii) and clause (i) above, (Bearlier of (A) the
time the Scheduled Second Amortization Payment of First Out Waterfall Loans that
is owed to such converting or exercising First Out Waterfall Lender(s) has been
satisfied in full (through conversions thereof and/or payments of the Exercise
Price of Warrants or pursuant to Section 2.3(c) or Section 5.3), and (CB) 5:00
p.m. (New York City time) on the Trading Day immediately preceding the Second
Amortization Date; and (iii) from and after the earliestearlier of the times set
forth in clauses (ii)(A) and (ii)(B) above, one-half (50%) of any conversionany
Voluntary Conversion or Forced Conversion of principal under a First Out
Waterfall Note issued to any such converting First Out Waterfall Lender or
payment by any First Out Waterfall Lender of the Exercise Price of any Warrant
by reducing the principal amount of such First Out Waterfall Lender’s First Out
Waterfall Loan in an amount equal to such Exercise Price shall be applied
against, and reduce, the Scheduled Second Amortization Payment owed to such
converting or exercising First Out Waterfall Lender and the other half
(50%) shall be applied against, and reduce, the principal amount payable on the
Maturity Date Payment of First Out Waterfall Loans owed to such converting or
exercising First Out Waterfall Lender, until the earlier of (X) the time the
Scheduled Second Amortization Payment owed to such converting or exercising
First Out Waterfall Lenders has been satisfied in full through conversions
thereof and/or payments of the Exercise Price of Warrants, and (Y) 5:00 p.m.
(New York City time) on the Trading Day immediately preceding the Second
Amortization Date; and (iii) thereafter. From and after the Second Amendment
Effective Date, any conversionMandatory Conversion of principal under thea First
Out Waterfall Notes issued to such convertingNote by any First Out Waterfall
Lender(s) or payment by any First Out Waterfall Lender of the Exercise Price of
any Warrant by reducing the principal amount of such First Out Waterfall
Lender’s First Out Waterfall Loan in an amount equal to such Exercise Price
shall be applied against, and reduce, the principal amount due and payable
oneach of the Scheduled First Amortization Payment of First Out Waterfall Loans,
the Scheduled Second Amortization Payment of First Out Waterfall Loans and the
Maturity Date Payment of First Out Waterfall Loans owed to such converting or
exercising First Out Waterfall Lender , on pro rata basis, based upon the unpaid
principal amount of each such Amortization Payment. Each Lender and the Borrower
acknowledges and agrees that, following the date hereof, to the extent any
conversionConversion of any First Out Waterfall Note issued to a converting
First Out Waterfall Lender or payment by any First Out Waterfall Lender of the
Exercise Price of any Warrant by reducing the principal amount of such First Out
Waterfall Lender’s First Out Waterfall Loan in an amount equal to such Exercise
Price reduces the principal payment due and payable on any date to such
converting or exercising First Out Waterfall Lender, such reduction shall be
applied to the portion of such payment due under the applicable First Out
Waterfall Notes held by each of the converting First Out Waterfall Lender on a
pro rata basis in accordance with each such converting First Out Waterfall
Lender’s First Out Waterfall Lender Percentage with respect to the First Out
Waterfall Notes. For the avoidance of doubt, this Section 2.3(f) is not
applicable (and not available) to any Last Out Waterfall Notes or Last Out
Waterfall Loans.

Section 2.4 Payment Details. All payments of the Obligations by the Borrower
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim and shall be paid in cash in Dollars. Payments of any amounts
and other Obligations due to Agent or the Lenders under this Agreement or the
other Loan Documents shall be made in Dollars in immediately available funds
prior to 2:00 p.m. (New York City time) on such date that any such payment is
due, using such wire information or address for Agent or such applicable Lender
that is set forth on Schedule 2.4 or at such other bank or place as Agent or
such applicable Lenders shall from time to time designate in a

 

35



--------------------------------------------------------------------------------

Section 2.6 Interest.

(a) From (and including) and after the Prior Agreement Date, the outstanding
principal amount of the Loans and any overdue interest shall bear interest at
the Interest Rate (calculated on the basis of a 360-day year for the actual
number of days elapsed in each month). From (and including) the Prior Agreement
Date until (but not including) the Agreement Date, interest with respect to the
Interest Rate shall be paid in cash to the Lenders quarterly in arrears for the
preceding calendar quarter on the on the first Business Day of each calendar
quarter, whether by acceleration or otherwise, commencing on July 1, 2017 and on
the first Business Day of each October, January, April and July thereafter
through and including the calendar quarter commencing October 1, 2018. From (and
including) and after the Agreement Date, interest with respect to the Cash
Interest Rate (which, for the avoidance of doubt, does not include any interest
mentioned in the immediately preceding sentence) shall be paid in cash to the
Lenders quarterly in arrears for the preceding calendar quarter on the first
Business Day of each calendar quarter, whether by acceleration or otherwise,
commencing on July 1, 2017 and on the first Business Day of each October,
January, April and July thereafter, and on the maturity (and on any date of
prepayment, repayment, redemption or payment of the principal) of the Loans
(each, an “Interest Payment Date”); provided, however, from and after the
Agreement Date, that in lieu of making any payment of interest with respect to
the Cash Interest Rate in cash on an Interest Payment Date pursuant to this
Section 2.6 (but not interest payable (x) pursuant to the immediately preceding
sentence, (y) pursuant to Section 2.7 and (z) with respect to the PIK Interest
Rate) and subject to the conditions set forth in Exhibit 2.6, the Borrower may
elect to satisfy all or any part of such payment with respect to First Out
Waterfall Loans only (and, for the avoidance of doubt, not any Last Out
Waterfall Loans) by the issuance to the First Out Waterfall Lenders of shares of
Freely Tradable Common Shares (as defined in Exhibit 2.6) in accordance with the
provisions of Exhibit 2.6; provided that, not later than the first Business Day
prior to the applicable Interest Payment Date, the Borrower shall provide
written notice to the Agent of the amount of such payment satisfied pursuant to
Exhibit 2.6. . From (and including) and after the Agreement Date, interest with
respect to the PIK Interest Rate shall be paid in-kind on each Interest Payment
Date (which, for the avoidance of doubt, does not include any interest mentioned
in the second sentence of this Section 2.6(a)) by increasing the principal
amount of the Loans by an amount equal to the interest that has accrued at the
PIK Interest Rate during such period (such payment, a “PIK Interest Payment”).
Following an increase in the principal amount of the Loans as a result of a PIK
Interest Payment, the Loans will bear interest at the Interest Rate on such
increased principal amount from and after the date of such PIK Interest Payment
and such increased principal amount shall constitute “Obligations”.

(b) [Reserved].

(c) All interest, fees and other amounts under each Loan Document shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.

Section 2.7 Yield Enhancement Payment; Default Interest; CoC Fee;
ExitRestructuring Payment.

(a) On the Prior Agreement Date, the Borrower paid in cash in Dollars to such
First Out Waterfall Lender (as such First Out Waterfall Lender funding such
First Out Waterfall Disbursement directed) a yield enhancement payment in the
amount of two and twenty-fifths of one hundred percent (2.25%) of the principal
amount of such First Out Waterfall Disbursement funded by such First Out
Waterfall Lender on the Prior Agreement Date as consideration for providing such
First Out Waterfall Disbursement, and such payment, at the sole option of the
applicable Lender, was able to be deducted

 

36



--------------------------------------------------------------------------------

from such First Out Waterfall Disbursement. Such payment was fully earned when
it was paid (or when it was deducted from such First Out Waterfall Disbursement)
and is not and shall not be refundable for any reason whatsoever.

(b) At the election (which upon such election, to the extent permitted by
Applicable Law, such additional interest rate shall retroactively apply to the
first day of existence of such Event of Default) of Agent or the Required
Lenders while any Event of Default exists (or automatically while any Event of
Default under Section 5.4(a) or 5.4(d) exists), the Borrower shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
Applicable Law) on the Obligations (other than Obligations under any Warrant or
the Registration Rights Agreement) and past due interest thereon, if any, from
and after the date of occurrence of such Event of Default, at a rate per annum
which is determined by adding (i) with respect to any Event of Default under
Section 5.4(a), ten percent (10.0%) per annum to the Interest Rate then in
effect for the Loans and (ii) with respect to any other Event of Default, two
percent (2%) per annum to the Interest Rate then in effect for the Loans. Such
additional interest shall be payable in cash on demand.

(c) Upon prepayment, repayment, redemption or payment of any principal of the
Loans at any time (including, for the avoidance of doubt, before, after and on
the date of the First Amortization Date but excluding, for the avoidance of
doubt, Loans paid in full on the Maturity Date) In Connection with a Change of
Control, Borrower shall pay to the Secured Parties the CoC Fee (in addition to
any principal Obligations required to be paid pursuant to Section 5.3 and any
applicable Non-Callable Make Whole Amount due pursuant to Section 2.3(c)) based
on their Pro Rata Share of the principal of the Loans on the date of such
prepayment, repayment, redemption or payment of such Loans; provided, however
that if such prepayment, repayment, redemption or payment is In Connection with
a Change of Control but prior to the consummation of the Change of Control, the
CoC Fee shall be due and payable contemporaneously with the consummation of a
Change of Control. The CoC Fee shall be non-refundable upon receiving payment
thereof. The Parties acknowledge and agree that, in light of the impracticality
and extreme difficulty of ascertaining actual damages occurring In Connection
with a Change of Control, the CoC Fee is intended to be a reasonable calculation
of the actual damages that would be suffered by the Secured Parties as a result
of any such prepayment, repayment, redemption or payment. The parties hereto
further acknowledge and agree that the CoC Fee is not intended to act as a
penalty or to punish the Borrower for any such prepayment, repayment, redemption
or payment.

(d) Notwithstanding anything to the contrary in the Loan Documents, oneffective
as of the Second Amendment Effective Date, there shall be fully due and owing by
the Loan Parties a non-refundable Restructuring Payment in a total amount equal
to $10,000,000 (the “First Out Waterfall Restructuring Payment”), which First
Out Waterfall Restructuring Payment shall be deemed an Obligation and a First
Out Waterfall Obligation and shall be deemed to have been fully earned as of the
Second Amendment Effective Date. The Loan Parties’ obligation to pay the First
Out Waterfall Restructuring Payment will not be subject to any counterclaim or
setoff for, or be otherwise affected by, any claim or dispute any Loan Party may
have. The payment of the First Out Waterfall Restructuring Payment shall be made
without deduction for any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed by any national, state or local taxing authority, or will
be grossed up by the Loan Parties for such amounts. The First Out Waterfall
Restructuring Payment shall be paid immediately without further action or notice
by the Loan Parties in cash to the First Out Waterfall Lenders (based on their
First Out Waterfall Pro Rata Share of such First Out Waterfall Loans) upon the
earliest to occur of (i) the date when the remaining First Out Waterfall Loans
outstanding are due, payable, paid, repaid, redeemed or prepaid (in each case,
whether before, at the time of or after the Maturity Date or any acceleration,
the filing of any voluntary or involuntary bankruptcy petition, insolvency or
otherwise), in

 

37



--------------------------------------------------------------------------------

an amount that causes (or such lesser amount of outstanding First Out Waterfall
Loans that are so due, payable, paid, repaid, redeemed or prepaid that the First
Out Waterfall Lenders have agreed to cause) the principal amount of remaining
First Out Waterfall Loans outstanding to be less than $10,000,000, the Borrower
shall pay in cash at such time to the First Out Waterfall Lenders (based on
their First Out Waterfall Pro Rata Share of such First Out Waterfall Loans) a
non-refundable exit payment (the “First Out Waterfall Loan Exit Payment”) in a
total amount equal to $5,000,000. be (or a payment, repayment, redemption or
prepayment is required to be made that would cause such First Out Waterfall
Loans, if such payment, repayment, redemption or prepayment would have been made
to be) less than $10,000,000, including, without limitation, when the principal
amount of the remaining First Out Waterfall Loans have been paid in full; and
(ii) the Maturity Date or any acceleration of any of the Obligations (and/or any
of the First Out Waterfall Obligations). The Parties acknowledge and agree that
the Agent and the First Out Waterfall Lenders would not have entered into the
Second Amendment, this Agreement and the other Loan Documents without the
BorrowerLoan Parties agreeing to pay the First Out Waterfall Loan
ExitRestructuring Payment in the aforementioned instances. The Parties further
acknowledge and agree that the First Out Waterfall Loan ExitRestructuring
Payment set forth in this Section 2.7(d) is not intended to act as a penalty or
to punish the Borrower or any other Loan Party for any such payment, repayment,
redemption or prepayment (or the requirement for such payment, repayment,
redemption or prepayment to be due, payable or made).

(e) Notwithstanding anything to the contrary in the Loan Documents, oneffective
as of the Second Amendment Effective Date, there shall be fully due and owing by
the Loan Parties a non-refundable Restructuring Payment in a total amount equal
to $1,113,750 (the “Last Out Waterfall Restructuring Payment”), which Last Out
Waterfall Restructuring Payment shall be deemed an Obligation and a Last Out
Waterfall Obligation and shall be deemed to have been fully earned as of the
Second Amendment Effective Date. The Loan Parties’ obligation to pay the Last
Out Waterfall Restructuring Payment will not be subject to any counterclaim or
setoff for, or be otherwise affected by, any claim or dispute any Loan Party may
have. The payment of the Last Out Waterfall Restructuring Payment shall be made
without deduction for any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed by any national, state or local taxing authority, or will
be grossed up by the Loan Parties for such amounts. The Last Out Waterfall
Restructuring Payment shall be paid immediately without further action or notice
by the Loan Parties in cash to the Last Out Waterfall Lenders (based on their
Last Out Waterfall Pro Rata Share of such Last Out Waterfall Loans) upon the
earliest to occur of (i) the date when the remaining Last Out Waterfall Loans
outstanding are due, payable, paid, repaid, redeemed or prepaid (in each case,
whether before, at the time of or after the Maturity Date or any acceleration,
the filing of any voluntary or involuntary bankruptcy petition, insolvency or
otherwise), in an amount that causes (or such lesser amount of outstanding Last
Out Waterfall Loans that are so due, payable, paid, repaid, redeemed or prepaid
that the Last Out Waterfall Lenders have agreed to cause) the principal amount
of remaining Last Out Waterfall Loans outstanding to be less than $10,000,000,
the Borrower shall pay in cash at such time to the Last Out Waterfall Lenders
(based on their Last Out Waterfall Pro Rata Share of such Last Out Waterfall
Loans) a non-refundable exit payment (the “Last Out Waterfall Loan Exit
Payment”) in a total amount equal to $1,113,750. be (or a payment, repayment,
redemption or prepayment is required to be made that would cause such Last Out
Waterfall Loans, if such payment, repayment, redemption or prepayment would have
been made to be) less than $10,000,000, including, without limitation, when the
principal amount of the remaining Last Out Waterfall Loans have been paid in
full; and (ii) the Maturity Date or any acceleration of any of the Obligations
(and/or any of the Last Out Waterfall Obligations). The Parties acknowledge and
agree that the Agent and the Last Out Waterfall Lenders would not have entered
into the Second Amendment, this Agreement and the other Loan Documents without
the BorrowerLoan Parties agreeing to pay the Last Out Waterfall Loan
ExitRestructuring Payment in the aforementioned instances. The Parties further
acknowledge and agree that the Last Out Waterfall Loan ExitRestructuring Payment
set forth in this

 

38



--------------------------------------------------------------------------------

Section 2.7(d) is not intended to act as a penalty or to punish the Borrower or
any other Loan Party for any such payment, repayment, redemption or prepayment
(or the requirement for such payment, repayment, redemption or prepayment to be
due, payable or made).

Section 2.8 Delivery of Warrants.

(a) On the Prior Agreement Date under the Prior Facility Agreement, the Borrower
issued to the First Out Waterfall Lenders (or their predecessors) warrants to
purchase 6,470,000 shares (647,001 shares as adjusted to give effect to the
Reverse Split) of Common Stock at an Exercise Price of $9.23 per share ($92.30
per shares as adjusted to give effect to the Reverse Split) (each as subject to
any other adjustments provided for therein), each in substantially in the form
of Exhibit C-1 attached hereto (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Initial Warrants”), with an
expiration date of April 3, 2024.

(b) [Reserved].

(c) As of the Agreement Date, the Initial Warrants are allocated among the First
Out Waterfall Lenders as set forth on Annex A.

(d) On the Agreement Date, the Borrower shall issue to the First Out Waterfall
Lenders, based on such First Out Waterfall Lenders’ First Out Waterfall Pro Rata
Share, warrants to purchase 8,750,000 shares8,750,001 shares (875,001 shares as
adjusted to give effect to the Reverse Split) of Common Stock at an Exercise
Price of $4.71 per share ($47.10 per shares as adjusted to give effect to the
Reverse Split) (each as subject to any other adjustments provided for therein),
each in substantially in the form of Exhibit C-2 attached hereto (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Additional Warrants”), with an expiration date of August 9, 2025

(e) The Additional Warrants issued pursuant to Section 2.8(d) shall be allocated
on the Agreement Date to the First Waterfall Lenders as set forth on Annex A.

(f) On the Second Amendment Effective Date, the Borrower shall amend and restate
each Initial Warrant held by each First Out Waterfall Lender, but issuing to
such First Out Waterfall Lender, in exchange for such Initial Warrant, a warrant
that has the same term as such Initial Warrant, is with respect to an equal
number of shares of Common Stock and has an Exercise Price of $6.61 per share
(each as subject to any adjustments provided for therein), in substantially the
form of Exhibit C-3 attached hereto (the amended and restated warrants issuable
pursuant to this Section 2.8(f), as may be amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Initial
Warrants”), and upon such issuance, the Initial Warrant held by such First Out
Waterfall Lender shall be terminated.

(g) On the Second Amendment Effective Date, the Borrower shall amend and restate
each Additional Warrant held by each First Out Waterfall Lender, but issuing to
such First Out Waterfall Lender, in exchange for such Additional Warrant, a
warrant that has the same term as such Additional Warrant, is with respect to an
equal number of shares of Common Stock and has an Exercise Price of $6.61 per
share (each as subject to any adjustments provided for therein), in
substantially the form of Exhibit C-4 attached hereto (the warrants issuable
pursuant to this Section 2.8(g), as may be amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Additional
Warrants”), and upon such issuance, the Additional Warrant held by such First
Out Waterfall Lender shall be terminated.

 

39



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Loan Parties. The Loan
Parties, jointly and severally, represent and warrant (A) with respect to
Section 3.1(g)(i)(B), the first two sentences of Section 3.1(i), Section 3.1(y),
Section 3.1(z)(A) and (C), Section 3.1(ee), the first sentence of
Section 3.1(mm), Section 3.1(nn), Section 3.1(oo), Section 3.1(rr),
Section 3.1(ss) and Section 3.1(tt), at all times, and (B) with respect to all
other provisions of Section 3.1, (I) as of the Prior Agreement Date (in the form
and substance thereof in the Prior Facility Agreement) and the Agreement Date
(if, the Agreement Date (in the form and substance of the Facility Agreement (as
defined in the Second Amendment but without giving effect to any amendments or
modifications thereto)), the Second Amendment Date (in the form and substance of
the Amended Facility Agreement (as defined in the Second Amendment)) and the
Second Amendment Effective Date (in the form and substance of thisthe Amended
Facility Agreement (as defined in the Second Amendment)) and (II) as of each
date that this Agreement is amended or modified (or any date any consent or
waiver related to this Agreement is entered into or otherwise executed and
delivered) in accordance with Section 6.6(b) (but with respect to any
representation or warranty that speaks as of an earlier date, such
representation and warranty shall continue to speak only as of such earlier
date):

(a) Each Loan Party is (i) conducting its business in compliance with its
Organizational Documents and (ii) not in violation of its Organizational
Documents. Each Loan Party’s Organizational Documents are in full force and
effect.

(b) No Default or Event of Default has occurred or will result from the
transactions contemplated by the Loan Documents.

(c) Each Loan Party (i) is Solvent and (ii) has not taken action, and no such
action has been taken by a third party, for its winding up, dissolution or
liquidation or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator or other similar
officer for any Loan Party or any or all of its assets or revenues; provided,
however, that, for the avoidance of doubt, no such representation in this
Section 3.1(c) is made in respect of any Immaterial Subsidiary.

(d) No Lien exists on any Loan Party’s assets, except for Permitted Liens.

(e) The obligation of the Loan Parties to make any payment under this Agreement
or the other Loan Documents (together with all charges in connection therewith)
is absolute and unconditional.

(f) No Indebtedness of any Loan Party exists other than Permitted Indebtedness.

(g) Each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable. Each Loan Party (i) has full power and authority (and all
governmental licenses, authorizations, Permits, consents and approvals) to
(A) own its properties and conduct its business (solely with respect to
governmental licenses, authorizations, Permits, consents and approvals, except
where the failure to have such governmental licenses, authorizations, Permits,
consents and approvals could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect) and (B) to (x) issue the
Securities in accordance with the Loan Documents, (y)

 

40



--------------------------------------------------------------------------------

enter into, and perform its obligations under, the Loan Documents, including the
issuance of the Securities and the reservation for issuance of the Interest
Payment Shares, the Conversion Shares and the Warrant Shares, and (z) consummate
the transactions contemplated under the Loan Documents, and (ii) is duly
qualified as a foreign corporation, limited liability company or limited
partnership, as applicable, and licensed and in good standing, under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license, in each case of
this clause (ii), where the failure to be so qualified, licensed or in good
standing could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(h) OtherThere is no pending, or threatened, action, suit or other proceeding
(i) to which any Loan Party is a party, (ii) which purports to affect or pertain
to (A) the Loan Documents, the Convertible Note Documents or the Transactions,
(B) the execution, delivery or performance by any Loan Party or any of its
Subsidiaries hereunder or thereunder or (C) the rights, remedies and benefits
provided (or purported to be provided) to the Loan Parties hereunder or
thereunder, (iii) which purports to affect or pertain to any other transactions
contemplated by the Loan Documents, the Convertible Note Documents or the
Transactions that are not covered by clause (ii) above, or (iv) which has as the
subject thereof any assets owned by any Loan Party or any of its Subsidiaries,
which (y) in the case of clause (i), clause (iii) and clause (iv), could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, and (z) in the case of clause (ii), could reasonably be
expect to result in monetary judgments or relief, individually or in the
aggregate, in excess of $2,000,000. As of the Agreement Date, other than as set
forth on Schedule 3.1(h), there is no pending or, to the knowledge of the Loan
Parties, threatened, any action, suit or other proceeding before any
Governmental Authority (iA) to which any Loan Party is a party, (iiB) which
purports to affect or pertain to the Loan Documents, the Transactions or any
other transaction contemplated hereby or thereby or (iiiC) which has as the
subject thereof any assets owned by any Loan Party or any of its Subsidiaries,
in each case which could reasonably be expected to result in monetary judgments
or relief, individually or in the aggregate, in excess of $2,000,000. Other than
as set forth on Schedule 3.1(h), there are no current or, to the knowledge of
the Loan Parties, pending, legal actions, suits or other proceedings, in each
case which could reasonably be expected to result in monetary judgments or
relief, individually or in the aggregate, in excess of $ 2,000,000, to which any
Loan Party or any of its Subsidiaries or any of their respective assets is
subject. With respect to eachNo action, suit, proceeding, claim, event or
disclosure listedset forth on Schedule 3.1(h), none of them could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided. Other than
as set forth on Schedule 3.1(h), (A) at all times on and after the Agreement
Date until and including the Second Amendment Effective Date and (B) at all
times that this representation and warranty is made on and after the Second
Amendment Effective Date, in each case of clause (A) and clause (B), none of the
current directors (or equivalent persons) or current officers of the Borrower
and its Subsidiaries has been involved as a defendant in securities-related
litigation or other securities-related legal proceedings during the past five
years(1) convicted or has pled no contest (or agreed to a settlement or plea
agreement related) to, or been subject to any order of any Governmental
Authority relating to, any violations of any securities laws, rules or
regulations, or (2) been enjoined from engaging in any conduct relating to
offers or sales of securities or service as an officer or director of a public
company.

(i) The execution, delivery and performance of each of this Agreement and the
other Loan Documents, including the issuance of the Securities hereunder, has
been, duly authorized by each Loan Party and no further consent or authorization
is required by any Loan Party, any Loan Party’s board of directors (or other
equivalent governing body) or the holders of any Loan Party’s Stock. Each

 

41



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents has been duly executed and
delivered by each of the Loan Parties and constitutes a valid, legal and binding
obligation of each Loan Party, enforceable in accordance with its respective
terms, except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally. The execution, delivery and performance of this
Agreement and the other Loan Documents by each Loan Party thereto and the
consummation of the transactions (including the issuance of the Securities
hereunder and thereunder) contemplated herein and therein will not (A) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any assets of any such Loan
Party pursuant to, any agreement, document or instrument to which such Loan
Party is a party or by which any Loan Party is bound or to which any of the
assets or property of any Loan Party is subject, except, with respect to this
clause (A), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (B) result in any violation of or
conflict with the provisions of the Organizational Documents, (C) result in the
violation of any Applicable Law, (D) result in the violation of any judgment,
order, rule, regulation or decree of any Governmental Authority, or (E) violate,
conflict with or cause a breach or a default under any agreement or instrument
binding upon it, except, with respect to clauses (C) and (E) only, as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. No consent, approval, Authorization or order of, or registration
or filing with any Governmental Authority is required for (i) the execution,
delivery and performance of this Agreement or any of the other Loan Documents,
and the issuance of the Securities hereunder and thereunder, and (ii) the
consummation by any Loan Party of the Transactions or the other transactions
contemplated hereby or thereby, except for (A) the filings necessary to perfect
the Liens created by the applicable Loan Documents and (B) any necessary filings
with the SEC.

(j) Other than has been obtained, no Authorization is required for (i) the
execution and delivery of this Agreement or the other Loan Documents, or
(ii) the consummation of the Transactions and the other transactions
contemplated hereby and thereby, including (other than the Authorization set
forth on Schedule 3.1(j)) the issuance and exercise of the Warrants.

(k) Each Loan Party and its Subsidiaries are in compliance with Applicable Law
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

(l) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) (A) each Loan Party holds, and
is operating in compliance in all material respects with, all franchises,
grants, Authorizations, licenses, permits, easements, consents, certificates and
orders of any Governmental Authority (collectively, “Necessary Documents”)
required for the conduct of its business and (B) all Necessary Documents are
valid and in full force and effect and (ii) no Loan Party has (A) received
written notice of any revocation, non-renewal, amendment, expiration,
suspension, limitation, withdrawal, cancellation or other modification of any of
the Necessary Documents and (B) reason to believe that any of the Necessary
Documents will not be renewed in the ordinary course of business.

(m) As of the AgreementSecond Amendment Date and the Second Amendment Effective
Date, the Real Estate listed in Schedule 3.1(m) constitutes all of the Real
Estate of each Loan Party and each of its Subsidiaries. Each Loan Party has good
and marketable title to all of its assets and property free and clear of all
Liens, except Permitted Liens. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the
property held under lease by each Loan Party is held under valid, subsisting and
enforceable leases with only such exceptions with respect

 

42



--------------------------------------------------------------------------------

to any particular lease as do not interfere in any material respect with the
conduct of the business of such Loan Party.

(n) Each Loan Party (i) owns, or, to the knowledge of the Loan Parties and their
Subsidiaries, has the right to use pursuant to a valid and enforceable written
license, all IP, in each case (and without any knowledge qualifier applicable
thereto) free and clear of any Liens other than Permitted Licenses and Permitted
Liens. All IP that is registered with or issued by a Governmental Authority that
is currently in the name of a Loan Party is, to the knowledge of the Loan
Parties and their Subsidiaries, valid and enforceable. Each patent constituting
a Material Intangible Asset is, to the knowledge of the Loan Parties and their
Subsidiaries, valid and enforceable and no part of the Material Intangible
Assets has been judged invalid or unenforceable, in whole or in part; and,
except as set forth on Schedule 3.1(n), there is no pending or, to the knowledge
of the Loan Parties, threatened action, suit, other proceeding or claim by any
Person challenging or contesting the validity, ownership, or enforceability of
any Material Intangible Asset, the use thereof by any Loan Party, or other
rights of any Loan Party in or to any Material Intangible Asset, and no Loan
Party has received any written notice regarding any such action, suit, other
proceeding or claim. With respect to each action, suit, proceeding, claim,
challenge, contest, event and disclosure listed on Schedule 3.1(n), none of them
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Neither the conduct of the business of any Loan Party,
nor any Loan Party, has infringed, misappropriated or otherwise violated, or is
infringing, misappropriating or otherwise violating, any Intellectual Property
of any Person, except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Other than as set forth
on Schedule 3.1(h), there is no pending or, to the knowledge of the Loan
Parties, threatened action, suit, other proceeding or claim by any Person
alleging that any Loan Party is infringing, misappropriating or violating, or
otherwise using without authorization, any Intellectual Property of any Person,
and no Loan Party has received any written notice regarding, any such action,
suit, other proceeding or claim. With respect to each action, suit, proceeding,
claim, event or disclosure listed on Schedule 3.1(h), none of them could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Other than as set forth in Section 3.b. of the
Perfection Certificate dated as of (and delivered by the Loan Parties on) the
Agreement Date, no Loan Party is a party to, or bound by, any options, licenses,
franchise or other agreements, written or oral, relating to trademarks, patents,
copyrights, other know-how or IP (or granting any right, title or interest in or
to any IP) that require annual payments in excess of $25,000 individually.

(o) No Loan Party is, except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, in breach of or
otherwise in default under, and no event has occurred which, with notice or
lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject.

(p) All U.S. federal, state and local income and franchise and other material
Tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Tax Affiliates have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any material Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. As of the
AgreementSecond Amendment Date and the Second Amendment Effective Date, no
material Tax Return is under audit or examination by any Governmental Authority,
and no Tax Affiliate has received written notice from any Governmental Authority
of any audit or examination or any assertion of any claim for material Taxes.

 

43



--------------------------------------------------------------------------------

To the extent material, proper and accurate amounts have been withheld by each
Tax Affiliate from their respective employees for all periods in full and
complete compliance with the Tax, social security and unemployment withholding
provisions of Applicable Law and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2) or has been a member of an affiliated, combined or
unitary group other than the group of which a Tax Affiliate is the common
parent.

(q) The exchange of the Exchanged Deerfield Convertible Notes for the Last Out
Waterfall Loans under this Agreement and the other Loan Documents does not
violate or otherwise breach any provision of any of the 3.25% Convertible Note
Documents or any other agreements, instruments or documents evidencing any
Indebtedness or cause any other holder of, or party to, any 3.25% Convertible
Notes to become due prior to their stated maturity therein.

(r) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect after the Prior Agreement Date or
the Agreement Date, each Loan Party:

(i) at all times has complied with all Applicable Laws; (ii) has not received
any warning letter or other correspondence or notice from the any Governmental
Authority alleging or asserting noncompliance with any Applicable Laws or any
Authorizations; (iii) possesses and complies with the Authorizations, which are
valid and in full force and effect; (iv) has not received written notice that
any Governmental Authority has taken, is taking or intends to take action to
limit, suspend, cancel, withdraw, modify or revoke any Authorization and has no
knowledge that any Governmental Authority is considering such action; and
(v) has filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions, renewals and supplements or
amendments as required by any Applicable Laws or Authorizations.

(s) The Borrower has filed all of the SEC Documents, within the time frames
prescribed by the SEC for the filing of such SEC Documents such that each filing
was timely filed with the SEC. The Borrower filed and made publicly available on
the SEC’s Electronic Data Gathering, Analysis, and Retrieval system (including
any successor thereto, “EDGAR”) on or prior to the date this representation is
made, true, correct and complete copies of the SEC Documents. As of their
respective dates, each of the SEC Documents complied in all material respects
with the requirements of the Securities Act and/or the Exchange Act (as
applicable) applicable to the SEC Documents. None of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Since the filing of
the SEC Documents, no event has occurred that would require an amendment or
supplement to any of the SEC Documents and as to which such an amendment or a
supplement has not been filed and made publicly available on EDGAR (and true,
correct and complete copies of such amendment or supplement, if any, have been
delivered to the Secured Parties or their respective representatives) on or
prior to the date this representation is made. The Borrower has not received any
written comments from the SEC staff that have not been resolved, to the
knowledge of the Borrower, to the satisfaction of the SEC staff.

(t) As of their respective dates, the consolidated financial statements of the
Borrower and its Subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with GAAP, consistently applied
(subject, in the case of unaudited quarterly financial statements, to normal
year-end adjustments and lack of footnote disclosures), and fairly present in
all material respects the consolidated financial position of the Borrower and
its Subsidiaries as of the dates thereof and the consolidated results of their

 

44



--------------------------------------------------------------------------------

operations, cash flows and changes in stockholders equity for the periods then
ended (subject, in the case of unaudited quarterly financial statements, to
normal year-end audit adjustments and lack of footnote disclosures). The
accounting firm that expressed its opinion with respect to the consolidated
financial statements included in the Borrower’s most recently filed annual
report on 10-K, and reviewed the consolidated financial statements included in
the Borrower’s most recently filed quarterly report on 10-Q, was independent of
the Borrower pursuant to the standards set forth in Rule 2-01 of Regulation S-X
promulgated by the SEC and as required by the applicable rules and guidance from
the Public Company Accounting Oversight Board (United States), and such firm was
otherwise qualified to render such opinion under Applicable Law and the rules
and regulations of the SEC. There is no transaction, arrangement or other
relationship between the Borrower (or any of its Subsidiaries) and an
unconsolidated or other off-balance-sheet Person that is required to be
disclosed by the Borrower in the SEC Documents that has not been so disclosed in
the SEC Documents. Neither the Borrower nor any of its Subsidiaries is required
to file or will be required to file any agreement, note, lease, mortgage, deed
or other instrument entered into prior to the date this representation is made
and to which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries is bound that has not been previously filed
as an exhibit (including by way of incorporation by reference) to the Borrower’s
reports filed or made with the SEC under the Exchange Act. Other than (i) the
liabilities assumed or created pursuant to this Agreement and the other Loan
Documents and any fees and expenses in connection therewith, (ii) liabilities
accrued for in the latest balance sheet included in the Borrower’s most recent
periodic report (on 10-Q or 10-K) filed prior to the Prior Agreement Date (the
date of such balance sheet, the “Latest Balance Sheet Date”), (iii) liabilities
incurred in the ordinary course of business consistent with past practice since
the later of the (A) Prior Agreement Date and (B) the Latest Balance Sheet Date
and (iv) liabilities set forth on the Schedules to this Agreement, the Borrower
and its Subsidiaries do not have any other material liabilities (whether fixed
or unfixed, known or unknown, absolute or contingent, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, or secured or unsecured, and
regardless of when any action, claim, suit or proceeding with respect thereto is
instituted). Since December 31, 2016, there has been no Material Adverse Effect
or any event or circumstance which could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. All financial
performance projections delivered to any Secured Party, including the financial
performance projections delivered on or prior to the AgreementSecond Amendment
Date, if any, represent the Borrower’s and its Subsidiaries’ good faith estimate
of future financial performance and are based on assumptions believed by the
Borrower and its Subsidiaries to be fair and reasonable in light of current
market conditions, it being acknowledged and agreed by Agent and the Lenders
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results and such differences may be material.

(u) The Borrower and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liability is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences (such internal accounting controls
(including clauses (i) – (iv) above), collectively, “Internal Controls”). The
Borrower and its Subsidiaries have timely filed and made publicly available on
EDGAR all certifications, statements and documents required by Rule 13a-14 or
Rule 15d-14 under the Exchange Act. The Borrower and its Subsidiaries maintain
disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such controls and procedures are effective to ensure that the
information required to be disclosed by the Borrower and its

 

45



--------------------------------------------------------------------------------

Subsidiaries in the reports that they file with or submit to the SEC (A) is
recorded, processed, summarized and reported accurately within the time periods
specified in the SEC’s rules and forms and (B) is accumulated and communicated
to the Borrower’s (and, to the extent applicable, its Subsidiaries’) management,
including its or their principal executive officer and principal financial
officer, as appropriate to allow timely decisions regarding required disclosure.
The Borrower and its Subsidiaries maintain internal control (including Internal
Controls) over financial reporting required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such internal control (including Internal Controls) over
financial reporting is effective and does not contain any material weaknesses.

(v) [Reserved].

(w) (i) No Loan Party has engaged, and to the knowledge of the Loan Parties, no
other Person has engaged in any “prohibited transaction” as defined under
Section 406 of ERISA or Section 4975 of the Code that is not exempt under ERISA
Section 408 or Section 4975 of the Code, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, except as for such transaction that
could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, (ii) (A) at no time within the last seven years has the Borrower
or any ERISA Affiliate maintained, sponsored, participated in, contributed to or
had any Liability with respect to, and (B) no Loan Party or any ERISA Affiliate
has any Liability or obligation in respect of, any Title IV Plan, Multiemployer
Plan or any multiple employer plan for which the Borrower or any ERISA Affiliate
has incurred or could incur Liability under Section 4063 or 4064 of ERISA,
(iii) each Employee Benefit Plan is and has been operated in compliance with its
terms and all Applicable Laws, including ERISA and the Code, except for such
failures to comply that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (iv) (A) no ERISA Event has
occurred and (B) no event or condition exists or existed that could reasonably
be expected to subject the Borrower or any ERISA Affiliate to any tax, fine,
lien, penalty or Liability imposed by ERISA, the Code or other Applicable Law,
except for any such ERISA Event or tax, fine, lien, penalty or liability that
could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (v) no Loan Party maintains or has any obligation or
Liability with respect to any Foreign Benefit Plan that, individually or in the
aggregate, could be expected to have a Material Adverse Effect.

(x) As of the AgreementSecond Amendment Date and the Second Amendment Effective
Date, the Borrower’s Subsidiaries are set forth in Schedule 3.1(x) and the
information set forth in Schedule 3.1(x) is true, correct and complete.

(y) Subsequent to December 31, 2015, the Borrower has not declared or paid any
dividends or made any distribution of any kind with respect to its Stock, except
as permitted hereunder.

(z) (A) All of the issued and outstanding shares of Stock of the Borrower are
duly authorized and validly issued, fully paid and nonassessable, have been
issued in compliance with all applicable federal and state and foreign
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities that have not
been waived in writing. The Reverse Split was duly adopted and approved by the
board of directors and stockholders of the Borrower, and was duly effected on
March 5, 2019 by the filing with the Secretary of State of Delaware of a
certificate of amendment to the Amended and Restated Certificate of
Incorporation, as amended, of the Borrower. The Borrower has reserved for
issuance the maximum of 14,300,00012,776,445 shares (giving effect to the
Reverse Split) of Common Stock initially issuable upon conversionConversion of
the First Out Waterfall Notes (the “Conversion Shares”) (computed without regard
to any limitations on the number of shares that may be issued on conversion
thereof) and

 

46



--------------------------------------------------------------------------------

2,526,800 shares for issuance as Interest Payment Shares pursuant to Section 2.6
and Exhibit 2.6.. The Borrower has reserved for issuance an aggregate number of
shares of Common Stock ( 6,470,000647,000 shares for the Amended and Restated
Initial Warrants, and 8,750,000875,000 shares for the Amended and Restated
Additional Warrants) sufficient to cover all shares initially issuable upon
exercise of the Warrants (the “Warrant Shares”) (computed without regard to any
limitations on the number of shares that may be issued on exercise thereof). The
Conversion Shares, the Interest Payment Shares, the Warrants, the Warrant Shares
and any other distributions required to be made now or in the future pursuant to
the Warrants (the “Warrant Distributions”) have been duly authorized. The
holdersUpon issuance of the Amended and Restated Initial Warrants are entitled
to the rights set forth in the Initial Warrants. Upon issuance of the Additional
Warrants in accordance with the terms of this Agreement, the holders of the
AdditionalAmended and Restated Initial Warrants will be entitled to the rights
set forth in the AdditionalAmended and Restated Initial Warrants. Upon issuance
of the Amended and Restated Additional Warrants in accordance with the terms of
this Agreement, the holders of the Amended and Restated Additional Warrants are
entitled to the rights set forth in the Amended and Restated Initial Warrants.
Upon exercise of the Warrants in accordance with terms thereof, the Warrant
Shares will be validly issued, fully paid and non-assessable and free from all
taxes and Liens with respect to the issue thereof, with the holders thereof
being entitled to all rights accorded to a holder of Common Stock. Upon
conversionany Conversion of the First Out Waterfall Notes in accordance with the
terms thereof, the Conversion Shares will be validly issued, fully paid and
non-assessable and free from all taxes and Liens with respect to the issue
thereof, with the holders thereof being entitled to all rights accorded to a
holder of Common Stock. Upon issuance in accordance with the terms of this
Agreement (including Exhibit 2.6), the Interest Payment Shares will be validly
issued, fully paid and non-assessable and free from all taxes and Liens with
respect to the issue thereof, with the holders thereof being entitled to all
rights accorded to a holder of Common Stock. (B) The issuance by the Borrower of
the Securities is exempt from registration under the Securities Act and
applicable state securities laws. For purposes of Rule 144 under the Securities
Act, (I) the amendments set forth in, and other provisions of, this Agreement
and other Loan Documents effect an exchange of securities issued pursuant to the
Prior Loan Documents for the First Out Waterfall Loans, First Out Waterfall
Notes (together with the related guaranties set forth in the Security Agreement
of the Guarantors) and the Additional Warrants (collectively, the “First Out
Waterfall Securities”) under this Agreement, (II) the holding period for each of
the Initial Warrants, the First Out Waterfall SecuritiesLoans, the First Out
Waterfall Notes and any shares of Common Stock issued as Interest Payment Shares
pursuant to this Agreement (including Exhibit 2.6), upon conversionupon
Conversion of any of the First Out Waterfall Notes or upon exercise of any of
the Warrants pursuant to a Cashless Exercise, Cashless Major Exercise, Cashless
Default Exercise or Note Exchange Exercise (each as defined in the Warrants)
shall be deemed to have commenced on the Prior Agreement Date, and (IIIII) the
holding period for each of the Last Out Waterfall Loans and the Last Out
Waterfall Notes (together with the related guaranties set forth in the Security
Agreement of the Guarantors) shall be deemed to have commenced on November 2,
2015 (the date the Exchanged Deerfield Convertible Notes were original issued).
Provided that a First Out Waterfall Lender is not an Affiliate of the Borrower
on the date of issuance of any Interest Payment Shares to such First Out
Waterfall Lender pursuant to this Agreement (including Exhibit 2.6), conversion
of any of the First Out Waterfall Notes by such First Out Waterfall Lender or
exercise of any of the Warrants by such First Out Waterfall Lender pursuant to a
Cashless Exercise, Cashless Major Exercise, Cashless Default Exercise or Note
Exchange Exercise and has not been an Affiliate of the Borrower within the
three-month period immediately preceding such date (which the Borrower shall
assume unless advised otherwise in writing by such First Out Waterfall Lender),
the Interest Payment Shares, Conversion Shares or Warrant Shares (as applicable)
issued to such First Out Waterfall Lender will be freely transferable, without
restriction or limitation (including any volume limitation or current public
information requirement) under Federal or state securities laws, pursuant to
Rule 144 under the Securities Act, and will not contain or be subject to a
legend or stop transfer order restricting the resale or transferability of
thereof. (C) As of the

 

68



--------------------------------------------------------------------------------

AgreementSecond Amendment Effective Date, all of the Borrower’s authorized,
issued and outstanding shares of Stock of the Borrower and each of its
Subsidiaries are set forth in Schedule 3.1(z), and, except as set forth in
Schedule 3.1(z), there are no (i) Stock options or other Stock incentive plans,
employee Stock purchase plans or other plans, programs or arrangements of the
Borrower or any of its Subsidiaries under which Stock options, Stock or other
Stock-based or Stock-linked awards are issued or issuable to officers,
directors, employees, consultants or other Persons, (ii) outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
or exercisable for, any Stock of the Borrower or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Borrower or
any of its Subsidiaries is or may become bound to issue additional Stock of the
Borrower or any of its Subsidiaries, or options, warrants or scrip for rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exercisable or exchangeable for, any
shares of Stock of the Borrower or any of its Subsidiaries, (iii) agreements or
arrangements under which the Borrower or any of its Subsidiaries is obligated to
register the sale of any of their securities or Stock under the Securities Act
(except the Registration Rights Agreement), (iv) outstanding Stock, securities
or instruments of the Borrower or any of its Subsidiaries that contain any
redemption or similar provisions, or contracts, commitments, understandings or
arrangements by which the Borrower or any of its Subsidiaries is or may become
bound to redeem a security of the Borrower other than under the Convertible Note
Documents, (v) Stock or other securities or instruments containing anti-
dilution or similar provisions that may be triggered by the issuance of
securities of the Borrower or any of its Subsidiaries other than under the
Convertible Note Documents or (vi) stock appreciation rights or “phantom stock”
plans or agreements or any similar plans or agreements to which Borrower or any
of its Subsidiaries is a party or by which the Borrower or any of its
Subsidiaries is otherwise subject or bound. There are no (X) stockholders’
agreements, voting agreements or similar agreements to which Borrower or any of
its Subsidiaries is a party or by which the Borrower or any of its Subsidiaries
is otherwise subject or bound, other than in connection with clauses (i),
(k) and (n) of the definition of “Permitted Investments”, (Y) preemptive rights
or any other similar rights to which any Stock of the Borrower or any of its
Subsidiaries is subject or (Z) any restrictions upon the voting or transfer of
any Stock of the Borrower or any of its Subsidiaries (other than restrictions on
transfer imposed by U.S. federal and state securities laws and other than as set
forth in the Loan Documents, and the ABL Debt Documents and, if such instrument
is permitted hereunder to be secured, the documents governing the Permitted
3.25% Convertible Note Refinancing). (C). (D) The issuance and delivery of the
First Out Waterfall Notes and the Warrants does not and, assuming full exercise
of the Warrants, and full conversionConversion of the First Out Waterfall Notes
and issuance of the maximum number of Interest Payment Shares, the exercise of
the Warrants, the conversionConversion of the First Out Waterfall Notes and the
issuance of the Warrant Shares, and the Conversion Shares and the Interest
Payment Shares, will not: (i) require approval from any Governmental Authority;
(ii) obligate the Borrower to issue shares of Common Stock or other securities
to any Person (other than the Secured Parties); and (iii) will not result in a
right of any holder of the Borrower’s securities to adjust the exercise,
conversion, exchange or reset price under and will not result in any other
adjustments (automatic or otherwise) under, any securities of the Borrower. (DE)
The Borrower has furnished to Agent and each Lender true, correct and complete
copies of each Loan Party’s Organizational Documents and any amendments,
restatements, supplements or modifications thereto, and all documents,
agreements and instruments containing the terms of all securities and Stock
convertible into, or exercisable or exchangeable for, Common Stock or other
Stock of any Loan Party or its Subsidiaries, and the material rights of the
holders thereof in respect thereto.

(aa) Except for the Operative Documents, the Convertible Note Documents and the
agreements set forth on Schedule 3.1(aa), as of the AgreementSecond Amendment
Date and the Second Amendment Effective Date there are no Material Contracts.
The consummation of the transactions contemplated by the Loan Documents will not
give rise to a right to termination in favor of any party to

 

69



--------------------------------------------------------------------------------

any Material Contract (other than any Loan Party), except for such Material
Contracts the noncompliance with which would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(bb) Neither the Borrower nor its Subsidiaries are in breach or default under
any Material Contract, and, to the knowledge of the Loan Parties, no other party
to a Material Contract is in default or breach thereunder, except where any
breach or default would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(cc) The proceeds of the Loans are intended to be and shall be used solely for
the purposes set forth in and permitted by Section 2.1.

(dd) Except as set forth in Schedule 3.1(dd) and except where any failures to
comply could not reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Effect, each Loan Party and each
Subsidiary of each Loan Party (a) is and has been in compliance with all
applicable Environmental Laws, including obtaining and maintaining all permits,
licenses, consents, Authorizations and registrations required by any applicable
Environmental Law, (b) is not party to, and no Real Estate currently (or to the
knowledge of any Loan Party, previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Person is subject to or the subject of,
any contractual obligation or any pending or, to the knowledge of any Loan
Party, threatened, order, action, investigation, suit, proceeding, audit, Lien,
claim, demand, dispute or notice of violation or of potential liability or
similar notice relating in any manner to any Environmental Law, (c) has not
caused or suffered to occur a Release of Hazardous Materials at, to or from any
Real Estate, (d) does not currently (or to the knowledge of any Loan Party, did
not previously) own, lease, sublease, operate or otherwise occupy any Real
Estate that is contaminated by any Hazardous Materials and (e) is not, and has
not been, engaged in, and has not permitted any current or former tenant to
engage in, operations in violation of any Environmental Law and knows of no
facts, circumstances or conditions reasonably constituting notice of a violation
of any Environmental Law, including receipt of any information request or notice
of potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act or similar Environmental Laws.

(ee) None of any Loan Party, any Person controlling any Loan Party or any
Subsidiary of any Loan Party is (a) a company registered or required to be
registered as an “investment company,” or a company “controlled” by an
“investment company” or a “principal underwriter” of a “registered investment
company” within the meaning of the Investment Company Act, or otherwise
registered or required to be registered, or subject to the restrictions imposed,
by the Investment Company Act, or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets, perform its obligations under the Loan
Documents or which may otherwise render all or any portion of the Obligations
unenforceable.

(ff) There are no strikes, boycotts, grievances, work stoppages, slowdowns,
lockouts or other job actions existing, pending (or, to the knowledge of any
Loan Party, threatened) against or involving any Loan Party or any Subsidiary of
any Loan Party, except for those that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Except as
set forth on Schedule 3.1(ff), or except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, as of the
Agreement Date, (a) there is no memorandum of understanding, collective
bargaining or similar agreement, and there is no ongoing negotiation or duty to
negotiate, with any union, labor organization, works council or similar
representative covering any Employee or otherwise binding any Loan Party or any
Subsidiary of any Loan Party, (b) to the Loan Parties’

 

70



--------------------------------------------------------------------------------

knowledge, no petition for certification or election of any such representative
is existing or pending with respect to any Employee, (c) to the Loan Parties’
knowledge, no such representative has sought certification or recognition with
respect to any Employee, and (d) to the Loan Parties’ knowledge, no Employee or
his or her representative is engaged in any organizing efforts. Except as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, all current and former Employees are and have been correctly
classified as exempt or non-exempt under, and are and have been paid in
accordance with, all applicable federal, state, and local wage and hour laws.
Further, all individuals who perform or have performed services for any Loan
Party or any Subsidiary of any Loan Party are or were correctly classified under
each Employee Benefit Plan, ERISA, the Internal Revenue Code and other
Applicable Law as common law employees, independent contractors or other
non-employee basis, or leased employees, except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Each Loan Party and Subsidiary of any Loan Party are in material compliance with
all Applicable Laws concerning employment, including without limitation hiring,
background checks, compensation, benefits, wages (including payment of
overtime), wage deductions and withholdings, classification, immigration, work
authorization, employment eligibility verification, reporting, taxation,
occupational health and safety, equal rights, labor relations, accommodations,
breaks, notices, employment policies, paid or unpaid time off work,
accessibility, privacy, and workers’ compensation, except for such noncompliance
that could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

(gg) During five (5) years preceding the Agreement Date, no Loan Party has been
known by and has used any other name, whether corporate, fictitious or
otherwise, except as set forth on Schedule 3.1(gg). Schedule 3.1(gg) also lists
(a) each Loan Party’s jurisdiction of organization and legal name and (b) each
Loan Party’s organizational identification number. Each Loan Party’s chief
executive office or sole place of business, in each case as of the
AgreementSecond Amendment Date and the Second Amendment Effective Date, is at
the chief executive office or sole place of business address identified as such
in Schedule 3.1(gg) and no Loan Party maintains any other offices or facilities
except as described therein.

(hh) The Inventory and Equipment of the Loan Parties is located only at, or
in-transit between, the locations identified on Schedule 3.1(hh). With respect
to any Inventory and Equipment listed at locations that are outside the United
States (and with respect to any Inventory and Equipment on consignment at any
location), (i) any failure of the Agent and the other Secured Parties to (A) be
fully protected on the Inventory and Equipment or be fully protected or
perfected with respect to any Liens granted to the Agent (for the benefit of the
Secured Parties) on any such Inventory or Equipment, or (B) have absolute or
full access to such locations when exercising rights and remedies after the
occurrence and during the continuance of an Event of Default, in each case of
clause (i)(A) and clause (i)(B), does not, individually or in the aggregate,
cause a Material Adverse Effect to occur, and (ii) as of the AgreementSecond
Amendment Date and the Second Amendment Effective Date, the cost paid by the
Loan Parties and their Subsidiaries for such Inventory and Equipment listed at
such locations outside the United States, or on consignment at any location
outside the United States, does not exceed $10,000,000.

(ii) Each Loan Party keeps correct and accurate records itemizing and describing
the type, quality and quantity of its and their Subsidiaries’ Inventory and the
book value thereof.

(jj) Each Loan Party and each Subsidiary of each Loan Party is in compliance in
all material respects with all Sanctions laws as administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) and the U.S.
State Department. No Loan Party and no Subsidiary of a Loan Party (i) is a
Person on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”), (ii) is a Person who is otherwise the target of Sanctions laws
such that a U.S. Person cannot

 

71



--------------------------------------------------------------------------------

deal or otherwise engage in business transactions with such Person, (iii) is a
Sanctioned Entity, (iv) is owned or controlled by (including by virtue of such
Person being a director or owning voting shares or interests), or acts, directly
or indirectly, for or on behalf of, any Person on the SDN List or a Sanctioned
Entity such that the entry into, or performance under, this Agreement or any
other Loan Document would be prohibited by U.S. law, (v) has its assets located
in Sanctioned Entities, or (vi) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity. Each Loan Party and each Subsidiary of each Loan Party is in compliance
with all Anti-Money Laundering Laws. No action, suit or proceeding by or before
any court or Governmental Authority with respect to compliance with such
Anti-Money Laundering Laws is pending or threatened to the knowledge of each
Loan Party and each Subsidiary of each Loan Party. Each Loan Party and each
Subsidiary of each Loan Party is in compliance in all material respects with all
applicable Anti-Corruption Laws, including the U.S. Foreign Corrupt Practices
Act of 1977 (“FCPA”). None of any Loan Party or any Subsidiary of a Loan Party,
nor to the knowledge of any Loan Party or any Subsidiary thereof, any director,
officer, agent, employee or other Person acting on behalf of the Loan Party or
any Subsidiary of a Loan Party, has taken any action, directly or indirectly,
that would result in a violation of applicable Anti-Corruption Laws. No part of
the proceeds of the Loans will be used by any Loan Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA. The Loan Party and each Subsidiary of a Loan Party maintains and
implements policies and procedures designed to ensure compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with Sanctions, Anti-Money Laundering Laws and Anti-Corruption Laws.
To the extent applicable, each Loan Party and each of its Affiliates is in
compliance, in all material respects, with all Anti-Terrorism Laws.

(kk) The Borrower and its Subsidiaries are in all material respects in
compliance with applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

(ll) Neither the Borrower nor any of its Subsidiaries nor, to the Borrower’s or
any of its Subsidiaries’ knowledge, any director, officer or employee, of the
Borrower or any of its Subsidiaries, has received or otherwise obtained any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Borrower or any of its Subsidiaries or its internal accounting
controls, including any complaint, allegation, assertion or claim that the
Borrower or any of its Subsidiaries has engaged in questionable accounting or
auditing practices. No attorney representing the Borrower or any of its
Subsidiaries, whether or not employed by the Borrower or any of its
Subsidiaries, has reported evidence of a material violation of securities laws
or breach of fiduciary duty or similar violation by the Borrower or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
to the Borrower’s or any of its Subsidiaries’ board of directors (or equivalent
governing body) or any committee thereof or to any director (or equivalent
person) or officer of the Borrower or any of its Subsidiaries pursuant to
Section 307 of Sarbanes-Oxley, and the SEC’s rules and regulations promulgated
thereunder. There have been no internal or SEC investigations regarding
accounting or revenue recognition discussed with, reviewed by or initiated at
the direction of the chief executive officer, the principal financial officer or
the principal accounting officer (in each case, or officer holding such
equivalent position) of the Borrower or any of its Subsidiaries, the Borrower’s
or any of its Subsidiaries’ board of directors (or equivalent governing body) or
any committee thereof.

 

72



--------------------------------------------------------------------------------

(mm) The Borrower is not, and never has been, a “shell company” (as defined in
Rule 12b-2 under the Exchange Act). The Borrower is eligible to register the
Warrant Shares for resale by the holders thereof on a registration statement on
Form S-3 under the Securities Act.

(nn) Neither the Borrower, nor any of its Affiliates, nor any Person acting on
its or their behalf, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer, sale or issuance of the
Securities.

(oo) Neither the Borrower, nor any of its Affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made, or will make, any offers
or sales of any security or Stock or solicited any offers to buy any security or
Stock, under circumstances that would require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Borrower for purposes of the
Securities Act or any applicable holder of Stock approval provisions of the
Principal Market or any other authority.

(pp) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and neither the Borrower nor any of its Subsidiaries has taken, or will
take, any action designed to terminate, or which to the knowledge of the
Borrower and its Subsidiaries is likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act, nor has the Borrower or
any of its Subsidiaries received any notification that the SEC is contemplating
terminating such registration. Neither the Borrower nor any of its Subsidiaries
is in violation of any of the rules, regulations or requirements of the
Principal Market (other than the Borrower’s violation of the Principal Market’s
minimum bid price requirement, which has been cured on or around March 20,
2019), and, to the knowledge of the Borrower and its Subsidiaries, there are no
facts or circumstances (other than the Borrower’s violation of the Principal
Market’s minimum bid price requirement, which has been cured on or around
March 20, 2019) that could reasonably lead to suspension or termination of
trading of the Common Stock on the Principal Market. For not less than the five
years preceding the Agreement Date, the Second Amendment Date and the Second
Amendment Effective Date, (i) the Common Stock has been listed or designated for
quotation, as applicable, on the Principal Market, (ii) trading in the Common
Stock has not been suspended or deregistered by the SEC or the Principal Market,
and (iii) neither the Borrower nor any of its Subsidiaries has received any
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or termination of trading of the Common Stock on the Principal
Market (other than in respect of the Borrower’s violation of the Principal
Market’s minimum bid price requirement, which has been cured on or around
March 20, 2019).

(qq) The Common Stock is eligible for clearing through The Depository Trust
Company (“DTC”), through its Deposit/Withdrawal At Custodian (DWAC) system, and
the Borrower is eligible for and participating in the Direct Registration System
(DRS) of DTC with respect to the Common Stock. The transfer agent for the Common
Stock is a participant in, and the Common Stock is eligible for transfer
pursuant to, DTC’s Fast Automated Securities Transfer Program. The Common Stock
is not, and has not at any time been, subject to any DTC “chill,” “freeze” or
similar restriction with respect to any DTC services, including the clearing of
transactions in shares of Common Stock through DTC.

(rr) The Borrower and the Borrower’s board of directors (or equivalent governing
body) have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination or other similar
anti-takeover provision under the Borrower’s Organizational Documents or the
laws of the State of Delaware that is or could become applicable to any of the
Secured Parties as a result of the transactions contemplated by the Loan
Documents and the

 

73



--------------------------------------------------------------------------------

Borrower’s fulfilling its obligations with respect thereto, including the
Borrower’s issuance of the Securities and any Secured Party’s ownership of the
Securities. As of the AgreementSecond Amendment Date and the Second Amendment
Effective Date, the Borrower has not adopted a stockholders rights plan (or
“poison pill”) or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Borrower (any such plan
or arrangement, a “Rights Plan”), and after the Prior Agreement Date, the
Borrower will not have adopted any Rights Plan that in any way interferes with,
or otherwise adversely affects, any First Out Waterfall Lender’s (or other
holder’s) exercise in full of its rights under the Warrants and the First Out
Waterfall Notes or ownership of all of the Warrant Shares, and the Conversion
Shares and the Interest Payment Shares or that otherwise affects or applies to
any First Out Waterfall Lender (or such other holder of Warrants or Warrant
Shares) in any respect that is less favorable than its effect on the most
favorably treated holder of Stock of the Borrower under such Rights Plan.

(ss) It is understood and acknowledged by the Borrower that none of the Secured
Parties nor holders of the Securities has been asked to agree, nor has any
Secured Party agreed, to desist from purchasing or selling, long and/or short,
Stock or other securities of the Borrower, or “derivative” securities or Stock
based on Stock or other securities issued by the Borrower or to hold the
Securities for any specified term; and no Secured Party nor holder of Securities
shall be deemed to have any affiliation with or control over any arm’s length
counterparty in any “derivative” transaction. The Borrower further understands
and acknowledges that (i) one or more Secured Parties or holders of Securities
may engage in hedging and/or trading activities at various times during the
period that the Securities are outstanding, and (ii) such hedging and/or trading
activities, if any, can reduce the value of the Stock held by the existing
holders of Stock of the Borrower, both at and after the time the hedging and/or
trading activities are being conducted. The Borrower acknowledges that any such
hedging and/or trading activities do not constitute a breach of any Loan
Document or affect the rights of any Secured Party or holder of Securities under
any Loan Document. The Borrower further acknowledges that its obligations under
the Loan Documents, including its obligation to issue the Warrant Shares upon
exercise of the Warrants and the Conversion Shares upon conversionConversion of
the First Out Waterfall Notes, are unconditional and absolute and not subject to
any right of set off, counterclaim, delay or reduction, regardless of any claim
any Loan Party may have against any of the Secured Parties and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Borrower.

(tt) The Borrower and the other Loan Parties are solely and jointly and
severally responsible for the payment of any fees, costs, expenses and
commissions of any placement agent, broker or financial adviser relating to or
arising out of the transactions contemplated by the Loan Documents. The Borrower
and the other Loan Parties will pay, and hold each of the Secured Parties
harmless against, any liability, loss or expense (including attorneys’ fees,
costs and expenses) arising in connection with any claim for any such payment,
other than those arising from the gross negligence or willful misconduct of
Agent or any Lender as determined by a final, non-appealable judgment of a court
of competent jurisdiction.

(uu) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries has made all notifications, submissions, and reports required by
the FDA, any other Governmental Authority or any Healthcare Law, and all such
notifications, submissions and reports were true, complete, and correct in all
respects as of the date of submission to FDA, any other Governmental Authority
or to such other Person required by any Healthcare Law. There has not been any
violation of any Healthcare Laws by any Loan Party or its Subsidiaries in its
product development efforts, submissions, record keeping and reports to the FDA
or any other Governmental Authority that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. To the
knowledge of each Loan Party and each of its SubsidiariesExcept

 

74



--------------------------------------------------------------------------------

as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, there are no civil or criminal proceedings relating to
any Loan Party or any of its Subsidiaries or any officer, director or employee
of any Loan Party or Subsidiary of any Loan Party that involve a matter within
or related to the FDA’s or any other Governmental Authority’s jurisdiction or
any off-label promotion or allegations of non-compliance with Healthcare Laws.
Other than as expressly set forth on Schedule 3.1(uu)Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, no Loan Party nor any Affiliate thereof has received any
material adverse notice (written or oral) from the FDA or any other Governmental
Authority that has not been finally and fully resolved in accordance and
compliance with Applicable Law and all FDA and other Governmental Authority
standards, regulations and requirements regarding any Product or regarding
(i) any actions or inactions of any Loan Party or any of its Subsidiaries or any
officer, director or employee of any Loan Party or Subsidiaries of any Loan
Party, including with respect to any off-label promotion or (ii) alleging
non-compliance with Healthcare Laws.

(vv) With respect to any Product, (i) the Loan Parties and their Subsidiaries
have received, and such Product is the subject of, all Regulatory Required
Permits needed in connection with the design, testing, manufacture, processing,
assembly, packaging, labeling, marketing, distribution, commercialization,
import, export or sale of such Product as currently being conducted by or on
behalf of such Loan Parties or Subsidiaries, except where the failure to have
such Regulatory Required Permits would not have a Material Adverse Effect, and
(ii) such Product is being designed, tested, manufactured, processed, assembled,
packaged, labeled, marketed, distributed, commercialized, imported, exported or
sold, as the case may be, except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, in
compliance with all Applicable Laws and Authorizations.

(ww) None of the Loan Parties are in violation of any Healthcare Laws, except
where any such violation would not have a Material Adverse Effect.

(xx) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries is in compliance with the written procedures, record-keeping and
reporting requirements required by (or of) (i) the FDA or any comparable
Governmental Authority pertaining to the reporting of adverse events involving
the Products or concerning the actions or inactions of the Loan Parties and
their Subsidiaries and the directors, officers and employees of the Loan Parties
and their Subsidiaries, including with respect to off-label promotion, as
applicable, and (ii) Healthcare Laws.

(yy) No Loan Party is a participating provider under contract to provide health
care services and receive payment or reimbursement for such services under any
Third Party Payor Program.

(zz) To the knowledge of the Loan Parties’ Authorized Officers, neither any of
the Loan Parties nor any of the Loan Parties’ officers, directors, employees,
equityholders, agents or Affiliates has ever (i) made an untrue statement of
material fact, fraudulent statement to the FDA or any other Governmental
Authority or in any documents or records prepared or maintained to comply with
the FDCA; (ii) failed to disclose a material fact required to be disclosed to
the FDA or any other Governmental Authority; (iii) been investigated by the FDA,
National Institutes of Health, Office of the Inspector General for the
Department of Health and Human Services, Department of Justice, or other
comparable Governmental Authority for data or healthcare program fraud; or
(iv) committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

 

75



--------------------------------------------------------------------------------

(aaa) No Loan Party has received any written notice that any Governmental
Authority, including the FDA, the Office of the Inspector General of the United
States Department of Health and Human Services or the United States Department
of Justice has commenced or threatened to initiate any investigation or action
against a Loan Party, any action to enjoin a Loan Party, or any of its officers,
directors, employees, equityholders, agents or Affiliates, from conducting their
businesses at any facility owned or used by them or for any civil penalty,
injunction, seizure or criminal action, in each case, which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(bbb) No Loan Party has received from the FDA a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws or regulations enforced
by the FDA, or any comparable correspondence from any state or local authority
responsible for regulating drug or device products and establishments, or any
comparable correspondence from any foreign counterpart of the FDA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case, which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

(ccc) None of the Loan Parties has engaged in any material Recalls, Market
Withdrawals or other forms of product retrieval from the marketplace of any
Products that has been not been finally and fully completed prior to the
Agreement Date in accordance and compliance with Applicable Law and all FDA and
other Governmental Authority standards, regulations and requirements, except to
the extent any such engagement or action could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. None
of the Products (for the avoidance of doubt, including those in the immediately
preceding sentence that have been so finally and fully completed) have been
subject to a Recall, Market Withdrawal, or other Correction or Removal, nor is
any such action currently under consideration by Borrower or, to the knowledge
of Borrower, any manufacturer or supplier of a Product, that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Borrower has not been restrained in its ability to manufacture, process,
distribute, supply, import, export, market, or sell any of the Products, except
to the extent that would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(ddd) Each Product, except as would not be reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, (a) is not adulterated
or misbranded within the meaning of the FDCA; (b) is not an article prohibited
from introduction into interstate commerce under the provisions of Sections 404,
505 or 512 of the FDCA; (c) has been and/or shall be manufactured, imported,
possessed, owned, warehoused, marketed, promoted, sold, labeled, furnished,
distributed and marketed, and each service has been conducted, in accordance
with all applicable Authorizations and Applicable Laws; and (d) has been and/or
shall be manufactured in accordance with Good Manufacturing Practices.

(eee) No Loan Party is subject to any proceeding, suit or, to any Loan Party’s
knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
any Loan Party;

(fff) The Loan Parties have not received any notice, and are not aware, of any
violation of applicable antitrust laws, employment or landlord-tenant laws of
any federal, state or local government or quasi-governmental body, agency, board
or other authority with respect to the Loan

 

76



--------------------------------------------------------------------------------

Parties that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(ggg) None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any Margin Stock or for any other purpose which might cause
any of the Loans to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board. No Loan Party nor any of
their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.

(hhh) None of the written information (financial or otherwise) (other than
projections, other forward-looking information and industry information)
furnished by or on behalf of any Loan Party to Agent or any Lender in connection
with the consummation of the transactions contemplated by the Loan Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances under which such statements were made.

(iii) The rate of interest paid under the Notes and other Loan Documents or on
any other Obligations, and the method and manner of the calculation thereof, do
not violate any usury law or other Applicable Laws, any of the Organizational
Documents, or any of the Loan Documents.

(jjj) The Loan Parties do not own any stock, partnership interests, limited
liability company interest or other equity securities or Subsidiaries except for
Permitted Investments. As of the AgreementSecond Amendment Effective Date, set
forth on Schedule 3.1(jjj) (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement) is a
complete and accurate description of the authorized Stock of the Subsidiaries of
the Loan Parties, by class, and a description of the number of shares of each
such class that are issued and outstanding.

(kkk) All information set forth in the Schedules is true, accurate and complete
in all material respects as of the AgreementSecond Amendment Date and the Second
Amendment Effective Date and any other subsequent date in which the Loan Parties
are requested (or required pursuant to the terms of this Agreement or the other
Loan Documents) to update such Schedules. All information set forth in the
Perfection Certificate is true, accurate and complete in all material respects
as of the Agreement Date and any other subsequent date in which the Loan Parties
are requested (or required pursuant to the terms of this Agreement or the other
Loan Documents) to update such certificate.

Section 3.2 Borrower Acknowledgment. The Loan Parties (on their behalf and on
their Subsidiaries’ behalf) acknowledge that they have made the representations
and warranties referred to in Section 3.1 with the intention of persuading Agent
and the Lenders to enter into the Loan Documents and that Agent and the Lenders
have entered into the Loan Documents on the basis of, and in full reliance on,
each of such representations and warranties, each of which shall survive the
execution and delivery of this Agreement, the other Loan Documents, the making
of any Disbursement and the issuance of the Securities until the later of (a)(i)
all of the Obligations are repaid in full and (ii) all of the Warrants have
expired or been terminated and (b) the end of the Reporting Period.

Section 3.3 Representations and Warranties of the Lenders. Each Lender,
severally and not jointly, represents and warrants to the Borrower as of the
Agreement Date that:

 

77



--------------------------------------------------------------------------------

(i) Such Lender understands that the Securities are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they were, or are
being, acquired from the Borrower (or the Guarantors, as applicable) in a
transaction not involving a public offering and that none of the Securities may
be resold and/or hedged except pursuant to an effective registration statement
under the Securities Act or an exemption from the registration requirements of
the Securities Act, including Rule 144 under the Securities Act, Section 4(a)(7)
of the Securities Act or a so-called “4[(a)] and a half” transaction (without
limiting the representations and warranties of the Borrower set forth in
Section 3.1(z)).

ARTICLE 4

CLOSING CONDITIONS

Section 4.1 Conditions to the DisbursementDisbursementss. The effectiveness of
this Agreement and the other Loan Documents being executed and delivered on the
Agreement Date, in each case, shall be subject to the fulfillment and
satisfaction of all of the following conditions:

(a) Agent and the Lenders shall have received executed counterparts of each of
the following documents and the Loan Documents and other agreements, instruments
and documents set forth on the closing checklist attached hereto as Exhibit D,
each in form and substance satisfactory to Agent:

(i) this Agreement

(ii) the Control Agreements required to be delivered on the Agreement Date
pursuant to this Agreement and the other Loan Documents;

(iii) the Security Agreement;

(iv) the Intercompany Subordination Agreement;

(v) the Copyright Security Agreement;

(vi) the Patent Security Agreement;

(vii) the Intercreditor Agreement; and

(viii) the Trademark Security Agreement;

(b) the Additional Warrants shall have been duly executed, issued and delivered
to the Lenders in accordance with Section 2.8;

(c) each representation and warranty by any Loan Party or any of its
Subsidiaries contained herein or in any other Loan Document is true, correct and
complete in all material respects (without duplication of any materiality
qualified contained therein) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were true, correct and complete in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date);

 

79



--------------------------------------------------------------------------------

Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

(c) The Loan Parties will, and will cause their Subsidiaries to, obtain, make
and keep in full force and effect all licenses, certificates, approvals,
registrations, clearances, Authorizations and permits required to conduct their
businesses, except where the failure to make and keep such licenses,
certificates, approvals, registrations, clearances, authorizations and permits
in full force and effect could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(d) Each Loan Party will, except as otherwise permitted by this Agreement,
maintain, and will cause each of its Subsidiaries to maintain, and preserve all
its assets and property which is used or useful in its business in good working
order and condition, ordinary wear and tear excepted and will make all necessary
repairs thereto and renewals and replacements thereof, except, in each case,
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(e) The Loan Parties will, and will cause each of their Subsidiaries to,
maintain with financially sound and reputable insurance companies with respect
to their assets, properties and business, against such hazards and liabilities,
of such types and in such amounts, as is customarily maintained by companies in
the same or similar businesses similarly situated. All property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and the Lenders, as their interests may appear, in case of loss,
pursuant to a standard lender’s loss payable endorsement with a standard
noncontributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates and endorsements of property and general liability insurance
are to be delivered to Agent by the Loan Parties, with the lender’s loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and will provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation or any modification thereof; provided, however, that, for the
avoidance of doubt, Agent need not be named on any workers compensation or D&O
policies. If Loan Parties or their Subsidiaries fail to maintain such insurance,
Agent may arrange for such insurance, but at Loan Parties’ expense and without
any responsibility on Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. The Loan Parties shall give Agent prompt written notice of any loss
exceeding $500,000 covered by any Loan Party’s or any Loan Party’s Subsidiary’s
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies. A true and complete listing of such insurance, including
issuers, coverages and deductibles, will be provided by the Loan Parties to
Agent promptly following Agent’s request.

(f) Each Loan Party will, and will cause each of its Subsidiaries to, pay,
discharge and perform as the same shall become due and payable or required to be
performed (i) all material Tax liabilities, assessments and governmental charges
or levies upon it or its property, unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person. and (ii) all Tax liabilities, assessments
and governmental chares or levies

 

82



--------------------------------------------------------------------------------

upon it or its property that would create, or otherwise cause to exist, a Lien
with respect thereto that is not a Permitted Lien under clause (d) of the
definition of “Permitted Liens.”

(g) The Loan Parties will promptly after knowledge (and, in any event, within
two (2) Business Days after knowledge) notify the Agent of the occurrence of
(A) any Default or Event of Default and (B) so long as such type of notification
would not be material nonpublic information of the Borrower, any claims (other
than in connection with the denial of plan claims in the ordinary course of
business), litigation, arbitration, mediation or administrative or regulatory
proceedings that are instituted or threatened against any Loan Party, or claims
of infringement by any Person with respect to any Intellectual Property rights
of a Loan Party, in each case of this clause (B), to the extent such claim,
litigation, arbitration, mediation or administrative or regulatory proceeding
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(h) From the Prior Agreement Date until the later of (y) the first date on which
no Warrants remain outstanding, and (z) the first date on which the Secured
Parties no longer own any Securities (the period ending on such latest date, the
“Reporting Period”), the Borrower and its Subsidiaries will (i) timely (without
giving effect to any extensions pursuant to Rule 12b-25 of the Exchange Act)
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Borrower and its Subsidiaries will not terminate the registration of the
Common Stock under the Exchange Act or otherwise terminate its status as an
issuer required to file reports under the Exchange Act, even if the securities
laws would otherwise permit any such termination and (ii) deliver to Agent a
Compliance Certificate with each of its 10-Q and 10-K filings on the date such
filings are made (or, if earlier, are required by the SEC to be made) with the
SEC; provided that, with respect to clause (ii) only, solely to the extent any
earnings or revenue report for the same period is publicly reported or is filed
with the SEC prior to the time when any 10-Q or 10-K containing the applicable
quarterly or annual financial statements is filed with the SEC and to the extent
the earnings or revenue set forth in any such earnings or revenue report would
result in a financial covenant default under Section 5.2(xxv), the Compliance
Certificate shall instead be delivered by the Loan Parties to the Agent and the
Lenders on the same day as such earnings or revenue report is publicly reported
or is filed with the SEC. Each of such reports in Section 5.1(h)(i) above will
comply in all material respects with the applicable requirements of the Exchange
Act and each of such reports in Section 5.1(h)(i) above and such Compliance
Certificate will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The consolidated financial statements included in
such reports will comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, will be prepared in accordance with GAAP, consistently applied
(subject, in the case of unaudited quarterly financial statements, to normal
year-end adjustments and lack of footnote disclosures), and will fairly present
in all material respects the consolidated financial position of the Borrower and
its Subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders equity for the periods
presented (subject, in the case of unaudited quarterly financial statements, to
normal year-end audit adjustments and lack of footnote disclosures). The
Borrower hereby agrees that, during the Reporting Period, the Borrower will send
to each Secured Party copies of (A) any notices and other information made
available or given to the holders of the Stock of the Borrower generally,
contemporaneously with the Borrower’s making available or giving such notices
and other information to such holders of Stock (it being understood and agreed
that delivery will be deemed to have occurred if such notices or other
information is posted to EDGAR) and (B) all other documents, reports, financial
data and other information not available on EDGAR that does not contain any
material nonpublic information of the Borrower, that any Secured Party may
reasonably request.

 

83



--------------------------------------------------------------------------------

issued by the Department of Labor, with respect to any Employee Benefit Plan,
which could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, or (iii) the imposition of any Lien on any asset of a
Loan Party or a Subsidiary of a Loan Party with respect to any Title IV Plan or
Multiemployer Plan.

(o) The Borrower agrees to timely file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to each Secured
Party promptly after such filing. The Borrower will make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Prior Agreement Date.

(p) The Borrower will take all actions necessary to cause the Common Stock to
remain listed on the Principal Market during the Reporting Period. The Borrower
will not, and will cause each of the Subsidiaries not to, take any action within
its control that would be reasonably expected to result in the delisting or
suspension or termination of trading of the Common Stock on the Principal
Market. The Loan Parties will pay all fees, costs and expenses in connection
with satisfying its obligations under this Section 5.1(p). The Borrower shall
take all action necessary to at all times have authorized, and reserved for the
purpose of issuance, a sufficient number of Common Shares to enable the Borrower
to satisfy its obligations under the Warrants and the First Out Waterfall Notes
(computed without regard to any limitations on the number of shares that may be
issued on exercise or conversionConversion thereof).

(q) At or prior to 7:30 a.m. (New York City time) on the first (1st) Business
Day following the Agreement Date, the Borrower will file a Form 8-K with the SEC
describing the terms of the transactions contemplated by the Loan Documents and
the ABL Credit Facility and the ABL Debt Documents and including as exhibits to
such Form 8-K this Agreement (including the schedules, annexes and exhibit forms
hereto), the forms of Notes, the form of Additional Warrant, the Registration
Rights Agreement, the other Loan Documents listed on Schedule 5.1(q) and the ABL
Credit Facility and the ABL Debt Documents (such Form 8-K, the “Announcing Form
8-K”). Subject to the foregoing, no Loan Party will issue any press releases or
any other public statements with respect to the transactions contemplated by any
Loan Document or disclosing the name of any Secured Party; provided, however,
that the Borrower will be entitled, without the prior approval of any Secured
Party, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Announcing Form 8-K and
contemporaneously therewith and (ii) as is required by Applicable Law and
regulations (provided that each Secured Party will be consulted by the Borrower
in connection with any such press release or other public disclosure prior to
its release and will be provided with a copy thereof by the borrower other than
filings required by the Exchange Act to be made with the SEC, which Borrower may
make without such consultation or notice). From and after the Borrower’s filing
of the Announcing Form 8-K, no Secured Party shall be in possession of any
material nonpublic information received from the Borrower or any of its
Subsidiaries or Affiliates or any of its or their respective officers,
directors, employees, attorneys, representatives or agents. Without limiting the
foregoing, the Loan Parties represent and warrant that no Loan Document or other
agreement, instrument, certificate, information or other document provided by
any Loan Party or any of its Related Parties to any Secured Party on or about
the Agreement Date that is not filed as an exhibit to the Announcing Form 8-K
constitutes, or contains, reflects or references any information that
constitutes, material nonpublic information with respect to the Borrower or any
of its SubidiariesSubsidiaries or Affiliates (except to the extent the same
information is expressly set forth in the Announcing Form 8-K or an exhibit
thereto). Notwithstanding any other requirement of this Agreement or any other
Loan Document, each Loan Party will not, and will cause each of its Subsidiaries
and Affiliates and its and each of their respective officers, directors,
employees. Attorneys, representatives and agents to not, provide any Secured
Party with any

 

87



--------------------------------------------------------------------------------

passage of time or the occurrence of certain events automatically is reduced or
is adjusted or at the option of any Person may be reduced or adjusted, whether
or not based on a formulation of the then current market price of the Common
Stock (other than proportional adjustments as a result of subdivisions or
combinations of the Common Stock in the form of stock splits, stock dividends,
reverse stock splits, combinations or recapitalizations). For the avoidance of
doubt, this clause (s) does not prohibit any convertible notes contemplated
under clause (k) of the definition of “Permitted Indebtedness” with a fixed
conversion rate subject to anti-dilution adjustments or other provisions related
to the conversion price and/or conversion rate that are broadly similar to the
analogous provisions in the 2.25% Convertible Note Documents or the 3.25%
Convertible Note Documents or any Permitted 3.25% Convertible Note Refinancing
permitted hereunder.

(t) Within five Business Days after the filing (or, to the extent earlier, the
date filing is required by the SEC) of its 10-K or 10-Q with the SEC (and by
each date that the financial statements are required to be delivered in
Section 5.1(aa)), as the case may be, the Loan Parties and their Subsidiaries
will deliver to Agent an updated Perfection Certificate. Upon the reasonable
request of any Secured Party, the Loan Parties and their Subsidiaries will
promptly deliver to such Secured Party such additional business, financial,
corporate affairs, perfection certificates, items or documents related to
creation, perfection or priority of Agent’s Liens in the Collateral and other
information as any Secured Party may from time to time reasonably request.

(u) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Borrower will, and will cause
each Loan Party to, (i) obtain all Regulatory Required Permits necessary for
compliance in all respects with Applicable Laws with respect to the design,
testing, manufacturing, developing, processing, assembly, packaging, labeling,
distribution, commercialization, import, export, selling or marketing of
Products, and (ii) maintain and comply fully and completely in all respects with
all such Regulatory Required Permits.

(v) Each Loan Party will comply, and cause each Subsidiary to comply, with the
requirements of all Applicable Laws and Material Contracts, except to the extent
that failure to so comply could not reasonably be expected to (a) individually
or in the aggregate, have a Material Adverse Effect, or (b) result in any Lien
upon either (i) a material portion of the assets of any such Person in favor of
any Governmental Authority, or (ii) any Collateral (other than Permitted Liens).

(w) The Borrower will, within two Business Days after delivery by a Loan Party
or receipt or knowledge thereof, provide written notice to Agent of any default
or event of default under any of the ABL Debt Documents, any of the Convertible
Note Documents or any of the Permitted Japan Lifeline Unsecured Debt Documents,
and of any amendments, restatements, supplements, waivers or other modifications
to (or any consents to any events or actions under) any of the ABL Debt
Documents, any of the Convertible Note Documents or any of the Permitted Japan
Lifeline Unsecured Debt Documents or any prepayment of any of the Indebtedness
thereunder.

(x) The Loan Parties will keep its Inventory and Equipment (other than Inventory
or Equipment that is in-transit, Trunk Inventory or subject to consignment) only
at the locations identified on Schedule 3.1(hh) and their chief executive
offices only at the locations identified on Schedule 3.1(gg); provided that the
Loan Parties may amend Schedule 3.1(hh) or Schedule 3.1(gg) so long as such
amendment occurs by written notice to Agent not less than ten (10) days prior to
the date on which such Inventory and Equipment is moved to such new location
listed on the amended Schedule 3.1(hh) or such chief executive office is
relocated to such address listed on the amended Schedule 3.1(gg) and so long as
such new location or such chief executive office is within the continental
United States.

 

89



--------------------------------------------------------------------------------

(y) Each Loan Party will, and itswill cause each ofits Subsidiaries willto,
comply with (A) in all respects with all Healthcare Laws and their
implementation by any applicable Governmental Authority, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (B) (1) in all respects with all lawful requests of any
Governmental Authority applicable to its Products, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (2) in all material respect with requests of any
Governmental Authority applicable to its Products that is required by Applicable
Law (or court order or proceeding) to be complied with. Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, all Products developed, manufactured, tested, distributed,
promoted or marketed by or on behalf of any Loan Party or any of its
Subsidiaries that are subject to the jurisdiction of the FDA or comparable
Governmental Authority shall be (i) developed, tested, manufactured,
distributed, promoted and marketed in compliance with the Healthcare Laws and
each other Applicable Law, including Healthcare Laws and other Applicable Laws
governing or relating to product approval or premarket notification, good
manufacturing practices, promoting, labeling, advertising, record-keeping, and
adverse event reporting, and (ii) tested, investigated, distributed, labeled,
promoted, marketed, and sold in compliance with Healthcare Laws and all other
Applicable Laws.

(z) Notwithstanding the conditions precedent set forth in Article 4 or any other
provision set forth herein to the contrary above, the Loan Parties have informed
the Agent that certain of such items required to be delivered to the Agent
and/or the Lenders or otherwise satisfied as conditions precedent to the
effectiveness of this Agreement will not be delivered to Agent and the Lenders
as of the Agreement Date. Therefore, with respect to the items set forth in this
Section 5.1(z) below (collectively, the “Outstanding Items”), the Loan Parties
will, and the Loan Parties will cause their Subsidiaries to, deliver (or
otherwise satisfy) each Outstanding Item to the satisfaction of the Agent in the
form and manner set forth below for such Outstanding Item within twenty
(20) days after the Agreement Date (or within such longer time or different form
or manner as the Agent may agree in its sole discretion):

(i) Collateral Access Agreements with respect to the leases of real property
located at: (1) 2 Musick and 33 and 35 Hammond, Irvine, County of Orange, CA
92618 U.S.A., and (2) 3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA
95403 U.S.A.;

(ii) Collateral Access Agreement with respect to Collateral held by UPS at the
following locations: (1) 378 Commercial Street, Malden, MA 02148, (2) 165 Chubb
Avenue, Lyndhurst, NJ 07071, (3) 1130 Commerce Blvd, Swedesboro, NJ 08085, and
(4) 2250 Outerloop Drive, Louisville, KY 40219; and

(iii) Control Agreements with respect to the accounts of the Loan Parties
located at (1) Wells Fargo (with respect to the account ending in 5279),
(2) Bank of America (with respect to each of the accounts ending in 1702 and
3910), and (3) Silicon Valley Bank (with respect to the account ending in 5539).

(aa) If the Borrower is not required to file reports pursuant to Section 13 or
15(d) of the Exchange Act, the Loan Parties will deliver to Agent and each
Lender, as soon as available, but in any event within thirty (30) days after the
end of each fiscal month during each fiscal year, an unaudited consolidated and
consolidating balance sheet and income statement of Borrower and its
Subsidiaries’ operations during such month and for the portion of the fiscal
year then ended, including comparisons to the figures in the corresponding month
and year-to-date portion of the immediately preceding fiscal year of Borrower
and its Subsidiaries. Further, if the Borrower is not required to file reports
pursuant to Section 13 or 15(d) of the Exchange Act, the Loan Parties will
provide to Agent and each Lender (A) quarterly financial statements for the
Borrower and its Subsidiaries and a Compliance Certificate for

 

90



--------------------------------------------------------------------------------

such period within 45 days after the end of each fiscal quarter of the Borrower,
and an audited annual financial statements and a Compliance Certificate for such
period within 120 days after the end of each fiscal year of the Borrower
prepared in accordance with GAAP with a report thereon by the Borrower’s
independent certified public accountants, which accountants shall be reasonably
acceptable to Agent and (B) on the same day as delivery to ABL Agent, any ABL
Lender or any other secured party under the ABL Debt Documents, any additional
financial statements, certificates, reports, notices, agreements, instruments
and documents provided under (or in connection with) the ABL Debt Documents. Any
such annual audited financial statements, audit or report of the Borrower’s
independent certified public accountants (and any annual audited financial
statements, audit or report of the Borrower’s independent certified public
accountants on any consolidated financial statements included in any SEC
Document filed during the Reporting Period, and including those required by
Section 5.1(h)) shall (i) contain an unqualified opinion (subject to the
exception set forth below in clause (ii) of this sentence), stating that such
consolidated financial statements present fairly in all material respects the
financial position and condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods and have been prepared in
conformity with GAAP applied on a basis consistent with prior years, and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status (other than any such paragraph arising from the impending
maturity of the Loans solely in the case of the audit delivered with respect to
the fiscal year immediately prior to the fiscal year during which the applicable
maturity is scheduled). No financial statements delivered pursuant to this
Section 5.1(aa) or included in any SEC Document filed during the Reporting
Period shall include any statement in the footnotes thereto that indicates there
is substantial doubt about the Borrower’s ability to continue as a going concern
within one year after the date that such financial statements are issued, filed
or delivered.

(bb) Each Loan Party will enter into (and will cause each landlord, warehouseman
and bailee (as applicable), and all other applicable Persons, to enter into) a
Collateral Access Agreement in favor of Agent (for the benefit of the Secured
Parties) and in form and substance reasonably satisfactory to Agent and the
Lenders, in respect of each location where Collateral, assets or property of any
Loan Party (other than Inventory or Equipment that is in-transit, Trunk
Inventory or subject to consignment) is held, stored or maintained at such
location, in each case, at or prior to the time any such Collateral, assets or
property is held, stored or maintained at such location; provided that, solely
with respect to the location of the Flexential Colorado Corp.’s data center at
3330 E. Lone Mountain Road, North Las Vegas, NV 89081 (the “Flexential Data
Center Location”), no Collateral Access Agreement shall be required unless and
until any such Collateral, property or assets of any Loan Party is held, stored
or maintained at the Flexential Data Center Location other than computer servers
with a maximum aggregate book value of $125,000 (which book value shall be
determined by the Borrower in accordance with GAAP and with using reasonable and
justifiable calculations and estimations thereof).

Section 5.2 Negative Covenants.

For so long as the Obligations (other than unasserted contingent indemnification
obligations and other than those Obligations under any Warrant or the
Registration Rights Agreement; provided that Section 5.2(xvii) shall survive
until the end of the Reporting Period) remain outstanding:

(i) No Loan Party will, nor will it permit any of its Subsidiaries to, directly
or indirectly, (A) merge with, consolidate with or into, dissolve or liquidate
into or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except (1) a Subsidiary that is not a Loan Party may merge into any Loan Party
or any Subsidiary of a Loan Party (provided that, (w) to the extent such
Subsidiary that is not a Loan Party has its equity pledged to Agent, then

 

91



--------------------------------------------------------------------------------

the Intercreditor Agreement and the Japan Lifeline Subordination Agreement); or
(b) could reasonably be expected to be materially adverse to the rights,
interests or privileges of Agent or the Lenders or their ability to enforce the
same (it being understood that any modification that changesamendments,
restatements, supplements, changes, waivers or other modifications that (1) move
the stated maturity date of the 3.25% Convertible Notes to an earlier date
shall, (2) are part of any refinancing or extension of any 3.25% Convertible
Note Documents (or any Indebtedness evidenced thereby or related thereto) that
is not a Permitted 3.25% Convertible Note Refinancing or (3) changes the
conversion rate or conversion period or otherwise adds or changes any required
or mandatory conversions or cash settlements, in each case of clauses (1)—(3),
shall be deemed to be materially adverse to Agent and the Lenders); provided,
however, that the foregoing shall not restrict (x) any changes expressly
required under the terms of the 2.25% Convertible Notes as of the Prior
Agreement Date, the 3.25% Convertible Notes as of the Prior Agreement Date or
any indenture governing any Permitted 3.25% Convertible Note Refinancing
completely and fully meeting all of the requirements set forth in the definition
of “Permitted 3.25% Convertible Note Refinancing” or (y) any modifications of
the ABL Credit Facility expressly permitted by the Intercreditor Agreement and,
in each case of clauses (x) and (y), not otherwise materially adverse to Agent
or the Lenders.

(xi) No Loan Party will, and no Loan Party will suffer or permit any of its
Subsidiaries to, (a) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (b) change the fiscal year or
method for determining the fiscal quarters of any Loan Party or of any
Subsidiary of any Loan Party, (c) change its name as it appears in official
filings in its jurisdiction of organization or formation, or (d) change its
jurisdiction of organization or formation, in the case of clauses (c) and (d),
without at least ten (10) days’ prior written notice to Agent (or such shorter
period as may be agreed by Agent in its sole reasonable discretion).

(xii) No Loan Party will, nor will it permit any of its Affiliates to,
(A) declare, pay, make or set aside any amount for prepayment, payment,
redemption or repayment in respect of (1) Subordinated Debt, except for payments
made in full compliance with and permitted under the Subordination Agreement, or
(2) any Permitted Japan Lifeline Unsecured Debt, except with respect to any
interest payments expressly permitted under both clause (h) of the definition of
“Permitted Indebtedness” and the Japan Lifeline Subordination Agreement so long
as (I) the Japan Lifeline Subordination Agreement is in full force and effect
and binding and enforceable against all parties thereto at all times, (II) no
breach, violation or default has occurred under any of the Permitted Japan
Lifeline Unsecured Debt Documents or the Japan Lifeline Subordination Agreement
and (III) no Default or Event of Default has occurred and is continuing,
(B) amend, restate, supplement, change, waive or otherwise modify (or consent to
any departure from) the terms of (1) any Subordinated Debt Documents, except for
amendments and modifications expressly permitted by the Subordination Agreement,
or (2) any Permitted Japan Lifeline Unsecured Debt Documents, except as both
(I) expressly permitted by the Japan Lifeline Subordination Agreement and (II)
previously consented to in writing by the Agent and all of the Lenders; or
(C) declare, prepay, pay, redeem, repay, make or set aside any amount for
prepayment, payment, redemption or repayment in respect of any Indebtedness
hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except (1) for payments made in full compliance
with and permitted under the subordination provisions applicable thereto

 

95



--------------------------------------------------------------------------------

Subsidiaries to, create, incur or suffer to exist any Indebtedness which is
subordinated or junior (either in respect of Lien priority or in right of
payment or any combination thereof) to any of the ABL Debt unless such
Indebtedness is expressly subordinated or junior to the Obligations (both in
terms of Lien priority and in right of payment) on terms and conditions
acceptable to Agent and the Lenders; it being understood and agreed that the
foregoing shall in no way limit the incurrence of unsecured Indebtedness
otherwise permitted hereunder that is not payment subordinated to the ABL Debt
when not also payment subordinated to the same extent to the Obligations.

(xx) No Loan Party will, or will permit any Subsidiary to, declare, pay, make or
otherwise provide any payment, prepayment, repayment, redemption, conversion,
cash settlement or distribution in respect of (I) theany 3.25% Convertible Notes
or theNote, any other 3.25% Convertible Note Document, any 2.25% Convertible
NotesNote or any other Convertible Note Documents, except for: (a) regularly
scheduled payments of interest and principal as set forth in the applicable
Convertible Note Documents in effect as of the Second Amendment Effective Date
(in addition to allowing any cash principal payments at maturity of the
applicable 3.25% Convertible Notes and the 2.25% Convertible Notes, such amounts
may also be paid in the applicable Stock (other than Disqualified Stock) of the
Borrower or through any other conversion feature that does not effectively cause
more payments, prepayments, repayments, redemptions, conversions, cash
settlements and/or distributions to be made at or prior to the maturity thereof
than the cash principal payments currently provided for in the applicable
Convertible Note Documents as of the Prior AgreementSecond Amendment Effective
Date), (b) in connection with any Permitted 3.25% Convertible Note Refinancing,
(c) the issuance of shares of common stock of the Borrower in connection with
any non-cash conversion of the 3.25% Convertible Notes, the 2.25% Convertible
Notes or any convertible notes that are not Disqualified Stock issued in a
Permitted 3.25% Convertible Note Refinancing, and any cash payments solely in
lieu of fractional shares (but no other cash settlementpayments, prepayments,
repayments, redemptions, conversions, cash settlements or distributions other
than as otherwise expressly permitted by this clause (xx)), (d) payments and
conversions (other than for any Disqualified Stock) made in connection with the
repurchase (whether for cash, upon exchange and/or for other consideration),
redemption and retirement in respect of the 2.25% Convertible Notes or 3.25%
Convertible Notes in a single or series of related transactions; provided that
(1) no Default or Event of Default exists at the time such payments are made or
would exist immediately after giving effect thereto and (2) such cash payments
are made solely (A) with proceeds received by the Borrower from the issuance of
its common Stock after the Agreementstock (for the avoidance of doubt, other
than any common stock or other Stock issued under or in connection with the
Equity Financing Documents) after the Second Amendment Effective Date for the
purpose of making such payment, prepayment, repayment, redemption, conversion,
cash settlement or distribution, (B) [reserved] and (C) regarding the 3.25%
Convertible Notes, with the proceeds of Indebtedness raised in a Permitted 3.25%
Convertible Note Refinancing, and (e) if the foregoing conditions do not
otherwise permit such payment, prepayment, repayment, redemption, conversion,
cash settlement or distribution, then, with the express prior written consent of
the Agent (which may be withheld in its sole discretion), payments, prepayments,
repayments, redemptions, conversions, cash settlements or distributions in
connection with the retirement, redemption and repurchase of the 2.25%
Convertible Notes or the 3.25% Convertible Notes, or (II) any of the Permitted
Japan Lifeline Unsecured Debt, except with respect to any interest payments
expressly permitted under

 

98



--------------------------------------------------------------------------------

both clause (h) of the definition of “Permitted Indebtedness” and the Japan
Lifeline Subordination Agreement so long as (a) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (b) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (c) no Default or Event of Default has
occurred and is continuing or would exist after giving effect thereto.

(xxi) (a) No Loan Party will, or permit any Subsidiary to, commingle any of its
assets (including any bank accounts, cash or Cash Equivalents) with the assets
of any Person; and (b) no Loan Party will, or permit any Subsidiary to enter
into or own any interest in a joint venture that is not itself a corporation or
limited liability company or other legal entity in respect of which the equity
holders are not liable for the obligations of such entity as a matter of law.

(xxii) No Loan Party will, or will permit any Subsidiary to, amend, restate,
supplement, change, waive or otherwise modify the terms of any Indebtedness
referred to in Section 5.2(xx) above (other than with respect to 3.25%
Convertible Notes, in connection with a Permitted 3.25% Convertible Note
Refinancing) if the effect of such amendment, restatement, supplement, change,
waiver or modification is to (a) increase the interest rate or fees on, or
change the manner or timing of payment of, such Indebtedness if in any way
adverse to the Agent or the Lenders, (b) accelerate or shorten the dates upon
which payments of principal or interest are due on, or the principal amount of,
such Indebtedness, (c) change in a manner adverse to any Loan Party, any of its
Subsidiaries, Agent or any Lender any event of default or add or make more
restrictive any covenant with respect to such Indebtedness, (d) change the
prepayment provisions of such Indebtedness or any of the defined terms related
thereto in a manner adverse to Agent or the Lenders, or (e) change or amend any
other term if such change or amendment would materially increase the obligations
of the obligor or confer additional material rights on the holder of such
Indebtedness in a manner adverse to any Loan Party, any of its Subsidiaries,
Agent or Lenders; provided, however, that (y) the foregoing shall not restrict
any changes expressly required under the terms of the 3.25% Convertible Notes as
in effect as of the Prior AgreementSecond Amendment Effective Date, the 2.25%
Convertible Notes as in effect as of the Prior Agreement Date or any changes
that are permitted to be made hereunder in connection with a Permitted 3.25%
Convertible Note Refinancing or any changes expressly required under any
indenture governing any Permitted 3.25% Convertible Note Refinancing that
satisfies the conditions and requirements set forth in the definition of
“Permitted 3.25% Convertible Note Refinancing” and (z) for the avoidance of
doubt, the exchange of the Exchanged Deerfield Convertible Notes for the Last
Out Waterfall Loans under this Agreement shall not be restricted by this
Section 5.2(xxiii). The Loan Parties will, prior to entering into any such
amendment, restatement, supplement, change, waiver or modification (including,
for the avoidance of doubt, those that are permitted by this clause (xxii)),
deliver to Agent reasonably in advance of the execution thereof, any final or
execution form copy thereof.

(xxiii) Borrower will not issue any Stock (a) senior to its shares of Common
Stock or (b) convertible into or exercisable or exchangeable for Stock senior to
its Common Stock.

 

99



--------------------------------------------------------------------------------

(xxiv) As of (A) the end of the last Business Day of each calendar month and (B)
each date that a Borrowing Base Certificate (as defined in the ABL Credit
Facility) is required to be delivered under the ABL Credit Facility or any other
ABL Debt Document, the Loan Parties will not permit Global Excess Liquidity to
be less than $22,500,000.17,500,000.

(xxv) No Loan Party will permit the consolidated Net Revenue of the Loan Parties
for any Measurement Period, tested quarterly beginning with the fiscal quarter
ending September 30, 2018, to be less than the amounts set forth below:

 

Measurement Period Ending

   Minimum Net Revenue for Measurement
Period  

September 30, 2018

   $ 155,000,000  

December 31, 2018

   $ 145,000,000  

March 31, 2019 and the last day of each fiscal quarter ending thereafter through
(and including) December 31, 2019

   $ 130,000,000119,000,000  

March 31, 2020 and the last day of each fiscal quarter ending thereafter

   $ 140,000,000129,000,000  

(xxvi) No Loan Party will permit the consolidated Net Revenue of the Loan
Parties for any fiscal quarter of the Borrower, tested quarterly beginning with
the fiscal quarter ending March 31, 2019 and on the last day of each fiscal
quarter ending thereafter, to be less than $30,000,000.27,000,000.

(xxvii) No Loan Party will, or will permit any Subsidiary to, have the aggregate
amount of Operating Expenditures made by the Loan Parties and their Subsidiaries
for any Measurement Period, tested for the fiscal quarters of the Borrower
ending December 31, 2018 and December 31, 2019, to exceed the amounts set forth
below:

 

Measurement Period Ending

   Amount  

December 31, 2018

   $ 160,000,000  

December 31, 2019

   $ 140,000,000  

(xxviii) Commencing as of the “Trigger Date” (as defined in the ABL Credit
Agreement as of the Agreement Date), no Loan Party, will, or will permit any
Subsidiary, to have a “Fixed Charge Coverage Ratio” (such term, and all
components and subcomponents thereof, as defined in the ABL Credit Agreement as
of the Agreement Date) for any Measurement Period, tested quarterly beginning
with the fiscal quarter ending September 30, 2018, to be less than 1.00:1.00.

 

100



--------------------------------------------------------------------------------

(b) Borrower’s Prepayment Right. Notwithstanding anything to the contrary in
this Agreement and for the avoidance of doubt, Borrower shall be permitted to
prepay the Loans and other Obligations (other than Obligations under the Warrant
and the Registration Rights Agreement, the treatment of which are addressed
separately in such agreements) so long as (i) to the extent any such prepayment
is made prior to the First Amortization Date, the applicable Non-Callable Make
Whole Amount on the Loans so prepaid is paid at the same time in accordance with
Section 2.3(c) and (ii) if In Connection with a Change of Control, the CoC Fee
is paid at the time set forth in Section 2.7(c).

Section 5.4 General Acceleration Provision upon Events of Default. For so long
as the Obligations (other than unasserted contingent indemnification obligations
and other than those Obligations under any Warrant or the Registration Rights
Agreement) remain outstanding, if one or more of the events specified in this
Section 5.4 shall have happened or occurred and have continued beyond any
applicable cure period expressly provided in this Section 5.4 (each, an “Event
of Default”), the Required Lenders or Agent may, or Agent (upon written election
by the Required Lenders but subject to the protections for Agent set forth in
Section 6.15) shall, by (subject to Section 5.5(a), which, for the avoidance of
doubt, shall not require any such notice and shall occur automatically) written
notice to the Borrower, declare the principal of, and accrued and unpaid
interest on, all of the Loans and other Obligations or any part of any of them
(together with any other amounts accrued or payable under the Loan Documents) to
be, and the same shall thereupon become, immediately due and payable, without
any further notice and without any presentment, demand or protest of any kind,
all of which are hereby expressly waived by the Borrower and the other Loan
Parties, appoint a receiver for the Loan Parties and their Subsidiaries, and
take any further action available at law or in equity or that are provided in
the Loan Documents, including the sale or transfer of the Loan and other
Obligations and all other rights acquired in connection with the Loan or the
other Obligations or under the Loan Documents:

(a) The Borrower or any other Loan Party shall have failed (i) to pay when and
as required to be paid herein or in any other Loan Document, any amount of
principal of any Loan, including after maturity of the Loans, or (ii) to pay
within three (3) Business Days after the same shall become due, interest on any
Loan, any fee or any other amount or Obligation payable hereunder or pursuant to
any other Loan Document.

(b) Any Loan Party shall have failed to comply with or observe (i)(A)
Section 1.4, Section 2.1, Section 5.1(a), 5.1(b), 5.1(c), 5.1(e), 5.1(f),
5.1(g), 5.1(h), 5.1(i), 5.1(k), 5.1(l), 5.1(m), 5.1(o), 5.1(p), 5.1(q), 5.1(r),
5.1(s), 5.1(t), 5.1(u), 5.1(v), 5.1(w), 5.1(x), 5.1(y), 5.1(z) or, 5.1(aa) or
5.1(bb), Section 5.2 or Section 5.3 of this Agreement, (B) SectionsSection
5.2(a), 5.2(c), 5.2(d), 5.3, 5.4, 5.5, 5.7, 5.9(a), 5.9(c) andor 5.10 of the
Security Agreement or, (C) any provision of any Note or (D) Section 3, 6, 7, 8,
9, 16, 17(e) or 19 of the Second Amendment, (ii) Section 5.1 of the Security
Agreement and such failure, with respect to this Section 5.2(b)(ii) only, shall
not have been cured within ten (10) days after the earlier to occur of (y) the
date upon which any officer of any Loan Party or any of its Subsidiaries becomes
aware of such failure and (z) the date upon which written notice thereof is
given to any Loan Party or any of its Subsidiaries by any Secured Party or
(iii) any covenant contained in any Loan Document (other than the covenants
described in Section 5.4(a), Section 5.4(b)(i) or Section 5.4(b)(ii) above and
other than in respect of the Warrants or the Registration Rights Agreement), and
such failure, with respect to this Section 5.2(b)(iii) only, shall not have been
cured within thirty (30) days after the earlier to occur of (y) the date upon
which any officer of any Loan Party or any of its Subsidiaries becomes aware of
such failure and (z) the date upon which written notice thereof is given to any
Loan Party or any of its Subsidiaries by any Secured Party.

(c) Any representation, warranty, or certification, made by any Loan Party in
any Loan Document or delivered in writing to Agent or any Lender in connection
with this Agreement or any

 

102



--------------------------------------------------------------------------------

market or to enjoin a Loan Party, such Loan Party’s Subsidiaries or any
representative of a Loan Party or its Subsidiaries from testing, manufacturing,
processing, assembly, packaging, labeling, marketing, importing, exporting,
selling or distributing any Product or Product category that has, individually
or in the aggregate, resulted (or could reasonably be expected, individually or
in the aggregate, to result) in a Material Adverse Effect, (ii) the institution
of any action or proceeding by the DEA, the FDA, or any other Governmental
Authority to revoke, suspend, reject, withdraw, limit, or restrict any
Regulatory Required Permit held by a Loan Party, its Subsidiaries or any
representative of a Loan Party or its Subsidiaries, which, in each case of this
clause (ii), has, individually or in the aggregate, resulted (or could
reasonably be expected, individually or in the aggregate, to result) in a
Material Adverse Effect, (iii) the commencement of any enforcement action
against a Loan Party, a Loan Party’s Subsidiaries or any representative of a
Loan Party or its Subsidiaries (with respect to the business of a Loan Party or
its Subsidiaries) by the DEA, the FDA, or any other Governmental Authority which
has, individually or in the aggregate, resulted (or could reasonably be
expected, individually or in the aggregate, to result) in a Material Adverse
Effect, or (iv) the occurrence of adverse test results in connection with a
Product which has, individually or in the aggregate, resulted (or could
reasonably be expected, individually or in the aggregate, to result) in a
Material Adverse Effect.

(n) The introduction of, or any change in, any law or regulation governing or
affecting the healthcare industry, including any Healthcare Laws, that has or
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(o) Any Loan Party defaults under or breaches any Material Contract (after any
applicable grace period contained therein), or a Material Contract shall be
terminated by a third party or parties party thereto prior to the expiration
thereof (other than in accordance with its terms) (other than the Warrant), the
3.25% Convertible Notes, any other 3.25% Convertible Note Document, any
Permitted 3.25% Convertible Note Refinancing, the 2.25% Convertible Notes, any
ABL Debt or any ABL Debt Documents or any Permitted Japan Lifeline Unsecured
Debt Documents, or there is a loss of a material right of a Loan Party under any
Material Contract to which it is a party, in each case which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(p) The occurrence of any breach or default under any terms or provisions of any
Convertible Note Document, any ABL Debt Document, any Permitted Japan Lifeline
Unsecured Debt Documents or any Subordinated Debt Document or the occurrence of
any event requiring the prepayment or mandatory redemption of any 3.25%
Convertible Note or any other 3.25% Convertible Note Document (or any Permitted
3.25% Convertible Note Refinancing thereof or any indenture or related document
governing any Permitted 3.25% Convertible Note Refinancing), any 2.25%
Convertible Note, any ABL Debt Document, any Permitted Japan Lifeline Unsecured
Debt Documents or of any Subordinated Debt; provided, however, that,
notwithstanding the foregoing, any event or condition that occurs that permits
holders of convertible Indebtedness permitted hereunder to convert such
Indebtedness into Stock (other than Disqualified Stock) or such other
consideration permitted pursuant to Section 5.2(xx) pursuant to the terms of the
applicable agreement shall not constitute a Default or Event of Default
hereunder on such basis alone.

(q) The institution by any Governmental Authority of criminal proceedings
against any Loan Party.

(r) Any Loan Party makes any prepayment, payment, redemption or repayment on
account of any Subordinated Debt or any other Indebtedness that has been
subordinated to any of the Obligations, other than (i) payments specifically
permitted by the terms of such subordination or the applicable Subordination
Agreement and (ii) solely with respect to the Permitted Japan Lifeline

 

105



--------------------------------------------------------------------------------

Unsecured Debt, any interest payments expressly permitted under both clause
(h) of the definition of “Permitted Indebtedness” and the Japan Lifeline
Subordination Agreement so long as (A) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (B) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (C) no Default or Event of Default has
occurred and is continuing.

(s) Any Loan Party or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of the ABL Debt, or (B) fails to observe or perform any
other agreement or condition relating to the ABL Debt or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such ABL Debt or the beneficiary or
beneficiaries of any Guarantee related thereto (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, such ABL
Debt to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such ABL Debt to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded.

(t) Any provisions of the Intercreditor Agreement shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, other
than in accordance with the terms thereof, or any Person shall contest in any
manner the validity or enforceability thereof or deny that it has any further
liability or obligation thereunder.

(u) If the obligation of any Guarantor under the guaranty contained in the
Security Agreement is limited or terminated by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement).

(v) (i) Any subordination provisions in respect of the documents evidencing or
governing any Subordinated Debt (the “Subordination Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated Debt;
or (ii) any Borrower or any other Loan Party shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Secured Parties or
(C) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

(w) A Change of Control shall occur.

(x) The Borrower at any time announces or states in writing that it will not
honor its obligations to issue shares of Common Stock to a First Out Waterfall
Lender upon conversionConversion of any of the First Out Waterfall Notes in
accordance with the terms thereof.

(y) Any terms or provisions of the Japan Lifeline Subordination Agreement or any
other Subordination Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, other than in accordance with
the terms thereof, or any Person shall breach, violate or default any of the
terms thereof or contest in any manner the validity or enforceability thereof or
deny that such Person has any further liability or obligation thereunder.

 

106



--------------------------------------------------------------------------------

(z) Any event, circumstance or other action shall occur that causes any holder
of, or party to, any 3.25% Convertible Note, any other 3.25% Convertible Note
Document or any indenture, note, agreement, instrument or document under (or
evidencing) any Permitted 3.25% Convertible Note Refinancing, any other
Convertible Note Document, any indenture, note, agreement, instrument or
document with respect to (or evidencing) any Permitted 3.25% Convertible Note
Refinancing or any related agreement, instrument or document to cause the
payment, prepayment, repayment, redemption, conversion or cash settlement
thereof, or provides such holder or party with the right (whether exercised or
not) to cause such payment, prepayment, repayment, redemption, conversion or
cash settlement thereof; provided, however, that, notwithstanding the foregoing,
any event, circumstance or other action that permits holders of, or party to,
any 3.25% Convertible Note, any other 3.25% Convertible Note Document, or any
indenture, note, agreement, instrument or document with respect to (or
evidencing) any Permitted 3.25% Convertible Note Refinancing to convert such
Indebtedness into Stock (other than Disqualified Stock) or such other
consideration expressly permitted by the terms and provisions of Section 5.2(xx)
pursuant to the terms of the applicable agreement, instrument or document shall
not constitute a Default or Event of Default solely under this Section 5.4(z) on
such basis alone.

Section 5.5 Additional Remedies.

(a) Automatic Acceleration on Dissolution or Bankruptcy. Notwithstanding any
other provisions of this Agreement, if an Event of Default under Section 5.4(d)
shall occur, the principal of the Loans (together with any interest, other
amounts and Obligations accrued or payable under this Agreement or the other
Loan Documents (including the ExitRestructuring Payment, any Non-Callable Make
Whole Amount and any CoC Fee, if applicable)) shall thereupon become immediately
and automatically due and payable, in each case, without any presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower and the other Loan Parties.

(b) Power of Attorney. Notwithstanding anything to the contrary in this
Agreement, the Warrants, and the other Loan Documents, each Loan Party hereby
irrevocably and unconditionally constitutes and appoints Agent and any of
Agent’s Affiliates, attorneys, representatives or agents, with full power of
substitution, as such Loan Party’s true and lawful attorney-in-fact with full
irrevocable and unconditional power and authority in the place and stead of such
Loan Party and in the name of such Loan Party or in its own name, for the
purpose of carrying out the terms of this Agreement, the Warrants, and the other
Loan Documents, to take any appropriate steps or actions and to execute and
deliver (and perform under on such Loan Party’s behalf) any agreement, document
or instrument that may be necessary or desirable to accomplish the purposes
and/or effectuate the items and actions set forth in this Agreement, the
Warrants, and the other Loan Documents, in each case, (i) that any such Loan
Party fails to take that are required under such documents, agreements or
instruments, (ii) during the existence of any Event of Default, or (iii) in
delivering the original shares of Common Stock to be issued under any Warrants
to the applicable holder thereof upon such holder exercising its rights pursuant
to the terms of such Warrants.

Section 5.6 Recovery of Amounts Due. If any Obligation or other amount payable
hereunder or under any of the other Loan Documents is not paid as and when due,
the Borrower and the other Loan Parties hereby authorize Agent and the Lenders
to proceed, to the fullest extent permitted by Applicable Law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of the Borrower or any other Loan Party to the full extent of
all Obligations or other amounts payable to Agent and/or the Secured Parties.

Section 5.7 Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize Agent based upon the written instruction of the Lenders, to (a) credit
bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any

 

107



--------------------------------------------------------------------------------

terms of the Intercreditor Agreement, (ii) in the event of any conflict between
the express terms and provisions of this Agreement or any other Loan Document,
on the one hand, and of the Intercreditor Agreement, on the other hand, the
terms and provisions of the Intercreditor Agreement, shall control, (iii) any
Collateral held by (or in the possession or control of) the ABL Agent (or its
agents or bailees) shall be held as agent and bailee for security, Lien
perfection and control purposes in favor of Agent (for the benefit of the
Secured Parties) in accordance with the terms of the Intercreditor Agreement and
the Loan Documents, and (iv) each Lender (and, by its acceptance of the benefits
of any Loan Document, each other Secured Party) hereunder authorizes and
instructs Agent to execute the Intercreditor Agreement on behalf of such Lender,
and such Lender agrees to be bound by the terms thereof.

(b) Each Lender (and, by its acceptance of the benefits of any Loan Document,
each other Secured Party) hereunder authorizes and instructs the Agent, as Agent
and on behalf of such Lender or other Secured Party, to enter into one or more
intercreditor agreements (including any Intercreditor Agreement) from time to
time pursuant to, or as contemplated by, the terms of this Agreement and agrees
that it will be bound by the terms and provisions thereof and will take no
actions contrary to the terms and provisions thereof.

Section 6.29 Acknowledgment of Prior Obligations and Continuation Thereof. Each
of the Loan Parties (a) consent to the amendment and restatement of the Prior
Facility Agreement by this Agreement (and any other “Loan Documents” (as defined
in the Prior Facility Agreement, the “Prior Loan Documents”) that are being
amended and restated); (b) acknowledges and agrees that (i) there are
“Obligations” (as defined in the Prior Facility Agreement) owing to the Secured
Parties that will continue to be owed and owing to the Secured Parties as
Obligations under this Agreement and the other Loan Documents, including the
obligations under the InitialOriginal Warrants and the Prior Registration Rights
Agreement that existed immediately prior to the effectiveness of this Agreement,
and (ii) the prior grant or grants of Liens or security interests in favor of
any of the Agent or the other Secured Parties in such Loan Parties’ properties
and assets, under each Prior Loan Document continue to exist and will continue
to exist under the Loan Documents, and each Loan Document to which it is a party
shall be in respect of the Obligations of each of the Loan Parties under this
Agreement and the other Loan Documents; provided, however, that such security
interests or Liens shall be as modified (if applicable) pursuant to the terms of
the Loan Documents applicable thereto which are entered into on the Agreement
Date, if any; (c) reaffirms (i) all of the Obligations (as defined in the Prior
Facility Agreement) owing to the Secured Parties, and (ii) all prior or
concurrent grants of Liens or security interests in favor of any of the Agent or
the Secured Parties under each Prior Loan Document and each Loan Document;
provided, however, that such Liens or security interests shall be as modified
(if applicable) pursuant to the terms of the Loan Documents applicable thereto
which are entered into on the Agreement Date, if any; and (d) agrees that,
except as expressly amended hereby or unless being amended and restated
concurrently herewith, each of the Prior Loan Documents to which it is a party
is and shall remain in full force and effect. Each of the Loan Parties hereby
confirms and agrees that all outstanding principal, interest and fees (including
such accrued and unpaid principal, interest, and fees set forth in the
immediately preceding sentence) and other “Obligations” (as defined in the
Priority Facility Agreement) under the Prior Facility Agreement and the other
Prior Loan Documents immediately prior to the Agreement Date shall, from and
after the Agreement Date, be, without duplication, Obligations owing and payable
pursuant to this Agreement and the other Loan Documents as in effect from time
to time, shall accrue interest thereon as specified in this Agreement, and shall
be secured by the Loan Documents. Although each of the Loan Parties has been
informed of the matters set forth herein and has acknowledged and agreed to the
same, it understands that no Secured Party shall have any obligation to inform
it of such matters in the future or to seek its acknowledgement or agreement to
future amendments, restatements, supplements or other modifications, and nothing
herein shall create such a duty.

 

123



--------------------------------------------------------------------------------

Section 6.30 No Novation. This Agreement does not extinguish the obligations for
the payment of money outstanding under the Prior Facility Agreement or the other
Prior Loan Documents or discharge or release the obligations or the Liens or
priority of any pledge, security agreement or any other security therefor or any
of the obligations under the Prior Loan Documents (including the InitialOriginal
Warrants and the Prior Registration Rights Agreement). Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Prior Facility Agreement, the other Prior Loan Documents or
agreements, instruments or documents securing the same, which shall remain in
full force and effect, except as modified hereby or by agreements, instruments
or documents executed concurrently herewith. Nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of any Loan
Party from any of its obligations or liabilities under the Prior Facility
Agreement and the other Prior Loan Documents or any of the security agreements,
pledge agreements, guaranties or other loan documents executed in connection
therewith. Each of Loan Parties hereby (a) confirms and agrees that each Prior
Loan Document and each Initial Warrant to which it is a party that is not being
amended and restated concurrently herewith is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the Agreement Date, all references in any such Prior Loan
Document to (i) “the Facility Agreement,” “thereto,” “thereof,” “thereunder” or
words of like import referring to the Prior Facility Agreement shall mean the
Prior Facility Agreement as amended and restated by this Agreement or (ii) any
other Prior Loan Document being amended and restated, “thereto,”, thereof,”
thereunder,” or words of like import referring to such Prior Loan Document shall
mean such Prior Loan Document as amended and restated by the corresponding Loan
Document; and (b) confirms and agrees that to the extent that any such Prior
Loan Document purports to assign or pledge to any of the Agent or the other
Secured Parties or to grant to any of the Agent or the other Secured Parties a
security interest in or Lien on, any collateral as security for the obligations
of any Loan Party, as the case may be, from time to time existing in respect of
the Prior Facility Agreement or the other Prior Loan Documents, such pledge or
assignment or grant of the security interest or Lien is hereby ratified and
confirmed in all respects with respect to this Agreement and the other Loan
Documents.

Section 6.31 Survival of Any Existing Unmatured Events of Default and Events of
Default. Notwithstanding anything to the contrary in this Agreement, the other
Loan Documents (including the Original Warrants and the Prior Registration
Rights Agreement) or otherwise, except as expressly set forth otherwise in any
Loan Document, (a) any “Default” and any “Event of Default” under the Prior Loan
Documents, the Original Warrants or the Prior Registration Rights Agreement
(including any incorrect or inaccurate (or breach of a) representation, warranty
or certification made under the Prior Facility Agreement, any other Prior Loan
Document, any Original Warrant or the Prior Registration Rights Agreement)
arising on or prior to the Agreement Date shall continue to exist under this
Agreement and the other Loan Documents and (b) such amendments, amendments and
restatements, supplements and modifications made to the Prior Facility Agreement
and the other Prior Loan Documents, any Original Warrant or the Prior
Registration Rights Agreement shall not be deemed to be a waiver, forbearance or
other modification thereof. Any representation, warranty or certification made
under the Prior Loan Documents, the Original Warrants and the Prior Registration
Rights Agreement that continued to be made after initially being made shall
continue to be made under this Agreement, the Loan Documents, the Original
Warrants and the Prior Registration Rights Agreement, as amended (but, for the
avoidance of doubt, without giving effect to any such amendment with respect to
the making of such representation, warranty or certification prior to the date
of such amendment), and any incorrectness, inaccurateness or breach of any such
representation, warranty or certification shall be a breach or violation under
this Agreement, the Loan Documents, the Warrants and the Registration Rights
Agreement and subject to the rights and remedies provided hereunder and
thereunder for any such breach or violation of a representation, warranty or
certification.

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the first day written above.

 

BORROWER:

ENDOLOGIX, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

OTHER LOAN PARTIES:

CVD/RMS ACQUISITION CORP.,

a Delaware corporation

By:  

 

Name:   Title:  

NELLIX, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

TRIVASCULAR TECHNOLOGIES, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

TRIVASCULAR, INC.,

a California corporation

By:  

 

Name:   Title:  

[Signature Page to Amended and Restated Facility Agreement]



--------------------------------------------------------------------------------

LENDERS:

DEERFIELD PRIVATE DESIGN FUND III, L.P.

By: Deerfield Mgmt III, L.P., General Partner

By: J.E. Flynn Capital III, LLC, General Partner

By:

 

 

Name:

 

David J. Clark

Title:

 

Authorized Signatory

DEERFIELD PARTNERS, L.P.

By: Deerfield Mgmt, L.P., General Partner

By: J.E. Flynn Capital, LLC, General Partner

By:

 

 

Name:

 

David J. Clark

Title:

 

Authorized Signatory

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

By: Deerfield Mgmt IV, L.P., General Partner

By: J.E. Flynn Capital IV, LLC, General Partner

By:

 

 

Name:

 

David J. Clark

Title:

 

Authorized Signatory

[Signature Page to Amended and Restated Facility Agreement]



--------------------------------------------------------------------------------

ANNEX A

DISBURSEMENT AMOUNTS AND WARRANTS

 

Lender

   First Out
Waterfall Loan      Last Out
Waterfall
Loan      Total
Disbursement
Amount      Fraction
of Total
Initial
Warrants     Fraction
of Total
Additional
Warrants  

Deerfield Private Design Fund III, L.P.

   $ 40,000,000      $ 0      $ 40,000,000        1/3       1/3  

Deerfield Private Design Fund IV, L.P.

   $ 40,000,000      $ 0      $ 40,000,000        1/3       1/3  

Deerfield Partners, L.P.

   $ 40,000,000      $ 40,500,000      $ 80,500,000        1/3       1/3     

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 

Total

   $ 120,000,000      $ 40,500,000      $ 160,500,000        100 %      100 % 
  

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FIRST OUT WATERFALL NOTE

(as of Agreement Date)

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FIRST OUT WATERFALL NOTE

THE SECURITIES REPRESENTED BY THIS NOTE (AS DEFINED BELOW) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN, FINANCING OR INDEBTEDNESS ARRANGEMENT SECURED BY
THE SECURITIES.

THE FOLLOWING INFORMATION IS PROVIDED PURSUANT TO TREAS. REG. SECTION 1.1275-3:
THE BORROWER (AS DEFINED BELOW) WILL MAKE AVAILABLE ON REQUEST TO HOLDER(S) OF
THIS NOTE THE FOLLOWING INFORMATION: ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE
DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. THIS NOTE IS BEING AMENDED AND
RESTATED AS PART OF AND PURSUANT TO A PLAN OF RECAPITALIZATION AND
REORGANIZATION OF THE BORROWER DESCRIBED IN SECTION 368(A)(1)(E) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.

FIRST OUT WATERFALL NOTE

 

First Out Waterfall Lender:                                    
                                  

   Original Issue Date: April 3, 2017 Principal Amount: $[            ]      
[Re-Issuance Date: January 1, 2018]1

Amendment and Restatement Date: August 9, 2018

FOR VALUE RECEIVED, the undersigned, Endologix, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the First Out
Waterfall Lender set forth above (the “Lender”) the “Principal Amount” set forth
above, or, if less, the aggregate unpaid Principal (as defined below) amount of
the First Out Waterfall Loan (as defined in the Facility Agreement referred to
below) of the Lender to the Borrower, payable at such times and in such amounts
as are specified in the Facility Agreement.

The Borrower promises to pay interest on the outstanding Principal amount of the
First Out Waterfall Loan and any overdue interest from and after the Amendment
and Restatement Date (as defined below) until such outstanding Principal amount
of the First Out Waterfall Loan and any overdue interest are paid in full,
payable at such times and at such interest rates as are

 

1 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

EX. A - 1



--------------------------------------------------------------------------------

specified in the Facility Agreement. The Borrower promises to pay any
Non-Callable Make Whole Amount, any CoC Fee and the First Out Waterfall Exit
Payment (each, as defined in the Facility Agreement) that is due on the First
Out Waterfall Loan in accordance with the Facility Agreement.

In lieu of making any payment of interest in cash (but not (i) interest payable
pursuant to the second sentence of Section 2.6(a) of Facility Agreement,
(ii) interest payable-in-kind or (iii) in connection with any Event of Default
or late payment hereunder or any other interest payable pursuant to Section 2.7
of the Facility Agreement) and subject to the conditions set forth in
Section 2.6 of the Facility Agreement and Exhibit 2.6 to the Facility Agreement,
the Borrower may elect to satisfy all or any such payment by the issuance to the
Lender of shares of Freely Tradable Common Shares (as defined in Exhibit 2.6) in
accordance with the provisions of Exhibit 2.6.

This First Out Waterfall Note (this “Note”) was originally issued on April 3,
2017[, reissued on January 1, 2018],2 and amended and restated on August 9, 2018
(the “Amendment and Restatement Date”) and is one of the “First Out Waterfall
Notes”, “Loan Notes” and “Notes” referred to in, and is entitled to the benefits
of, the Amended and Restated Facility Agreement, dated as of August 9, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Facility Agreement”), by and among the Borrower, the other Loan
Parties party thereto, the Lenders party thereto and Deerfield Private Design
Fund IV, L.P., as agent for the Secured Parties, and the other Loan Documents.

The Facility Agreement, among other things, (a) provides for the making of a
First Out Waterfall Loan by the Lender to the Borrower in an aggregate amount
not to exceed at any time outstanding the “Principal Amount” set forth above,
the indebtedness of the Borrower resulting from such First Out Waterfall Loan
being evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid Principal amount of this Note upon the happening of
certain stated events and also for prepayments pursuant to Section 2.3(c) or
Section 5.3 of the Facility Agreement on account of the Principal hereof prior
to the maturity hereof upon the terms and conditions specified therein.

1. Definitions.

(a) Certain Defined Terms. Capitalized terms used herein without definition are
used as defined in the Facility Agreement. For purposes of this Note, the
following terms shall have the following meanings:

(i) “Affiliate” means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act. With respect to a Lender, any investment fund
or managed account that is managed on a discretionary basis by the same
investment manager as such Lender will be deemed to be an Affiliate of such
Lender. As used in this definition of “Affiliate,” the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management

 

2 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

EX. A - 2



--------------------------------------------------------------------------------

and policies of a Person, whether through ownership of voting securities or
partnership or other ownership interest, by contract, or otherwise.

(ii) “Common Stock” means the fully paid and nonassessable shares of the
Borrower’s common stock, $0.001 par value per share.

(iii) “Conversion Amount” means the Principal amount to be

converted.

(iv) “Conversion Date” means the date of delivery via facsimile or electronic
mail of a Conversion Notice.

(v) “Conversion Issuance Limit” means [            ]3 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(vi) “Conversion Price” means, as of any Conversion Date, ninety-six percent
(96%) of the arithmetic average of the Volume Weighted Average Prices per share
of Common Stock on each of the three (3) Trading Days period preceding the
Conversion Date (the “Measurement Period”); provided, that in the event that a
stock split, stock combination, reclassification, payment of stock dividend,
recapitalization or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
small number of shares (a “Stock Event”) is consummated during the Measurement
Period, the Volume Weighted Average Price for all Trading Days during the
Measurement Period prior to the effectiveness of such Stock Event shall be
appropriately adjusted to reflect such Stock Event, subject to appropriate
adjustment for any Stock Event that occurs after the Amendment and Restatement
Date.

(vii) “Conversion Shares” means fully paid and nonassessable shares of Common
Stock issued in connection with the conversion of a Note.

(viii) “First Amortization Cap” means [            ]4 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(ix) “First Amortization Date” means April 2, 2021.

(x) “Market Disruption Event” means, with respect to any Trading Day and any
security of Borrower, (a) a failure by the Principal Market to open for trading
during its entire regular trading session, (b) the occurrence or existence prior
to 1:00 p.m., New York City time, on such day for such securities of Borrower
for more than one half-hour period in the aggregate during regular trading hours
of any suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the relevant securities exchange or
otherwise) in such securities or in any options, contracts or future contracts
relating to such securities, or (c) to the extent “Volume Weighted Average
Price” is determined in accordance

 

3 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 14,300,000 shares.

4 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 9,500,000 shares.

 

EX. A - 3



--------------------------------------------------------------------------------

with clause (b) of the definition thereof, the suspension of trading for the
one-half hour period ending on the scheduled close of trading on such day (by
reason of movements in price exceeding limits permitted by the stock exchange or
otherwise) in such securities of Borrower.

(xi) “Monthly Conversion Cap” means [            ]5 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(xii) “Monthly Conversion Cap Period” means the period commencing on the
Amendment and Restatement Date and ending on (and including) August 31, 2018,
and each calendar month that begins after the Amendment and Restatement Date and
prior to the Maturity Date.

(xiii) “Principal” means the outstanding principal amount of this Note as of any
date of determination.

(xiv) “Required Lenders” means the Required First Out Waterfall Lenders.

(xv) “Second Amortization Cap” means [            ]6 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(xvi) “Second Amortization Date” means April 2, 2022.

(xvii) “Trading Day” means any day on which the Common Stock is traded for any
period on the Principal Market; provided, that for purposes of the definition of
“Conversion Shares,” Trading Day shall not include any Trading Day on which
there is a Market Disruption Event.

(xviii) “Volume Weighted Average Price” for any security as of any Trading Day
means (a) the volume weighted average sale price of such security on the
principal U.S. national or regional securities exchange on which such security
is traded as reported by Bloomberg Financial Markets or an equivalent, reliable
reporting service mutually acceptable to and hereinafter designated by the
Required Lenders and the Borrower (“Bloomberg”), or (b) if no volume weighted
average sale price is reported for such security, then the closing price per
share of such security, or, if no closing price per share is reported for such
security by Bloomberg, the average of the last bid and last ask price (or if
more than one in either case, the average of the average last bid and average
last ask prices) on such Trading Day as reported in the composite transactions
for the principal U.S. national or regional securities exchange on which such
security is traded. If the security is not listed for trading on a U.S. national
or regional securities exchange on the relevant Trading Day, then the Volume
Weighted Average Price will be the average of the mid-point of the last bid and
last ask prices of the security in the over-the-counter market on the relevant
Trading Day as reported by OTC Markets Group or similar organization. If the
Volume Weighted Average Price cannot be calculated for such

 

5 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 5,200,000 shares.

6 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 4,800,000 shares.

 

EX. A - 4



--------------------------------------------------------------------------------

security on such date in the manner provided above, the Volume Weighted Average
Price shall be the fair market value as mutually determined by the Borrower and
the Lenders holding a majority of the aggregate outstanding Principal amount of
the Notes being converted for which the calculation of the Volume Weighted
Average Price is required in order to determine the Conversion Price of such
Notes. Volume Weighted Average Price will be determine without regard to
after-hours trading or any other trading outside of the regular trading hours.

2. Conversion Rights. This Note may be converted into shares of Common Stock on
the terms and conditions set forth in this Section 2 (subject to Section 2.3(a)
of the Facility Agreement).

(a) Conversion at Option of the Lender. At any time during the period commencing
on (and including) the Amendment and Restatement Date and ending on the close of
business on the second business day immediately prior to the Maturity Date, the
Lender shall be entitled to convert all or any part of the Principal into
Conversion Shares in accordance with this Section 2 at the Conversion Rate (as
defined in Section 2(b)). The Borrower shall not issue any fraction of a share
of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, then the Borrower shall round
such fraction of a share of Common Stock up or down to the nearest whole share
(with 0.5 rounded up).

(b) Conversion Rate. The number of Conversion Shares issuable upon a conversion
of any portion of this Note pursuant to Section 2 shall be determined according
to the following formula (the “Conversion Rate”):

Conversion Amount

Conversion Price

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

(i) Lender’s Delivery Requirements. To convert a Conversion Amount into
Conversion Shares pursuant to Section 2(a) above on any date, Lender shall (A)
transmit by facsimile or electronic mail (or otherwise deliver), for receipt on
or prior to 5:00 p.m. New York City time on such date, a copy of an executed
conversion notice in the form attached hereto as Exhibit A (the “Conversion
Notice”) to the Borrower (at 2 Musick, Irvine, CA 92618, Attention: Chief
Financial Officer; Email: vmahboob@endologix.com, or at such other office or
agency as the Borrower may designate in writing), and (B) if required by
Section 2(c)(vi), surrender to a common carrier for delivery to the Borrower, no
later than three (3) Business Days after the Conversion Date, of the original
Note being converted (or an indemnification undertaking in customary form with
respect to this Note in the case of its loss, theft or destruction).

(ii) Borrower’s Response. Upon receipt or deemed receipt by the Borrower of a
copy of a Conversion Notice, the Borrower (A) shall immediately send, via
facsimile, a confirmation of receipt of such Conversion Notice to the Lender and
the Borrower’s designated transfer agent (the “Transfer Agent”), which
confirmation shall constitute an

 

EX. A - 5



--------------------------------------------------------------------------------

instruction to the Transfer Agent to process such Conversion Notice in
accordance with the terms herein, and (B) on or before the second (2nd) Business
Day following the date of receipt or deemed receipt by the Borrower of such
Conversion Notice (or, if earlier, the end of the standard settlement period for
U.S. broker-dealer securities transactions) (the “Share Delivery Date”), shall
credit such aggregate number of Conversion Shares to which the Lender shall be
entitled to the Lender’s or its designee’s balance account with The Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (DWAC) system,
for the number of Conversion Shares to which the Lender shall be entitled. If
notwithstanding the provisions of Section 2(c)(vi), the Lender elects to
physically surrender this Note for conversion and the Principal represented by
this Note is greater than the Principal being converted, then the Borrower
shall, as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Lender a new Note representing the Principal not converted and cancel this Note.
For purposes of Rule 144 under the Securities Act, any Conversion Shares issued
to Lender shall be deemed to have been acquired by such Lender on April 3, 2017
(the date this Note was originally issued). Accordingly, (A) upon any conversion
of this Note, the Rule 144 holding period for the Conversion Shares acquired
thereupon shall be in excess of one (1) year, and (B) provided the Lender is not
an Affiliate of the Borrower on the Conversion Date and has not been an
Affiliate of the Borrower within the three-month period immediately preceding
the Conversion Date (the “Unrestricted Condition”), which the Borrower shall
assume and Lender hereby represents unless the Lender advises the Borrower
otherwise in writing, the Conversion Shares issued to Lender will be freely
transferable, without restriction or limitation (including any volume
limitation) under Federal or state securities laws, pursuant to Rule 144 under
the Securities Act and will not contain or be subject to a legend or stop
transfer order restricting the resale or transferability of thereof.

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
Borrower shall instruct the Transfer Agent to issue to the Lender the number of
Conversion Shares that is not disputed and shall transmit an explanation of the
disputed determinations or arithmetic calculations to the Lender via facsimile
within two (2) Business Days of receipt or deemed receipt of the Lender’s
Conversion Notice or other date of determination. If the Lender and the Borrower
are unable to agree upon the determination of the Conversion Price or arithmetic
calculation of the Conversion Rate within one (1) Business Day of such disputed
determination or arithmetic calculation being transmitted to the Lender, then
the Borrower shall promptly (and in any event within two (2) Business Days)
submit via facsimile (A) the disputed determination of the Conversion Price to
an independent, reputable investment banking firm agreed to by the Borrower and
the Required Lenders, or (B) the disputed arithmetic calculation of the
Conversion Rate to the Borrower’s independent registered public accounting firm,
as the case may be. The Borrower shall direct the investment bank or the
accounting firm, as the case may be, to perform the determinations or
calculations and notify the Borrower and the Lender of the results no later than
two (2) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accounting firm’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error, and the fees and expenses of such investment bank or accountant
shall be paid one-half by the Borrower and one-half by the Lender.
Notwithstanding the existence of a dispute contemplated by this

 

EX. A - 6



--------------------------------------------------------------------------------

paragraph, if requested by the Lender, the Borrower shall issue to the Lender
the Conversion Shares not in dispute in accordance with the terms hereof.

(iv) Record Holder. The person or persons entitled to receive the Conversion
Shares issuable upon a conversion of this Note shall be treated for all purposes
as the legal and record holder or holders of such shares of Common Stock upon
delivery by the Lender of the Conversion Notice, or in the case of Conversion
Shares the issuance of which is subject to a bona fide dispute that is subject
to and being resolved pursuant to, and in compliance with the time periods and
other provisions of, the dispute resolution provisions of Section 2(c)(iii), the
first Business Day after the resolution of such bona fide dispute.

(v) Borrower’s Failure to Timely Convert.

(A) Cash Damages. If by the Share Delivery Date, the Borrower shall fail to
credit the Lender’s or its designee’s balance account with DTC with the number
of Conversion Shares (free of any restrictive legend, provided the Unrestricted
Condition is satisfied), then, in addition to all other available remedies that
the Lender may pursue hereunder and under the Facility Agreement, the Borrower
shall pay additional damages to the Lender for each day after the Share Delivery
Date such conversion is not timely effected in an amount equal to one and
one-half percent (1.5%) of the product of (I) the number of Conversion Shares
not issued to the Lender or its designee on or prior to the Share Delivery Date
and to which the Lender is entitled and (II) the Volume Weighted Average Price
of the Common Stock on the Share Delivery Date. Alternatively in lieu of the
foregoing damages, subject to Section 2(c)(iii), at the written election of the
Lender made in the Lender’s sole discretion, if, on or after the applicable
Conversion Date, the Lender purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Lender of Conversion Shares that such Lender anticipated receiving from the
Borrower (such purchased shares, “Buy-In Shares”), the Borrower shall be
obligated to promptly pay to such Lender (in addition to all other available
remedies that the Lender may otherwise have), 110% of the amount by which
(A) such Lender’s total purchase price (including brokerage commissions, if any)
for such Buy-In Shares exceeds (B) the net proceeds received by such Lender from
the sale of a number of shares equal to up to the number of Conversion Shares
such Lender was entitled to receive but had not received on the Share Delivery
Date. If the Borrower fails to pay the additional damages set forth in this
Section 2(c)(v)(A) within five (5) Business Days of the date incurred, then the
Lender entitled to such payments shall have the right at any time, so long as
the Borrower continues to fail to make such payments, to require the Borrower,
upon written notice, to immediately issue, in lieu of such cash damages, the
number of shares of Common Stock equal to the quotient of (X) the aggregate
amount of the damages payments described herein divided by (Y) the Conversion
Price specified by the Lender in the Conversion Notice.

(B) Conversion Failure. If for any reason the Lender has not received all of the
Conversion Shares it is entitled to prior to the tenth (10th) Business Day after
the Share Delivery Date with respect to a conversion of this Note (a “Conversion
Failure”), then the Lender, upon written notice to the Borrower (a “Void
Conversion Notice”), may void its conversion with respect to, and retain or have
returned, as the case may be, any portion of this Note that has not been
converted pursuant to the Lender’s Conversion Notice; provided, that the voiding
of the Lender’s Conversion Notice shall not affect the Borrower’s obligations to
make

 

EX. A - 7



--------------------------------------------------------------------------------

any payments that have accrued prior to the date of such notice pursuant to
Section 2(c)(v)(A) or otherwise. A Conversion Failure shall constitute an Event
of Default under the Facility Agreement and entitle the Lenders to all payments
and remedies provided under the Facility Agreement upon the occurrence of an
Event of Default.

(vi) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion or repayment of this Note in accordance with the terms hereof, the
Lender shall not be required to physically surrender this Note to the Borrower
unless all of the Principal is being converted or repaid. The Lender and the
Borrower shall maintain records showing the Principal converted or repaid and
the dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Lender and the Borrower, so as not to require
physical surrender of this Note upon any such partial conversion or repayment.
Notwithstanding the foregoing, if this Note is converted or repaid as aforesaid,
the Lender may not transfer this Note unless the Lender first physically
surrenders this Note to the Borrower, whereupon the Borrower will forthwith
issue and deliver upon the order of the Lender a new Note of like tenor,
registered as the Lender may request, representing in the aggregate the
remaining Principal represented by this Note. The Lender and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or repayment of any portion of this
Note, the Principal of this Note may be less than the “Principal Amount” stated
on the face hereof.

(d) Limitations on Conversions.

(i) Beneficial Ownership. Notwithstanding anything herein to the contrary, the
Borrower shall not issue to the Lender, and the Lender may not acquire, a number
of shares of Common Stock upon conversion of this Note or otherwise issue any
shares of Common Stock pursuant hereto or the Facility Agreement to the extent
that, upon such conversion, the number of shares of Common Stock then
beneficially owned by the Lender and its Affiliates and any other persons or
entities whose beneficial ownership of Common Stock would be aggregated with the
Lender’s for purposes of Section 13(d) of the Exchange Act (including shares
held by any “group” of which the Lender is a member, but excluding shares
beneficially owned by virtue of the ownership of the Warrants or other
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) would
exceed 4.985% of the total number of shares of common stock then issued and
outstanding (the “4.985% Cap”); provided, however, that the 4.985% Cap shall
only apply to the extent that the Common Stock is deemed to constitute an
“equity security” pursuant to Rule 13d-1(i) promulgated under the Exchange Act.
For purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Lender shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Lender, the
Borrower shall, within two (2) Trading Days, confirm orally and in writing to
the Lender the number of shares of Common Stock then outstanding.

(ii) Conversion Issuance Limit. Notwithstanding anything to the contrary
contained herein, the Borrower shall not issue any shares of Common Stock upon
conversion of this Note (including pursuant to Section 2(c)(v)(A) hereof) to the
extent that the issuance of such shares of Common Stock together with any
previous issuances of shares of

 

EX. A - 8



--------------------------------------------------------------------------------

Common Stock under this Note would exceed the Conversion Issuance Limit, and
Section 2.5(c)(v) shall not apply in respect to any excess amount.

(iii) Other Applicable Limitations on Conversion of the Note. Notwithstanding
anything to the contrary herein, this Note shall not be convertible, and the
Borrower shall not issue shares of Common Stock upon conversion of this Note
(a) at any time after the First Amortization Date, to the extent that the number
of shares of Common Stock that would otherwise be issuable to Lender upon such
conversion, together with all shares of Common Stock previously issued to Lender
upon conversion of this Note after the First Amortization Date, would exceed the
First Amortization Cap, or (b) at any time after the Second Amortization Date,
to the extent that the number of shares of Common Stock that would otherwise be
issuable to Lender upon such conversion, together with all shares of Common
Stock previously issued to Lender upon conversion of this Note after the Second
Amortization Date, would exceed the Second Amortization Cap, or (c) during any
Monthly Conversion Cap Period, to the extent that the number of shares of Common
Stock that would otherwise be issuable to Lender upon such conversion, together
with all shares previously issued to Lender upon conversion of this Note during
the such Monthly Conversion Cap Period, would exceed the Monthly Conversion Cap.
For the avoidance of doubt, if the number of shares of Common Stock to be issued
as set forth in an Conversion Notice transmitted by the Lender to the Borrower
would otherwise require the Borrower to issue a number of shares in excess of
the Conversion Issuance Limit, the First Amortization Cap (if after the First
Amortization Date), the Second Amortization Cap (if after the Second
Amortization Date) or the Monthly Share Cap, the Borrower shall issue to the
Lender in accordance herewith the maximum number of shares of Common Stock
issuable without exceeding any such applicable limitation, and Section 2.5(c)(v)
shall not apply to any excess amount.

3. Voting Rights. Except as required by law, the Lender shall have no voting
rights with respect to any of the Conversion Shares until the Conversion Date
relating to the conversion of this Note upon which such Conversion Shares are
issuable (or in the case of Conversion Shares the issuance of which is subject
to a bona fide dispute that is subject to and being resolved pursuant to, and in
compliance with the time periods and other provisions of, the dispute resolution
provisions of Section 2(c)(iii), the first Business Day after the resolution of
such bona fide dispute).

4. Amendment; Waiver. The provisions of this Note may only be waived or amended,
restated, supplemented or otherwise modified in accordance with the Facility
Agreement.

5. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the
Borrower and all Lenders pursuant to the Facility Agreement and shall not be
construed against any Person as the drafter hereof.

6. Failure or Indulgence Not Waiver. No delay or omission by the Lender in
exercising any power or right hereunder shall impair such right or power or be
construed to be a waiver of any default, nor shall any single or partial
exercise of any power or right hereunder preclude the full exercise thereof or
the exercise of any other power or right. No renewal or

 

EX. A - 9



--------------------------------------------------------------------------------

extension of this Note or the Facility Agreement, no delay in the enforcement of
payment under this Note or the Facility Agreement, and no delay or omission in
exercising any right or power under this Note or the Facility Agreement shall
affect the liability of the Borrower or any endorser of this Note.

7. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 6.1 of the Facility Agreement.

8. Restrictions on Transfer.

(a) Registration or Exemption Required. This Note has been issued in a
transaction exempt from the registration requirements of the Securities Act.
None of the Note or the Conversion Shares issued hereunder may be transferred,
sold, assigned, hypothecated or otherwise disposed of except pursuant to an
effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws, including Rule 144
under the Securities Act, Section 4(a)(7) of the Securities Act or a so-called
“4[(a)](1) and a half” transaction.

(b) Assignment. This Note is assignable or transferable, in whole or in part,
only to the extent such assignment or transfer is permitted pursuant to the
terms of the Facility Agreement; provided that (i) the Lender shall deliver a
written notice to the Borrower, substantially in the form of the Assignment
attached hereto as Exhibit B, indicating the Person or Persons to whom the Note
shall be assigned and the respective Principal amount of the Note to be assigned
to each assignee. The Borrower shall effect the assignment within three
(3) business days, and shall deliver to the assignee(s) designated by the Lender
a Note or Notes of like tenor and terms for the appropriate Principal amount.
This Note and the rights evidenced hereby shall inure to the benefit of and be
binding upon the successors and assigns of the Lender. The provisions of this
Note are intended to be for the benefit of all Lenders from time to time of this
Note, and shall be enforceable by any such Lender. This Note is not (and any
rights or obligations hereunder are not) not assignable or transferable by the
Borrower under any circumstance and any such prohibited assignment or transfer
is absolutely void ab initio.

9. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (b) an attorney is retained to
represent the Lender in any bankruptcy, reorganization, receivership of the
Borrower or other proceedings affecting Borrower creditors’ rights and involving
a claim under this Note, then the Borrower shall pay the costs incurred by the
Lender for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements. Subject to the terms of the Facility
Agreement, all payments and issuances of shares of Common Stock hereunder will
be free and clear of, and without deduction or withholding for, any present or
future taxes. The Borrower shall pay all and any costs (administrative or
otherwise) imposed by the Borrower’s banks, clearing houses, or any other
financial institution, in connection with making any payments and issuing any
shares of Common Stock hereunder. The Borrower shall pay all costs and expenses
(including attorney’s fees) of the Lender incurred in connection with this Note
in accordance with Section 6.3 of the Facility Agreement.

 

EX. A - 10



--------------------------------------------------------------------------------

10. Waiver of Notice. Other than those notices required to be provided by the
Lender to the Borrower under the terms of the Facility Agreement, the Borrower
and every endorser of this Note, or the obligations represented hereby,
expressly waives diligence, presentment, protest, demand, notice of dishonor,
non-payment or default, and notice of any kind with respect to this Note and the
Facility Agreement or the performance of the obligations under this Note and/or
the Facility Agreement.

11. Miscellaneous. This Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Facility
Agreement, including Sections 1.2 (Interpretation) and 6.4 (Governing Law;
Venue; Jurisdiction; Service of Process; Waiver of Jury Trial) thereof.

12. Additional Interpretative Matters. Unless the context otherwise requires,
(a) all references to Sections or Exhibits are to Sections or Exhibits contained
in or attached to this Note, (b) each accounting term not otherwise defined in
this Note has the meaning assigned to it in accordance with GAAP, (c) words in
the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation. If a Stock Event occurs during any
period over which an average price is being determined, then an appropriate
adjustment will be made to such average to reflect such Stock Event.

13. Signatures. In the event that any signature to this Note or any amendment
hereto is delivered by electronic mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such “.pdf” signature page were an original thereof.
Notwithstanding the foregoing, the Borrower shall be obligated to deliver to the
Lender an original signature to this Note. At the request of any party, each
other party shall promptly re-execute an original form of this Note or any
amendment hereto and deliver the same to the other party. No party hereto shall
raise the use of electronic mail delivery of a “.pdf” format data file to
deliver a signature to this Note or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of electronic mail
delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract, and each party hereto forever waives any such
defense.

14. This Note is an amendment and restatement of that certain Loan Note
originally issued on April 3, 2017 [and re-issued on January 1, 2018],7 in the
principal amount of $[            ] (the “Prior Note”) and evidences an
extension, continuation, and renewal of the indebtedness evidenced by the Prior
Note, but this Note replaces the Prior Note with the indebtedness evidenced by
the Prior Note now evidenced by this Note. Such Prior Note shall be of no
further force and effect upon execution of this Note. The Borrower hereby
acknowledges and agrees that the indebtedness under the Prior Note has not been
repaid or extinguished and that the execution hereof does not constitute a
novation of the Prior Note. Moreover, this Note shall be

 

7 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

EX. A - 11



--------------------------------------------------------------------------------

entitled to all security and collateral to which the Prior Note was entitled,
without change or diminution in the priority of any lien or security interest
granted to secure the Prior Note.

[Signature Page Follows]

 

EX. A - 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

ENDOLOGIX, INC.,

a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

 

EX. A - 13



--------------------------------------------------------------------------------

Exhibit A

CONVERSION NOTICE

Reference is made to the First Out Waterfall Note (the “Note”) of ENDOLOGIX,
INC., a Delaware corporation (the “Borrower”), in the original principal amount
of $[            ]. In accordance with and pursuant to the Note, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Note) of the
Note indicated below into shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Borrower, as of the date specified below.

Date of Conversion:                

Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note):

 

                                                                              

Principal, applicable thereto, to be
converted:                                       
                                              

Please confirm the following information:

Conversion Price:                                        
                                         
                                         
                                               

Number of shares of Common Stock to be
issued:                                        
                                                                             

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:                                        
                                         
                                         
                                                               

Facsimile Number:                                        
                                         
                                         
                                             

Authorization:                                                            
                     

By:                                                              
                            

Title:                                                             
                          

Dated:                                                             
                                

DTC Participant Number and Name:                                        
                                         
                                                            

Account Number:                                        
                                         
                                         
                                                 

 

EX. A - 14



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Note)

FOR VALUE RECEIVED, the undersigned holder of the attached First Out Waterfall
Note (the “Note”) hereby sells, assigns and transfers unto the person or persons
below named the right to receive the principal amount of $            from
Endologix, Inc., a Delaware corporation (the “Borrower”), evidenced by the
attached Note and does hereby irrevocably constitute and
appoint                    attorney to transfer the said Note on the books of
the Borrower, with full power of substitution in the premises.

 

Dated:                                    

 

   Signature Fill in for new registration of Note:   

 

   Name   

 

   Address   

 

   Please print name and address of assignee (including zip code number)   

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note.

 

EX. A - 15



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF LAST OUT WATERFALL NOTE

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF LAST OUT WATERFALL NOTE

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN, FINANCING OR INDEBTEDNESS ARRANGEMENT SECURED BY THE SECURITIES.

LAST OUT WATERFALL NOTE

Last Out Waterfall Lender:                                     

Principal Amount: $                    , 20    

FOR VALUE RECEIVED, the undersigned, Endologix, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the Last Out
Waterfall Lender set forth above (the “Last Out Waterfall Lender”) the Principal
Amount set forth above (the “Principal Amount”), or, if less, the aggregate
unpaid principal amount of the Last Out Waterfall Loan (as defined in the
Facility Agreement referred to below) of the Last Out Waterfall Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Facility Agreement.

The Borrower promises to pay interest on the outstanding principal amount of the
Last Out Waterfall Loan and any overdue interest from and after the Agreement
Date until such outstanding principal amount of the Last Out Waterfall Loan and
any overdue interest are paid in full, payable at such times, in such type (such
as cash or paid in-kind) and at such interest rates as are specified in the
Facility Agreement. The Borrower promises to pay any Non-Callable Make Whole
Amount, any CoC Fee and the Exit Payment that is due on the Last Out Waterfall
Loan in accordance with the Facility Agreement. Demand, diligence, presentment,
protest and notice of non-payment and protest are hereby waived by the Borrower.

Principal and interest (and any Non-Callable Make Whole Amount, any CoC Fee and
the Exit Payment) are payable in Dollars (provided that the PIK Interest Payment
is paid in-kind pursuant to Section 2.6(a) of the Facility Agreement) to the
Last Out Waterfall Lender in the manner set forth in the Facility Agreement.

This Last Out Waterfall Note (this “Last Out Waterfall Note”) is one of the
“Last Out Waterfall Notes”, “Loan Notes” and “Notes” referred to in, and is
entitled to the benefits of, the Amended and Restated Facility Agreement, dated
as of August 9, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”), by and among
the Borrower, the other Loan Parties party thereto, the Lenders (including the
Last Out Waterfall Lender) party thereto and Deerfield Private Design Fund IV,
L.P., as agent for the Secured Parties, and the other

 

EX. A-2 - 1



--------------------------------------------------------------------------------

Loan Documents. Capitalized terms used herein without definition are used as
defined in the Facility Agreement.

The Facility Agreement, among other things, (a) provides for the making of a
Last Out Waterfall Loan by the Last Out Waterfall Lender to the Borrower in an
aggregate amount not to exceed at any time outstanding the Principal Amount, the
indebtedness of the Borrower resulting from such Last Out Waterfall Loan being
evidenced by this Last Out Waterfall Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Last Out
Waterfall Note upon the happening of certain stated events and also for
prepayments pursuant to Section 2.3(c) or Section 5.3 of the Facility Agreement
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions specified therein.

This Last Out Waterfall Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Facility
Agreement, including Sections 1.2 (Interpretation) and 6.4 (Governing Law;
Venue; Jurisdiction; Service of Process; Waiver of Jury Trial) thereof.

This Last Out Waterfall Note is assignable or transferable to the extent such
assignment or transfer is permitted pursuant to the terms of the Facility
Agreement.

Subject to the terms of the Facility Agreement, all payments will be free and
clear of, and without deduction or withholding for, any present or future taxes.
The Borrower shall pay all and any costs (administrative or otherwise) imposed
by the Borrower’s banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder.

The Borrower shall pay all costs and expenses (including attorney’s fees) of the
Last Out Waterfall Lender incurred in connection with this Last Out Waterfall
Note in accordance with Section 6.3 of the Facility Agreement.

Other than those notices required to be provided by the Last Out Waterfall
Lender to the Borrower under the terms of the Facility Agreement, the Borrower
and every endorser of this Last Out Waterfall Note, or the obligations
represented hereby, expressly waives presentment, protest, demand, notice of
dishonor or default, and notice of any kind with respect to this Last Out
Waterfall Note and the Facility Agreement or the performance of the obligations
under this Last Out Waterfall Note and/or the Facility Agreement. No renewal or
extension of this Last Out Waterfall Note or the Facility Agreement, no delay in
the enforcement of payment of this Last Out Waterfall Note or the Facility
Agreement, and no delay or omission in exercising any right or power under this
Last Out Waterfall Note or the Facility Agreement shall affect the liability of
the Borrower or any endorser of this Last Out Waterfall Note.

No delay or omission by the Last Out Waterfall Lender in exercising any power or
right hereunder shall impair such right or power or be construed to be a waiver
of any default, nor shall any single or partial exercise of any power or right
hereunder preclude the full exercise thereof or the exercise of any other power
or right. The provisions of this Last Out Waterfall Note may be waived or
amended, restated, supplemented or otherwise modified only in a writing signed
by the Borrower and the Last Out Waterfall Lender.

This Last Out Waterfall Note shall be governed by, and be construed and enforced
in accordance with, the laws of the State of New York applicable to contracts
made and to be performed in such State.

[Signature Page Follows]

 

EX. A-2 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Last Out Waterfall Note to be
executed and delivered by its duly authorized officer as of the day and year set
forth above.

 

ENDOLOGIX, INC.,

a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

 

EX. A-2 - 3



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF FIRST OUT WATERFALL NOTE

(as of Second Amendment Effective Date)

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF FIRST OUT WATERFALL NOTE

THE SECURITIES REPRESENTED BY THIS NOTE (AS DEFINED BELOW) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN, FINANCING OR INDEBTEDNESS ARRANGEMENT SECURED BY
THE SECURITIES.

THE FOLLOWING INFORMATION IS PROVIDED PURSUANT TO TREAS. REG. SECTION 1.1275-3:
THE BORROWER (AS DEFINED BELOW) WILL MAKE AVAILABLE ON REQUEST TO HOLDER(S) OF
THIS NOTE THE FOLLOWING INFORMATION: ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE
DISCOUNT, ISSUE DATE AND YIELD TO MATURITY.

THIS NOTE IS BEING AMENDED AND RESTATED AS PART OF AND PURSUANT TO A PLAN OR
RECAPITALIZATION AND REORGANIZATION OF THE BORROWER DESCRIBED IN SECTION
368(a)(1)(E) OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED.

FIRST OUT WATERFALL NOTE

 

First Out Waterfall Lender:                                    
                                  

   Original Issue Date: April 3, 2017 Principal Amount: $[            ]      
[Re-Issuance Date: January 1, 2018]1

Amendment and Restatement Date: August 9, 2018

Second Amendment and Restatement Date: April __, 2019

FOR VALUE RECEIVED, the undersigned, Endologix, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the First Out
Waterfall Lender set forth above (the “Lender”) the “Principal Amount” set forth
above, or, if less, the aggregate unpaid Principal (as defined below) amount of
the First Out Waterfall Loan (as defined in the Facility Agreement referred to
below) of the Lender to the Borrower, payable at such times and in such amounts
as are specified in the Facility Agreement.

 

1 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

A - 1



--------------------------------------------------------------------------------

The Borrower promises to pay interest on the outstanding Principal amount of the
First Out Waterfall Loan and any overdue interest from and after the Second
Amendment and Restatement Date (as defined below) until such outstanding
Principal amount of the First Out Waterfall Loan and any overdue interest are
paid in full, payable at such times and at such interest rates as are specified
in the Facility Agreement. The Borrower promises to pay any Non-Callable Make
Whole Amount, any CoC Fee and the First Out Waterfall Restructuring Payment
(each, as defined in the Facility Agreement) that is due on the First Out
Waterfall Loan in accordance with the Facility Agreement.

This First Out Waterfall Note (this “Note”) was originally issued on April 3,
2017[, reissued on January 1, 2018],2 amended and restated on August 9, 2018,
and again amended and restated on April             , 2019 (the “Second
Amendment and Restatement Date”) and is one of the “First Out Waterfall Notes,”
“Loan Notes” and “Notes” referred to in, and is entitled to the benefits of, the
Amended and Restated Facility Agreement, dated as of August 9, 2018 (as amended
by the First Amendment thereto dated as of November 20, 2018, and the Second
Amendment thereto dated as of March 31, 2019, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Facility Agreement”), by and among the Borrower, the other Loan Parties party
thereto, the Lenders party thereto and Deerfield Private Design Fund IV, L.P.,
as agent for the Secured Parties, and the other Loan Documents.

The Facility Agreement, among other things, (a) provides for the making of a
First Out Waterfall Loan by the Lender to the Borrower in an aggregate amount
not to exceed at any time outstanding the “Principal Amount” set forth above,
the indebtedness of the Borrower resulting from such First Out Waterfall Loan
being evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid Principal amount of this Note upon the happening of
certain stated events and also for prepayments pursuant to Section 2.3(c) or
Section 5.3 of the Facility Agreement on account of the Principal hereof prior
to the maturity hereof upon the terms and conditions specified therein.

1. Definitions.

(a) Certain Defined Terms. Capitalized terms used herein without definition are
used as defined in the Facility Agreement. For purposes of this Note, the
following terms shall have the following meanings:

(i) “Affiliate” means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act. With respect to a Lender, any investment fund
or managed account that is managed on a discretionary basis by the same
investment manager as such Lender will be deemed to be an Affiliate of such
Lender. As used in this definition of “Affiliate,” the term “control” means the
possession, directly or indirectly, of the power to direct or cause the

 

2 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

A - 2



--------------------------------------------------------------------------------

direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other ownership interest, by contract, or
otherwise.

(ii) “Bloomberg” means Bloomberg Financial Markets or an equivalent, reliable
reporting service acceptable to, and hereinafter designated by, the Required
Lenders and the Borrower.

(iii) “Closing Price” means, as of any Trading Day, the closing (last sale)
price per share of the Common Stock on the Principal Market (at the end of
regular trading hours), as reported by Bloomberg.

(iv) “Common Stock” means the fully paid and nonassessable shares of the
Borrower’s common stock, $0.001 par value per share.

(v) “Conversion Amount” means the Principal amount to be converted.

(vi) “Conversion Date” means, (A) in the case of any Voluntary Conversion (as
defined in Section 2(a)), the date of Lender’s delivery via facsimile or
electronic mail of a Conversion Notice, (B) in the case of any Mandatory
Conversion (as defined in Section 2(d)), the date of the Lender’s delivery via
facsimile or electronic mail of a Final Mandatory Conversion Notice (as defined
in Section 2(d)), and (C) in the case of any Forced Conversion (as defined in
Section 2(e)), the date of the Lender’s delivery via facsimile or electronic
mail of a Forced Conversion Notice (as defined in Section 2(e)).

(vii) “Conversion Price” means, as of any Conversion Date, (A) in the case of
any Elective Conversion (as defined in Section 2(a)), the greater of (I) the
Fixed Conversion Price and (II) ninety-six percent (96%) of the arithmetic
average of the Volume Weighted Average Prices per share of Common Stock on each
of the three (3) consecutive Trading Days immediately preceding the Conversion
Date (an “Elective Conversion Measurement Period”), (B) in the case of any
Mandatory Conversion, the Fixed Conversion Price, and (C) in the case of any
Discretionary Conversion or Forced Conversion (each as defined in Section 2),
the greater of (I) the Fixed Conversion Price and (II) eighty-five percent
(85%) of the arithmetic average of the Volume Weighted Average Prices per share
of Common Stock on each of the fifteen (15) consecutive Trading Days immediately
preceding the Conversion Date (a “Discretionary/Forced Conversion Measurement
Period;” each of an Elective Conversion Measurement Period and a
Discretionary/Forced Conversion Measurement Period being referred to as a
“Measurement Period”); provided, that in the event that a Stock Event is
consummated during any Measurement Period, the Volume Weighted Average Price for
all Trading Days during such Measurement Period prior to the effectiveness of
such Stock Event shall be appropriately adjusted to reflect such Stock Event.

(viii) “Conversion Shares” means fully paid and nonassessable shares of Common
Stock issued in connection with the conversion of a Note.

(ix) “Delisting Event” means any of the following: (A) the Common Stock is not
listed on a Principal Market, (B) trading in the Common Stock on the Principal
Market is suspended, or (C) the Borrower has received a notice of delisting due
to

 

A - 3



--------------------------------------------------------------------------------

noncompliance with any material rule or regulation applicable to the trading or
listing of the Common Stock on the Principal Market and such noncompliance has
not been cured as set forth in a notice from the Principal Market.

(x) “Discretionary/Forced Conversion Cap” means {INSERT: THE LENDER’S FIRST OUT
WATERFALL PRO RATA SHARE OF $50,000,000}.

(xi) “Discretionary Conversion” means a Voluntary Conversion designated by the
Lender as a Discretionary Conversion in a Conversion Notice in accordance with
Section 2(c)(i).

(xii) “Elective Conversion” means a Voluntary Conversion designated by the
Lender as an Elective Conversion in a Conversion Notice in accordance with
Section 2(c)(i).

(xiii) “Elective Conversion Issuance Limit” means {INSERT: THE LENDER’S FIRST
OUT WATERFALL PRO RATA SHARE OF 1,430,000} shares of Common Stock, subject to
appropriate adjustment for any Stock Event that occurs after the Amendment and
Restatement Date.

(xiv) “Fixed Conversion Price” means $6.625; provided, that the Fixed Conversion
Price shall be appropriately adjusted to reflect any Stock Event occurring after
the Second Amendment Effective Date; and provided, further, that, in the event
of any adjustment of the Applicable Conversion Rate of any of the 5.00%
Convertible Notes pursuant to Section 14.05 (or any other provision) of either
of the Exchanged Senior Notes Indentures as a result of any event or
circumstance that does not constitute a Stock Event, the Fixed Conversion Price
shall be proportionately (and inversely) adjusted; and following any adjustment
of the Fixed Conversion Price hereunder, the “Fixed Conversion Price” shall mean
the Fixed Conversion Price as so adjusted.

(xv) “Freely Tradeable Shares” means shares of Common Stock which, at the time
of issuance thereof, (A) are duly authorized, validly issued, fully paid and
non-assessable; (B) are eligible for resale by the Lender, without limitation or
restriction (including any volume limitation or current public information
requirement) under state or Federal securities laws, pursuant to Rule 144 under
the Securities Act; and (C) do not bear, and are not subject to, any restrictive
legend, stop transfer or similar restriction.

(xvi) “Major Transaction” shall have the meaning given to such term in the
Warrants.

(xvii) “Major Transaction Notice” shall have the meaning given to such term in
the Warrants.

(xviii) “Mandatory Conversion Notice” means an Initial Mandatory Conversion
Notice or a Final Mandatory Conversion Notice (each as defined in Section 2(d)).

 

A - 4



--------------------------------------------------------------------------------

(xix) “Market Disruption Event” means, with respect to any Trading Day and any
security of Borrower, (A) a failure by the Principal Market to open for trading
during its entire regular trading session, (B) the occurrence or existence prior
to 1:00 p.m., New York City time, on such day for such securities of Borrower
for more than one half-hour period in the aggregate during regular trading hours
of any suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the relevant securities exchange or
otherwise) in such securities or in any options, contracts or future contracts
relating to such securities, or (C) to the extent “Volume Weighted Average
Price” is determined in accordance with clause (B) of the definition thereof,
the suspension of trading for the one-half hour period ending on the scheduled
close of trading on such day (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in such securities of Borrower.

(xx) “Principal” means the outstanding principal amount of this Note as of any
date of determination.

(xxi) “Required Lenders” means the Required First Out

Waterfall Lenders.

(xxii) “Stock Event” means a stock split, stock combination, reclassification,
payment of stock dividend, recapitalization or other similar transaction of such
character that the shares of Common Stock shall be changed into or become
exchangeable for a larger or small number of shares.

(xxiii) “Trading Day” means any day on which the Common Stock is traded for any
period on the Principal Market; provided, that for purposes of the definition of
“Conversion Price” (including the definitions of “Elective Conversion
Measurement Period,” “Discretionary/Forced Measurement Period” and “Measurement
Period” contained within such definition), the occurrence of the Initial
Mandatory Conversion Trigger (as defined in Section 2(d)) or the satisfaction of
the Mandatory Conversion Conditions (as defined in Section 2(d)) or the Forced
Conversion Condition (as defined in Section 2(e)), Trading Day shall not include
any Trading Day on which there is a Market Disruption Event.

(xxiv) “Volume Weighted Average Price” for any security as of any Trading Day
means (A) the volume weighted average sale price of such security on the
principal U.S. national or regional securities exchange on which such security
is traded, as reported by Bloomberg, or (B) if no volume weighted average sale
price is reported for such security, then the closing (last sale) price per
share of such security, or, if no closing price per share is reported for such
security by Bloomberg, the average of the last bid and last ask price (or if
more than one in either case, the average of the average last bid and average
last ask prices) on such Trading Day as reported in the composite transactions
for the principal U.S. national or regional securities exchange on which such
security is traded. If the security is not listed for trading on a U.S. national
or regional securities exchange on the relevant Trading Day, then the Volume
Weighted Average Price will be the average of the mid-point of the last bid and
last ask prices of the security in the over-the-counter market on the relevant
Trading Day as reported by OTC Markets Group or similar organization. If the
Volume Weighted

 

A - 5



--------------------------------------------------------------------------------

Average Price cannot be calculated for such security on such date in the manner
provided above, the Volume Weighted Average Price shall be the fair market value
as mutually determined by the Borrower and the Lenders holding a majority of the
aggregate outstanding Principal amount of the Notes being converted for which
the calculation of the Volume Weighted Average Price is required in order to
determine the Conversion Price of such Notes. Volume Weighted Average Price will
be determine without regard to after-hours trading or any other trading outside
of the regular trading hours. In the event that a Stock Event is consummated
during any period for which the arithmetic average of the Volume Weighted
Average Prices is to be determined (under any Section of this Note), the Volume
Weighted Average Price for all Trading Days during such period prior to the
effectiveness of the Stock Event shall be appropriately adjusted to reflect such
Stock Event.

(xxv) “Withholding Date” means the first date on which the Borrower withholds or
determines that it is required to withhold any Taxes as a result of any
Mandatory Conversion or Forced Conversion or the issuance of any shares of
Common Stock thereupon.

2. Conversion Rights. This Note may be converted into shares of Common Stock on
the terms and conditions set forth in this Section 2, and any such conversion
shall be applied against, and reduce, the Amortization Payments as provided in
Section 2.3(f) of the Facility Agreement.

(a) Conversion at Option of the Lender. At any time during the period commencing
on (and including) the Second Amendment Effective Date and ending on the close
of business on the second Business Day immediately prior to the Maturity Date,
the Lender shall be entitled to convert all or any part of the Principal into
Conversion Shares in accordance with this Section 2 at the Conversion Rate (any
such conversion at the election of the Borrower (whether an Elective Conversion
or a Discretionary Conversion) being referred to as a “Voluntary Conversion”).
The Borrower shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, then the Borrower shall round such fraction of a share of
Common Stock up or down to the nearest whole share (with 0.5 rounded up).

(b) Conversion Rate. The number of Conversion Shares issuable upon a conversion
of any portion of this Note pursuant to this Section 2, including a Mandatory
Conversion or a Forced Conversion (each as defined below), shall be determined
according to the following formula (the “Conversion Rate”):

Conversion Amount

Conversion Price (as applicable)

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

(i) Lender’s Delivery Requirements. To convert a Conversion Amount into
Conversion Shares pursuant to Section 2(a) above on any date, the Lender shall
(A) transmit by facsimile or electronic mail (or otherwise deliver), for receipt
on or prior to

 

A - 6



--------------------------------------------------------------------------------

5:00 p.m. New York City time on such date, a copy of an executed conversion
notice in the form attached hereto as Exhibit A (the “Conversion Notice”) to the
Borrower (at 2 Musick, Irvine, CA 92618, Attention: Chief Financial Officer;
Email: vmahboob@endologix.com, or at such other office or agency as the Borrower
may designate in writing), and (B) if required by Section 2(c)(vi), surrender to
a common carrier for delivery to the Borrower, no later than three (3) Business
Days after the Conversion Date, of the original Note being converted (or an
indemnification undertaking in customary form with respect to this Note in the
case of its loss, theft or destruction). Subject to the limitations set forth in
Section 2(f), the Conversion Notice shall designate the Voluntary Conversion as
either an Elective Conversion or a Discretionary Conversion.

(ii) Borrower’s Response. Upon receipt or deemed receipt by the Borrower of a
copy of a Conversion Notice, or in the case of a Mandatory Conversion or a
Forced Conversion, receipt by the Borrower of the Mandatory Conversion Lender
Notice (as defined in Section 2(d)) or the Forced Conversion Lender Notice (as
defined in Section 2(e)) (as applicable), the Borrower (A) shall immediately
send, via facsimile or electronic mail, a confirmation of receipt of such
Conversion Notice to the Lender and the Borrower’s designated transfer agent
(the “Transfer Agent”), which confirmation shall constitute an instruction to
the Transfer Agent to process the Voluntary Conversion, Mandatory Conversion or
Forced Conversion in accordance with the terms herein, and (B) (I) in the case
of a Voluntary Conversion or Forced Conversion, on or before the second
(2nd) Business Day (or, if earlier, the end of the standard settlement period
for U.S. broker-dealer securities transactions) following (1) the date of
receipt or deemed receipt by the Borrower of the Conversion Notice or (2) the
date of delivery by the Borrower of the Forced Conversion Notice (as
applicable), or (II) in the case of a Mandatory Conversion, on the Mandatory
Conversion Date (as defined in Section 2(d)) (the applicable date set forth in
this clause (II) or the immediately preceding clause (I) being referred to as
the “Share Delivery Date”), shall credit such aggregate number of Conversion
Shares to which the Lender shall be entitled to the Lender’s or its designee’s
balance account with The Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (DWAC) system for the number of Conversion
Shares to which the Lender shall be entitled. If notwithstanding the provisions
of Section 2(c)(vi), the Lender elects to physically surrender this Note for
conversion and the Principal represented by this Note is greater than the
Principal being converted, then the Borrower shall, as soon as practicable and
in no event later than three (3) Business Days after receipt of this Note and at
its own expense, issue and deliver to the Lender a new Note representing the
Principal not converted and cancel this Note. For purposes of Rule 144 under the
Securities Act, any Conversion Shares issued to Lender shall be deemed to have
been acquired by such Lender on April 3, 2017 (the date this Note was originally
issued). Accordingly, (A) upon any conversion of this Note, the Rule 144 holding
period for the Conversion Shares acquired thereupon shall be in excess of one
(1) year, and (B) provided the Lender is not an Affiliate of the Borrower on the
Conversion Date and has not been an Affiliate of the Borrower within the
three-month period immediately preceding the Conversion Date (the “Unrestricted
Condition”), which the Borrower shall assume and Lender hereby represents unless
the Lender advises the Borrower otherwise in writing, the Conversion Shares
issued to Lender will be freely transferable, without restriction or limitation
(including any volume limitation) under Federal or state securities laws,
pursuant to

 

A - 7



--------------------------------------------------------------------------------

Rule 144 under the Securities Act and will not contain or be subject to a legend
or stop transfer order restricting the resale or transferability of thereof.

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
Borrower shall instruct the Transfer Agent to issue to the Lender the number of
Conversion Shares that is not disputed and shall transmit an explanation of the
disputed determinations or arithmetic calculations to the Lender via facsimile
within two (2) Business Days of receipt or deemed receipt of the Lender’s
Conversion Notice or other date of determination. If the Lender and the Borrower
are unable to agree upon the determination of the Conversion Price or arithmetic
calculation of the Conversion Rate within one (1) Business Day of such disputed
determination or arithmetic calculation being transmitted to the Lender, then
the Borrower shall promptly (and in any event within two (2) Business Days)
submit via facsimile (A) the disputed determination of the Conversion Price to
an independent, reputable investment banking firm agreed to by the Borrower and
the Required Lenders, or (B) the disputed arithmetic calculation of the
Conversion Rate to the Borrower’s independent registered public accounting firm,
as the case may be. The Borrower shall direct the investment bank or the
accounting firm, as the case may be, to perform the determinations or
calculations and notify the Borrower and the Lender of the results no later than
two (2) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accounting firm’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error, and the fees and expenses of such investment bank or accountant
shall be paid one-half by the Borrower and one-half by the Lender.
Notwithstanding the existence of a dispute contemplated by this paragraph, if
requested by the Lender, the Borrower shall issue to the Lender the Conversion
Shares not in dispute in accordance with the terms hereof.

(iv) Record Holder. The Person or Persons entitled to receive the Conversion
Shares issuable upon a conversion of this Note shall be treated for all purposes
as the legal and record holder or holders of such shares of Common Stock, (A) in
the case of a Voluntary Conversion, upon delivery by the Lender of the
Conversion Notice, (B) in the case of a Mandatory Conversion, upon delivery by
the Borrower to the Lender of the Final Mandatory Conversion Notice, (C) in the
case of a Forced Conversion, upon delivery by the Lender to the Borrower the
Forced Conversion Lender Notice, or (D) in the case of Conversion Shares the
issuance of which (whether in connection with a Voluntary Conversion, a
Mandatory Conversion or a Forced Conversion) is subject to a bona fide dispute
that is subject to and being resolved pursuant to, and in compliance with the
time periods and other provisions of, the dispute resolution provisions of
Section 2(c)(iii), the first Business Day after the resolution of such bona fide
dispute.

(v) Borrower’s Failure to Timely Convert.

(A) Cash Damages. If by the Share Delivery Date, the Borrower shall fail to
credit the Lender’s or its designee’s balance account with DTC with the number
of Conversion Shares (free of any restrictive legend in the case of a Mandatory
Conversion or Forced Conversion or, provided the Unrestricted Condition is
satisfied, in the case of a Voluntary Conversion), then, in addition to all
other available remedies that the Lender may

 

A - 8



--------------------------------------------------------------------------------

pursue hereunder and under the Facility Agreement, the Borrower shall pay
additional damages to the Lender for each day after the Share Delivery Date such
conversion is not timely effected in an amount equal to one and one-half percent
(1.5%) of the product of (I) the number of Conversion Shares not issued to the
Lender or its designee on or prior to the Share Delivery Date and to which the
Lender is entitled and (II) the Volume Weighted Average Price of the Common
Stock on the Share Delivery Date. Alternatively in lieu of the foregoing
damages, subject to Section 2(c)(iii), at the written election of the Lender
made in the Lender’s sole discretion, if, on or after the applicable Conversion
Date, the Lender purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Lender of Conversion
Shares that such Lender anticipated receiving from the Borrower (such purchased
shares, “Buy-In Shares”), the Borrower shall be obligated to promptly pay to the
Lender (in addition to all other available remedies that the Lender may
otherwise have), 110% of the amount by which (A) the Lender’s total purchase
price (including brokerage commissions, if any) for such Buy-In Shares exceeds
(B) the net proceeds received by the Lender from the sale of a number of shares
equal to up to the number of Conversion Shares such Lender was entitled to
receive but had not received on the Share Delivery Date. If the Borrower fails
to pay the additional damages set forth in this Section 2(c)(v)(A) within five
(5) Business Days of the date incurred, then the Lender entitled to such
payments shall have the right at any time, so long as the Borrower continues to
fail to make such payments, to require the Borrower, upon written notice, to
immediately issue, in lieu of such cash damages, the number of shares of Common
Stock equal to the quotient of (X) the aggregate amount of the damages payments
described herein divided by (Y) the Conversion Price applicable to the
conversion to which the additional damages relate.

(B) Conversion Failure. If for any reason the Lender has not received all of the
Conversion Shares it is entitled to prior to the tenth (10th) Business Day after
the Share Delivery Date with respect to a conversion of this Note (a “Conversion
Failure”), then the Lender, upon written notice to the Borrower (a “Void
Conversion Notice”), may void its conversion (or, in the case of a Mandatory
Conversion or a Forced Conversion, the Borrower’s conversion) with respect to,
and retain or have returned, as the case may be, any portion of this Note that
has not been converted pursuant to the Lender’s Conversion Notice (or, in the
case of a Mandatory Conversion or a Forced Conversion, the Borrower’s Mandatory
Conversion Notice or Forced Conversion Notice); provided, that the voiding of
the Lender’s Conversion Notice (or the Borrower’s Mandatory Conversion Notice or
Forced Conversion Notice) shall not affect the Borrower’s obligations to make
any payments that have accrued prior to the date of such notice pursuant to
Section 2(c)(v)(A) or otherwise. A Conversion Failure shall constitute an Event
of Default under the Facility Agreement and entitle the Lenders to all payments
and remedies provided under the Facility Agreement upon the occurrence of an
Event of Default.

(vi) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion or repayment of this Note in accordance with the terms hereof, the
Lender shall not be required to physically surrender this Note to the Borrower
unless all of the Principal is being converted or repaid. The Lender and the
Borrower shall maintain records showing the Principal converted or repaid and
the dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Lender and the Borrower, so as not to require
physical surrender of this Note upon any such partial conversion or repayment.
Notwithstanding the foregoing, if this Note is converted or repaid as aforesaid,
the Lender

 

A - 9



--------------------------------------------------------------------------------

may not transfer this Note unless the Lender first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Lender a new Note of like tenor, registered as the Lender
may request, representing in the aggregate the remaining Principal represented
by this Note. The Lender and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion or repayment of any portion of this Note, the Principal of
this Note may be less than the “Principal Amount” stated on the face hereof.

(vii) Taxes. Without limiting Section 10, the Borrower shall pay any and all
taxes (excluding income taxes, franchise taxes or other taxes levied on gross
earnings, profits or the like of the Lender) that may be payable with respect to
the issuance and delivery of Conversion Shares upon the conversion of this Note.

(d) Mandatory Conversion.

(i) Subject to the terms and conditions of this Section 2, including the
Mandatory/Forced Conversion Conditions (as defined below) and the limitations
set forth in Section 2(f), in the event that, in any calendar month during the
period commencing on April 1, 2019 and ending on June 30, 2020 (the “Mandatory
Conversion Period”), (A) each of (I) the arithmetic average of the Volume
Weighted Average Prices on the five (5) consecutive Trading Days ending on (and
including) the fifteenth (15th) day of such calendar month (or if such day is
not a Trading Day, the first Trading Day thereafter) (the “Mandatory Conversion
Measurement Date”) and (II) the Closing Price on the Mandatory Conversion
Measurement Date is greater than the Fixed Conversion Price, and (B) the Initial
Mandatory Conversion Trigger shall have occurred in such calendar month
(together, the “Mandatory Conversion Conditions”), the Borrower shall cause the
conversion into Conversion Shares (a “Mandatory Conversion”) of the lesser of
(X) {INSERT: THE LENDER’S PRO RATA SHARE OF $1,666,666 and (Y) the then
outstanding Principal. (ii) In the event that, in any calendar month during the
Mandatory Conversion Period, each of (A) the arithmetic average of the Volume
Weighted Average Prices on the five (5) consecutive Trading Days ending on (and
including the third (3rd) Trading Day (the “Initial Mandatory Conversion
Measurement Date”) immediately prior to the Mandatory Conversion Measurement
Date in such calendar month and (B) the Closing Price on the Initial Conversion
Measurement Date is greater than the Fixed Conversion Price (together, an
“Initial Mandatory Conversion Trigger”), the Borrower shall send a written
notice via electronic mail to the Lender (an “Initial Mandatory Conversion
Notice”) at any time between 8:00 a.m. and 4:00 p.m., New York City time on the
first Trading Day following the Initial Mandatory Conversion Measurement Date,
certifying that an Initial Mandatory Conversion Trigger has occurred (with
reasonable supporting information), stating the Principal amount hereunder to be
converted on the Mandatory Conversion Date and stating the number of Conversion
Shares to be issued to the Lender (subject to Section 2(d)(iii) and the other
terms and conditions of this Section 2(d)). For the avoidance of doubt,
(X) simultaneously with delivery of an Initial Mandatory Conversion Notice
hereunder, the Borrower shall send an Initial Mandatory Conversion Notice under
all other First Out Waterfall Notes. Notwithstanding the delivery of an Initial
Mandatory Conversion Notice, a Mandatory Conversion shall not be effected unless
all of the Mandatory Conversion

 

A - 10



--------------------------------------------------------------------------------

Conditions and the other applicable conditions set forth in this Section 2
(including the Borrower’s delivery of a Final Mandatory Conversion Notice) are
satisfied.

(iii) By no later than 5:00 p.m., New York City time on the first Trading Day
following the date of an Initial Mandatory Conversion Notice, the Lender shall
confirm to the Borrower via electronic mail whether the 4.985% Cap (as
hereinafter defined) will reduce the number of Shares that may be issued
pursuant to such Mandatory Conversion (a “Mandatory Conversion Lender Notice”).
If the 4.985% Cap will so reduce the number of Shares that may be issued
pursuant to the Mandatory Conversion (subject to the terms and conditions of
this Section 2(d)), such notice shall also set forth the maximum number of
Conversion Shares that may be issued to the Lender (and the corresponding
Principal amount hereunder that may be converted) without exceeding the maximum
number of shares that such Lender may receive under the 4.985% Cap (the
“Mandatory Conversion Maximum Share Amount”), which shall be conclusive and
binding upon the Borrower and the Lender. The number of Conversion Shares
issuable pursuant to the Mandatory Conversion shall equal the number of
Conversion Shares set forth in the Initial Mandatory Conversion Notice;
provided, however, that, if the issuance of the number of Conversion Shares set
forth in the Initial Mandatory Conversion Notice would violate the 4.985% Cap,
the number of Conversion Shares issuable pursuant to the Mandatory Conversion
shall instead equal the Mandatory Conversion Maximum Share Amount (and the
Principal amount hereunder to be converted on the Mandatory Conversion Date
shall be correspondingly reduced).

(iv) In the event that all of the Mandatory Conversion Conditions have been
satisfied as of the Mandatory Conversion Measurement Date, the Borrower shall
send a written notice via electronic mail to the Lender (a “Final Mandatory
Conversion Notice”) at any time between 4:00 p.m. and 5:00 p.m., New York City
time on the Mandatory Conversion Date certifying that the Mandatory Conversion
Conditions and the other applicable conditions set forth in this Section 2 have
been satisfied (including reasonable supporting documentation) and specifying
the number of Conversion Shares to be issued to the Lender. For the avoidance of
doubt, simultaneously with delivery of a Final Mandatory Conversion Notice
hereunder, the Borrower shall send a Final Mandatory Conversion Notice under all
other Notes.

(v) The Conversion Shares issuable pursuant to a Mandatory Conversion shall be
delivered on the Trading Day immediately following the Mandatory Conversion
Measurement Date (such Trading Day, the “Mandatory Conversion Date”) and in
accordance with Section 2(c)(ii) above.

(e) Forced Conversion.

(i) Subject to the terms and conditions of this Section 2, including the
Mandatory/Forced Conversion Conditions (as defined below) and the limitations
set forth in Section 2(f), in the event that the arithmetic average of the
Volume Weighted Average Prices on any fifteen (15) consecutive Trading Days
commencing on or after the first Trading Day after the Second Amendment
Effective Date and ending on or prior to the second Business Day immediately
prior to the Maturity Date, is greater than 175% of the Fixed Conversion Price
(the “Forced Conversion Condition”), the Borrower may cause the conversion into
Conversion Shares (a “Forced Conversion”) of the outstanding Principal amount of
this Note

 

A - 11



--------------------------------------------------------------------------------

set forth in the Forced Conversion Notice (as defined below); provided that such
Principal amount (A) shall not exceed the result of (I) the Discretionary/Forced
Conversion Cap, minus (II) the aggregate Principal of this Note converted into
Conversion Shares pursuant to Discretionary Conversions after the Second
Amendment Effective Date and prior to the Forced Conversion (the “Maximum Forced
Conversion Amount”), and (B) shall not be less than the least of (1) the Maximum
Forced Conversion Amount, (2) the then outstanding Principal, and
(3) $1,000,000. The Borrower shall effect Forced Conversions under each of the
First Out Waterfall Notes on a pro rata basis, based upon the respective
outstanding Principal amounts thereof.

(ii) To effect a Forced Conversion, the Borrower shall send a written notice via
electronic mail to the Lender (a “Forced Conversion Notice”) at any time between
4:00 p.m. and 5:00 p.m., New York City time on the Trading Day on which the
Forced Conversion Condition is satisfied. The Forced Conversion Notice shall
certify that the Forced Conversion Condition and the other applicable conditions
set forth in this Section 2 have satisfied (including reasonable supporting
information), shall state the Principal amount hereunder that the Borrower shall
cause to be converted on the Forced Conversion Date and shall state the number
of Conversion Shares to be issued to the Lender (subject to Section 2(e)(iii)
and the other terms and conditions of this Section 2(e)). Simultaneously with
delivery of a Forced Conversion Notice hereunder, the Borrower shall send a
Forced Conversion Notice with respect to a pro rata portion of the Principal of
each other First Out Waterfall Notes. Notwithstanding the foregoing, in no event
shall the Borrower send any Forced Conversion Notice to the Lender within
fourteen (14) days of any other Forced Conversion Notice sent by the Borrower to
the Lender.

(iii) By no later than 5:00 p.m., New York City time on the first Trading Day
following the date of the Forced Conversion Notice, the Lender shall confirm to
Borrower via electronic mail whether the 4.985% Cap (as defined below) will
reduce the number of Shares that may be issued pursuant to such Forced
Conversion (the “Forced Conversion Lender Notice”). If the 4.985% Cap will so
reduce the number of Shares that may be issued pursuant to the Forced Conversion
(subject to the terms and conditions of this Section 2(d)), the Forced
Conversion Lender Notice shall also set forth the maximum number of Conversion
Shares that may be issued to the Lender (and the corresponding Principal amount
hereunder that may be converted) without exceeding the maximum number of shares
that such Lender may receive under the 4.985% Cap (the “Forced Conversion
Maximum Share Amount”). The number of Conversion Shares issuable pursuant to the
Forced Conversion shall equal the number of Conversion Shares set forth in the
Forced Conversion Notice; provided, however, that, if the issuance of the number
of Conversion Shares set forth in the Forced Conversion Notice would violate the
4.985% Cap, the number of Conversion Shares issuable pursuant to the Forced
Conversion shall instead equal the Forced Conversion Maximum Share Amount (and
the Principal amount hereunder to be converted on the applicable Conversion Date
shall be correspondingly reduced).

(iv) The Conversion Shares issuable pursuant to a Forced Conversion shall be
delivered within the timeframe and in accordance with Section 2(c)(ii) above.

(f) Limitations on Conversions.

 

A - 12



--------------------------------------------------------------------------------

(i) Beneficial Ownership. Notwithstanding anything herein to the contrary, the
Borrower shall not issue to the Lender, and the Lender may not acquire, a number
of shares of Common Stock upon any conversion of this Note (whether a Voluntary
Conversion, a Mandatory Conversion or a Forced Conversion) or otherwise issue
any shares of Common Stock pursuant hereto or the Facility Agreement to the
extent that, upon such conversion, the number of shares of Common Stock then
beneficially owned by the Lender and its Affiliates and any other persons or
entities whose beneficial ownership of Common Stock would be aggregated with the
Lender’s for purposes of Section 13(d) of the Exchange Act (including shares
held by any “group” of which the Lender is a member, but excluding shares
beneficially owned by virtue of the ownership of the Warrants or other
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) would
exceed 4.985% of the total number of shares of common stock then issued and
outstanding (the “4.985% Cap”); provided, however, that the 4.985% Cap shall
only apply to the extent that the Common Stock is deemed to constitute an
“equity security” pursuant to Rule 13d-1(i) promulgated under the Exchange Act.
For purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Lender shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Lender, the
Borrower shall, within two (2) Trading Days, confirm orally and in writing to
the Lender the number of shares of Common Stock then outstanding. Without
limiting the foregoing, in no event shall the number of shares issued to the
Lender pursuant to a Mandatory Conversion exceed the Lender’s Mandatory
Conversion Maximum Share Amount (if any), as applicable to such Mandatory
Conversion, and in no event shall the number of shares issued to the Lender
pursuant to a Forced Conversion exceed the Lender’s Forced Conversion Maximum
Share Amount (if any), as applicable to the Forced Conversion

(ii) Elective Conversion Issuance Limit. Notwithstanding anything to the
contrary contained herein, this Note shall not be convertible pursuant to an
Elective Conversion, and the Borrower shall not issue Conversion Shares upon any
Elective Conversion of this Note, to the extent that the issuance of shares of
Common Stock upon such Elective Conversion, together with any issuances of
shares of Common Stock under this Note pursuant to Elective Conversions after
the Second Amendment Effective Date and prior to such Elective Conversion, would
exceed the Elective Conversion Issuance Limit (provided, for the avoidance of
doubt, that upon any Elective Conversion of this Note, the Borrower shall
convert the maximum portion of Principal set forth in the applicable Conversion
Notice that may be converted into shares of Common Stock without so exceeding
the Elective Conversion Issuance Limit, subject to the 4.985% Cap). For the
avoidance of doubt, the limitation set forth in this Section 2(f)(ii) shall not
apply to any Discretionary Conversion, Mandatory Conversion or Forced
Conversion.

(iii) Discretionary/Forced Conversion Issuance Cap. Notwithstanding anything to
the contrary contained herein, this Note shall not be convertible pursuant to a
Discretionary Conversion or a Forced Conversion, and the Borrower shall not
issue Conversion Shares upon any Discretionary Conversion or Forced Conversion
of this Note, to the extent that the aggregate Principal of this Note that would
otherwise be converted pursuant to the applicable Discretionary Notice or Forced
Conversion Notice, together with the aggregate Principal of this Note converted
into Conversion Shares after the Second

 

A - 13



--------------------------------------------------------------------------------

Amendment Effective Date and prior to such Discretionary Conversion or Forced
Conversion, would exceed the Discretionary/Forced Conversion Cap (provided, for
the avoidance of doubt, that upon any Discretionary Conversion of this Note, the
Borrower shall convert the maximum portion of Principal set forth in the
applicable Conversion Notice that may be converted into shares of Common Stock
without so exceeding the Discretionary/Forced Conversion Cap, subject to the
4.985% Cap). For the avoidance of doubt, the limitation set forth in this
Section 2(f)(iii) shall not apply to any Elective Conversion or Mandatory
Conversion.

(iv) Other Applicable Restrictions on Conversion of the Note. Notwithstanding
anything to the contrary contained herein, the Borrower shall not deliver a
Mandatory Conversion Notice or a Forced Conversion Notice, and the Borrower
shall not effect a Mandatory Conversion or a Forced Conversion, (A) during the
occurrence of a Delisting Event, (b) at any time following such time as the
Borrower has delivered (or is obligated to deliver) a Major Transaction Notice
in respect of a Major Transaction, (c) at any time following the occurrence, and
during the continuance, of an Event of Default or a Default, (d) from and after
a Withholding Date, (e) unless all material information regarding the Borrower
(including any material information that may be included in, or reflected by,
the Mandatory Conversion Notice or Forced Conversion Notice, but excluding any
material information relating to the Borrower’s operating results for the fiscal
quarter in which the Mandatory Conversion Notice or Forced Conversion Notice is
delivered other than operating results that would trigger non-compliance with a
covenant under the Facility Agreement or the ABL Credit Facility) has been
publicly disclosed in a report filed pursuant to the Exchange Act or has been
otherwise publicly disclosed in a manner calculated to reach the securities
marketplace through one of the Borrower’s recognized channels of distribution,
(h) unless all shares of Common Stock issuable pursuant to the Mandatory
Conversion or Forced Conversion will constitute Freely Tradeable Shares,
(i) unless the Borrower is in compliance with the “current public information”
requirement of Rule 144(c) under the Securities Act, (j) if the transfer agent
for the Common Stock is not participating in DTC’s Fast Automated Securities
Transfer Program, or (k) if any Lender, after consultation with counsel of its
choosing, advises the Borrower that the receipt or resale of Common Stock issued
or issuable hereunder would result in such Lender being deemed an “underwriter”
within the meaning of Section 2(11) under the Securities Act (collectively, the
“Mandatory/Forced Conversion Conditions”), except to the extent the Lender has
waived any such Mandatory/Forced Conversion Condition by written notice to the
Borrower. If any of the Mandatory/Forced Conversion Conditions is not satisfied
at any time following the delivery of a Mandatory Conversion Notice or Forced
Conversion Notice and prior to the Share Issuance Date in respect of the
Mandatory Conversion or Forced Conversion (as applicable), the Borrower shall
immediately notify the Lender of such failure and, unless the Lender waives such
Mandatory/Forced Conversion Condition by written notice to the Borrower, the
Mandatory Conversion Notice or Forced Conversion Notice (as applicable) shall be
voided and the Mandatory Conversion or Forced Conversion (as applicable) shall
not be effected. For the avoidance of doubt, the Mandatory/Forced Conversion
Conditions shall not apply to any Voluntary Conversion.

(g) Borrower Disclosure. Without limiting clause (e) of the Mandatory/Forced
Conversion Conditions or Section 5.1(q) of the Facility Agreement, the

 

A - 14



--------------------------------------------------------------------------------

Borrower hereby acknowledges and agrees that (i) no Mandatory Conversion Notice,
Mandatory Conversion Lender Notice, Forced Conversion Notice or Forced
Conversion Lender Notice shall constitute or contain any material non-public
information with respect to the Borrower or its securities, and (ii) the Lender
shall not have any duty of trust or confidence with respect to, nor any
obligation not to trade in any securities on the basis of, any information
contained in any Mandatory Conversion Notice, Mandatory Conversion Lender
Notice, Forced Conversion Notice or Forced Conversion Lender Notice.

3. Reservation of Shares. The Borrower shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock solely for
the purpose of effecting conversions of this Note, such number of shares of
Common Stock as shall from time to time be sufficient to effect the conversion
of the entire Principal convertible under this Note (without giving effect to
the 4.985% Cap), assuming that any conversions will be at the Fixed Conversion
Price; and if at any time the number of authorized but unissued shares of Common
Stock shall not be sufficient to effect the conversion of the entire Principal
convertible under this Note, the Borrower will use reasonable best efforts to
take such corporate action as may, upon the advice of the Borrower’s counsel, be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purpose. The Company covenants
and agrees that, upon any conversion of this Note, all shares of Common Stock
issued upon such conversion shall be duly and validly issued, fully paid and
nonassessable and not subject to preemptive rights, rights of first refusal or
similar rights of any Person.

4. Voting Rights. Except as required by law, the Lender shall have no voting
rights with respect to any of the Conversion Shares until the Conversion Date
relating to the conversion of this Note upon which such Conversion Shares are
issuable (or in the case of Conversion Shares the issuance of which is subject
to a bona fide dispute that is subject to and being resolved pursuant to, and in
compliance with the time periods and other provisions of, the dispute resolution
provisions of Section 2(c)(iii), the first Business Day after the resolution of
such bona fide dispute).

5. Amendment; Waiver. The provisions of this Note may only be waived or amended,
restated, supplemented or otherwise modified in accordance with the Facility
Agreement.

6. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the
Borrower and all Lenders pursuant to the Facility Agreement and shall not be
construed against any Person as the drafter hereof.

7. Failure or Indulgence Not Waiver. No delay or omission by the Lender in
exercising any power or right hereunder shall impair such right or power or be
construed to be a waiver of any default, nor shall any single or partial
exercise of any power or right hereunder preclude the full exercise thereof or
the exercise of any other power or right. No renewal or extension of this Note
or the Facility Agreement, no delay in the enforcement of payment under this
Note or the Facility Agreement, and no delay or omission in exercising any right
or power under this Note or the Facility Agreement shall affect the liability of
the Borrower or any endorser of this Note.

 

A - 15



--------------------------------------------------------------------------------

8. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 6.1 of the Facility Agreement.

9. Restrictions on Transfer.

(a) Registration or Exemption Required. This Note has been issued in a
transaction exempt from the registration requirements of the Securities Act.
None of the Note or the Conversion Shares issued hereunder may be transferred,
sold, assigned, hypothecated or otherwise disposed of except pursuant to an
effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws, including Rule 144
under the Securities Act, Section 4(a)(7) of the Securities Act or a so-called
“4[(a)](1) and a half” transaction.

(b) Assignment. This Note is assignable or transferable, in whole or in part,
only to the extent such assignment or transfer is permitted pursuant to the
terms of the Facility Agreement; provided that (i) the Lender shall deliver a
written notice to the Borrower, substantially in the form of the Assignment
attached hereto as Exhibit B, indicating the Person or Persons to whom the Note
shall be assigned and the respective Principal amount of the Note to be assigned
to each assignee. The Borrower shall effect the assignment within three
(3) business days, and shall deliver to the assignee(s) designated by the Lender
a Note or Notes of like tenor and terms for the appropriate Principal amount.
This Note and the rights evidenced hereby shall inure to the benefit of and be
binding upon the successors and assigns of the Lender. The provisions of this
Note are intended to be for the benefit of all Lenders from time to time of this
Note, and shall be enforceable by any such Lender. This Note is not (and any
rights or obligations hereunder are not) not assignable or transferable by the
Borrower under any circumstance, and any such prohibited assignment or transfer
is absolutely void ab initio.

10. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (b) an attorney is retained to
represent the Lender in any bankruptcy, reorganization, receivership of the
Borrower or other proceedings affecting Borrower creditors’ rights and involving
a claim under this Note, then the Borrower shall pay the costs incurred by the
Lender for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements. Subject to the terms of the Facility
Agreement, all payments and issuances of shares of Common Stock hereunder will
be free and clear of, and without deduction or withholding for, any present or
future taxes. The Borrower shall pay all and any costs (administrative or
otherwise) imposed by the Borrower’s banks, clearing houses, or any other
financial institution, in connection with making any payments and issuing any
shares of Common Stock hereunder. The Borrower shall pay all costs and expenses
(including attorney’s fees) of the Lender incurred in connection with this Note
in accordance with Section 6.3 of the Facility Agreement.

11. Waiver of Notice. Other than those notices required to be provided by the
Lender to the Borrower under the terms of the Facility Agreement, the Borrower
and every endorser of this Note, or the obligations represented hereby,
expressly waives diligence, presentment, protest, demand, notice of dishonor,
non-payment or default, and notice of any kind with respect

 

A - 16



--------------------------------------------------------------------------------

to this Note and the Facility Agreement or the performance of the obligations
under this Note and/or the Facility Agreement.

12. Miscellaneous. This Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Facility
Agreement, including Sections 1.2 (Interpretation) and 6.4 (Governing Law;
Venue; Jurisdiction; Service of Process; Waiver of Jury Trial) thereof.

13. Additional Interpretative Matters. Unless the context otherwise requires,
(a) all references to Sections or Exhibits are to Sections or Exhibits contained
in or attached to this Note, (b) each accounting term not otherwise defined in
this Note has the meaning assigned to it in accordance with GAAP, (c) words in
the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation.

14. Signatures. In the event that any signature to this Note or any amendment
hereto is delivered by electronic mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such “.pdf” signature page were an original thereof.
Notwithstanding the foregoing, the Borrower shall be obligated to deliver to the
Lender an original signature to this Note. At the request of any party, each
other party shall promptly re-execute an original form of this Note or any
amendment hereto and deliver the same to the other party. No party hereto shall
raise the use of electronic mail delivery of a “.pdf” format data file to
deliver a signature to this Note or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of electronic mail
delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract, and each party hereto forever waives any such
defense.

15. No Novation. This Note is an amendment and restatement of that certain Loan
Note originally issued on April 3, 2017 [and re-issued on January 1, 2018],3 and
first amended and restated on August 9 2018, in the principal amount of
$[            ] (the “Prior Note”) and evidences an extension, continuation, and
renewal of the indebtedness evidenced by the Prior Note, but this Note replaces
the Prior Note with the indebtedness evidenced by the Prior Note now evidenced
by this Note. Such Prior Note shall be of no further force and effect upon
execution of this Note. The Borrower hereby acknowledges and agrees that the
indebtedness under the Prior Note has not been repaid or extinguished and that
the execution hereof does not constitute a novation of the Prior Note. Moreover,
this Note shall be entitled to all security and collateral to which the Prior
Note was entitled, without change or diminution in the priority of any lien or
security interest granted to secure the Prior Note.

[Signature Page Follows]

 

3 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

A - 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

ENDOLOGIX, INC.,

a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

 

A - 18



--------------------------------------------------------------------------------

Exhibit A

CONVERSION NOTICE

Reference is made to the First Out Waterfall Note (the “Note”) of ENDOLOGIX,
INC., a Delaware corporation (the “Borrower”), in the original principal amount
of $[            ]. In accordance with and pursuant to the Note, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Note) of the
Note indicated below into shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Borrower, as of the date specified below.

Date of Conversion:                            

Principal Amount to be converted at the Conversion Price (as defined in the
Note):

 

                                                                  

Conversion is designated as (check one):

 

  ☐

Elective Conversion

 

  ☐

Discretionary Conversion

Please confirm the following information:

Conversion Price:                                                           
                                         
                                                              

Number of shares of Common Stock to be
issued:                                        
                                                                     

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:                                        
                                         
                                         
                                                       

Facsimile Number:                                        
                                         
                                                                               

Authorization:                                                            
         

By:                                                              
                 

Title:                                                             
               

Dated:                                                             
                    

DTC Participant Number and Name:                                        
                                         
                                                  

 

A - 19



--------------------------------------------------------------------------------

Account Number:                                        
                                         
                                                                                

 

A - 20



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Note)

FOR VALUE RECEIVED, the undersigned holder of the attached First Out Waterfall
Note (the “Note”) hereby sells, assigns and transfers unto the person or persons
below named the right to receive the principal amount of $            from
Endologix, Inc., a Delaware corporation (the “Borrower”), evidenced by the
attached Note and does hereby irrevocably constitute and appoint attorney to
transfer the said Note on the books of the Borrower, with full power of
substitution in the premises.

 

Dated:                                   

 

Signature

Fill in for new registration of Note:   

 

   Name   

 

  

Address

 

   Please print name and address of assignee (including zip code number)   

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note.

 

A - 21



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PERFECTION CERTIFICATE

[Attached]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PERFECTION CERTIFICATE

[__]

Each of the parties signatory hereto hereby represents and warrants to (i) the
Agent (as defined in the Facility Agreement defined below) and the Lenders (as
defined in the Facility Agreement defined below) with reference to that certain
Amended and Restated Facility Agreement dated as of the date hereof, by and
among the Loan Parties (as defined in the Facility Agreement defined below), the
Lenders (as defined in the Facility Agreement defined below) party thereto, and
Deerfield Private Design Fund IV, L.P., as the Agent (as amended, restated,
supplemented or otherwise modified, the “Facility Agreement”), and (ii) the
Agent (as defined in the Credit Agreement defined below) and the Lenders (as
defined in the Credit Agreement defined below) with reference to that certain
Credit Agreement dated as of the date hereof, by and among the Borrowers (as
defined in the Credit Agreement defined below; such Borrowers, collectively with
the “Loan Parties” under the Facility Agreement, are referred to as the “Loan
Parties” herein except in clause (i) above), the Lenders (as defined in the
Credit Agreement defined below) party thereto, and Deerfield ELGX Revolver, LLC,
as the Agent (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) (terms that are not defined herein but are defined in such
Facility Agreement and/or such Credit Agreement have the same meanings herein as
specified therein, as applicable), as follows:

1. NAMES AND OTHER ORGANIZATIONAL RELATED INFORMATION OF LOAN PARTIES AND THEIR
SUBSIDIARIES

a. The name of each Loan Party and each of its Subsidiaries, as it appears in
such Loan Party’s or Subsidiary’s current Certificate of Incorporation,
Certificate of Formation or similar organizational document as in effect on this
date, is:

 

Entity Name

  

Parent/Subsidiary

  

Sub ☐ Parent ☐ of ________________

  

Sub ☐ Parent ☐ of ________________

  

Sub ☐ Parent ☐ of ________________

b. The federal employer identification number of each Loan Party and each of its
Subsidiaries is:

 

Loan Party/Subsidiary

  

Federal Employer Identification Number

 

1



--------------------------------------------------------------------------------

c. The Loan Parties and their Subsidiaries, respectively, are formed under the
laws of the following jurisdictions:

 

Loan Party/Subsidiary

  

State/Country

d. The organizational identification number of each Loan Party issued by its
respective jurisdiction of formation is:

 

Loan Party

  

Organizational Identification Number

e. Each Loan Party, respectively, transacts business in the following
jurisdictions (list jurisdictions other than jurisdictions of formation):

 

Loan Party

  

Jurisdiction(s)

f. Each Loan Party, respectively, is duly qualified to transact business as a
foreign entity in the following jurisdictions (list jurisdictions other than
jurisdictions of formation):

 

Loan Party

  

Jurisdiction(s)

g. The following is a list of all other names (including fictitious names,
d/b/a’s, trade names or similar names and including former legal names (as
defined in Section 9-503(a) of the UCC)) currently used by a Loan Party or any
of its Subsidiaries or used by a Loan Party or any of its Subsidiaries within
the past five years:

 

Loan Party/Subsidiary

  

Name

  

Period of Use

 

2



--------------------------------------------------------------------------------

h. The following are the names of all entities which have been merged into any
Loan Party or any of its Subsidiaries during the past five years:

 

Loan Party/Subsidiary

  

Name of Merged Entity

  

Year of Merger

i. The following are the names and addresses of all entities from whom any Loan
Party or any of its Subsidiaries has acquired any personal property in a
transaction not in the ordinary course of business during the past five years,
together with the date of such acquisition and the type of personal property
acquired (e.g., equipment, inventory, etc.):

 

Name

  

Address

  

Date of Acquisition

  

Type of Property

2. LOCATIONS OF LOAN PARTIES AND THEIR SUBSIDIARIES

a. The chief executive offices of each Loan Party and each of the Loan Parties’
Subsidiaries, respectively, are presently located at the following addresses:

 

Complete Street and Mailing Address, including County and Zip Code

  

Loan Party/Subsidiary

b. The books and records of each Loan Party and those of their Subsidiaries,
respectively, are located at the following additional addresses (complete this
clause b only if different from clause a above):

 

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

c. The following are all the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, owns or leases, or occupies any real
property:

 

Complete Mailing Address, including Zip Code

  

Leased/ Owned/ Occupied

  

Loan Party/Subsidiary

 

3



--------------------------------------------------------------------------------

d. The following are all of the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, maintains any inventory, equipment or other
property:

 

Complete Address

  

Loan

Party/Subsidiary

e. The following are the names and addresses of all warehousemen, bailees, or
other third-parties who have possession of any of the Loan Parties’ inventory or
equipment or the inventory or equipment of any of the Loan Parties’
Subsidiaries:

 

Name

  

Complete Street and Mailing Address, including
Zip Code

  

Loan Party/Subsidiary

f. The following is a complete list of all other offices or other facilities
(other than those described above) where a Loan Party or any of the Loan
Parties’ Subsidiaries has done business in the past 5 years.

 

Complete Address

  

Loan Party/Subsidiary

3. INTELLECTUAL PROPERTY

a. Set forth below is a list of all patents, copyrights, trademarks, trade names
and service marks registered or for which applications are pending in the name
of a Loan Party or any of the Loan Parties’ Subsidiaries, excluding those that
are expired or abandoned to the extent permitted pursuant to clause (f) of the
definition of “Permitted Dispositions” in each of the Facility Agreement and the
Credit Agreement. Please include the name of such intellectual property, the
grant date or application date, as applicable, the registration or application
number, as applicable, and the country of such registration or application.

 

Loan

Party/

Subsidiary

  

Name of

Intellectual

Property

  

Registered/

Application

Pending

   Grant/
Application
Date    Registration/
Application
Number    Country of
Registration/
Application

 

4



--------------------------------------------------------------------------------

b. Set forth below is a list of all licenses, franchise or other agreements
relating to trademarks, patents, copyrights and other know-how to which a Loan
Party or any of the Loan Parties’ Subsidiaries is a party and that require
annual payments in excess of $25,000 individually.

4. INVESTMENT PROPERTY; INSTRUMENTS; ACCOUNTS

a. The following is a complete list of all stocks, bonds, debentures, notes,
commodity contracts and other securities (as defined in Article 8 of the Uniform
Commercial Code), owned by a Loan Party or any of the Loan Parties’
Subsidiaries:

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

b. The following are all banks and other financial institutions, securities
intermediary or commodity intermediary at which any Loan Party or any of the
Loan Parties’ Subsidiaries maintains deposit, securities, commodities or similar
accounts, which correctly identifies the name, address and any other relevant
contact information with respect to each depository or intermediary, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor:

 

Bank Name

  

Address and

Other Contact

Information

  

Name in Which

Account is Held

  

Purpose of

Account

  

Complete Account

Number

c. The following are all securities or commodity intermediaries at which a Loan
Party or any of the Loan Parties’ Subsidiaries maintains securities accounts or
commodities accounts:

 

5



--------------------------------------------------------------------------------

Securities or

Commodities

Intermediary

Name

  

Address and

Other Contact

Information

  

Name in Which

Account is Held

   Purpose of
Account    Complete Account
Number

d. Does any Loan Party or any of the Loan Parties’ Subsidiaries or is it
contemplated that any Loan Party or any of the Loan Parties’ Subsidiaries will
regularly receive letters of credit from customers or other third parties to
secure payments of sums owed to such company?

e. The following is a list of letters of credit naming a Loan Party or any of
the Loan Parties’ Subsidiaries as “beneficiary” thereunder:

 

LC Number

  

Name of LC Issuer

  

LC Applicant

  

Loan Party/Subsidiary

f. The approximate aggregate total amount of funds, amounts, and other assets of
any kind in the             Account is $            .

5. INDEBTEDNESS

Set forth below is a list and attached hereto are copies of, all agreements,
promissory notes, indentures and other documents relating to any indebtedness
for borrowed money of a Loan Party or any of the Loan Parties’ Subsidiaries,
including without limitation loan agreements, note indentures, letters of
credit, reimbursement agreements, mortgages and guaranties of the indebtedness
for borrowed money of others.

 

Debtor

 

Creditor

  

Amount of Indebtedness Outstanding

  

Maturity Date

6. ENCUMBRANCES

Other than the Liens already described in Section 1.j. above, the property of
the Loan Parties and/or any of the Loan Parties’ Subsidiaries is subject to the
following Liens or encumbrances:

 

Loan Party/Subsidiary

  

Name of Holder of Lien

  

Description of Property Encumbered

 

6



--------------------------------------------------------------------------------

7. LITIGATION; COMMERCIAL TORT CLAIMS

a. The following is a complete list of pending and threatened litigation or
claims involving amounts claimed against a Loan Party or any of the Loan
Parties’ Subsidiaries in an indefinite amount or in excess of $25,000 in each
case:

b. The following are the only claims (including, without limitation, commercial
tort claims) which a Loan Party or any of the Loan Parties’ Subsidiaries has
against others (other than claims on accounts receivable), which such Loan Party
or Subsidiary is asserting or intends to assert, and in which the potential
recovery exceeds $25,000:

8. TAXES

The following tax assessments against any of the Loan Parties or any of the Loan
Parties’ Subsidiaries are currently outstanding and unpaid:

 

Assessing Authority

  

Amount and Description

9. INSURANCE BROKER

The following brokers handle the Loan Parties’ and the Loan Parties’
Subsidiaries’ property and liability insurance:

 

Broker

  

Contact

  

Telephone

  

Fax

  

Email

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

The Loan Parties agree to advise you of any change or modification to any of the
foregoing information or any supplemental information provided on any
continuation pages attached hereto, and, until such notice is received by you,
you shall be entitled to rely upon such information and presume it is correct.
The Loan Parties acknowledge that your acceptance of this Perfection Certificate
and any continuation pages does not imply any commitment on your part to enter
into a loan transaction with the Loan Parties, and that any such commitment may
only be made by an express written loan commitment, signed by one of your
authorized officers. The Loan Parties agree that this Perfection Certificate
shall constitute a “Loan Document” under the Facility Agreement and a “Loan
Document” under the Credit Agreement.

Dated as of the date first written above

 

LOAN PARTIES:

   

ENDOLOGIX, INC., a Delaware corporation

   

By:

 

                     

   

Name:

     

Title:

     

CVD/RMS ACQUISITION CORP.,

a Delaware corporation

   

By:

 

 

   

Name:

     

Title:

     

NELLIX, INC., a Delaware corporation

   

By:

 

 

   

Name:

     

Title:

     

TRIVASCULAR TECHNOLOGIES, INC.,

a Delaware corporation

   

By:

 

 

   

Name:

     

Title:

 

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

LOAN PARTIES CONTINUED:

   

TRIVASCULAR, INC., a California corporation

   

By:

 

                

   

Name:

     

Title:

     

ENDOLOGIX CANADA, LLC,

   

a Delaware limited liability company

   

By:

 

 

   

Name:

     

Title:

     

TRIVASCULAR SALES LLC,

a Texas limited liability company

   

By:

 

 

   

Name:

     

Title:

     

RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,

a Delaware corporation

   

By:

 

 

   

Name:

     

Title:

 

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF INITIAL WARRANT

[Attached]

Filed as Exhibit 4.1 to the Registrant’s Current Report on Form 8-K filed April
5, 2017



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF ADDITIONAL WARRANT

[Attached]

Filed as Exhibit 4.1 to the Registrant’s Current Report on Form 8-K filed August
10, 2018



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF AMENDED AND RESTATED INITIAL WARRANT

[Attached]

Filed as Exhibit 4.2 to this Current Report



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF AMENDED AND RESTATED ADDITIONAL WARRANT

[Attached]

Filed as Exhibit 4.3 to this Current Report



--------------------------------------------------------------------------------

EXHIBIT D

CLOSING CHECKLIST

[Attached]



--------------------------------------------------------------------------------

EXHIBIT D

DEERFIELD / ENDOLOGIX

CLOSING CHECKLIST

Facility Agreement Parties:

 

Term Borrower    Endologix, Inc., a Delaware corporation Term Guarantors
(collectively with the Term Borrower, the “Loan Parties”)    See attached
Schedule A Term Lenders    Deerfield Private Design Fund IV, L.P.; Deerfield
Partners, L.P.; and Deerfield Private Design Fund III, L.P. Term Agent   
Deerfield Private Design Fund IV, L.P. Katten    Katten Muchin Rosenman LLP,
Counsel to Term Agent DLA    DLA Piper LLP (US), Counsel to the Loan Parties ABL
Agreement Parties: ABL Borrowers (also referred to as the “Credit Parties”)   
Endologix, Inc., a Delaware corporation, and as listed on attached Schedule A
ABL Lenders    Deerfield Private Design Fund IV, L.P.; Deerfield Partners, L.P.;
and Deerfield Private Design Fund III, L.P. ABL Agent    Deerfield ELGX
Revolver, LLC Katten    Katten Muchin Rosenman LLP, Counsel to ABL Agent DLA   
DLA Piper LLP (US), Counsel to the Credit Parties

FACILITY AGREEMENT DOCUMENTS AND DELIVERABLES:

 

    

Document

   Responsible
Party   

Signatures

  

Status

A.

  

DEBT DOCUMENTS – AGREEMENTS

        

1.

   Amended and Restated Facility Agreement    Katten   

☒ Term Borrower

☒ Term Guarantors

☒ Term Agent

☒ Term Lenders

  

Katten revised

draft 8/8

   Annexes to Amended and Restated Facility Agreement            

Disbursement Amount and Warrants

   Katten    N/A       Schedules to Amended and Restated Facility Agreement   
      Final   

Schedule P-1—Existing Investments

  

Loan Parties/DLA

  

N/A

  



--------------------------------------------------------------------------------

    

Document

  

Responsible Party

  

Signatures

  

Status

  

Schedule 2.4—List of Agreement Date Lenders and Such Lenders’ Wire Instructions
and Information for Notices

   Katten/Agent    N/A      

Schedule 3.1(d)—Existing Liens

   Loan Parties/DLA    N/A      

Schedule 3.1(f)—Existing Indebtedness

   Loan Parties/DLA    N/A      

Schedule 3.1(h)—Litigation

   Loan Parties/DLA    N/A      

Schedule 3.1(j)—Authorizations

   Loan Parties/DLA    N/A      

Schedule 3.1(m)—Real Estate

   Loan Parties/DLA    N/A      

Schedule 3.1(n)—Intellectual Property

   Loan Parties/DLA    N/A      

Schedule 3.1(x)—Borrower’s Subsidiaries

   Loan Parties/DLA    N/A      

Schedule 3.1(z)—Borrower’s Outstanding Shares of Stock, Options and Warrants

   Loan Parties/DLA    N/A      

Schedule 3.1(aa)—Material Contracts

   Loan Parties/DLA    N/A      

Schedule 3.1(dd)—Environmental

   Loan Parties/DLA    N/A      

Schedule 3.1(ff)—Labor Relations

   Loan Parties/DLA    N/A      

Schedule 3.1(gg)—Jurisdiction of Organization, Legal Name, Organizational
Identification Number and Chief Executive Office

   Loan Parties/DLA    N/A      

Schedule 3.1(jjj)—Stock of the Subsidiaries of the Loan Parties

   Loan Parties/DLA    N/A      

Schedule 3.1(hh)—Inventory Locations

   Loan Parties/DLA    N/A      

Schedule 3.1(uu)— FDA/Governmental Notices

   Loan Parties/DLA    N/A      

Schedule 5.1(q)—Other Loan Documents to Be Form 8-K Exhibits

   Katten    N/A      

Schedule 5.2(iv)—Contingent Obligations

   Loan Parties/DLA    N/A      

Schedule 5.2(vii)—Transactions with Affiliates

   Loan Parties/DLA    N/A      

Exhibits to Amended and Restated Facility Agreement

           

Exhibit A-1—Form of First Out Waterfall Note

   Katten    N/A    Final   

Exhibit A-2—Form of Last Out Waterfall Note

   Katten    N/A    Final   

Exhibit B—Form of Perfection Certificate

   Katten    N/A    Final   

Exhibit C-1—Form of Initial Warrant

   Katten    N/A    Final



--------------------------------------------------------------------------------

    

Document

  

Responsible Party

  

Signatures

  

Status

  

Exhibit C-2—Form of Additional Warrant

   Katten    N/A    Final   

Exhibit D—Closing Checklist

   Katten    N/A    Final   

Exhibit E—Form of Amended and Restated Registration Rights Agreement

   Katten    N/A    Final   

Exhibit F—Form of Compliance Certificate

   Katten    N/A    Final   

Exhibit 2.6—Share Payment Provisions

   Katten    N/A    Final

2.

   First Out Waterfall Notes in favor of each Term Lender    Katten    ☒ Term
Borrower    Executed

3.

   Last Out Waterfall Note for Deerfield Partners, L.P.    Katten    ☒ Term
Borrower    Executed

4.

   Amended and Restated Guaranty and Security Agreement    Katten   

☒ Term Borrower

☒ Term Guarantors

☒ Term Agent

   Executed   

Schedules to Amended and Restated Guaranty and Security Agreement

   DLA       Final   

Schedule 1–Pledged Equity and Pledged Debt Instruments

   Loan Parties/DLA    N/A      

Schedule 1A—Pledged Investment Property

   Loan Parties/DLA    N/A      

Schedule 2—Filings and Perfection

   Loan Parties/DLA    N/A      

Schedule 3—Grantor Information

   Loan Parties/DLA    N/A      

Schedule 4—Places of Business/Location of Collateral

   Loan Parties/DLA    N/A      

Schedule 5—Commercial Tort Claims

   Loan Parties/DLA    N/A      

Schedule 6—Accounts

   Loan Parties/DLA    N/A      

Schedule 7—Real Property

   Loan Parties/DLA    N/A      

Schedule 8—Copyrights

   Loan Parties/DLA    N/A      

Schedule 9—Intellectual Property Licenses

   Loan Parties/DLA    N/A      

Schedule 10—Patents

   Loan Parties/DLA    N/A      

Schedule 11—Trademarks

   Loan Parties/DLA    N/A   

5.

   Perfection Certificate   

Katten

(form)/Loan

Parties/DLA

(substance)

  

☒ Term Borrower

☒ Term Guarantors

   Executed

6.

   UCC-1 Financing Statements for Endologix Canada, LLC    Katten    N/A   
Recorded

7.

   UCC-3 Financing Statement for Endologix Canada, LLC    Katten    N/A   
Recorded



--------------------------------------------------------------------------------

    

Document

  

Responsible Party

  

Signatures

  

Status

8.

   Original Warrants in favor of each Term Lender    Katten    ☒ Term Borrower
   Executed

9.

   Amended and Restated Registration Rights Agreement    Katten   

☒ Term Borrower

☒ Term Lenders

   Executed

10.

   Reaffirmation Agreement    Katten   

☒ Term Borrower

☒ Term Guarantors

☒ Term Agent

   Executed

11.

   First Supplement to Patent Security Agreement(s)    Katten   

☒ Applicable Term

Borrower/Guarantor(s)

☒ Term Agent

   Executed    Schedule to First Supplement to Patent Security Agreement(s)   
DLA       Final

12.

   First Supplement to Trademark Security Agreement(s)    Katten   

☒ Applicable Term

Borrower/Guarantor(s)

☒ Term Agent

   Executed    Schedule to First Supplement to Trademark Security Agreement(s)
   DLA       Final

13.

   Executed Insurance Certificates of the Loan Parties and their Subsidiaries
evidencing liability and casualty insurance, naming Term Agent on behalf of the
Secured Parties as additional insured (liability insurance) or lender’s loss
payee (casualty insurance) and providing for 30 days’ prior written notice
before any such policy may be modified or cancelled (or 10 days’ prior written
notice in the case of failure to pay any premiums thereunder)    DLA    ☒
Insurance Broker (for insurance certificates)    Final (revised versions to come
post-closing removing Trivascular Canada)

14.

   Intercreditor Agreement    Katten   

☒Term Borrower

☒ ABL Borrowers

☒ Term Agent

☒ ABL Agent

   Executed

15.

   Limited Waiver Letter    Katten   

☒ Term Agent

☒Term Lenders

☒ Term Borrower

☒ Term Guarantors

   Executed

16.

   Irrevocable Proxies    Katten    ☒ Applicable Term Guarantors    Executed

17.

   8,677 Shares of Series A Preferred Stock in Cianna Medical, Inc. (with
corresponding Stock Power)    DLA    ☒ Term Borrower    Executed



--------------------------------------------------------------------------------

    

Document

  

Responsible Party

  

Signatures

  

Status

18.

  

Intercompany Subordination Agreement

  

Katten

  

☒ Term Borrower

☒ Term Guarantors

☒ Term Agent

   Executed

B. CERTIFICATES AND MISCELLANEOUS

     

19.

   Lien Searches and IP Searches for Loan Parties    Katten    N/A    Final

20.

   Secretary’s Certificate of each Loan Party, attaching Organization Documents,
resolutions, incumbency and good standings    DLA    ☒ Term Guarantors   
Executed   

A. Certificate of Incorporation or Formation

   DLA    See attached Schedule A   

See attached

Schedule A

  

B. Bylaws or Operating Agreement

   DLA    See attached Schedule A   

See attached

Schedule A

  

C. Resolutions

   DLA    See attached Schedule A   

See attached

Schedule A

  

D. Incumbency

   DLA    See attached Schedule A   

See attached

Schedule A

  

E.  Good Standings

   DLA    See attached Schedule A   

See attached

Schedule A

   Agreement Date Officer’s Certificate from an Authorized Officer of Endologix,
Inc. certifying to each of the following:    DLA   

☒ Term Borrower

☒ Term Guarantors

     

a)  The conditions set forth in Section 2.2(a) have been satisfied and the terms
set forth in Section 2.2(a) have been completely complied with

        

21.

  

b)  No Default or Event of Default shall have occurred or would result from the
Disbursement or the use of the proceeds therefrom

 

c)  All of the representations and warranties in the Loan Documents are true and
correct

 

d)  All conditions set forth in Section 4.1 of the Facility Agreement have been
satisfied

         Executed

22.

  

Solvency Certificate

  

DLA

  

☒ Term Borrower

☒ Term Guarantors

   Executed

23.

   Legal Opinion of the Loan Parties    DLA    ☒ DLA    Executed

24.

   Transfer Agent Letter as to shares outstanding    Loan Parties    ☒ Transfer
Agent    Executed



--------------------------------------------------------------------------------

    

Document

  

Responsible Party

  

Signatures

  

Status

  

Landlord/Bailee Waivers

 

A. 2 Musick and 35 Hammond, Irvine, County of Orange, CA 92618 U.S.A.

 

B. 3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.

   Loan Parties/DLA   

☒ Applicable Loan Parties

☐ Applicable Landlord

☒ Term Agent

☒ ABL Agent

   A. Executed B. Executed C. Katten comments 8/6 (to be finalized post-closing)

25.

  

C. UPS Warehouse Lien Agreement

           

•  378 Commercial Street, Malden, MA 02148

           

•  165 Chubb Avenue, Lyndhurst, NJ 07071

           

•  1130 Commerce Blvd, Swedesboro, NJ 08085

           

•  2250 Outerloop Drive, Louisville, KY 40219

            Account Control Agreements    Loan Parties/DLA    ☒ Applicable Loan
     

 

A. Wells Fargo

      Parties    A. Executed

26.

  

B. Bank of America (with Activation)

     

☒ Applicable Bank

☒ Term Agent

  

B. Executed

C. Executed

  

C. Bank of America (without Activation)

      ☒ ABL Agent    D. Executed   

D. Silicon Valley Bank (amendment)

            Executed Insurance Endorsements of the Loan Parties and their
Subsidiaries evidencing liability and casualty insurance, naming Term Agent on
behalf of the Secured Parties as additional    DLA    ☐ Insurance Carriers (for
insurance endorsements)    To come post-closing, adding Endologix Canada, LLC
and removing ACF Finco

27.

   insured (liability insurance) or lender’s loss payee (casualty insurance) and
providing for 30 days’ prior written notice before any such policy may be
modified or cancelled (or 10 days’ prior written notice in the case of failure
to pay any premiums thereunder)          ABL AGREEMENT DOCUMENTS AND
DELIVERABLES     

Document

  

Responsible Party

  

Signatures

  

Status

A.

   DEBT DOCUMENTS – AGREEMENTS   

1.

   Credit Agreement    Katten   

☒ ABL Borrowers

☒ ABL Agent

☒ ABL Lender

   Executed    Schedules to Credit Agreement          Final



--------------------------------------------------------------------------------

.   

Document

  

Responsible Party

  

Signatures

  

Status

   Schedule A-1 – Agent’s Account    Credit Parties/DLA    N/A       Schedule
A-2 – Authorized Person    Credit Parties/DLA    N/A       Schedule C-1 –
Commitments    Credit Parties/DLA    N/A       Schedule D-1 – Designated Account
   Credit Parties/DLA    N/A       Schedule E-1 – Approved Account Debtor   
Credit Parties/DLA    N/A       Schedule P-1 – Existing Investments    Credit
Parties/DLA    N/A       Schedule 4.01(d) – Existing Liens    Credit Parties/DLA
   N/A       Schedule 4.01(f) – Existing Indebtedness    Credit Parties/DLA   
N/A       Schedule 4.03 – Litigation    Credit Parties/DLA    N/A       Schedule
4.06 – Real Estate    Credit Parties/DLA    N/A       Schedule 4.07 –
Intellectual Property    Credit Parties/DLA    N/A       Schedule 4.15 –
Borrower’s Subsidiaries    Credit Parties/DLA    N/A      

Schedule 4.17 – Borrower’s

Outstanding Shares of Stock,

Options and Warrants

   Credit Parties/DLA    N/A       Schedule 4.18 – Material Contracts    Credit
Parties/DLA    N/A       Schedule 4.20 – Environmental    Credit Parties/DLA   
N/A       Schedule 4.22 – Labor Relations    Credit Parties/DLA    N/A      

Schedule 4.23 – Jurisdiction of

Organization, Legal Name,

Organizational Identification

Number and Chief Executive Office

   Credit Parties/DLA    N/A       Schedule 4.33(a) – FDA/ Governmental Notices
   Credit Parties/DLA    N/A      

Schedule 4.41 – Stock of the

Subsidiaries of the Loan Parties

   Credit Parties/DLA    N/A       Schedule 4.45 – Inventory Location    Credit
Parties/DLA    N/A       Schedule 6.05 – Contingent Obligations    Credit
Parties/DLA    N/A       Schedule 6.07 – Transactions with Affiliates    Credit
Parties/DLA    N/A       Exhibits to Credit Agreement            

Exhibit A -1 — Form of Assignment and Acceptance

   Katten    N/A    Final   

Exhibit B-1 – Form of Borrowing Base Certificate (Agent)

   Katten    N/A    Final



--------------------------------------------------------------------------------

.   

Document

  

Responsible Party

  

Signatures

  

Status

  

Exhibit B-2 – Form of Borrowing Base Certificate (Third Party Agent)

   Katten    N/A    Final   

Exhibit C-1 – Form of Compliance Certificate

   Katten    N/A    Final   

Exhibit P-1 – Form of Perfection Certificate

   Katten    N/A    Final

2.

   Original Notes in favor of each ABL Lender    Katten    ☒ ABL Borrower   
Executed

3.

   Guaranty and Security Agreement    Katten    ☒ ABL Borrowers    Executed   
      ☒ ABL Agent       Schedules to Guaranty and Security Agreement    DLA   
     

Schedule 1 – Pledged Equity and Pledged Debt Instruments

           

Schedule 1A – Pledged Investment Property

           

Schedule 2 – Filings and Perfection

           

Schedule 3 – Grantor Information

           

Schedule 4 – Places of Business / Location of Collateral

           

Schedule 5 – Commercial Tort Claims

           

Schedule 6 - Accounts

           

Schedule 7 – Real Property

           

Schedule 8 - Copyrights

           

Schedule 9 – Intellectual Property Licenses

           

Schedule 10 - Patents

           

Schedule 11 - Trademarks

            Annexes to Guaranty and Security Agreement            

Annex I – Form of Joinder and Security Agreement

        

4.

   Perfection Certificate    Katten (form)/Credit Parties/DLA (substance)    See
above    See above

5.

   UCC-1 Financing Statements for each Credit Party    Katten    N/A    Agreed



--------------------------------------------------------------------------------

.   

Document

  

Responsible Party

  

Signatures

  

Status

6.

   Executed Insurance Certificates of the Credit Parties and their Subsidiaries
evidencing liability and casualty insurance, naming the ABL Agent on behalf of
the Secured Parties as additional insured (liability insurance) or lender’s loss
payee (casualty insurance) and providing for 30 days’ prior written notice
before any such policy may be modified or cancelled (or 10 days’ prior written
notice in the case of failure to pay any premiums thereunder)    DLA    ☒
Insurance Broker    Final (revised versions to come post-closing removing
Trivascular Canada)

7.

   Intercreditor Agreement    Katten    See above    See above

8.

   Intercompany Subordination Agreement    DLA/Katten   

☒ ABL Borrowers

☒ ABL Agent

   Executed

9.

   Patent Security Agreement(s)    Katten   

☒ Applicable ABL

Borrower(s)

☒ ABL Agent

   Executed    Schedule to Patent Security Agreement(s)    DLA       Final

10.

   Trademark Security Agreement(s)    Katten   

☒ Applicable ABL

Borrower(s)

☒ ABL Agent

   Executed    Schedule to Trademark Security Agreement(s)    DLA       Final

B.

   CERTIFICATES AND MISCELLANEOUS

11.

   Lien Searches and IP Searches for Credit Parties    DLA    N/A    See above

12.

   Secretary’s Certificate of each Credit Party, attaching Organization
Documents, resolutions, incumbency and good standings    DLA    ☒ ABL Borrowers
     

A. Certificate of Incorporation or Formation

   DLA    See attached Schedule A   

See attached

Schedule A

  

B. Bylaws or Operating Agreement

   DLA    See attached Schedule A   

See attached

Schedule A

  

C. Resolutions

   DLA    See attached Schedule A   

See attached

Schedule A

  

D. Incumbency

   DLA    See attached Schedule A   

See attached

Schedule A

  

E.  Good Standings

   DLA    See attached Schedule A   

See attached

Schedule A

13.

   Agreement Date Officer’s Certificate from an Authorized    DLA    ☒ ABL
Borrowers    Executed



--------------------------------------------------------------------------------

.   

Document

  

Responsible Party

  

Signatures

  

Status

   Officer of Endologix, Inc.             certifying to each of the following:
            a) Since December 31, 2017, the absence of any MAE             b)
The representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete on and as of the Closing
Date, except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty is true and correct
as of such earlier date             c) All conditions set forth in Section 7.1
of the Facility Agreement have been satisfied             d) Immediately after
such borrowing and after application of the proceeds thereof or after such
issuance, the Revolving Loan Outstandings will not exceed the Revolving Loan
Limit             e) Immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing         

14.

   Solvency Certificate   

DLA

  

☒ ABL Borrower

   Executed

15.

   Borrowing Base Certificate   

DLA

  

☒ ABL Borrower

   Final

16.

   Legal Opinion of the Credit Parties   

DLA

  

☒ DLA

   Executed

17.

   Receipt by the ABL Agent and the ABL Lender of any fees, costs and expenses
required to be paid on or before the Closing Date   

Credit Parties

  

N/A

   Final

18.

   Receipt by ABL Agent and ABL Lender at least 3 Business Days prior to the
Agreement Date all KYC and anti-money laundering rules and regulations   

Credit Parties

  

☒ Credit Parties

   Final



--------------------------------------------------------------------------------

.   

Document

  

Responsible Party

  

Signatures

  

Status

19.

   Cortland Administrative Services Agreement    ABL Agent   

☒ Deerfield ELGX Revolver, LLC (Customer)

☒ Cortland Capital Market Services LLC (Administrator)

   Executed

20.

   Cortland Fee Proposal    ABL Agent       Agreed

21.

   Landlord/Bailee Waivers    Credit Parties/DLA    See above    See above

22.

   Account Control Agreements    Credit Parties/DLA    See above    See above   
Executed Insurance Endorsements of the Credit Parties and their Subsidiaries
evidencing liability and casualty insurance, naming the ABL Agent on behalf of
the Secured Parties as additional insured (liability insurance) or    DLA    ☐
Insurance Carriers    To come post-closing, adding

23.

   lender’s loss payee (casualty insurance) and providing for 30 days’ prior
written notice before any such policy may be modified or cancelled (or 10 days’
prior written notice in the case of failure to pay any premiums thereunder)   
      Endologix Canada, LLC and removing ACF Finco



--------------------------------------------------------------------------------

Schedule A

Secretary’s Certificates

 

Borrower/Guarantor

        Certificate of                    

Facility
Agreement

   ABL
Agreement   

Loan Party/Credit Party

   Formation /
Articles of
Organization    Operating
Agreement
/ Bylaws    Resolutions    Incumbency    Good
Standings Borrower    Borrower    Endologix, Inc., a Delaware corporation   
Rec’d    Rec’d    Executed    Executed    Rec’d
CA, DE Guarantor    Borrower    CVD/RMS Acquisition Corp., a Delaware
corporation    Rec’d    Rec’d    Executed    Executed    Rec’d DE Guarantor   
Borrower    Nellix, Inc., a Delaware corporation    Rec’d    Rec’d    Executed
   Executed    Rec’d DE Guarantor    Borrower    TriVascular Technologies, Inc.,
a Delaware corporation    Rec’d    Rec’d    Executed    Executed    Rec’d
CA, DE Guarantor    Borrower    TriVascular, Inc., a California corporation   
Rec’d    Rec’d    Executed    Executed    Rec’d CA Guarantor    Borrower   
Endologix Canada, LLC, a Delaware limited liability company (f/k/a Trivascular
Canada, LLC)    Rec’d    Rec’d    Executed    Executed    Rec’d
CA, DE Guarantor    Borrower    TriVascular Sales LLC, a Texas limited liability
company    Rec’d    Rec’d    Executed    Executed    Rec’d TX Guarantor   
Borrower    RMS/Endologix Sideways Merger Corp., a Delaware corporation    Rec’d
   Rec’d    Executed    Executed    Rec’d DE



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REGISTRATION RIGHTS AGREEMENT

[To be attached]Reserved]



--------------------------------------------------------------------------------

EXHIBIT A-II

Amended and Restated Schedules to Amended Facility Agreement

[Attached]



--------------------------------------------------------------------------------

Schedule P-1

Existing Investments

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

Cianna Medical, Inc.

  

8,677 Shares of Series A Preferred Stock

  

Endologix, Inc.

WEST\285787151.3



--------------------------------------------------------------------------------

Schedule 2.4

List of Agreement Date Lenders and Such Lenders’ Wire Instructions and
Information for Notices

 

Name of Lender

  

Wire Instructions/ Address for

Payments to Lender

  

Information for Notices

Deerfield Partners,

  

Citibank, N.A. New York

  

Deerfield Partners, L.P.

L.P.

  

ABA # 021-000-089

  

c/o Deerfield Management Company,

  

A/C Morgan Stanley & Co. NY

  

L.P.

  

A/C # 38890774

  

780 Third Avenue, 37th Floor

  

Sub A/C Deerfield Partners, L.P.

  

New York, NY 10017

  

Sub A/C # 038-036208

  

Facsimile: 212-599-3075

     

E-mail: dclark@deerfield.com

     

Attn: David J. Clark, Esq.

     

With a copy to (which shall not be

     

deemed to constitute notice):

     

Katten Muchin Rosenman LLP

     

575 Madison Avenue

     

New York NY 10022-2585

     

Facsimile: (212) 894-5877

     

E-mail: mark.fisher@kattenlaw.com

     

and mark.wood@kattenlaw.com

     

Attn: Mark I. Fisher, Esq.

     

Attn: Mark D. Wood, Esq.  



--------------------------------------------------------------------------------

Name of Lender

  

Wire Instructions/ Address for

Payments to Lender

  

Information for Notices

Deerfield Private

  

Citibank, N.A. New York

  

Deerfield Private Design Fund III,

Design Fund III, L.P.

  

ABA # 021-000-089

  

L.P.

  

A/C Morgan Stanley & Co. NY

  

c/o Deerfield Management Company,

  

A/C # 38890774

  

L.P.

  

Sub A/C Deerfield Private Design

  

780 Third Avenue, 37th Floor

  

Fund III, L.P.

  

New York, NY 10017

  

Sub A/C # 038CDKGC9

  

Facsimile: 212-599-3075

     

E-mail: dclark@deerfield.com

     

Attn: David J. Clark, Esq.

     

With a copy to (which shall not be

     

deemed to constitute notice):

     

Katten Muchin Rosenman LLP

     

575 Madison Avenue

     

New York NY 10022-2585

     

Facsimile: (212) 894-5877

     

E-mail: mark.fisher@kattenlaw.com

     

and mark.wood@kattenlaw.com

     

Attn: Mark I. Fisher, Esq.

     

Attn: Mark D. Wood, Esq.

Deerfield Private

  

Citibank, N.A. New York

  

Deerfield Private Design Fund IV,

Design Fund IV, L.P.

  

ABA # 021-000-089

  

L.P.

  

A/C Morgan Stanley & Co. NY

  

c/o Deerfield Management Company,

  

A/C # 38890774

  

L.P.

  

Sub A/C Deerfield Private Design

  

780 Third Avenue, 37th Floor

  

Fund IV, L.P.

  

New York, NY 10017

  

Sub A/C # 038CDNH16

  

Facsimile: 212-599-3075

     

E-mail: dclark@deerfield.com

     

Attn: David J. Clark, Esq.

     

With a copy to (which shall not be

     

deemed to constitute notice):

     

Katten Muchin Rosenman LLP

     

575 Madison Avenue

     

New York NY 10022-2585

     

Facsimile: (212) 894-5877

     

E-mail: mark.fisher@kattenlaw.com

     

and mark.wood@kattenlaw.com

     

Attn: Mark I. Fisher, Esq.

     

Attn: Mark D. Wood, Esq.



--------------------------------------------------------------------------------

Schedule 3.1(d)

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 3.1(f)

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 3.1(h)

Litigation

Vicky Nguyen v. Endologix, Inc., et al.: (Filed January 3, 2017 in the United
States District Court, Central District of California; Case No. 2:17-cv-00017).
A putative shareholder class action pending in the U.S. District Court for the
Central District of California. Lead plaintiff in Nguyen asserts multiple causes
of action for securities fraud based on allegations that Borrower and two of its
executives, John McDermott, former Chief Executive Officer of Borrower, and
Vaseem Mahboob, Chief Financial Officer of Borrower misled investors by opining
optimistically about Borrower’s prospects for FDA pre-market approval of the
Nellix EVAS System. On March 15, 2019, lead plaintiff filed an appeal of the
District Court’s September 2018 dismissal with prejudice of lead plaintiff’s
Second Amended Complaint. Borrower continues to believe that lead plaintiff’s
complaints are meritless. On December 5, 2017, the District Court granted
Borrower’s motion to dismiss lead plaintiff’s First Amended Complaint, with
leave to amend. On January 9, 2018, lead plaintiff filed a Second Amended
Complaint. Borrower’s motion for dismissal of the Second Amended Complaint with
prejudice was granted on September 6, 2018. On October 6. 2018, lead plaintiff
filed a notice of appeal of the District Court’s decision, and on March 15,
2019, lead plaintiff filed its appeal.

Derivative Lawsuits: As of June 11, 2017, four shareholders have filed
derivative lawsuits on behalf of Borrower, the nominal plaintiff, based on
allegations substantially similar to those alleged by lead plaintiff in Nguyen.
Those actions consist of: Sindlinger v. McDermott et al., Case No. BC662280 (Los
Angeles Superior Court); Abraham v. McDermott et al., Case
No. 30-2018-00968971-CU-BT-CSC (Orange County Superior Court); and Green v.
McDermott et al., Case No. 8:17-cv-01155-AB (PLAx), consolidated with Cocco v.
McDermott et al., Case No. 8:17-cv-01183-AB (PLAx) (U.S. District Court for the
Central District of California). Plaintiffs in the Sindlinger, Abraham and Green
derivative actions have agreed to stay litigation pending resolution of the
Nguyen action. A related case, Ahmed v. Endologix, Inc., et al. (Filed
January 11, 2017 in the United States District Court, Central District of
California; Case No. 8:17-cv-00061) was consolidated into Nguyen v. Endologix,
Inc.

Certain Notices: The Loan Parties have received three unrelated notices from
individuals claiming that certain of our products read on certain issued patents
held by such individuals. The Loan Parties, after consultation with independent
patent counsel, strongly disagree with these claims; however, it is possible
that should these claims proceed to litigation, that Borrower’s aggregate
liability arising for monetary judgements or other reliefs arising out of these
matters could exceed $2,000,000. Since it is presently not possible to determine
the outcome of any future discussions with these individuals in regard to their
patents, and whether or not litigation will ensue, or the outcomes associated
with potential litigation, no provision has been made in Borrower’s financial
statements for the ultimate resolution.



--------------------------------------------------------------------------------

Schedule 3.1(j)

Authorizations

Borrower is required to file a Listing of Additional Shares notification with
Nasdaq to cover the shares of Common Stock underlying the Warrants, and any
shares issuable pursuant to the conversion rights set forth in the First Out
Waterfall Notes.



--------------------------------------------------------------------------------

Schedule 3.1(m)

Real Estate

Owned Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address, including zip code

N.A.

  

Leased Real Property:

  

 

Loan Party or Subsidiary

  

Complete street and mailing

address, including zip code

  

Landlord name and contact information

Endologix, Inc.    2 Musick, Irvine, County of Orange, California 92618 U.S.A.;
33 and 35 Hammond, Irvine, County of Orange, California 92618 U.S.A.    The
Northwestern Mutual Life Insurance Company Endologix International Holdings B.V.
   Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The Netherlands    N.A.
TriVascular Technologies, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Sonoma Airport Properties LLC Endologix Singapore
Private Limited    10 Anson Road #21-04 & #21-04A International Plaza Singapore
079903    Stamcorp International Pte Ltd. Endologix International B.V.   
Rahmannstraße 11, 65760 Eschborn, Germany    N.A.

Subleased Real Property:

     

 

Loan Party or Subsidiary

  

Complete street and mailing

address, including zip code

  

Landlord and sublandlord

name and contact information

Other Real Property Operated or Occupied:

     

 

Loan Party or Subsidiary

  

Complete street and mailing

address, including zip code

  

Nature of use

ELGX South Korea Ltd.    A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South
Korea    Office



--------------------------------------------------------------------------------

Schedule 3.1(n)

Intellectual Property

The items disclosed in Schedule 3.1(h) with the lead-in “Certain Notices”.

On May 7, 2018, Borrower received notice from Medtronic, Inc. (“Medtronic”) that
Medtronic believes Borrower’s Ovation product appears to use one or more claims
of certain Medtronic patents. Borrower has assessed, this claim. Borrower has a
robust patent portfolio at its disposal, and after conducting analysis believes
that one or more of Medtronic’s products appears to use one or more claims of
Borrower’s patents. Borrower has commenced discussions with Medtronic regarding
potential cross-licenses of the parties’ respective patents. Since it is
presently not possible to determine the outcome of any future discussions with
Medtronic in regard to the respective parties’ patents, and whether or not
litigation will ensue, or the outcomes associated with potential litigation, no
provision has been made in Borrower’s financial statements for the ultimate
resolution.



--------------------------------------------------------------------------------

Schedule 3.1(x)

Borrower’s Subsidiaries

 

Parent

   Percentage
ownership    Name of Subsidiary    Jurisdiction
of Subsidiary    Date of
formation of
Subsidiary   

Federal employer
ID no. of Subsidiary

   Organizational
identification
no. of
Subsidiary Endologix, Inc.    100%    Nellix, Inc.    Delaware    03/20/2001   
94-3398416    3359980 Endologix, Inc.    100%    CVD/RMS
Acquisition Corp.    Delaware    12/13/1998    33-0928438    2955166 Endologix,
Inc.    100%    RMS/Endologix
Sideways Merger
Corp.    Delaware    05/30/2002    03-0512974    3530477 Endologix, Inc.    100%
   Endologix
Singapore Private
Limited    Singapore    01/13/2015    N.A.    N.A. Endologix, Inc.    100%   
ELGX
International
Holdings GP    Cayman
Islands    07/05/2011    N.A.    N.A. Endologix, Inc.    100%    Endologix New
Zealand Co.    New
Zealand    05/31/2012    N.A.    N.A. Endologix, Inc.    100%    ELGX South
Korea
Ltd.    South
Korea    12/07/2017    N.A.    N.A. Endologix, Inc. ELGX International Holdings
GP    99%
1%    Endologix
Bermuda L.P.    Bermuda    07/24/2012    N.A.    N.A. Endologix International
Holdings B.V.    100%    Endologix Poland
spolkda z
ograniczona
odpowiedzialnoscia    Poland    03/26/2015    N.A.    N.A. Endologix Bermuda
L.P.    100%    Endologix
International
Holdings B.V.    The
Netherlands    08/22/2011    N.A.    N.A. Endologix International Holdings B.V.
   100%    Endologix Italia
S.r.l.    Italy    06/04/2012    N.A.    N.A. Endologix International holdings
B.V.    100%    Endologix
International B.V.    The
Netherlands    08/22/2011    N.A.    N.A. Endologix, Inc.    100%    TriVascular
Technologies, Inc.    Delaware    07/11/2007    87-0807313    4387054
TriVascular Technologies, Inc.    100%    TriVascular, Inc.    California   
01/05/1998    68-0402620    C2065374 TriVascular, Inc.    100%    TriVascular
Sales,
LLC      Texas    08/23/2012    46-0859179    0801644988



--------------------------------------------------------------------------------

Parent

   Percentage
ownership    Name of Subsidiary    Jurisdiction
of Subsidiary    Date of
formation of
Subsidiary   

Federal employer
ID no. of Subsidiary

   Organizational
identification
no. of
Subsidiary TriVascular, Inc.    100%    Endologix Canada, LLC    Delaware   
11/25/2014    N.A.    5647226 TriVascular, Inc.    100%    TriVascular Germany
GmbH    Germany    05/14/2012    N.A.    N.A. TriVascular, Inc.    100%   
TriVascular
Switzerland Sarl    Switzerland    04/30/2010    N.A.    N.A. TriVascular, Inc.
   100%    TriVascular Italia
S.R.L.    Italy    04/08/2010    N.A.    N.A.



--------------------------------------------------------------------------------

Schedule 3.1(z)

Borrower’s Outstanding Shares of Stock, Options and Warrants

 

Name of Issuer

  

Authorized

Securities

  

Issued and

Outstanding

Securities

  

Certificated

(Yes or No)

  

Loan

Party/Subsidiary

Owner

   170,000,000 Shares of Common Stock, $0.001 par value    10,390,631 Shares of
Common Stock Issued and 10,347,913 Outstanding1    Yes    N.A. Endologix, Inc.
   5,000,000 Shares of Preferred Stock, $0.001 par value, undesignated    Zero
Shares of Preferred Stock    Yes, when issued    N.A. Nellix, Inc.    1,000
Shares of Common Stock, $0.001 par value    100 Shares of Common Stock    Yes   
Endologix, Inc. CVD/RMS Acquisition Corp.    100 Shares of Common Stock, $0.001
par value    100 Shares of Common Stock    Yes    Endologix, Inc. ELGX South
Korea, Ltd.    20,000 Contribution Units, KRW 5,000 par value    20,000
Contribution Units    No    Endologix, Inc. RMS/Endologix Sideways Merger Corp.
   100 Shares of Common Stock, $0.001 par value    100 Shares of Common Stock   
Yes    Endologix, Inc. TriVascular Technologies, Inc.    1,000 Shares of Common
Stock, $0.001 par value    100 Shares of Common Stock    Yes    Endologix, Inc.
ELGX International Holdings GP    Unspecified Number of Partnership Interests   
Unspecified Number of Partnership Interests    No    Endologix, Inc. Endologix
Bermuda, L.P.    Unspecified Number of Partnership Interests    Unspecified
Number of Partnership Interests    No    Endologix, Inc. Endologix Singapore
Private Limited    Unspecified Number of Company Interests    Unspecified Number
of Company Interests    No    Endologix, Inc. Endologix New Zealand Co.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    No    Endologix, Inc.

 

1 

As of March 25, 2019, any material changes to such amount as of the Second
Amendment Effective Date are de minimis.



--------------------------------------------------------------------------------

Name of Issuer

  

Authorized

Securities

  

Issued and

Outstanding

Securities

  

Certificated

(Yes or No)

  

Loan

Party/Subsidiary

Owner

TriVascular, Inc.    100 Shares of Common stock, $0.01 par value    100 Shares
of Common Stock    No    TriVascular Technologies, Inc. Endologix International
Holdings B.V.    Unspecified Number of Company Interests    Unspecified Number
of Company Interests    No    Endologix Bermuda, L.P. Endologix Poland spolkda z
ograniczona odpowiedzialnos cia    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    No    Endologix International
Holdings B.V. Endologix International B.V.    Unspecified Number of Company
Interests    Unspecified Number of Company Interests    No    Endologix
International Holdings B.V. Endologix Italia S.r.l    Unspecified Number of
Company Interests    Unspecified Number of Company Interests    No    Endologix
International Holdings B.V. TriVascular Sales LLC    1,000 Units of Membership
Interests    1,000 Units of Membership Interests    No    TriVascular, Inc.
Endologix Canada, LLC    1,000 Units of Membership Interests    1,000 Units of
Membership Interests    No    TriVascular, Inc. TriVascular Italia Sarl   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    No    TriVascular, Inc. TriVascular Germany GmbH    Unspecified
number of Company Interests    Unspecified number of Company Interests    No   
TriVascular, Inc. TriVascular Switzerland Sárl    Unspecified number of Company
Interests    Unspecified number of Company Interests    No    TriVascular, Inc.

Options and Equity Incentive/Compensation Plans:

Equity Awards: Borrower’s 2015 Stock Incentive Plan as amended (the “2015 Plan”)
authorizes the grant of equity awards to purchase up to 1.63 million shares of
Common Stock. As of March 25, 2019, approximately 1.22 million shares were
reserved for issuance under outstanding stock options, including stock options
granted under equity compensation plans preceding the 2015 Plan, and
approximately 490,000 shares were subject to unvested restricted stock awards.
The outstanding stock options have exercise prices ranging from $5.80 to $175.80
and a weighted average exercise price of $50.81. Any changes to the items
discussed in this paragraph as of the Second Amendment Effective Date are de
minimis.



--------------------------------------------------------------------------------

Amended and Restated 2006 Employee Stock Purchase Plan (the “ESPP”): As of
March 25, 2019, approximately 40,000 shares of Common Stock were available for
issuance under the ESPP. Any changes to such amount as of the Second Amendment
Effective Date are de minimis.

2017 Inducement Stock Incentive Plan: The Board has reserved 400,000 shares of
Borrower’s Common Stock for issuance pursuant to awards granted under the 2017
Inducement Stock Incentive Plan. As of March 25, 2019, approximately 80,000
shares of Common Stock were available for issuance under this plan. Any changes
to such amount as of the Second Amendment Effective Date are de minimis.

Non-Plan Inducement Grants: In connection with its merger with TriVascular
Technologies, Inc., on February 4, 2016 Borrower issued non-plan inducement
stock options to purchase 140,000 shares of Common Stock at an exercise price of
$75.30 per share, and non-plan inducement restricted stock units for
approximately 8,000 shares of Common Stock.

Warrants:

In connection with its merger with TriVascular Technologies, Inc. on February 3,
2016, Borrower assumed unexercised out-of-the-money warrants of TriVascular
Technologies, Inc., which converted into warrants to purchase 3,508 shares of
Common Stock, 2,426 at an exercise price of $125.80 per share and 1,082 at an
exercise price of $282.10 per share.

Borrower has previously issued warrants to Lenders to purchase an aggregate of
(i) 647,001 shares of Common Stock of Borrower at an exercise price of $92.30
per share, and (ii) 875,001 shares of Common Stock of Borrower at an exercise
price of $47.10 per share. The number of shares of Common Stock of Borrower into
which the warrants are exercisable and the exercise price of the warrants were
adjusted pursuant to the 1-for-10 reverse stock split effected by Borrower in
early March 2019, and will be further adjusted to reflect any future stock
splits, recapitalizations or similar adjustments in the number of outstanding
shares of Common Stock of Borrower.

Convertible Notes:

3.25% Convertible Notes; 5.0% Convertible Senior Notes: On November 2, 2015,
Borrower issued $125.0 million aggregate principal amount of 3.25% Convertible
Notes. The initial conversion rate of the 3.25% Convertible Notes is 8.9431
shares of Common Stock per $1,000 principal amount of 3.25% Convertible Notes,
which represents an initial conversion price of approximately $111.82 per share.
Pursuant to the terms of the Facility Agreement with Deerfield, $40.5 million of
the aggregate principal amount of the 3.25% Convertible Notes was cancelled;
$84.5 million aggregate principal amount of 3.25% Convertible Notes were
thereafter outstanding. As of the Second Amendment Effective Date, approximately
$73.36 million of the remaining $84.5 million of 3.25% Convertible Notes have
been exchanged for new 5.0% Convertible Senior Notes due 2024.

Pursuant to this Agreement the Borrower may issue Conversion Shares upon
exercise under the Notes by Lenders.

Other Rights to Securities of Borrower:

In connection with its merger with Nellix, Inc. (“Nellix”), Borrower agreed to
issue shares of Common Stock to the former stockholders of Nellix upon
Borrower’s receipt of FDA approval to



--------------------------------------------------------------------------------

sell its Nellix EVAS System in the United States (the “PMA Milestone”). The
number of shares of Common Stock issuable to the former stockholders of Nellix
upon achievement of the PMA Milestone shall equal the quotient obtained by
dividing $15.0 million by the average per share closing price of Common Stock on
The Nasdaq Global Select Market for each of the 30 consecutive trading days
ending with the fifth trading day immediately preceding the date of Borrower’s
receipt of FDA approval to sell its Nellix EVAS System in the United States,
subject to a stock price floor of $45.00 per share, but not subject to a stock
price ceiling.

In June 2018, Borrower received the approval of its stockholders to conduct an
exchange program (the “Existing Exchange Program”) in which eligible employee
stock option holders would have the ability to exchange certain
“out-of-the-money” stock options for restricted stock units (“RSUs”) of Borrower
pursuant to fixed exchange ratios. . The material terms of the Exchange Program
are as set forth in proposal 6 of the Company’s definitive proxy statement in
respect of its annual meeting of stockholders held on June 14, 2018.

Registration Rights

Amended and Restated Registration Rights Agreement dated as of August 9, 2018,
as amended by the [Amendment], by and among the Borrower the Lenders and Agent.

Agreement and Plan of Merger and Reorganization, dated October 27, 2010, by and
among Borrowerthe, Nepal Acquisition Corporation, Nellix, Inc., certain of
Nellix, Inc.’s stockholders listed therein and Essex Woodlands Health Ventures,
Inc., as representative of Nellix, Inc.’s stockholders (Section 6.12 contains
registration obligation)

At-the-Market Equity Offering Sales Agreement, dated May 31, 2018, by and
between Borrower and Stifel, Nicolaus & Company, Incorporated pursuant to which
Stifel has agreed to use commercially reasonable efforts to sell on the
Company’s behalf up to $50,000,000 in aggregate gross process of the Company’s
common stock pursuant to the terms instructed by the Company. The Company is
obligated to pay Stifel at a fixed commission rate of up to 3.0% of the gross
sales price of its common stock sold pursuant to the agreement.



--------------------------------------------------------------------------------

Schedule 3.1(aa)

Material Contracts

 

  •  

Cross License Agreement dated as of October 26, 2011, by and between Borrower
and Bard Peripheral Vascular, Inc.

 

  •  

Settlement Agreement, dated October 16, 2012 by and among Borrower, Cook
Incorporated, Cook Group and Cook Medical, Inc.

 

  •  

Standard Industrial/Commercial Multi-Tenant Lease—Net, for 2 Musick, Irvine,
California and 33 & 35 Hammond, Irvine, dated June 12, 2013, by and between
Borrower and The Northwestern Mutual Life Insurance Company.

 

  •  

Lease for Santa Rosa facility for the building located at 3910 Brickway
Boulevard, Santa Rosa, California as set forth in the Third Amendment to Lease,
by and between Trivascular, Inc. and Sonoma Airport Properties LLC and the
earlier agreements described herein.



--------------------------------------------------------------------------------

Schedule 3.1(dd)

Environmental

None.



--------------------------------------------------------------------------------

Schedule 3.1(ff)

Labor Relations

None.



--------------------------------------------------------------------------------

Schedule 3.1(gg)

Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

 

Loan Party

  

Jurisdiction

of

organization

  

All other
jurisdictions

of

organization


of Loan

Party for 5

years

preceding

the

Agreement
Date

  

Legal name

  

All other
legal names
of Loan
Party for 5
years
preceding
the
Agreement
Date

  

Organizational
identification

no.

  

Location of chief executive
office or sole place of
business: other offices or
facilities

Endologix, Inc.

  

Delaware

  

N.A.

  

Same as loan party name at left

  

N.A.

  

2338745

  

2 Musick, Irvine, County of Orange, California 92618 U.S.A.

Endologix, Inc.

   Delaware    N.A.    Same as loan party name at left    N.A.    2338745    33
and 35 Hammond, Irvine, County of Orange, California 92618 U.S.A.

Nellix, Inc.

   Delaware    N.A.    Same as loan party name at left    N.A.    3359980    2
Musick, Irvine, County of Orange, California 92618 U.S.A.

CVD/RMS Acquisition Corp.

   Delaware    N.A.    Same as loan party name at left    N.A.    2955166    2
Musick, Irvine, County of Orange, California 92618 U.S.A.

TriVascular Technologies, Inc.

   Delaware    N.A.    Same as loan party name at left    N.A.    4387054   
3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A

TriVascular, Inc.

   California    N.A.    Same as loan party name at left    N.A.    C2065374   
3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A

Endologix Canada, LLC

   Delaware    N.A.    Same as loan party name at left    Trivascular Canada LLC
   5647226    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A



--------------------------------------------------------------------------------

RMS/Endologix Sideways Merger Corp.    Delaware    N.A.    Same as loan party
name at left    N.A.    3530477    2 Musick, Irvine, County of Orange,
California 92618 U.S.A. Trivascular Sales LLC    Texas    N.A.    Same as loan
party name at left    N.A.    801644988    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A



--------------------------------------------------------------------------------

Schedule 3.1(hh)

Inventory Location

The following are all of the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, maintains Inventory and Equipment:

 

Complete Address

  

Loan

Party/Subsidiary

2 Musick, Irvine, County of Orange, CA 92618 U.S.A.

  

Endologix, Inc.

33 & 35 Hammond, Irvine, County of Orange, CA 92618 U.S.A

  

Endologix, Inc.

3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.

  

TriVascular Technologies, Inc.

  

TriVascular, Inc.

10 Anson Road #21-04 & #21-04A

  

Endologix, Inc.

International Plaza Singapore 079903

A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South Korea

  

Endologix, Inc.

Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The Netherlands

  

Endologix International Holdings B.V.

Rahmannstraße 11, 65760 Eschborn, Germany

  

Endologix International B.V.

The following are the names and addresses of all warehousemen, bailees, or other
third parties who have possession of any of the Loan Parties’ Inventory or the
Inventory of any of the Loan Parties’ Subsidiaries:

 

Name

  

Complete Street and Mailing Address, including Zip

Code

  

Loan

Party/Subsidiary

UPS

  

378 Commercial Street, Malden, MA 02148

  

Endologix, Inc.

  

165 Chubb Avenue, Lyndhurst, NJ 07071

      1130 Commerce Blvd, Swedesboro, NJ 08085       2250 Outerloop Drive,
Louisville, KY 40219       205 Kelsey Lane, Suite D, Tampa, FL 33619   



--------------------------------------------------------------------------------

Name

  

Complete Street and Mailing Address, including Zip

Code

  

Loan

Party/Subsidiary

   2850 South Roosevelt Street, Ste 103, Tempe, AZ 85282    AZ 85282 Rhenus   
Doctor Paul Janssenweg 150, 5026 RH Tilburg, The Netherlands    Endologix
International Holdings B.V.       STOK UK Limited    One Fleet Place, London
EC4M 7Ws    Endologix International B.V. Flexential    3330 E Lone Mountain
Road, North Las Vegas, NV 89081    Endologix, Inc. TNT Express Korea    54
Yangcheon-ro, Gangseo-gu, Seoul 07522    Endologix, Inc.

In addition to the foregoing:

 

  •  

In the Ordinary Course of Business, the Loan Party or any of the Loan Parties
Subsidiaries’ sales representatives hold Trunk Inventory in their possession for
sales calls and procedures, which Trunk Inventory is not held at a specific
location or locations.

 

  •  

Certain Inventory of the Loan Party or any of the Loan Parties’ Subsidiaries is
held by numerous third parties on a consignment basis at various locations.



--------------------------------------------------------------------------------

Schedule 3.1 (jjj)

See above Schedule 3.1(z).



--------------------------------------------------------------------------------

Schedule 5.1(q)

Other Loan Documents to Be Form 8-K Exhibits

Each of the following agreements, instruments and documents, including the
schedules, exhibits and annexes thereto:

 

  •  

the Agreement

 

  •  

the Notes;

 

  •  

the Security Agreement;

 

  •  

the Intercompany Subordination Agreement;

 

  •  

the Intercreditor Agreement;

 

  •  

the Reaffirmation Agreement;

 

  •  

the Warrants;

 

  •  

the Registration Rights Agreement;

 

  •  

the Patent Security Agreement; and

 

  •  

the Trademark Security Agreement.



--------------------------------------------------------------------------------

Schedule 5.2(iv)

Contingent Obligations

None.



--------------------------------------------------------------------------------

Schedule 5.2(vii)

Transactions with Affiliates

Investments of Inventory pursuant to clause (j) of the definition of Permitted
Investments



--------------------------------------------------------------------------------

EXHIBIT A-III

Amended and Restated Schedules to Security Agreement

[Attached]

 



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED EQUITY AND PLEDGED DEBT INSTRUMENTS

Pledged Equity:

 

Grantor

(owner of

Record of

such Pledged

Equity)

  

Issuer

  

Par Value

  

No. of

Shares,

Units or

Interests

Owned

  

Total

Shares,

Units or

Interests

Authorized

and

Outstanding

  

Percentage

of Shares,

Units or

Interests

Owned

  

Certificate
(Indicate No.)

Endologix, Inc.    Nellix, Inc.    $ 0.001    100 Shares    1,000 Shares
Authorized; 100 Shares Outstanding    100%    65 Endologix, Inc.    CVD/RMS
Acquisition Corp.    $ 0.001    100 Shares    100 Shares Authorized and
Outstanding    100%    4 Endologix, Inc.    RMS/Endologix Sideways Merger Corp.
   $ 0.001    100 Shares    100 Shares Authorized and Outstanding    100%   
Com-1 Endologix, Inc.    TriVascular Technologies, Inc.    $ 0.001    100 Shares
   1,000 Shares Authorized; 100 Shares Outstanding    100%    60 Endologix, Inc.
   ELGX International Holdings GP    N.A.    Unspecified Number of Partnership
Interests    Unspecified Number of Partnership Interests    100%    N.A.
Endologix, Inc.    Endologix Bermuda L.P.    N.A.    Unspecified Number of
Partnership Interests    Unspecified Number of Partnership Interests    99%   
N.A.



--------------------------------------------------------------------------------

Grantor

(owner of

Record of

such Pledged

Equity)

  

Issuer

  

Par Value

  

No. of

Shares,

Units or

Interests

Owned

  

Total

Shares,

Units or

Interests

Authorized

and

Outstanding

  

Percentage

of Shares,

Units or

Interests

Owned

  

Certificate
(Indicate No.)

ELGX International Holdings GP    Endologix Bermuda L.P.    N.A.    Unspecified
Number of Partnership Interests    Unspecified Number of Partnership Interests
   1%    N.A. Endologix, Inc.    Endologix Singapore Private Limited    N.A.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A. Endologix, Inc.    Endologix New Zealand Co.    N.A.
   Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A. Endologix, Inc.    ELGX South Korea Ltd    5,000 KRW
   20,000 Contribution Units    20,000 Contribution Units Authorized and
Outstanding    100%    N.A. TriVascular Technologies, Inc.    TriVascular, Inc.
   $0.01    100 Shares    100 Shares Authorized and Outstanding    100%    CS-4
TriVascular, Inc.    TriVascular Sales LLC    N.A.    1,000 Units of Membership
Interests    1,000 Units of Membersh ip Interests    100%    N.A. TriVascular,
Inc.    TriVascular Germany GmbH    N.A.    Unspecified number of Company
Interests    Unspecified number of Company Interests    100%    N.A.
TriVascular, Inc.    TriVascular Switzerland Sarl    N.A.    Unspecified number
of Company Interests    Unspecified number of Company Interests    100%    N.A.



--------------------------------------------------------------------------------

Grantor

(owner of

Record of

such Pledged

Equity)

  

Issuer

  

Par Value

  

No. of

Shares,

Units or

Interests

Owned

  

Total

Shares,

Units or

Interests

Authorized

and

Outstanding

  

Percentage

of Shares,

Units or

Interests

Owned

  

Certificate
(Indicate No.)

TriVascular, Inc.    Endologix Canada, LLC    N.A.    1,000 Units of Membership
Interests    1,000 Units of Membersh ip Interests    100%    N.A. TriVascular,
Inc.    TriVascular, Inc. Italia Sarl    N.A.    Unspecified Number of Company
Interests    Unspecified Number of Company Interests    100%    N.A. Endologix
Bermuda L.P.    Endologix International Holdings B.V.    N.A.    Unspecified
Number of Company Interests    Unspecified Number of Company Interests    100%
   N.A. Endologix International Holdings B.V.    Endologix Poland spolkda z
ograniczona odpowiedzialnos cia    N.A.    Unspecified Number of Company
Interests    Unspecified Number of Company Interests    100%    N.A. Endologix
International Holdings B.V.    Endologix Italia Sarl    N.A.    Unspecified
Number of Company Interests    Unspecified Number of Company Interests    100%
   N.A. Endologix International Holdings B.V.    Endologix International B.V.   
N.A.    Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A.

Pledged Debt Instruments:

 

Grantor (owner

of Record of such

Pledged Debt

Instrument)

  

Issuer

  

Description of Debt

  

Final

Maturity

  

Principal

Amount

  

Certificate

(Indicate No.)

N.A.

              



--------------------------------------------------------------------------------

SCHEDULE 1A

PLEDGED INVESTMENT PROPERTY

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

Cianna Medical, Inc.

  

8,677 Shares of Series A Preferred Stock

  

Endologix, Inc.

See Schedule 1.

     



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

To be attached.



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR

(exact legal

name)

  

STATE/COUNTRY

OF

ORGANIZATION

  

FEDERAL

EMPLOYER
IDENTIFICATION
NUMBER

  

CHIEF EXECUTIVE

OFFICE

  

ORGANIZATIONAL
IDENTIFICATION
NUMBER

Endologix, Inc.    Delaware    68-0328265    2 Musick, Irvine, County of Orange,
CA 92618 U.S.A.    2338745 CVD/RMS Acquisition Corp.    Delaware    33-0928438
   2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    2955166 RMS/Endologix
Sideways Merger Corp    Delaware    03-0512974    2 Musick, Irvine, County of
Orange, CA 92618 U.S.A.    3530477 Nellix, Inc.    Delaware    94-3398416    2
Musick, Irvine, County of Orange, CA 92618 U.S.A.    3359980 TriVascular
Technologies, Inc.    Delaware    87-0807313    3910 Brickway Blvd., County of
Santa Rosa, Sonoma, CA 95403 U.S.A.    4387054 TriVascular, Inc.    California
   68-0402620    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403
U.S.A.    C2065374 Endologix Canada, LLC    Delaware    47-2442872    3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.    5647226
TriVascular Sales LLC    Texas    46-0859179    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A.    801644988



--------------------------------------------------------------------------------

SCHEDULE 4

PLACES OF BUSINESS / LOCATION OF COLLATERAL

 

Grantor

  

Location

  

Specify Whether

Location

Has (i) Inventory

and/or Equipment,

(ii) Books

and Records, or (iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

Endologix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Both
   Lease    The Northwestern Mutual Life Insurance Company, att: William A.
Budge, 19 Hammond, Suite 501, Irvine, California 92618 Endologix, Inc.    33 &
35 Hammond, Irvine, County of Orange, CA 92618 U.S.A    Inventory and/or
Equipment    Lease    The Northwestern Mutual Life Insurance Company, att:
William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618 Endologix,
Inc.    378 Commercial Street, Malden, MA 02148    Inventory and/or Equipment   
Third Party Warehouse    UPS    165 Chubb Avenue,             Lyndhurst, NJ
07071             1130 Commerce             Blvd, Swedesboro, NJ            
08085             2250 Outerloop             Drive, Louisville,             KY
40219             205 Kelsey Lane,             Suite D, Tampa, FL            
33619             2850 South             Roosevelt Street,             Ste 103,
Tempe, AZ              



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify Whether

Location

Has (i) Inventory

and/or Equipment,

(ii) Books

and Records, or (iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

   85282          Endologix, Inc.    3330 E Lone Mountain Road, North Las Vegas,
NV 89081    Inventory and/or Equipment    Data Center Co-Location    Flexential
Endologix, Inc.    54 Yangcheon-ro, Gangseo-gu, Seoul 07522    Inventory and/or
Equipment (no other Collateral is located at this location)    Third Party
Warehouse    TNT Express Korea Endologix, Inc.    10 Anson Road #21-04 & #21-04A
International Plaza Singapore 079903    Inventory and/or Equipment (no other
Collateral is located at this location)    Occupied    Endologix Singapore
Private Limited Endologix, Inc.    A-311, M-Sate, 114 Beopwon-ro, Songpa-gu,
Seoul, South Korea    Inventory and/or Equipment (no other Collateral is located
at this location)    Occupied    N.A. Endologix, Inc.    Grantor and each   
Inventory    N.A.    N.A.    Guarantor’s sales    and/or         
representatives hold    Equipment (no other          Trunk Inventory in   
Collateral is located          their possession for    at this location)      
   sales calls and             procedures, which             Trunk Inventory is
not             held at a specific             location or locations.         
   Certain Inventory of             the Grantor and each       N.A.    N.A.   
Guarantor is held by             numerous third parties    Inventory          on
a consignment    and/or          basis at various    Equipment (no other      
   locations.    Collateral is located             at this location)           



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify Whether

Location

Has (i) Inventory

and/or Equipment,

(ii) Books

and Records, or (iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

CVD/RMS Acquisition Corp.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.
   Books and Records    Occupied    The Northwestern Mutual Life Insurance
Company, attn: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
Nellix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Books and
Records    Occupied    The Northwestern Mutual Life Insurance Company, attn:
William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618 RMS/Endologix
Sideways Merger Corp.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.   
Books and Records    Occupied    The Northwestern Mutual Life Insurance Company,
attn: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
TriVascular Technologies, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Books and Records    Occupied    Sonoma Airport
Properties LLC TriVascular, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Both    Lease    Sonoma Airport Properties LLC
TriVascular Sales LLC    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA
95403 U.S.A.    Books and Records    Occupied    Sonoma Airport Properties LLC
Endologix Canada, LLC    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA
95403 U.S.A.    Books and Records    Occupied    Sonoma Airport Properties LLC



--------------------------------------------------------------------------------

SCHEDULE 5

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 6

ACCOUNTS

 

ENTITY    COUNTRY    ACCT    CURR    BANK    USE Endologix Inc    US   
XXXXX1702    USD    Bank of America    Operating account Endologix Inc    US   
XXXXX1689    USD    Bank of America    Payroll account Endologix Inc    US   
XXXXX5279    USD    Wells Fargo    Old Operating account Endologix Inc    US   
XXXXX5311    USD    Wells Fargo    Old payroll account Endologix Inc    US   
XXXXX3910    USD    Bank of America    Lockbox account Endologix Inc    US   
XXXXX4066    USD    Bank of America    Credit Card Cash Collateral account
Trivascular Inc    US    XXXXX5539    USD    Silicon Valley Bank   
Operating account Trivascular Inc    The Netherlands    XXXXX8640    EUR   
KBC Bank NV Nederland    Currency account Trivascular Inc    UK London   
XXXXX8709    GBP    National Westminster Bank    Currency account
Trivascular Sales LLC    US    XXXXX7400    USD    Silicon Valley Bank   
Payroll account Endologix Canada LLC    Canada    XXXXX7912    CAD   
Bank of Montreal    Operating account Endologix Inc    US    XXXXX1317    USD   
Stifel    Security account



--------------------------------------------------------------------------------

SCHEDULE 7

REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 8

COPYRIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9

INTELLECTUAL PROPERTY LICENSES

 

1.

Inbound License Agreement, dated as of February 22, 2006, by and between Incept
LLC and Nellix, Inc.

 

2.

Inbound Amendment No. 1. to License Agreement, dated as of April 30, 2012, by
and between Incept LLC and Nellix, Inc.

 

3.

Inbound Amendment No. 2 to License Agreement, dated as of December 3, 2014, by
and between Incept LLC and Nellix, Inc.

 

4.

Inbound Master License Agreement, dated as of May 5, 2008, by and between
SurModics, Inc. and Endologix, Inc.

 

5.

Inbound Development and OEM Device Supply Agreement, dated as of August 5, 2015,
by and between Bard Peripheral Vascular, Inc. and Endologix, Inc.

 

6.

Inbound License Agreement, dated as of June 22, 2011, by and between NorMedix,
LLC and Endologix, Inc.

 

7.

Inbound Settlement and Patent License Agreement, dated as of March 17, 2016, by
and between LifePort Sciences, LLC and Endologix, Inc.

 

8.

Inbound License Agreement, dated as of July 23, 2013, by and between Thomas L.
Fogarty and Endologix, Inc.

 

9.

Inbound License Agreement, dated as of March 28, 2008, by and between
Trivascular, Inc. (formerly Trivascular 2, Inc.) and Boston Scientific Scimed,
Inc. and Endovascular Technologies, Inc.

 



--------------------------------------------------------------------------------

SCHEDULE 10

PATENTS

See attached.

 



--------------------------------------------------------------------------------

PATENT SCHEDULE

 

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Stent graft    US9757262B2    US13943246A    2013-07-16

ENDOLOGIX INC.

   US    Catheter system and methods of using same    US9700701B2    US13544426A
   2012-07-09

ENDOLOGIX INC.

   US    Catheter system and methods of using same    US9687374B2    US15379268A
   2016-12-14

ENDOLOGIX INC.

   US    Percutaneous method and device to treat dissections    US9579103B2   
US12771711A    2010-04-30

ENDOLOGIX INC.

   US    Catheter system and methods of using same    US9549835B2    US14462485A
   2014-08-18

ENDOLOGIX INC.

   US    Method and system for treating aneurysms    US9415195B2    US13441762A
   2012-04-06

ENDOLOGIX INC.

  

US

  

Devices and methods to treat vascular dissections

   US9393100B2    US13988175A    2013-05-17

 

Endologix, Inc.

   -1-    Updated: March 19, 2019



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Method for forming materials in situ within a medical device   
US9289536B2    US14201332A    2014-03-07

ENDOLOGIX INC.

   US    Apparatus and method of placement of a graft or graft system   
US9149381B2    US14172126A    2014-02-04

ENDOLOGIX INC.

   US    Stent graft    US8821564B2    US13397952A    2012-02-16

ENDOLOGIX INC.

   US    Apparatus and methods for repairing aneurysms    US8814928B2   
US12616928A    2009-11-12

ENDOLOGIX INC.

   US    Catheter system and methods of using same    US8808350B2    US13408952A
   2012-02-29

ENDOLOGIX INC.

   US    Graft systems having semi-permeable filling structures and methods for
their use    US8801768B2    US13355705A    2012-01-23

ENDOLOGIX INC

   US    Bifurcated graft deployment systems and methods    US8764812B2   
US13745682A    2013-01-18

 

-2-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Apparatus and method of placement of a graft or graft system   
US8672989B2    US13546950A    2012-07-11

ENDOLOGIX INC.

   US    Graft deployment system    US8568466B2    US13269332A    2011-10-07

ENDOLOGIX INC.

   US    Dual concentric guidewire and methods of bifurcated graft deployment   
US8523931B2    US11623022A    2007-01-12

ENDOLOGIX INC.

   US    Stent graft    US8491646B2    US12837398A    2010-07-15

ENDOLOGIX INC.

   US    Endolumenal vascular prosthesis with neointima inhibiting polymeric
sleeve    US8377110B2    US10820455A    2004-04-08

ENDOLOGIX INC.

   US    Bifurcated graft deployment systems and methods    US8357192B2   
US13046541A    2011-03-11

ENDOLOGIX INC.

   US    Bifurcated graft deployment systems and methods    US8236040B2   
US12101863A    2008-04-11

 

-3-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Catheter system and methods of using same    US8216295B2    US12496446A
   2009-07-01

ENDOLOGIX INC.

   US    Apparatus and method of placement of a graft or graft system   
US8221494B2    US12390346A    2009-02-20

ENDOLOGIX INC.

   US    Methods and systems for endovascular aneurysm treatment    US8182525B2
   US12421297A    2009-04-09

ENDOLOGIX INC.

   US    Single puncture bifurcation graft deployment system    US8167925B2   
US12732095A    2010-03-25

ENDOLOGIX INC.

   US    Bifurcation graft deployment catheter    US8147535B2    US11189101A   
2005-07-25

ENDOLOGIX INC.

   US    Material for creating multi-layered films and methods for making the
same    US8133559B2    US13100483A    2011-05-04

ENDOLOGIX INC.

   US    Stent graft    US8118856B2    US12844266A    2010-07-27

 

-4-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Graft systems having filling structures supported by scaffolds and
methods for their use    US8048145B2    US11413460A    2006-04-28

ENDOLOGIX INC.

   US    Graft deployment system    US8034100B2    US10722367A    2003-11-25

ENDOLOGIX INC.

   US    Material for creating multi-layered films and methods for making the
same    US7951448B2    US12858274A    2010-08-17

ENDOLOGIX INC

   US    Self expanding bifurcated endovascular prosthesis    US7892277B2   
US11417883A    2006-05-03

ENDOLOGIX INC.

   US    Material for creating multi-layered films and methods for making the
same    US7790273B2    US11752750A    2007-05-23

ENDOLOGIX INC.

   US    Devices for repairing aneurysms    US7682383B2    US10481386A   
2004-06-14

ENDOLOGIX INC.

   US    System and methods for endovascular aneurysm treatment    US7666220B2
   US11482503A    2006-07-07

 

-5-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Methods and systems for endovascular aneurysm treatment    US7530988B2
   US11187471A    2005-07-22

ENDOLOGIX INC

   US    Self expanding bifurcated endovascular prosthesis    US7520895B2   
US10119525A    2002-04-08

ENDOLOGIX INC

   US    Bifurcation graft deployment catheter    US6953475B2    US10675060A   
2003-09-30

ENDOLOGIX INC.

   US    Implantable vascular graft    US6733523B2    US09891620A    2001-06-26

ENDOLOGIX INC

   US    Single puncture bifurcation graft deployment system    US6663665B2   
US09795993A    2001-02-28

ENDOLOGIX INC.

   US    Bifurcation graft deployment catheter    US6660030B2    US09747094A   
2000-12-22

ENDOLOGIX INC

   US    Endoluminal vascular prosthesis    US6508835B1    US09723979A   
2000-11-28

 

-6-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Bifurcation graft deployment catheter    US6500202B1    US09525778A   
2000-03-15

ENDOLOGIX INC.

   US    Dual wire placement catheter    US6440161B1    US09348356A   
1999-07-07

ENDOLOGIX INC.

   US    Single puncture bifurcation graft deployment system    US6261316B1   
US09266661A    1999-03-11

ENDOLOGIX INC.

   US    Articulating bifurcation graft    US6197049B1    US09251363A   
1999-02-17

ENDOLOGIX INC.

   US    Endoluminal vascular prosthesis    US6187036B1    US09210280A   
1998-12-11

ENDOLOGIX INC.

   US    Segmented stent for flexible stent delivery system    US6187034B1   
US09229856A    1999-01-13

ENDOLOGIX INC.

   US    Endoluminal vascular prosthesis    US6077296A    US0934689A   
1998-03-04

 

-7-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Stent delivery system featuring a flexible balloon    US6022359A   
US09229519A    1999-01-13

ENDOLOGIX INC.

   US    Radially expandable stent featuring accordion stops    US5931866A   
US09028305A    1998-02-24

ENDOLOGIX INC.

   US    DUAL INFLATABLE ARTERIAL PROSTHESIS    US20180021045A1    US15540246A
   2017-06-27

ENDOLOGIX INC.

   US    CATHETER SYSTEM AND METHODS OF USING SAME    US20170304098A1   
US15632064A    2017-06-23

ENDOLOGIX INC.

   US    CATHETER SYSTEM AND METHODS OF USING SAME    US20170296791A1   
US15639028A    2017-06-30

ENDOLOGIX INC

   US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
US10245166    US15610242A    2017-05-31

ENDOLOGIX INC.

   US    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
   US20170239035A1    US15310198A    2016-11-10

 

-8-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    METHODS AND SYSTEMS FOR ANEURYSM TREATMENT USING FILLING STRUCTURES   
US20170238937A1    US15438682A    2017-02-21

ENDOLOGIX INC

   US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
US20170128246A1    US15414499A    2017-01-24

ENDOLOGIX INC

   US    METHOD AND SYSTEM FOR TREATING ANEURYSMS    US20170007263A1   
US15205365A    2016-07-08

ENDOLOGIX INC.

   US    METHOD FOR FORMING HYDROGELS AND MATERIALS THEREFOR    US20160367731A1
   US15256462A    2016-09-02

ENDOLOGIX INC.

   US    DEVICES AND METHODS TO TREAT VASCULAR DISSECTIONS    US20160302798A1   
US15194159A    2016-06-27

ENDOLOGIX INC.

   US    SYSTEMS AND METHODS FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL
DEVICE    US10201638    US14776385A    2015-09-14

ENDOLOGIX INC.

   US    SYSTEMS AND METHODS FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL
DEVICE       16/272809    2019-02-11

 

-9-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
US20150366688A1    US14840428A    2015-08-31

ENDOLOGIX INC.

   US    METHOD AND SYSTEM FOR TREATING ANEURYSMS    US20150250989A1   
US14717938A    2015-05-20

ENDOLOGIX INC.

   US    FENESTRATED PROSTHESIS    US20150173923A1    US14581675A    2014-12-23

ENDOLOGIX INC.

   US    Apparatus and Methods for Repairing Aneurysms    US20150012081A1   
US14330812A    2014-07-14

ENDOLOGIX INC.

   US    STENT GRAFT    US9907642    US14461308A    2014-08-15

ENDOLOGIX INC

   US    ENDOLUMENAL VASCULAR PROSTHESIS WITH NEOINTIMA INHIBITING POLYMERIC
SLEEVE    US20130253638A1    US13731908A    2012-12-31

ENDOLOGIX INC.

   US    Methods and Systems for Treating Aneurysms    US20120184982A1   
US13354094A    2012-01-19

 

-10-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
US20120109279A1    US13287907A    2011-11-02

ENDOLOGIX INC.

   US    FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE   
US20110276078A1    US12966852A    2010-12-13

ENDOLOGIX INC

   US    SELF EXPANDING BIFURCATED ENDOVASCULAR PROSTHESIS    US20110224782A1   
US13027077A    2011-02-14

ENDOLOGIX INC.

   US    ENDOLUMINAL VASCULAR PROSTHESIS    US20110218617A1    US13039157A   
2011-03-02

ENDOLOGIX INC

   US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
US20110054587A1    US12769546A    2010-04-28

ENDOLOGIX INC

   US    IMPLANTABLE VASCULAR GRAFT    US20100318174A1    US12860280A   
2010-08-20

ENDOLOGIX INC

   US    IMPLANTABLE VASCULAR GRAFT    US20100318181A1    US12860310A   
2010-08-20

 

-11-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    UTILIZATION OF MURAL THROMBUS FOR LOCAL DRUG DELIVERY INTO VASCULAR
TISSUE    US20100261662A1    US12757900A    2010-04-09

ENDOLOGIX INC

   US    GRAFT DEPLOYMENT SYSTEM    US20100179636A1    US12726257A    2010-03-17

ENDOLOGIX INC.

   US    STENT GRAFT DELIVERY SYSTEM    US20100036360A1    US12429474A   
2009-04-24

ENDOLOGIX INC.

   US    DOCKING APPARATUS AND METHODS OF USE    US20090319029A1    US12478208A
   2009-06-04

ENDOLOGIX INC.

   US    GRAFT ENDOFRAME HAVING AXIALLY VARIABLE CHARACTERISTICS   
US20100004728A1    US12371087A    2009-02-13

ENDOLOGIX INC.

   US    METHOD AND AGENT FOR IN-SITU STABILIZATION OF VASCULAR TISSUE   
US20090155337A1    US12269677A    2008-11-12

ENDOLOGIX INC.

   US    STENT    US20090105806A1    US12257149A    2008-10-23

 

-12-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Multi-segmented graft deployment system    US20080071343A1   
US11522292A    2006-09-15

ENDOLOGIX INC

   US    IMPLANTABLE VASCULAR GRAFT    US20070299497A1    US11764715A   
2007-06-18

ENDOLOGIX INC.

   US    Methods and systems for aneurysm treatment using filling structures   
US20070150041A1    US11444603A    2006-05-31

ENDOLOGIX INC

   US    ENDOLUMINAL VASCULAR PROSTHESIS    US20070112412A1    US11623679A   
2007-01-16

ENDOLOGIX INC.

   US    Method and apparatus for decompressing aneurysms    US20070078506A1   
US11580201A    2006-10-12

ENDOLOGIX INC.

   US    Method and apparatus for decompressing aneurysms    US20050245891A1   
US11104303A    2005-04-12

ENDOLOGIX INC.

   US    Vascular stent-graft apparatus    US20040167607A1    US10787404A   
2004-02-24

 

-13-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    Stent-graft with positioning anchor    US20040116997A1    US10668901A
   2003-09-22

ENDOLOGIX INC.

   US    Flexible vascular graft    US20010025195A1    US09728582A    2000-12-01

ENDOLOGIX INC

   US    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
   US20170239035A1    US15310198A    2016-11-10

ENDOLOGIX INC

   US    DUAL INFLATABLE ARTERIAL PROSTHESIS    US20180021045A1    US15540246A
   2017-06-27

ENDOLOGIX INC

   US    ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS    2018-0168832   
US15737223    2017-12-15

ENDOLOGIX INC

   US    Systems and Methods with Stents and Filling Structure       62/382207
   2016-08-31

ENDOLOGIX INC

   US    STENTS, GRAFTS, DELIVERY SYSTEMS, AND METHODS       62/481560   
2017-04-04

 

-14-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   US    ENDOVASCULAR SYSTEMS, DEVICES, AND METHODS ALLOWING FOR BRANCH DEVICE
PLACEMENT IN POCKET OF MAIN GRAFT       62/489213    2017-04-24

ENDOLOGIX INC

   US    ENDOVASCULAR GRAFT SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND
BRANCH ARTERIES       62/529669    2017-07-07

ENDOLOGIX INC

   US    STENT GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF STENT GRAFTS BY
THERMAL PLEATING       62/532737    2017-07-14

ENDOLOGIX INC

   US    STENT GRAFT       15/911629    2018-03-05

ENDOLOGIX INC

   US    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS       15/965649   
2018-04-

ENDOLOGIX INC

   US    MODULATION OF INFLAMMATORY RESPONSE FOLLOWING ENDOVASCULAR TREATMENT   
   62/661569    2018-4-23

ENDOLOGIX INC

   US    ADVANCED KINK RESISTANT STENT GRAFT       16/005269    2018-6-11

 

-15-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   US    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM       15/985572   
2018-5-21

ENDOLOGIX INC

   US    SYSTEMS AND METHODS WITH STENT AND FILLING STRUCTURE       15/774511   
2017-8-30

ENDOLOGIX INC

   US    LONGITUDINALLY EXTENDABLE STENT GRAFT SYSTEMS AND METHODS      
15/774548    2018-1-23

ENDOLOGIX INC

   US    GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND
METHODS FOR THEIR USE    US20180318112A1    16/035497    2018-7-13

ENDOLOGIX INC

   US    PRE-FIXATION DEVICE FOR NELLIX AND OTHER EVAS DEVICES       62/678956
   2018-5-31

ENDOLOGIX INC

   US    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE   
US20190008631A1    16/066595    2018-06-27

ENDOLOGIX INC

   US    MODULATION OF INFLAMMATORY RESPONSE FOLLOWING ENDOVASCULAR TREATMENT   
   62/661569    2018-4-23

 

-16-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   US    FENESTRATED PROSTHESIS    US8945202    12/769581    2015-2-3

ENDOLOGIX INC.

   US    Fenestrated prosthesis    US8945202    12/769581    4/28/10

ENDOLOGIX, INC.

   US    Bifurcated vascular graft deployment device    US6210422    09/505038
   2/16/00

ENDOLOGIX, INC.

   US    Method of deploying bifurcated vascular graft    US6156063    09/086247
   5/28/98

ENDOLOGIX, INC.

   US    Bifurcated vascular graft deployment device    US6090128    08/802478
   2/20/97

ENDOLOGIX, INC.

   US    Endovascular prosthesis with improved sealing means for aneurysmal
arterial disease and method of use    US5665117    08/620072    3/21/96

ENDOLOGIX, INC.

   US    Locking assembly for coupling guidewire to delivery system      
15/317905    12/9/16

 

-17-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Endologix, Inc. and The Cleveland Clinic Foundation

   US    Fenestrated prosthesis    US8945202    US12769581    4/28/10

Endologix, Inc.

   US    Single puncture bifurcation graft deployment system    US7691135   
US10690227    10/21/03

Endologix, Inc.

   US    Bifurcated vascular graft and method and apparatus for deploying same
   US6951572    US10639255    8/12/03

Endologix, Inc.

   US    Radiation delivery balloon catheter    US6699170    US09688396   
10/16/00

Endologix, Inc.

   US    Dual wire placement catheter    US6689157    US10035729    12/21/01

Endologix, Inc.

   US    Method for delivering radiation to an intraluminal site in the body   
US6685618    US09944649    8/31/01

Endologix, Inc.

   US    Radiation delivery catheters and dosimetry methods    US6491619   
US09648563    8/25/00

 

-18-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Endologix, Inc.

   US    Endoluminal vascular prosthesis    US6331190    US09483411    1/14/00

Endologix, Inc.

   US    Bifurcated vascular graft deployment device    US6210422    US09505038
   2/16/00

Endologix, Inc.

   US    Method of deploying bifurcated vascular graft    US6156063   
US09086247    5/28/98

Endologix, Inc.

   US    Bifurcated vascular graft deployment device    US6090128    US08802478
   2/20/97

Endologix, Inc.

   US    Axially non-contracting flexible radially expandable stent    US6083259
   US09192803    11/16/98

Endologix, Inc.

   US    Endovascular prosthesis with improved sealing means for aneurysmal
arterial disease and method of use    US5665117    US08620072    3/21/96

Endologix, Inc.

   US    Apparatus and method of placement of a graft or graft system      
US14172126    2/4/14

 

-19-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Endologix, Inc. and The Cleveland Clinic Foundation    US    Apparatus and
method of placement of a graft or graft system       US12769506    4/28/10

Endologix, Inc.

   US    Stent graft delivery system       US12429474    4/24/09

ENDOLOGIX, INC.

   US    CUFF AND LIMB VARIANTS FOR STENT GRAFTS SYSTEMS AND METHODS      
62/735771    2018-09-24

ENDOLOGIX, INC.

   US    STENT DRAFT SYSTEM WITH ELONGATED CUFF       62/730441    2018-09-12

ENDOLOGIX, INC.

   US    AIOD BI-FURCATED STENT GRAFT       62/750667    2018-10-25

ENDOLOGIX INC

   WO    ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS    WO2016210363A1   
PCT/US2016/039414    2016-06-24

ENDOLOGIX INC

   JP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
   JP2017517321A    JP2016569901    2015-05-05

 

-20-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   CN    Endoluminal Prosthesis Systems and Methods       201680037099.X   
2017-12-22

ENDOLOGIX, INC.

   CN    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE   
109152632    201680082677.1    2016-12-23

ENDOLOGIX INC

   JP    DUAL INFLATABLE ARTERIAL PROSTHESIS    2018-500130    2017-534803   
2017-06-28

ENDOLOGIX INC

   US    ENDOLUMINAL DEVICE AND POLYMER       62/575827    2017-10-23

TRIVASCULAR INC

   US    Advanced Endovascular Graft    US9788934B2    US14799656A    2015-07-15

ENDOLOGIX INC

   WO    DUAL INFLATABLE ARTERIAL PROSTHESIS    WO2016109757A1   
PCT/US2015/068204    2015-12-30

ENDOLOGIX INC

   WO    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE   
WO2017117068A1    PCT/US2016/068575    2016-12-23

 

-21-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   WO    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND
FILLING STRUCTURE    WO2017197313A1    PCT/US2017/032490    2017-05-12

ENDOLOGIX INC

   US    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND
FILLING STRUCTURE       16/300030    2018-11-08

ENDOLOGIX INC

   CN    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND
FILLING STRUCTURE       201780036823.1    2018-12-13

ENDOLOGIX INC

   EP    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND
FILLING STRUCTURE    EP3454782    17796968.0    2018-11-09

ENDOLOGIX INC

   JP    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND
FILLING STRUCTURE       2018-559824    2018-11-12

ENDOLOGIX INC

   PCT    SYSTEMS AND METHODS WITH STENT AND FILLING STRUCTURE      
PCT/US2017/049482    2017-08-30

ENDOLOGIX INC

   EP    SYSTEMS AND METHODS WITH STENTS AND FILLING STRUCTURE       17847508.3
   2019-02-27

 

-22-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   JP    SYSTEMS AND METHODS WITH STENTS AND FILLING STRUCTURE         
2019-02-27

ENDOLOGIX INC

   PCT    LONGITUDINALLY EXTENDABLE STENT GRAFT SYSTEMS AND METHODS      
PCT/US2018/014920    2018-01-23

ENDOLOGIX INC

   PCT    STENT GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF STENT GRAFTS BY
THERMAL PLEATING    WO2019/014634    PCT/US2018/042158    2018-7-13

ENDOLOGIX INC

   PCT    ENDOVASCULAR SYSTEMS, DEVICES, AND METHODS ALLOWING FOR BRANCH DEVICE
PLACEMENT IN CHANNEL OF MAIN GRAFT    WO2018/200420    PCT/US2018/028959   
2018-4-23

ENDOLOGIX INC

   PCT    ENDOVASCULAR GRAFT SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND
BRANCH ARTERIES    WO2019/010458    PCT/US2018/041152    7/6/2018

ENDOLOGIX INC

   EP    DUAL CONCENTRIC GUIDEWIRE AND METHODS OF BIFURCATED GRAFT DEPLOYMENT |
DOPPELTER KONZENTRISCHER FUHRUNGSDRAHT UND VERFAHREN ZUM EINSATZ EINES
VERZWEIGTEN IMPLANTATS | FIL DE GUIDAGE CONCENTRIQUE    EP2117631B1   
EP2008727613A    2008-01-11

 

-23-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      MIXTE ET PROCEDES DE DEPLOIEMENT DE GREFFON A DEUX BRANCHES         

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS 1 VORRICHTUNG ZUM AUSBESSERN EINES
ANEURYSMAS 1 DISPOSITIFS DE REPARATION D’ANEVRISMES    EP1397089B1   
EP2002730505A    2002-06-17

ENDOLOGIX INC

   EP    CATHETER SYSTEM 1 Kathetersystem 1 Systemes de catheter    EP2520320B1
   EP2012178965A    2009-06-30

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS 1 VORRICHTUNG ZUM AUSBESSERN EINES
ANEURYSMAS 1 PROTHESE POUR LE TRAITEMENT DES ANEVRISMES    EP2260795B1   
EP201011024A    2002-06-17

 

-24-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   EP    SYSTEMS FOR ANEURYSM TREATMENT USING FILLING STRUCTURES 1 SYSTEME ZUR
BEHANDLUNG VON ANEURYSMEN UNTER VERWENDUNG VON FULLSTRUKTUREN 1 SYSTEMES POUR LE
TRAITEMENT DE L’ANEVRISME UTILISANT DES STRUCTURES DE REMPLISSAGE    EP1962722B1
   EP2006850439A    2006-12-18

ENDOLOGIX INC

   EP    GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS 1
TRANSPLANTATIONSSYSTEM MIT DURCH GERUSTE UNTERSTUTZTEN FULLSTRUKTUREN 1 SYSTEMES
DE GREFFE PRESENTANT DES STRUCTURES DE REMPLISSAGE SOUTENUES PAR DES
ECHAFAUDAGES    EP1874231B1    EP2006751879A    2006-04-28

ENDOLOGIX INC

   EP    GRAFT DEPLOYMENT SYSTEM 1 IMPLANTAT-ABLAGESYSTEM 1 SYSTEME DE
DEPLOIEMENT DE TUBE PROTHETIQUE    EP1572034B1    EP2003790040A    2003-11-25

ENDOLOGIX INC

   EP    STENT GRAFT 1 STENT-IMPLANTAT 1 GREFFON DE STENT    EP2459127B1   
EP2010806904A    2010-07-27

 

-25-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   EP    STENT-GRAFT WITH POSITIONING ANCHOR 1 STENT-GRAFT MIT
POSITIONIERUNGSVERANKERUN G 1 ENDOPROTHESE A ANCRAGE DE POSITIONNEMENT   
EP1542616B1    EP2003754880A    2003-09-22

ENDOLOGIX INC

   EP    Systems for endovascular aneurysm treatment 1 Systeme zur
endovaskularen Aneurysma-Therapie 1 Systemes pour le traitement d’anevrismes
endovasculaires    EP2422745B1    EP2011180827A    2005-07-22

ENDOLOGIX INC

   EP    Catheter system 1 Kathetersystem 1 Systeme de catheter    EP2293838B1
   EP2009774381A    2009-06-30

ENDOLOGIX INC

   EP    Systems for endovascular aneurysm treatment 1 Systeme zur Behandlung
von endovaskularen Aneurysmen 1 Systemes pour le traitement d’anevrisme
endovasculaire    EP1778131B1    EP2005773726A    2005-07-22

ENDOLOGIX INC

   EP    IMPLANTABLE VASCULAR GRAFT 1 IMPLANTIERBARE GEFASSPROTHESE 1 GREFFE
VASCULAIRE IMPLANTABLE    EP1333787B1    EP2001990900A    2001-11-08

ENDOLOGIX INC

   EP    Bifurcated vascular graft and method and apparatus for deploying same 1
Abzweigendes Gefasstransplantat sowie Verfahren und Gerat zu dessen Entfaltung 1
Implant vasculaire a deux    EP1009325B1    EP1998906274A    1998-02-06

 

-26-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      branches, procede et appareil pour sa mise en place         

ENDOLOGIX INC

   EP    SINGLE PUNCTURE BIFURCATION GRAFT DEPLOYMENT SYSTEM 1 EINE EINZIGE
PUNKTION ERFORDENDES ENTFALTUNGSSYSTEM FUR EIN GEFASSIMPLANTAT MIT VERZWEIGUN G
1 SYSTEME DE DEPLOIEMENT D’UNE GREFFE AU NIVEAU D’UNE BIFURCATION, A L’AIDE D’UN
SEUL ORIFICE    EP1159024B1    EP2000916167A    2000-03-07

ENDOLOGIX INC

   EP    SELF EXPANDING BIFURCATED ENDOVASCULAR PROSTHESIS 1
SELBSTEXPANDIERENDE, SICH VERZWEIGENDE, ENDOVASKULARE PROTHESE 1 PROTHESE
ENDOVASCULAIRE BIFURQUEE A DILATATION AUTOMATIQUE    EP1087729B1   
EP1999957012A    1999-05-28

ENDOLOGIX INC

   EP    ENDOLUMINAL VASCULAR PROSTHESIS I PROTHESE IM INNEREN EINES GEFASSES I
PROTHESE VASCULAIRE ENDOLUMINALE    EP1059893B1    EP1998930137A    1998-06-15

 

-27-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   EP    ENDOLUMINAL VASCULAR PROSTHESIS I ENDOLUMINALE VASKULARE PROTHESE I
PROTHESE VASCULAIRE ENDOLUMINALE    EP1146833B1    EP1999973254A    1999-11-10

ENDOLOGIX INC

   EP    DUAL INFLATABLE ARTERIAL PROSTHESIS I DOPPELTE AUFBLASBARE
ARTERIENPROTHESE I DOUBLE PROTHESE ARTERIELLE GONFLABLE    EP3240508A1   
EP2015876323A    2015-12-30

ENDOLOGIX INC

   EP    FORMING HYDROGELS AND MATERIALS THEREFOR I HERSTELLUNG VON HYDROGELEN
UND MATERIALIEN DAFUR I FORMATION D’HYDROGELS ET MATERIAUX POUR CEUX-CI   
EP3113722A4    EP2015758921A    2015-03-06

ENDOLOGIX INC

   EP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
I MODULARE STENTPROTHESENSYSTEME UND VERFAHREN MIT AUFBLASBAREN FULLSTRUKTUREN I
SYSTEMES ET PROCEDES DE GREFFE D’ENDOPROTHESE MODULAIRE    EP3148483A4   
EP2015800658A    2015-05-05

 

-28-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      COMPRENANT DES STRUCTURES DE REMPLISSAGE GONFLABLES         

ENDOLOGIX INC

   EP    LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM 1
VERRIEGELUNGSANORDNUNG ZUR KOPPLUNG EINES FUHRUNGSDRAHTS AN EIN AUSGABESYSTEM 1
ENSEMBLE DE VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE A UN SYSTEME DE
DISTRIBUTION    EP3139860A1    EP2016790254A    2016-06-29

ENDOLOGIX INC

   EP    FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE 1 FULLSTRUKTUR
FUR EIN PROTHESENSYSTEM UND VERWENDUNGSVERFAHREN 1 STRUCTURE DE REMPLISSAGE POUR
UN SYSTEME DE GREFFE ET PROCEDE D’UTILISATION    EP2519191A4    EP2010841580A   
2010-12-21

ENDOLOGIX INC

   EP    METHOD FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL DEVICE 1
VERFAHREN ZUR HERSTELLUNG VON MATERIALIEN IN SITU IN EINER MEDIZINISCHEN
VORRICHTUNG 1 METHODE DE FORMATION DE    EP2968692A1    EP2014712991A   
2014-03-07

 

-29-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      MATERIAUX IN SITU DANS UN DISPOSITIF MEDICAL         

ENDOLOGIX INC

   EP    DOCKING APPARATUS AND METHODS OF USE 1 ANDOCKVORRICHTUNG UND
VERWENDUNGSVERFAHREN 1 APPAREIL DE FIXATION ET PROCEDES D’UTILISATION   
EP2299933A4    EP2009770704A    2009-06-04

ENDOLOGIX INC

   EP    SEALING APPARATUS AND METHODS OF USE 1 VERSCHLUSSGERAT UND
ANWENDUNGSVERFAHREN 1 DISPOSITIF DE FERMETURE ET PROCEDES D’UTILISATION ASSOCIES
   EP2299931A4    EP2009759453A    2009-06-04

ENDOLOGIX INC

   EP    BIFURCATED GRAFT DEPLOYMENT SYSTEMS AND METHODS 1 SYSTEME UND VERFAHREN
ZUR FREISETZUNG EINER BIFURKATIONSPROTHESE 1 SYSTEMES DE DEPLOIEMENT DE GREFFON
A PLUSIEURS BRANCHES, ET PROCEDES    EP2268227A4    EP2009730087A    2009-04-10

ENDOLOGIX INC

   EP    METHOD AND SYSTEM FOR ENDOVASCULAR ANEURYSM TREATMENT 1 VERFAHREN UND
SYSTEM ZUR    EP2693980A1    EP2012716880A    2012-04-06

 

-30-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      ENDOVASKULAREN BEHANDLUNG VON ANEURYSMEN 1 PROCEDE ET SYSTEME POUR
TRAITEMENT D’ANEVRISME ENDOVASCULAIRE         

ENDOLOGIX INC

   EP    STENT GRAFT DELIVERY SYSTEM 1 STENTGRAFT-ABLAGESYSTEM 1 SYSTEME DE MISE
EN PLACE D ENDOPROTHESE VASCULAIRE    EP2278939A4    EP2009733719A    2009-04-24

ENDOLOGIX INC

   EP    CATHETER SYSTEM AND METHODS OF USING SAME 1 KATHETERSYSTEM UND
VERFAHREN ZU SEINER VERWENDUNG 1 SYSTEME DE CATHETER ET SES PROCEDES
D’UTILISATION    EP2680915A1    EP2012709432A    2012-02-29

ENDOLOGIX INC

   EP    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM 1
VORRICHTUNG UND VERFAHREN ZUR POSITIONIERUNG EINER GEFASSPROTHESE BZW. EINES
GEFASSPROTHESENSYSTEMS 1 APPAREIL ET PROCEDE DE DISPOSITION DE GREFFE OU DE
SYSTEME DE GREFFE    EP2635241A2    EP2011781956A    2011-11-02

 

-31-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   DE    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
EP2635241A2    EP2011781956A    2011-11-02

ENDOLOGIX INC

   GB    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
EP2635241A2    EP2011781956A    2011-11-02

ENDOLOGIX INC

   IT    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
EP2635241A2    EP2011781956A    2011-11-02

ENDOLOGIX INC

   EP    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM 1
VORRICHTUNG UND VERFAHREN ZUR POSITIONIERUNG EINER GEFASSPROTHESE BZW. EINES
GEFASSPROTHESENSYSTEMS 1 APPAREIL ET PROCEDE DE PLACEMENT D’UNE GREFFE OU D’UN
SYSTEME DE GREFFE    EP2429452A1    EP2010717383A    2010-04-28

ENDOLOGIX INC

   WO    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND
FILLING STRUCTURE 1 SYSTEMES ET PROCEDES A CORPS DE GREFFE, CANAL DE REMPLISSAGE
GONFLABLE ET STRUCTURE DE REMPLISSAGE    WO2017197313A1    PCT/US2017/32490A   
2017-05-12

 

-32-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   WO    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE 1
SYSTEMES ET PROCEDES AVEC GREFFON FENESTRE ET STRUCTURE DE REMPLISSAGE   
WO2017117068A1    PCT/US2016/68575A    2016-12-23

ENDOLOGIX INC

   WO    LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM 1 ENSEMBLE
DE VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE A UN SYSTEME DE DISTRIBUTION   
WO2017004265A1    PCT/US2016/40197A    2016-06-29

ENDOLOGIX INC

   WO    ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS 1 SYSTEMES ET PROCEDES DE
PROTHESE ENDOLUMINALE    WO2016210363A1    PCT/US2016/39414A    2016-06-24

ENDOLOGIX INC

   WO    DUAL INFLATABLE ARTERIAL PROSTHESIS 1 DOUBLE PROTHESE ARTERIELLE
GONFLABLE    WO2016109757A1    PCT/US2015/68204A    2015-12-30

ENDOLOGIX INC

   WO    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
1 SYSTEMES ET PROCEDES DE GREFFE D’ENDOPROTHESE MODULAIRE COMPRENANT DES
STRUCTURES DE REMPLISSAGE GONFLABLES    WO2015183489A1    PCT/US2015/29292A   
2015-05-05

 

-33-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   WO    FORMING HYDROGELS AND MATERIALS THEREFOR 1 FORMATION D’HYDROGELS ET
MATERIAUX POUR CEUX-CI    WO2015134906A1    PCT/US2015/19251A    2015-03-06

ENDOLOGIX INC

   WO    METHOD FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL DEVICE 1 METHODE
DE FORMATION DE MATERIAUX IN SITU DANS UN DISPOSITIF MEDICAL    WO2014159093A1
   PCT/US2014/21928A    2014-03-07

ENDOLOGIX INC

   WO    METHOD AND SYSTEM FOR ENDOVASCULAR ANEURYSM TREATMENT 1 PROCEDE ET
SYSTEME POUR TRAITEMENT D’ANEVRISME ENDOVASCULAIRE    WO2012139054A1   
PCT/US2012/32612A    2012-04-06

ENDOLOGIX INC

   WO    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM 1 APPAREIL
ET PROCEDE DE DISPOSITION DE GREFFE OU DE SYSTEME DE GREFFE    WO2012061526A3   
PCT/US2011/59012A    2011-11-02

ENDOLOGIX INC

   WO    CATHETER SYSTEM AND METHODS OF USING SAME | SYSTEME DE CATHETER ET SES
PROCEDES D’UTILISATION    WO2012118901A1    PCT/US2012/27151A    2012-02-29

 

-34-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   WO    METHODS AND SYSTEMS FOR TREATING ANEURYSMS | PROCEDES ET SYSTEMES DE
TRAITEMENT D’ANEVRISMES    WO2012100059A1    PCT/US2012/21878A    2012-01-19

ENDOLOGIX INC

   WO    DEVICES AND METHODS TO TREAT VASCULAR DISSECTIONS | DISPOSITIFS ET
PROCEDES DE TRAITEMENT DE DISSECTIONS VASCULAIRES    WO2012068298A1   
PCT/US2011/61061A    2011-11-16

ENDOLOGIX INC

   WO    STENT GRAFT 1 ENDOPROTHESE COUVERTE    WO2011017123A3   
PCT/US2010/43432A    2010-07-27

ENDOLOGIX INC

   WO    STENT GRAFT 1 ENDOPROTHESE COUVERTE    WO2011008989A3   
PCT/US2010/42181A    2010-07-15

ENDOLOGIX INC

   WO    PERCUTANEOUS METHOD AND DEVICE TO TREAT DISSECTIONS | PROCEDE ET
DISPOSITIF PERCUTANES POUR TRAITER DES DISSECTIONS    WO2010127305A3   
PCT/US2010/33274A    2010-04-30

ENDOLOGIX INC

   WO    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM 1 APPAREIL
ET PROCEDE DE PLACEMENT D’UNE GREFFE OU D’UN SYSTEME DE GREFFE    WO2010127040A1
   PCT/US2010/32843A    2010-04-28

 

-35-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   WO    BIFURCATED GRAFT DEPLOYMENT SYSTEMS AND METHODS 1 SYSTEMES DE
DEPLOIEMENT DE GREFFON A PLUSIEURS BRANCHES, ET PROCEDES    WO2009126906A8   
PCT/US2009/40239A    2009-04-10

ENDOLOGIX INC

   WO    CATHETER SYSTEM 1 SYSTEME DE CATHETER    WO2010002931A1   
PCT/US2009/49316A    2009-06-30

ENDOLOGIX INC

   WO    DESIGN AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM 1 CONCEPTION
ET PROCEDE DE MISE EN PLACE D’UN GREFFON OU D’UN SYSTEME DE GREFFONS 1
CONCEPTION ET PROCEDE DE MISE EN PLACE D’UN GREFFON OU D’UN SYSTEME DE GREFFONS
   WO2009105699A1    PCT/US2009/34755A    2009-02-20

ENDOLOGIX INC

   WO    METHOD AND AGENT FOR IN-SITU STABILIZATION OF VASCULAR TISSUE 1 PROCEDE
ET AGENT DE STABILISATION <I>IN SITU</I> DU TISSU VASCULAIRE    WO2009064806A1
   PCT/US2008/83267A    2008-11-12

ENDOLOGIX INC

   WO    STENT 1 ENDOPROTHESE VASCULAIRE    WO2009055615A1    PCT/US2008/81022A
   2008-10-23

 

-36-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX, INC

   WO    ENDOLUMINAL DEVICE AND POLYMER       PCT/US2018/056792    2018-10-19

ENDOLOGIX INC

   DE    EINE EINZIGE PUNKTION ERFORDENDES ENTFALTUNGSSYSTEM FUR EIN
GEFASSIMPLANTAT MIT VERZWEIGUNG    DE60031381T2    DE60031381A    2000-03-07

ENDOLOGIX INC

   DE    SELBSTEXPANDIERENDE, SICH VERZWEIGENDE, ENDOVASKULARE PROTHESE   
DE69933560T2    DE69933560A    1999-05-28

ENDOLOGIX INC

   DE    ENDOLUMINALE VASKULARE PROTHESE    DE69927055T2    DE69927055A   
1999-11-10

ENDOLOGIX INC

   AU    Bifurcated vascular graft and method and apparatus for deploying same 1
Bifurcated vascular graft deployment device    AU725117B2    AU199861540A   
1998-02-06

ENDOLOGIX INC

   AU    Implantable vascular graft    AU200230661A    AU200230661A   
2001-11-08

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP1397089    EP02730505.1   
2017-04-19

 

-37-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP1397089    EP02730505.1   
2017-04-19

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP1397089    EP02730505.1   
2017-04-19

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP2260795    EP10011024.6   
2016-05-25

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP2260795    EP10011024.6   
2016-05-25

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP2260795    EP10011024.6   
2016-05-25

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP2260795    EP10011024.6   
2016-05-25

ENDOLOGIX INC

   EP    DEVICES FOR REPAIRING ANEURYSMS    EP2260795    EP10011024.6   
2016-05-25

 

-38-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   EP    ADVANCED KINK-RESISTANT STENT GRAFT    EP2833827    13714471.3   
2018-01-31

ENDOLOGIX INC

   EP    ADVANCED KINK-RESISTANT STENT GRAFT    EP2833827    13714471.3   
2018-01-31

ENDOLOGIX INC

   EP    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM       EP13717893.5   
2014-11-06

ENDOLOGIX INC

   EP   

MODULAR STENT GRAFT SYSTEMS AND METHODS WITH

INFLATABLE FILL

STRUCTURES

      EP15800658.5    2016-11-21

ENDOLOGIX INC

   EP    ANEURYSM SAC ACCESS CONDUIT       15852460.3    2017-04-12

ENDOLOGIX INC

   EP    DUAL INFLATABLE ARTERIAL PROSTHESIS       15876323.5    2017-07-13

ENDOLOGIX INC

   EP    Endoluminal Prosthesis Systems and Methods       16815450.8   
2017-12-19

 

-39-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   CN    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
      2015800393484    2017-01-19

ENDOLOGIX INC

   CN    DUAL INFLATABLE ARTERIAL PROSTHESIS       2015800763903    2017-08-17

ENDOLOGIX INC

   JP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
      2016-569901    2016-11-28

ENDOLOGIX INC

   CN    Endoluminal Prosthesis Systems and Methods       201680037099.X   
2017-12-22

ENDOLOGIX INC

   JP    DUAL INFLATABLE ARTERIAL PROSTHESIS       2017-534803    2017-06-28

ENDOLOGIX INC

   JP    Endoluminal Prosthesis Systems and Methods       PCT/US2016/039414   
2017-12-22

 

-40-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

NELLIX INC.

   US    Stent-graft with positioning anchor    US9814612B2    US14697433A   
2015-10-21

NELLIX INC.

   US    System and methods for endovascular aneurysm treatment    US9737425B2
   US14537749A    2014-11-10

NELLIX INC.

   US    Stent graft delivery system    US9730700B2    US14586110A    2015-04-23

NELLIX INC.

   US    Methods for deploying a positioning anchor with a stent-graft   
US9113999B2    US11876458A    2007-10-22

NELLIX INC.

   US    Sealing apparatus and methods of use    US8945199B2    US12478225A   
2009-06-04

NELLIX INC.

   US    Stent graft delivery system    US8926682B2    US13243941A    2011-09-23

NELLIX INC.

   US    System and methods for endovascular aneurysm treatment    US8906084B2
   US12684074A    2010-01-07

 

-41-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

NELLIX INC.

   US    Graft systems having filling structures supported by scaffolds and
methods for their use    US8870941B2    US13285897A    2011-10-31

NELLIX INC.

   US    STENT GRAFT DELIVERY SYSTEM    US20180028192A1    US15676869A   
2017-08-14

NELLIX INC.

   US    SEALING APPRATUS AND METHODS OF USE    US20150148892A1    US14612048A
   2015-02-02

NELLIX INC.

   US    GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND
METHODS FOR THEIR USE    US10022249    US14525019A    2014-10-27

NELLIX, INC.

   US    System and methods of Endovascular Aneurysm Treatment       14/682414
   8/21/17

Nellix, Inc.

   US    Vascular stent-graft apparatus and forming method    US6695833   
US09671550    9/27/00

ENDOLOGIX INC

   EP    Systems for endovascular aneurysm treatment 1 Systeme zur Behandlung
von endovaskularen Aneurysmen 1 Systemes pour le traitement d’anevrisme
endovasculaire    EP1778131B1    EP2005773726A    2005-07-22

 

-42-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

NELLIX INC.

   EP    Method for forming a vascular stent-graft 1 Verfahren zur Herstellung
eines vaskularen Stent-Grafts 1 Procede de formation d’un stent-greffe
vasculaire.    EP1355587B1    EP2001973590A    2001-09-26

NELLIX INC

   EP    METHODS AND SYSTEMS FOR ANEURYSM TREATMENT USING FILLING STRUCTURES 1
VERFAHREN UND SYSTEME ZUR BEHANDLUNG VON ANEURYSMEN UNTER VERWENDUNG VON
FULLSTRUKTUREN 1 PROCEDES ET SYSTEMES POUR LE TRAITEMENT DE L’ANEVRISME
UTILISANT DES STRUCTURES DE REMPLISSAGE    EP1962722A4    EP2006850439A   
2006-12-18

ENDOLOGIX INC

   EP    Systems for endovascular aneurysm treatment 1 Systeme zur
endovaskularen Aneurysma-Therapie 1 Systemes pour le traitement d’anevrismes
endovasculaires    EP2422745A1    EP2011180827A    2005-07-22

ENDOLOGIX INC

   EP    DOCKING APPARATUS AND METHODS OF USE | ANDOCKVORRICHTUNG UND
VERWENDUNGSVERFAHREN 1 APPAREIL DE FIXATION ET PROCEDES D’UTILISATION   
EP2299933A1    EP2009770704A    2009-06-04

 

-43-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC

   EP    SEALING APPARATUS AND METHODS OF USE 1 VERSCHLUSSGERAT UND
ANWENDUNGSVERFAHREN 1 DISPOSITIF DE FERMETURE ET PROCEDES D’UTILISATION ASSOCIES
   EP2299931A1    EP2009759453A    2009-06-04

ENDOLOGIX INC

   EP    STENT GRAFT DELIVERY SYSTEM 1 STENTGRAFT-ABLAGESYSTEM 1 SYSTEME DE MISE
EN PLACE D ENDOPROTHESE VASCULAIRE    EP2278939A1    EP2009733719A    2009-04-24

ENDOLOGIX INC

   EP    GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS 1
TRANSPLANTATIONSSYSTEM MIT DURCH GERUSTE UNTERSTUTZTEN FULLSTRUKTUREN 1 SYSTEMES
DE GREFFE PRESENTANT DES STRUCTURES DE REMPLISSAGE SOUTENUES PAR DES
ECHAFAUDAGES    EP1874231A2    EP2006751879A    2006-04-28

ENDOLOGIX INC

   EP    STENT-GRAFT WITH POSITIONING ANCHOR 1 STENT-GRAFT MIT
POSITIONIERUNGSVERANKERUN G 1 ENDOPROTHESE A ANCRAGE DE POSITIONNEMENT   
EP1542616A2    EP2003754880A    2003-09-22

 

-44-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

NELLIX INC.

   WO    FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE 1 STRUCTURE DE
REMPLISSAGE POUR UN SYSTEME DE GREFFE ET PROCEDE D’UTILISATION    WO2011082040A1
   PCT/US2010/061621    2010-12-21

NELLIX INC.

   WO    DOCKING APPARATUS AND METHODS OF USE 1 APPAREIL DE FIXATION ET PROCEDES
D’UTILISATION    WO2009158170A1    PCT/US2009/046308    2009-06-04

NELLIX INC.

   WO    SEALING APPARATUS AND METHODS OF USE 1 DISPOSITIF DE FERMETURE ET
PROCEDES D’UTILISATION ASSOCIES 1 DISPOSITIF DE FERMETURE ET PROCEDES
D’UTILISATION ASSOCIES    WO2009149294A1    PCT/US2009/046310    2009-06-04

NELLIX INC.

   WO    STENT GRAFT DELIVERY SYSTEM 1 SYSTEME DE MISE EN PLACE D’ENDOPROTHESE
VASCULAIRE 1 SYSTEME DE MISE EN PLACE D’ENDOPROTHESE VASCULAIRE   
WO2009132309A1    PCT/US2009/041718    2009-04-24

NELLIX INC.

   WO    GRAFT ENDOFRAME HAVING AXIALLY VARIABLE CHARACTERISTICS 1 ENDOCADRE DE
GREFFE AYANT    WO2009103011A1    PCT/US2009/034136    2009-02-13

 

-45-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      DES CARACTERISTIQUES VARIABLES AXIALEMENT         

TRIVASCULAR INC.

   US    Endovascular graft    US9867727B2    US14320773A    2014-07-01

TRIVASCULAR INC.

   US    Advanced endovascular graft    US9788934B2    US14799656A    2015-07-15

TRIVASCULAR INC.

   US    Endovascular graft for aneurysms involving major branch vessels   
US9724186B2    US14050835A    2013-10-10

TRIVASCULAR INC.

   US    System and method of pivoted stent deployment    US9713523B2   
US14452343A    2014-08-05

TRIVASCULAR INC.

   US    Systems and methods for guidewire crossover for bifurcated prostheses
   US9655754B2    US14323059A    2014-07-03

TRIVASCULAR INC.

   US    Bifurcated endovascular prosthesis having tethered contralateral leg   
US9585774B2    US14823076A    2015-08-11

 

-46-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    PTFE layers and methods of manufacturing    US9549829B2    US14458349A
   2014-08-13

TRIVASCULAR INC.

   US    Delivery catheter for endovascular device    US9498363B2    US13835491A
   2013-03-15

TRIVASCULAR INC

   US    Low profile stent and delivery system    US9463101B2    US14923477A   
2015-10-27

TRIVASCULAR INC.

   US    PTFE layers and methods of manufacturing    US9446553B2    US14230318A
   2014-03-31

TRIVASCULAR INC.

   US    Endovascular graft joint and method for manufacture    US9351858B2   
US14704013A    2015-05-05

TRIVASCULAR INC.

   US    Non-degradable, low swelling, water soluble radiopaque hydrogel polymer
   US9308301B2    US13089960A    2011-04-19

TRIVASCULAR INC.

   US    Endovascular delivery system with an improved radiopaque marker scheme
   US9233015B2    US13803050A    2013-03-14

 

-47-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Low profile stent graft and delivery system    US9192462B2   
US13803037A    2013-03-14

TRIVASCULAR INC.

   US    Fenestrated inflatable graft    US9144486B2    US13652471A   
2012-10-15

TRIVASCULAR INC.

   US    Bifurcated endovascular prosthesis having tethered contralateral leg   
US9132025B2    US13803067A    2013-03-14

TRIVASCULAR INC.

   US    Endovascular delivery system with flexible and torqueable hypotube   
US9066828B2    US13803062A    2013-03-14

TRIVASCULAR INC.

   US    Endovascular graft joint and method for manufacture    US9050754B2   
US12729182A    2010-03-22

TRIVASCULAR INC.

   US    Durable stent graft with tapered struts and stable delivery methods and
devices    US8992595B2    US13799207A    2013-03-13

TRIVASCULAR INC.

   US    In vitro testing of endovascular device    US8978448B2    US13649066A
   2012-10-10

 

-48-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Advanced endovascular graft delivery system and method of treatment   
US8900288B2    US12566104A    2009-09-24

TRIVASCULAR INC.

   US    Method of delivering advanced endovascular graft and system   
US8864814B2    US13246651A    2011-09-27

TRIVASCULAR INC.

   US    PTFE layers and methods of manufacturing    US8840824B2    US12910281A
   2010-10-22

TRIVASCULAR INC.

   US    Endovascular graft    US8801769B2    US13737351A    2013-01-09

TRIVASCULAR INC.

   US    Apparatus for manufacturing an endovascular graft section   
US8783316B2    US12697504A    2010-02-01

TRIVASCULAR INC.

   US    PTFE layers and methods of manufacturing    US8728372B2    US12915636A
   2010-10-29

TRIVASCULAR INC.

   US    Advanced endovascular graft    US8709065B2    US12491336A    2009-06-25

 

-49-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Virtual prototyping and testing for medical device development   
US8666714B2    US13523765A    2012-06-14

TRIVASCULAR INC.

   US    Asymmetric stent apparatus and method    US8663309B2    US11861828A   
2007-09-26

TRIVASCULAR INC.

   US    Endovascular graft    US8361136B2    US12566793A    2009-09-25

TRIVASCULAR INC.

   US    Endovascular graft joint and method for manufacture    US8348989B2   
US11429735A    2006-05-08

TRIVASCULAR INC.

   US    Delivery system and method for bifurcated graft    US8328861B2   
US11941434A    2007-11-16

TRIVASCULAR INC.

   US    Endovascular graft and method of delivery    US8241346B2    US13246643A
   2011-09-27

TRIVASCULAR INC.

   US    Inflatable porous implants and methods for drug delivery    US8267989B2
   US12860364A    2010-08-20

 

-50-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Inflatable intraluminal graft    US8226708B1    US10168053A   
2002-06-14

TRIVASCULAR INC.

   US    Stent and delivery system for deployment thereof    US8226701B2   
US11861756A    2007-09-26

TRIVASCULAR INC.

   US    Virtual prototyping and testing for medical device development   
US8224632B2    US12904994A    2010-10-14

TRIVASCULAR INC.

   US    Dual chamber cuff structure    US8216297B2    US11504434A    2006-08-14

TRIVASCULAR INC.

   US    Barbed radially expandable stent    US8167927B2    US13245661A   
2011-09-26

TRIVASCULAR INC.

   US    Securement assembly and method for expandable endovascular device   
US8083789B2    US11941450A    2007-11-16

TRIVASCULAR INC.

   US    System and method of pivoted stent deployment    US8066755B2   
US11861716A    2007-09-26

 

-51-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Constant force material delivery system and method    US7971751B2   
US12724068A    2010-03-15

TRIVASCULAR INC.

   US    Passive hemostatic sheath valve    US7901379B2    US11298285A   
2005-12-09

TRIVASCULAR INC.

   US    Virtual prototyping and testing for medical device development   
US7840393B1    US09679725A    2000-10-04

TRIVASCULAR INC.

   US    Inflatable porous implants and methods for drug delivery    US7803178B2
   US10769532A    2004-01-30

TRIVASCULAR INC.

   US    Advanced endovascular graft    US7766954B2    US11333595A    2006-01-17

TRIVASCULAR INC.

   US    Constant force material delivery system and method    US7708163B2   
US11360077A    2006-02-23

TRIVASCULAR INC.

   US    Endovascular graft joint and method for manufacture    US7682475B2   
US11870748A    2007-10-11

 

-52-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Method for manufacturing an endovascular graft section    US7678217B2
   US11522490A    2006-09-15

TRIVASCULAR INC.

   US    Inflatable implant    US7632291B2    US10461853A    2003-06-13

TRIVASCULAR INC.

   US    Endovascular graft    US7615071B2    US11390732A    2006-03-28

TRIVASCULAR INC.

   US    Delivery system and method for expandable intracorporeal device   
US7338518B2    US11201028A    2005-08-10

TRIVASCULAR INC.

   US    Passive hemostatic sheath valve    US7241276B2    US10636871A   
2003-08-06

TRIVASCULAR INC.

   US    Advanced endovascular graft    US7147660B2    US10327711A    2002-12-20

TRIVASCULAR INC.

   US    Kink resistant endovascular graft    US7150758B2    US10384103A   
2003-03-06

 

-53-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR

INC.

  

US

  

Radially expandable stent

  

US7147661B2

  

US10029559A

  

2001-12-20

TRIVASCULAR INC.

   US    Method and apparatus for shape forming endovascular graft material   
US7147455B2    US10868292A    2004-06-14

TRIVASCULAR INC.

   US    Method for manufacturing an endovascular graft section    US7125464B2
   US10029557A    2001-12-20

TRIVASCULAR INC.

   US    Endovascular graft    US7081129B2    US10132754A    2002-04-24

TRIVASCULAR INC.

   US    Endovascular graft joint and method for manufacture    US7090693B1   
US10029584A    2001-12-20

TRIVASCULAR INC.

   US    Delivery system and method for expandable intracorporeal device   
US7066951B2    US10419312A    2003-04-17

TRIVASCULAR INC.

   US    Method and apparatus for shape forming endovascular graft material   
US6776604B1    US10029570A    2001-12-20

 

-54-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Delivery system and method for bifurcated endovascular graft   
US6761733B2    US09917371A    2001-07-27

TRIVASCULAR INC.

   US    Delivery system and method for endovascular graft    US6733521B2   
US09834278A    2001-04-11

TRIVASCULAR INC.

   US    Delivery system and method for expandable intracorporeal device   
US6602280B2    US09774733A    2001-01-31

TRIVASCULAR INC.

   US    Endovascular graft    US6395019B2    US09133978A    1998-08-14

TRIVASCULAR INC

   US    ENDOVASCULAR GRAFT    US20170348125A1    US15686214A    2017-08-25

TRIVASCULAR INC

   US    ADVANCED ENDOVASCULAR GRAFT    US20170348087A1    US15686218A   
2017-08-25

TRIVASCULAR INC

   US    ENDOVASCUALR GRAFT FOR ANEURYSMS INVOLVING MAJOR BRANCH VESSELS   
US20170296327A1    US15638559A    2017-06-30

 

-55-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   US    SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES
   US20170216064A1    US15491074A    2017-04-19

TRIVASCULAR INC

   US    Low Profile Stent Graft and Delivery System    US9987123    US15263469A
   2016-09-13

TRIVASCULAR INC

   US    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG   
US10195060    US15299542A    2016-10-21

TRIVASCULAR INC

   US    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG   
   16/267264    2019-02-04

TRIVASCULAR INC.

   US    DELIVERY CATHETER FOR ENDOVASCULAR DEVICE    US20170035590A1   
US15298166A    2016-10-19

TRIVASCULAR INC

   US    PTFE LAYERS AND METHODS OF MANUFACTURING    US20160367354A1   
US15251011A    2016-08-30

TRIVASCULAR INC

   US    ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME
   US10034787    US14970621A    2015-12-16

 

-56-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   US    NON-DEGRADABLE, LOW SWELLING, WATER SOLUBLE RADIOPAQUE HYDROGEL POLYMER
   US20160193392A1    US15068415A    2016-03-11

TRIVASCULAR INC.

   US    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS    US9956101   
US14958085A    2015-12-03

TRIVASCULAR INC.

   US    STENT GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT    US20160113796A1   
US14920828A    2015-10-22

TRIVASCULAR INC.

   US    ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE AND TORQUEABLE HYPOTUBE   
US20150265446A1    US14717080A    2015-05-20

TRIVASCULAR INC.

   US    INFLATABLE OCCLUSION WIRE-BALLOON FOR AORTIC APPLICATIONS   
US20150250481A1    US14643217A    2015-03-10

TRIVASCULAR INC.

   US    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM    US20150164667A1   
US14631818A    2015-02-25

TRIVASCULAR INC.

   US    DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE DELIVERY METHODS AND
DEVICES    US20150157479A1    US14615337A    2015-02-05

 

-57-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    TANDEM MODULAR ENDOGRAFT    US20150088244A1    US14492674A   
2014-09-22

TRIVASCULAR INC.

   US    ENDOLEAK ISOLATION SLEEVES AND METHODS OF USE    US20150073523A1   
US14481834A    2014-09-09

TRIVASCULAR INC.

   US    GATE WIRE FOR CONTRALATERAL LEG ACCESS    US20140194970A1   
US14151373A    2014-01-09

TRIVASCULAR INC.

   US    SAC LINER FOR ANEURYSM REPAIR    US20140194973A1    US14151195A   
2014-01-09

TRIVASCULAR INC.

   US    ASYMMETRIC STENT APPARATUS AND METHOD    US20140135899A1    US14157350A
   2014-01-16

TRIVASCULAR INC.

   US    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM    US20130268056A1   
US13803033A    2013-03-14

TRIVASCULAR INC.

   US    ADVANCED KINK RESISTANT STENT GRAFT    US9993328    US13803046A   
2013-03-14

 

-58-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    VASCULAR GRAFT HAVING LIMITED END STRUCTURE    US20130096665A1   
US13650705A    2012-10-12

TRIVASCULAR INC.

   US    INFLATABLE INTRALUMINAL GRAFT    US20120265290A1    US13532887A   
2012-06-26

TRIVASCULAR INC.

   US    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM    US20120191174A1   
US13297219A    2011-11-15

TRIVASCULAR INC.

   US    SYSTEM AND METHOD OF PIVOTED STENT DEPLOYMENT    US20120083870A1   
US13277117A    2011-10-19

TRIVASCULAR INC.

   US    BARBED RADIALLY EXPANDABLE STENT WITH SLOTTED STRUTS    US20120016457A1
   US13245652A    2011-09-26

TRIVASCULAR INC.

   US    FILL TUBE MANIFOLD AND DELIVERY METHODS FOR ENDOVASCULAR GRAFT   
US20110218609A1    US13024255A    2011-02-09

TRIVASCULAR INC.

   US    HINGED ENDOVASCULAR DEVICE    US20100331958A1    US12747499A   
2010-09-07

 

-59-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Inflatable Implant    US10201350    US12628623A    2009-12-01

TRIVASCULAR INC.

   US    INFLATABLE IMPLANT53480       16/273008    2019-02-11

TRIVASCULAR INC.

   US    METHOD OF DELIVERING ADVANCED ENDOVASCULAR GRAFT    US20100016943A1   
US12566808A    2009-09-25

TRIVASCULAR INC.

   US    MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY   
US10159557    US12245620A    2008-10-03

TRIVASCULAR INC.

   US    MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY      
16/231219    2018-12-21

TRIVASCULAR INC.

   US    ALIGNMENT STENT APPARATUS AND METHOD    US20090082845A1    US11861746A
   2007-09-26

TRIVASCULAR INC.

   US    SYSTEM AND METHOD OF SECURING STENT BARBS    US20090082847A1   
US11861731A    2007-09-26

 

-60-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    APPARATUS FOR SECURING STENT BARBS    US20090082841A1    US11861739A   
2007-09-26

TRIVASCULAR INC.

   US    PTFE LAYERS AND METHODS OF MANUFACTURING    US20090036971A1   
US12250915A    2008-10-14

TRIVASCULAR INC.

   US    PTFE LAYERS AND METHODS OF MANUFACTURING    US20090036973A1   
US12250946A    2008-10-14

TRIVASCULAR INC.

   US    Non-degradable, low swelling, water soluble radiopaque hydrogel polymer
   US20060222596A1    US11097467A    2005-04-01

TRIVASCULAR INC.

   US    Hybrid modular endovascular graft    US20060224232A1    US11097718A   
2005-04-01

TRIVASCULAR INC.

   US    Delivery system and method for bifurcated graft    US20060009833A1   
US11205793A    2005-08-15

TRIVASCULAR INC.

   US    Methods, compositions and devices for embolizing body lumens   
US20050158272A1    US11031311A    2005-01-07

 

-61-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Endoluminal prosthesis endoleak management    US20050090804A1   
US10691849A    2003-10-22

TRIVASCULAR INC.

   US    Endovascular graft joint and method for manufacture    US20050027347A1
   US10640368A    2003-08-13

TRIVASCULAR INC.

   US    Layered endovascular graft    US20040220664A1    US10803153A   
2004-03-17

TRIVASCULAR INC.

   US    Delivery system and method for bifurcated graft    US20040138734A1   
US10686863A    2003-10-16

TRIVASCULAR INC.

   US    Endovascular graft    US20030216802A1    US10289136A    2002-11-05

TRIVASCULAR INC.

   US    Inflatable intraluminal graft    US20030225453A1    US10289137A   
2002-11-05

TRIVASCULAR INC.

   US    Advanced endovascular graft    US20030120338A1    US10091641A   
2002-03-05

 

-62-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    Delivery system and method for bifurcated graft    US20030004560A1   
US10122474A    2002-04-11

TRIVASCULAR INC.

   US    Layered endovascular graft    US20020010508A1    US09970576A   
2001-10-04

TRIVASCULAR INC.

   US    Stent-graft with improved flexibility    US2018-0110609    15/568834   
10/24/17

Trivascular, Inc.

   US    Passive hemostatic sheath valve    US7901379    US11298285    12/9/05

Trivascular, Inc.

   US    Fluid mixing apparatus and method    US7178978    US10658074    9/8/03

Trivascular, Inc.

   US    Delivery system and method for expandable intracorporeal device   
US6602280    US09774733    1/31/01

Trivascular, Inc.

   US    Endovascular graft    US6395019    US09133978    8/14/98

 

-63-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Trivascular, Inc.

   US    Layered endovascular graft    US6331191    US09200317    11/25/98

Trivascular, Inc.

   US    Endovascular graft having longitudinally displaceable sections   
US6132457    US09177295    10/22/98

Trivascular, Inc.

   US    Delivery catheter for endovascular device       US15298166    10/19/16

Trivascular, Inc.

   US    Bifurcated endovascular prosthesis having tethered contralateral leg   
   US15299542    10/21/16

Trivascular, Inc.

   US    Ptfe layers and methods of manufacturing       US15251011    8/30/16

Trivascular, Inc.

   US    Endovascular delivery system with an improved radiopaque marker scheme
      US14970621    12/16/15

Trivascular, Inc.

   US    Non-degradable, low swelling, water soluble radiopaque hydrogel polymer
      US15068415    3/11/16

 

-64-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Trivascular, Inc.

   US    Stent graft delivery system with access conduit       US14920828   
10/22/15

Trivascular, Inc.

   US    Bifurcated endovascular prosthesis having tethered contralateral leg   
   US14823076    8/11/15

Trivascular, Inc.

   US    Low profile stent and delivery system       US14923477    10/27/15

Trivascular, Inc.

   US    Endovascular delivery system with flexible and torqueable hypotube   
   US14717080    5/20/15

Trivascular, Inc.

   US    Advanced endovascular graft and delivery system       US14631818   
2/25/15

Trivascular, Inc.

   US    Durable stent graft with tapered struts and stable delivery methods and
devices       US14615337    2/5/15

Trivascular, Inc.

   US    Sac liner for aneurysm repair       US14151195    1/9/14

 

-65-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Trivascular, Inc.

   US    Gate wire for contralateral leg access       US14151373    1/9/14

Trivascular, Inc.

   US    Asymmetric stent apparatus and method       US14157350    1/16/14

Trivascular, Inc.

   US    Low profile stent graft and delivery system       US13803033    3/14/13

Trivascular, Inc.

   US    Advanced kink resistant stent graft       US13803046    3/14/13

Trivascular, Inc.

   US    Vascular graft having limited end structure       US13650705   
10/12/12

Trivascular, Inc.

   US    Inflatable intraluminal graft       US13532887    6/26/12

Trivascular, Inc.

   US    Advanced endovascular graft and delivery system       US13297219   
11/15/01

 

-66-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Trivascular, Inc.

   US    System and method of pivoted stent deployment       US13277117   
10/19/11

Trivascular, Inc.

   US    Barbed radially expandable stent with slotted struts       US13245652
   9/26/11

Trivascular, Inc.

   US    Fill tube manifold and delivery methods for endovascular graft      
US13024255    2/9/11

Trivascular, Inc.

   US    Hinged endovascular device       US12747499    9/7/10

Trivascular, Inc.

   US    Method of delivering advanced endovascular graft       US12566808   
9/25/09

Trivascular, Inc.

   US    Modular vascular graft for low profile percutaneous delivery      
US12245620    10/3/08

Trivascular, Inc.

   US    System and method of securing stent barbs       US11861731    9/26/07

 

-67-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Trivascular, Inc.

   US    Alignment stent apparatus and method       US11861746    9/26/07

Trivascular, Inc.

   US    Apparatus for securing stent barbs       US11861739    9/26/07

Trivascular, Inc.

   US    Ptfe layers and methods of manufacturing       US12250946    10/14/08

Trivascular, Inc.

   US    Ptfe layers and methods of manufacturing       US12250915    10/14/08

Trivascular, Inc.

   US    Ptfe layers and methods of manufacturing       US11106150    4/13/05

Trivascular, Inc.

   US    Ptfe layers and methods of manufacturing       US11106131    4/13/05

Trivascular, Inc.

   US    Hybrid modular endovascular graft       US11097718    4/1/05

 

-68-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Trivascular, Inc.

   US    Non-degradable low swelling, water soluble radiopaque hydrogel polymer
      US11097467    4/1/05

Trivascular, Inc.

   US    Delivery system and method for bifurcated graft       US11205793   
8/15/05

Trivascular, Inc.

   US    Modular endovascular graft       US11077938    3/11/05

Trivascular, Inc.

   US    Methods, compositions and devices for embolizing body lumens      
US11031311    1/7/05

Trivascular, Inc.

   US    Endoluminal prosthesis endoleak management       US10691849    10/22/03

Trivascular, Inc.

   US    Endovascular graft joint and method for manufacture       US10640368   
8/13/03

Trivascular, Inc.

   US    Layered endovascular graft       US10803153    3/17/04

 

-69-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

Trivascular, Inc.

   US    Delivery system and method for bifurcated graft       US10686863   
10/16/03

Trivascular, Inc.

   US    Inflatable intraluminal graft       US10289137    11/5/02

Trivascular, Inc.

   US    Endovascular graft       US10289136    11/5/02

Trivascular, Inc.

   US    Advanced endovascular graft       US10091641    3/5/02

Trivascular, Inc.

   US    Delivery system and method for bifurcated graft       US10122474   
4/11/02

Trivascular, Inc.

   US    Layered endovascular graft       US09970576    10/3/01

TRIVASCULAR INC.

   EP    ADVANCED KINK-RESISTANT STENT GRAFT 1 HOCHENTWICKELTES KNICKBESTANDIGES
STENTTRANSPLANTAT 1    EP2833827B1    EP2013714471A    2013-03-21

 

-70-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      ENDOPROTHESE EVOLUEE RESISTANT AU PLIAGE         

TRIVASCULAR INC.

   EP    INFLATABLE IMPLANT 1 AUFBLASBARES IMPLANTAT 1 IMPLANT GONFLABLE   
EP1635738B1    EP2004776568A    2004-06-14

TRIVASCULAR INC.

   EP    ENDOVASCULAR GRAFT FOR ANEURYSMS INVOLVING MAJOR BRANCH VESSELS 1
ENDOVASKULARES TRANSPLANTAT FUR ANEURYSMEN MIT BETEILIGUNG VON GROSSEN
VERZWEIGTEN GEFASSEN 1 GREFFON ENDOVASCULAIRE POUR ANEVRISMES METTANT EN JEU DES
VAISSEAUX RAMIFIES PRINCIPAUX    EP2906144B1    EP2013780282A    2013-10-10

TRIVASCULAR INC.

   EP    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM 1 FORTSCHRITTLICHES
ENDOVASKULARES TRANSPLANTAT UND SYSTEM ZU SEINER VERAB REICHUN G 1 GREFFE
ENDOVASCULAIRE AVANCEE ET SYSTEME DE POSE ASSOCIE    EP2640319B1   
EP2011841183A    2011-11-15

 

-71-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   EP    DELIVERY CATHETER FOR ENDOVASCULAR DEVICE 1 EINFUHRKATHETER FUR EINE
ENDOVASKULARE VORRICHTUNG 1 CATHETER DE DELIVRANCE POUR DISPOSITIF
ENDOVASCULAIRE    EP2833845B1    EP2013771941A    2013-04-01

TRIVASCULAR INC.

   EP    Endovascular graft 1 Endovaskulares Gewebe 1 Greffe endovasculaire   
EP1464301B1    EP200475832A    1999-02-09

TRIVASCULAR INC.

   EP    PTFE LAYERS AND METHODS OF MANUFACTURING 1 PTFE-LAGEN UND
HERSTELLUNGSVERFAHREN 1 COUCHES DE PTFE ET PROCEDES DE FABRICATION   
EP1888318B1    EP2006740124A    2006-03-30

TRIVASCULAR INC.

   EP    ADVANCED ENDOVASCULAR GRAFT 1 FORTSCHRITTLICHES ENDOVASKULARES
TRANSPLANTAT 1 GREFFON ENDOVASCULAIRE EVOLUE    EP1467679B1    EP2002796047A   
2002-12-20

TRIVASCULAR INC.

   EP    Non-degradable low swelling, water soluble radiopaque hydrogels 1 Nicht
abbaubares, schwach anschwellendes,wasserlosliches rontgendichtes
Hydrogelpolymer 1 Polymere absorbant l’eau, radiopaque, soluble    EP2332590B1
   EP2010194236A    2006-03-28

 

-72-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      dans l’eau, a faible gonflement et non degradable         

TRIVASCULAR INC.

   EP    Endovascular graft 1 Endovaskulares Transplantat 1 Greffe
endovasculaire    EP2147658B1    EP200913660A    1999-02-09

TRIVASCULAR INC.

   EP    Kink resistant endovascular graft 1 Knickbestandiges Stentimplantat 1
Stent a greffer resistant au pliage    EP2319456B1    EP2010183146A   
2004-03-05

TRIVASCULAR INC.

   EP    Delivery system for graft 1 Abgabesystem fur Graft 1 Systeme de mise en
place pour prothese    EP2145607B1    EP2009175398A    2004-10-15

TRIVASCULAR INC.

   EP    DELIVERY SYSTEM FOR BIFURCATED GRAFT 1 VORRICHTUNG ZUR PLATZIERUNG VON
ZWEIGETEILTEN ENDOPROTHESEN 1 SYSTEME DE MISE EN PLACE D’UN GREFFON A
BIFURCATION    EP1377234B1    EP2002725639A    2002-04-11

TRIVASCULAR INC.

   EP    Advanced endovascular graft 1 Erweitertes endovaskulares Transplantat 1
Greffe endovasculaire evoluee    EP2135583B1    EP20099090A    2002-12-20

 

-73-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   EP    KINK RESISTANT ENDOVASCULAR GRAFT 1 KNICKFESTES ENDOVASKULARES
IMPLANTAT 1 IMPLANT ENDOVASCULAIRE RESISTANT A LA DEFORMATION    EP1601314B1   
EP2004718097A    2004-03-05

TRIVASCULAR INC.

   EP    NON-DEGRADABLE LOW SWELLING, WATER SOLUBLE RADIOPAQUE HYDROGELS 1
NICHT- ABBAUBARE WENIG QUELLENDE WASSERLOSLICHE RONTGENDICHTE HYDROGELS 1
HYDROGEL RADIOPAQUE, SOLUBLE DANS L’EAU, NON DEGRADABLE ET A FAIBLE GONFLEMENT
   EP1874370B1    EP2006739747A    2006-03-28

TRIVASCULAR INC.

   EP    INFLATABLE INTRALUMINAL GRAFT 1 AUFBLASBARER INTRALUMINALER PFROPFEN 1
GREFFON INTRALUMINAL GONFLABLE    EP1176926B1    EP2000907760A    2000-03-03

TRIVASCULAR INC.

   EP    ENDOVASCULAR GRAFT I ENDOVASKULARES IMPLANTAT I GREFFON ENDOVASCULAIRE
   EP1054648B1    EP1999906812A    1999-02-09

TRIVASCULAR INC.

   EP    STENT GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT I
STENTGRAFTEINFUHRUNGSSY STEM MIT ZUGANGSKANAL I    EP3209249A1    EP2015852460A
   2015-10-22

 

-74-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      SYSTEME DE POSE DE GREFFE ET PROTHESE ENDOVASCULAIRE AVEC CONDUIT D’ACCES
        

TRIVASCULAR INC.

   EP    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS I VORRICHTUNGEN UND
VERFAHREN ZUR INTERNEN BECKENKONSERVIERUNG I DISPOSITIFS ET PROCEDES DE
PRESERVATION DE L’ILIAQUE INTERNE    EP3226814A1    EP2015816618A    2015-12-03

TRIVASCULAR INC.

   EP    INFLATABLE OCCLUSION WIRE-BALLOON FOR AORTIC APPLICATIONS I
AUFBLASBARER OKKLUSIONSDRAHTBALLON FUR ANWENDUNGEN IN DER AORTA I BALLONNET DE
FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS AORTIQUES    EP3116439A1   
EP2015711020A    2015-03-10

TRIVASCULAR INC.

   EP    SYSTEMS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES I SYSTEME FUR
FUHRUNGSDRAHTUB ERGANG FUR VERZWEIGTE PROTHESEN I SYSTEMES POUR UN CROISEMENT DE
FIL-GUIDE POUR DES PROTHESES BIFURQUEES    EP3091944A1    EP2014752969A   
2014-07-30

 

-75-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   Germany    SYSTEMS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES   
3091944    14752969.7    7/18/2018

TRIVASCULAR INC.

   UK    SYSTEMS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES    3091944   
14752969.7    7/18/2018

TRIVASCULAR INC.

   IT    SYSTEMS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES    3091944   
14752969.7    7/18/2018

TRIVASCULAR INC.

   EP    SYSTEMS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES    3409243   
18183721.2    2018-07-16

TRIVASCULAR INC.

   EP    TANDEM MODULAR ENDOGRAFT 1 MODULARES TANDEM-ENDOGRAFT 1 ENDOGREFFE
MODULAIRE EN TANDEM    EP3049021A1    EP2014782021A    2014-09-23

 

-76-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   EP    DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE DELIVERY METHODS AND
DEVICES 1 DAUERHAFTES STENTIMPLANTAT MIT KONISCHEN STREBEN UND STABILE
FREISETZUNGSVERFAHREN SOWIE VORRICHTUNGEN 1 ENDOPROTHESE VASCULAIRE DURABLE AVEC
ENTRETOISES CONIQUES ET PROCEDES ET DISPOSITIFS DE DELIVRANCE STABLES   
EP2833830A4    EP2013772199A    2013-03-29

TRIVASCULAR INC.

   EP    ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME
1 ENDOVASKULARES FREISETZUNGSSYSTEM MIT VERBESSERTEM RONTGENMARKERSCHEMA 1
SYSTEME DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE MARQUEUR RADIO-OPAQUE
AMELIOREE    EP2861189A1    EP2013733113A    2013-05-31

 

-77-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   EP    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG 1
GEGABELTE ENDOVASKULARE PROTHESE MIT ANGEBUNDENEM KONTRALATERALEM BEIN 1
PROTHESE ENDOVASCULAIRE BIFURQUEE POSSEDANT UNE JAMBE CONTROLATERALE AVEC
ATTACHE    EP2861183A1    EP2013733115A    2013-05-31

TRIVASCULAR INC.

   DE    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG |
   EP2861183A1    EP2013733115A    2013-05-31

TRIVASCULAR INC.

   GB    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG |
   EP2861183A1    EP2013733115A    2013-05-31

TRIVASCULAR INC.

   IT    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG |
   EP2861183A1    EP2013733115A    2013-05-31

TRIVASCULAR INC.

   EP    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG |
      18209876.4    2018-12-03

TRIVASCULAR INC.

   EP    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM | FLACHES STENTTRANSPLANTAT
UND FREISETZUNGSSYSTEM 1    EP2833829A1    EP2013717893A    2013-03-21

 

-78-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      ENDOPROTHESE VASCULAIRE A PROFIL BAS ET SYSTEME DE DELIVRANCE         

TRIVASCULAR INC

   EP    ALIGNMENT STENT APPARATUS AND METHOD | VORRICHTUNG UND VERFAHREN ZUR
STENTAUSRICHTUNG 1 APPAREIL D’ENDOPROTHESE D’ALIGNEMENT ET PROCEDE   
EP2194919A4    EP2008834027A    2008-09-25

TRIVASCULAR INC

   EP    MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY |
MODULARER GEFASSERSATZ FUR PERKUTANE FREISETZUNG MIT NIEDRIGEM PROFIL | GREFFON
VASCULAIRE MODULAIRE POUR ADMINISTRATION PERCUTANEE A PROFIL REDUIT   
EP2194921A4    EP2008835032A    2008-10-03

TRIVASCULAR INC

   EP    METHOD AND APPARATUS FOR MANUFACTURING AN ENDOVASCULAR GRAFT SECTION |
VERFAHREN UND VORRICHTUNG ZUR HERSTELLUNG EINES ENDOVASKULAREN
TRANSPLANTATABSCHNITTS | PROCEDE ET APPAREIL DE    EP1465685A4    EP2002805657A
   2002-12-20

 

-79-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

      FABRICATION D’UNE SECTION DE GREFFON ENDOCORONAIRE         

TRIVASCULAR INC

   WO    ENDOLUMINAL PROSTHESIS DEPLOYMENT DEVICES AND METHODS 1 DISPOSITIFS ET
PROCEDES DE DEPLOIEMENT DE PROTHESE ENDOLUMINALE    WO2017019913A1   
WO2016US44583A    2016-07-28

TRIVASCULAR INC

   WO    STENT-GRAFT WITH IMPROVED FLEXIBILITY 1 GREFFON DE STENT A FLEXIBILITE
AMELIOREE    WO2016183128A1    WO2016US31728A    2016-05-11

TRIVASCULAR INC

   WO    BALLOON ASSISTED ENDOLUMINAL PROSTHESIS DEPLOYMENT 1 DEPLOIEMENT DE
PROTHESE ENDOLUMINALE ASSISTE PAR BALLONNET    WO2016191602A1    WO2016US34427A
   2016-05-26

TRIVASCULAR INC

   WO    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS 1 DISPOSITIFS ET
PROCEDES DE PRESERVATION DE L’ILIAQUE INTERNE    WO2016090112A1   
WO2015US63686A    2015-12-03

TRIVASCULAR INC

   WO    STENT GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT 1 SYSTEME DE POSE DE
GREFFE ET PROTHESE ENDOVASCULAIRE AVEC CONDUIT D’ACCES    WO2016065208A1   
WO2015US57016A    2015-10-22

 

-80-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   WO    INFLATABLE OCCLUSION WIRE-BALLOON FOR AORTIC APPLICATIONS 1 BALLONNET
DE FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS AORTIQUES    WO2015138402A1   
WO2015US19626A    2015-03-10

TRIVASCULAR INC

   WO    SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES 1
SYSTEMES ET PROCEDES POUR UN CROISEMENT DE FIL-GUIDE POUR DES PROTHESES
BIFURQUEES    WO2015105530A1    WO2014US48769A    2014-07-30

TRIVASCULAR INC

   WO    TANDEM MODULAR ENDOGRAFT 1 ENDOGREFFE MODULAIRE EN TANDEM   
WO2015048004A1    WO2014US56953A    2014-09-23

TRIVASCULAR INC

   WO    ENDOVASCULAR GRAFT FOR ANEURYSMS INVOLVING MAJOR BRANCH VESSELS 1
GREFFON ENDOVASCULAIRE POUR ANEVRISMES METTANT EN JEU DES VAISSEAUX RAMIFIES
PRINCIPAUX    WO2014059114A3    WO2013US64290A    2013-10-10

TRIVASCULAR INC

   WO    SAC LINER FOR ANEURYSM REPAIR 1 REVETEMENT SAC POUR REPARATION
D’ANEVRISME    WO2014110231A3    WO2014US10828A    2014-01-09

 

-81-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   WO    GATE WIRE FOR CONTRALATERAL LEG ACCESS 1 FIL GUIDE POUR PERMETTRE UN
ACCES A UN JAMBAGE CONTROLATERAL    WO2014110254A1    WO2014US10870A   
2014-01-09

TRIVASCULAR INC

   WO    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG 1
PROTHESE ENDOVASCULAIRE BIFURQUEE POSSEDANT UNE JAMBE CONTROLATERALE AVEC
ATTACHE    WO2013188134A1    WO2013US43630A    2013-05-31

TRIVASCULAR INC

   WO    ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME
1 SYSTEME DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE MARQUEUR RADIO-OPAQUE
AMELIOREE    WO2013188132A1    WO2013US43615A    2013-05-31

TRIVASCULAR INC

   WO    ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE AND TORQUEABLE HYPOTUBE 1
SYSTEME DE POSE ENDOVASCULAIRE POURVU D’UN HYPOTUBE FLEXIBLE ET POUVANT ETRE
SOUMIS A UN COUPLE DE TORSION    WO2013188133A1    WO2013US43623A    2013-05-31

 

-82-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   WO    DELIVERY CATHETER FOR ENDOVASCULAR DEVICE 1 CATHETER DE DELIVRANCE POUR
DISPOSITIF ENDOVASCULAIRE    WO2013151924A1    WO2013US34787A    2013-04-01

TRIVASCULAR INC

   WO    DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE DELIVERY METHODS AND
DEVICES 1 ENDOPROTHESE VASCULAIRE DURABLE AVEC ENTRETOISES CONIQUES ET PROCEDES
ET DISPOSITIFS DE DELIVRANCE STABLES    WO2013151896A1    WO2013US34654A   
2013-03-29

TRIVASCULAR INC

   WO    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM 1 ENDOPROTHESE VASCULAIRE A
PROFIL BAS ET SYSTEME DE DELIVRANCE    WO2013151793A1    WO2013US33250A   
2013-03-21

TRIVASCULAR INC

   WO    ADVANCED KINK-RESISTANT STENT GRAFT 1 ENDOPROTHESE EVOLUEE RESISTANT AU
PLIAGE    WO2013151794A3    WO2013US33252A    2013-03-21

TRIVASCULAR INC

   WO    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM | GREFFE ENDOVASCULAIRE
AVANCEE ET SYSTEME DE POSE ASSOCIE    WO2012068175A3    WO2011US60873A   
2011-11-15

 

-83-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   WO    FILL TUBE MANIFOLD AND DELIVERY METHODS FOR ENDOVASCULAR GRAFT |
COLLECTEUR DE TUBE DE REMPLISSAGE ET PROCEDES DE POSE DE GREFFON ENDOVASCULAIRE
   WO2011100367A3    WO2011US24248A    2011-02-09

TRIVASCULAR INC

   DE    ENDOVASKULARES IMPLANTAT    DE69918272T2    DE69918272A    1999-02-09

TRIVASCULAR INC

   CA    VIRTUAL PROTOTYPING AND TESTING FOR MEDICAL DEVICE DEVELOPMENT 1 ESSAI
ET PROTOTYPAGE VIRTUELS DE MISE AU POINT DE DISPOSITIFS MEDICAUX    CA2424252C
   CA2424252A    2001-09-28

TRIVASCULAR INC

   CA    DELIVERY SYSTEM AND METHOD FOR BIFURCATED GRAFT | METHODE ET SYSTEME DE
MISE EN PLACE D’UN GREFFON A BIFURCATION    CA2443104C    CA2443104A   
2002-04-11

TRIVASCULAR INC

   CA    ENDOVASCULAR GRAFT 1 GREFFON ENDOVASCULAIRE    CA2501892C    CA2501892A
   1999-02-09

 

-84-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   CA    INFLATABLE INTRALUMINAL GRAFT | GREFFON INTRALUMINAL GONFLABLE   
CA2640263C    CA2640263A    2000-03-03

TRIVASCULAR INC

   CA    INFLATABLE INTRALUMINAL GRAFT 1 GREFFON INTRALUMINAL GONFLABLE   
CA2376253C    CA2376253A    2000-03-03

TRIVASCULAR INC

   CA    ENDOVASCULAR GRAFT 1 GREFFON ENDOVASCULAIRE    CA2319052C    CA2319052A
   1999-02-09

TRIVASCULAR INC

   AU    Modular vascular graft for low profile percutaneous delivery   
AU2008308474B2    AU2008308474A    2008-10-03

TRIVASCULAR INC

   AU    Advanced endovascular graft    AU2009230748B2    AU2009230748A   
2009-10-26

TRIVASCULAR INC

   AU    Advanced endovascular graft    AU2009201682B2    AU2009201682A   
2009-04-28

TRIVASCULAR INC

   AU    Method and apparatus for manufacturing an endovascular graft section   
AU2008258148B2    AU2008258148A    2008-12-17

 

-85-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   AU    Advanced endovascular graft    AU2002360765C1    AU2002360765A   
2002-12-20

TRIVASCULAR INC

   AU    Method and apparatus for manufacturing an endovascular graft section   
AU2002366805B8    AU2002366805A    2002-12-20

TRIVASCULAR INC

   AU    Virtual prototyping and testing for medical device development   
AU2001293179A1    AU2001293179A    2001-09-28

TRIVASCULAR INC

   AU    Delivery system and method for expandable intracorporeal device   
AU200133250A    AU200133250A    2001-02-01

TRIVASCULAR, INC.

   DE    MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY    2194921
   08835032.7    2018-08-29

TRIVASCULAR, INC.

   GB    MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY    2194921
   08835032.7    2018-08-29

TRIVASCULAR, INC.

   IT    MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY    2194921
   08835032.7    2018-08-29

 

-86-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC

   JP    ADVANCED KINK-RESISTANT STENT GRAFT    6297023    2015-504610   
3/2/2018

TRIVASCULAR INC

   UK    INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC APPLICATIONS   
15711020.6    3116439    2/7/2018

TRIVASCULAR INC

   UK    PASSIVE HEMOSTATIC SHEATH VALVE    04780128.7    1651135    2/28/2018

TRIVASCULAR INC

   CN    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES
      201810370663.0    2015-5-5

ENDOLOGIX, INC.

   CN    CATHETER SYSTEM AND METHODS OF USING SAME    ZL201510649289.4   
201510649289.4    2018-6-8

ENDOLOGIX, INC.

   JP    CATHETER SYSTEM AND METHODS OF USING SAME    6294669    2013-556828   
2018-2-23

TRIVASCULAR INC

   Germany    PASSIVE HEMOSTATIC SHEATH VALVE    1651135    04780128.7   
2018-2-28

 

-87-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX, INC.

   JP    BALLOON ASSISTED ENDOLUMINAL PROSTHESIS DEPLOYMENT       2017-560952   
5/26/2016

ENDOLOGIX, Inc.

   EP    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE   
3397199    16882476.1    12/23/2016

Grantor

   Country    Patent    Publication/Patent No.    Application Number   
Application                Date

ENDOLOGIX, Inc.

   JP    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE   
2019-500168    2018-534852    12/23/2016

ENDOLOGIX INC.

   US    STENT GRAFT SYSTEMS WITH RESTRAINTS IN CIRCUMFERENTIAL CHANNELS AND
METHODS THEREOF       62/678961    5/31/2018

ENDOLOGIX INC.

   US    PERCUTANEOUS METHOD AND DEVICE TO TREAT DISSECTIONS       15/429090   
2/9/2017

NELLIX, INC.

   US    SYSTEM AND METHODS FOR ENDOVASCULAR ANEURYSM TREATMENT    2018-0064566
   15/682414    8/21/2017

 

-88-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

TRIVASCULAR INC.

   US    ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME
   US20180344491A1    16/049560    7/30/2018

ENDOLOGIX INC.

   PCT    SINGLE PUNCTURE BIFURCATION GRAFT DEPLOYMENT SYSTEM    WO2000053251   
PCT/US2000/006070    3/7/2000

ENDOLOGIX INC.

   PCT    GRAFT DEPLOYMENT SYSTEM    WO2004047885    PCT/US2003/37685   
11/25/2003

ENDOLOGIX INC.

   PCT    DUAL CONCENTRIC GUIDEWIRE AND METHODS OF BIFURCATED GRAFT DEPLOYMENT
   WO2008089097    PCT/US2008/050915    1/11/2008

ENDOLOGIX INC.

   PCT    ENDOLUMENAL VASCULAR PROSTHESIS WITH NEOINTIMA INHIBITING POLYMERIC
SLEEVE    WO2005096997    PCT/US2005/11522    4/6/2005

ENDOLOGIX INC.

   PCT    IMPLANTABLE VASCULAR GRAFT    WO2002039888    PCT/US2001/47028   
11/8/2001

ENDOLOGIX INC.

   PCT    DUAL WIRE PLACEMENT CATHETER    WO2001003762    PCT/US2000/016352   
6/14/2000

 

-89-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application Date

ENDOLOGIX INC.

   PCT    MULTI-SEGMENTED GRAFT DEPLOYMENT SYSTEM    WO2008034106   
PCT/US2007/78565    9/14/2007

ENDOLOGIX INC.

   PCT    METHOD AND APPARATUS FOR DECOMPRESSING ANEURYSMS    WO2005099807   
PCT/US2005/12306    4/12/2005

TRIVASCULAR INC.

   EP    ENDOLUMINAL PROSTHESIS DEPLOYMENT DEVICES AND METHODS    3328326   
16831382.3    7/28/2016

TRIVASCULAR INC.

   EP    BALLOON ASSISTED ENDOLUMINAL PROSTHESIS DEPLOYMENT    3302356   
16800744.1    5/26/2016

TRIVASCULAR INC.

   EP    STENT-GRAFT WITH IMPROVED FLEXIBILITY    3294210    16793394.4   
5/11/2016

TRIVASCULAR INC.

   EP    PTFE LAYERS AND METHODS OF MANUFACTURING    3095585    16171681.6   
3/30/2006

 

-90-



--------------------------------------------------------------------------------

SCHEDULE 11

TRADEMARKS

See attached.



--------------------------------------------------------------------------------

Trademarks

 

Grantor

  

Country

  

Mark

  

Application No.

  

Application Date

  

Registration No.

  

Registration Date

Endologix, Inc.    U.S.    LOGO [g730850snap0004.jpg]    86/854470    12/18/15
      Endologix, Inc.    U.S.    ACTIVESEAL    85/518,608    01/17/12    5396605
   02/06/18 Endologix, Inc.    U.S.    AFX    85/069,068    06/22/10    4214460
   09/25/12 Endologix, Inc.    U.S.    ANGIOTIP    85/767055    10/30/12   
5205176    05/16/17 Endologix, Inc.    U.S.    DURAPLY    86/362822    08/11/14
   5433696    3/27/18 Endologix, Inc.    U.S.    ENDOLOGIX    75/323,314   
07/11/97    2257799    06/29/99 Endologix, Inc.    U.S.    EVAS FORWARD   
86/116940    11/12/13    5306786    10/10/17 Endologix, Inc.    U.S.   
INNOVATION TAKING SHAPE    85/369,728    07/12/11    4220343    10/09/12
Endologix, Inc.    U.S.    INNOVATION THAT EMPOWERS    85/514516    01/11/12   
4841631    10/27/15 Endologix, Inc.    U.S.    INTELIX    86/316249    06/20/14
   5059968    10/11/16 Endologix, Inc.    U.S.    INTUITRAK    77/494,729   
06/09/08    3649757    07/07/09

 

Endologix, Inc.

   -1-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.    U.S.    INTUITRAK DELIVERY SYSTEM    77/520,529    07/11/08
   3649866    07/07/09 Endologix, Inc.    U.S.    NELLIX    77/090544   
01/24/07    3880178    11/23/10 Endologix, Inc.    U.S.    POWERLINK   
75/658,969    03/12/99    2456038    05/29/01 Endologix, Inc.    U.S.   
POWERLINK XL    78/718,728    09/22/05    3573999    02/10/09 Endologix, Inc.   
U.S.    SUREPASS    78/965,443    08/31/06    3593259    03/17/09 Endologix,
Inc.    U.S.    VELA    85/857988    02/22/13    5296578    09/26/17 Endologix,
Inc.    Argentina    LOGO [g730850snap0004.jpg]    3514846    06/16/16   
2888199    05/19/17 Endologix, Inc.    Argentina    LOGO [g730850snap0004.jpg]
   3514844    06/16/16    2888198    05/19/17 Endologix, Inc.    Argentina   
LOGO [g730850snap0004.jpg]    3514844    06/16/16       Endologix, Inc.   
Argentina    LOGO [g730850snap0004.jpg]    3514842    06/16/16    2888196   
05/19/17

 

Endologix, Inc.

   -2-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Argentina    AFX    3064304    01/27/11    2496722    04/04/12

Endologix, Inc.

   Argentina    DURAPLY    3386456    02/11/15    2773735    12/09/15

Endologix, Inc.

   Argentina    INTELIX    3375648    12/19/14    2766285    12/04/15

Endologix, Inc.

   Argentina    INTELIX    3375649    12/19/14    2766286    11/04/15

Endologix, Inc.

   Argentina    INTELIX    3375650    12/19/14    2766287    11/04/15

Endologix, Inc.

   Argentina    NELLIX    3243024    05/02/13    2658594    06/26/14

Endologix, Inc.

   Argentina    VELA    3271551    08/22/13    2808433    06/03/16

Endologix, Inc.

   Argentina    XPAND    3072929    03/16/11    2506706    06/01/12

Endologix, Inc.

   Australia    LOGO [g730850snap0004.jpg]    1326557    06/14/16    1326557   
04/24/17

Endologix, Inc.

   Australia    DURAPLY    1710503    02/10/15    1710503    11/04/15

Endologix, Inc.

   Australia    INTELIX    1247823    12/19/14    1247823    11/25/16

Endologix, Inc.

   Brazil    LOGO [g730850snap0004.jpg]    911.201.521    06/17/16   
911.201.521    06/19/18

 

Endologix, Inc.

   -3-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Brazil    LOGO [g730850snap0004.jpg]    911.201.572    06/17/16   
911.201.572    06/19/18

Endologix, Inc.

   Brazil    LOGO [g730850snap0004.jpg]    911.201.599    06/17/16   
911.201.599    06/19/18

Endologix, Inc.

   Brazil    LOGO [g730850snap0004.jpg]    911.201.602    06/17/16   
911.201.602    06/19/18

Endologix, Inc.

   Brazil    ACTIVESEAL    909861684    08/20/15    909861684    01/02/18

Endologix, Inc.

   Brazil    AFX    912186283    01/19/17    912186283    10/16/18

Endologix, Inc.

   Brazil    DURAPLY    909861722    08/20/15    909861722    06/19/18

Endologix, Inc.

   Brazil    INTELIX    909861749    08/20/15    909861749    01/02/18

Endologix, Inc.

   Brazil    INTELIX    909861765    08/20/15    909861765    01/02/18

Endologix, Inc.

   Brazil    INTELIX    909861773    08/20/15    909861773    01/02/18

Endologix, Inc.

   Brazil    NELLIX    840506538    05/06/13    840506538    02/16/16

Endologix, Inc.

   Brazil    VELA    840618530    08/22/13      

Endologix, Inc.

   Canada    DURAPLY    1714718    02/10/15      

 

Endologix, Inc.

   -4-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Canada    INTELIX    1707569    12/17/14      

Endologix, Inc.

   Canada    VELA    1640416    08/21/13      

Endologix, Inc.

   Chile    XPAND    1137099    12/30/14    1187135    11/27/15

Endologix, Inc.

   China    LOGO [g730850snap0004.jpg]    1326551    06/14/16      

Endologix, Inc.

   China    DURAPLY    1257411    02/10/15    1257411    02/10/15

Endologix, Inc.

   China    INTELIX    1247823    12/19/14    1247823    12/19/14

Endologix, Inc.

   Colombia    AFX    16-133051    05/11/16      

Endologix, Inc.

   Colombia    ENDOLOGIX    16-121402    05/11/16    582446    11/17/17

Endologix, Inc.

   Colombia    XPAND    1246435    12/26/14    1246435    12/26/14

Endologix, Inc.

   European Community    AFX    009609884    12/20/10    009609884    12/01/11

Endologix, Inc.

   European Community    ANGIOTIP    011780129    04/30/13    011780129   
09/24/13

Endologix, Inc.

   European Community    CLASSICAL REMODELING    4598728    08/19/05    4598728
   08/02/06

Endologix, Inc.

   European Community    DURAPLY    1257411    02/10/15    1257411    02/10/15

Endologix, Inc.

   European Community    ENDOLOGIX, INC.    720649    01/12/98    720649   
01/12/98

 

Endologix, Inc.

   -5-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   European Community    INTELIX    13361399    10/15/14    13361399    08/20/18

Endologix, Inc.

   European Community    INTUITRAK    7453401    11/28/08    7453401    09/21/09

Endologix, Inc.

   European Community    INTUITRAK DELIVERY SYSTEM    7513302    12/23/08   
7513302    07/21/09

Endologix, Inc.

   European Community    NELLIX    011771011    04/26/13    011771011   
09/18/13

Endologix, Inc.

   European Community    POWERLINK XL    5002977    03/22/06    5002977   
04/11/07

Endologix, Inc.

   European Community    VISIFLEX DELIVERY SYSTEM    5075528    04/24/06   
5075528    04/16/07

Endologix, Inc.

   European Community    VISIFLEX SURE PASS    5749338    02/28/07    5749338   
01/31/08

Endologix, Inc.

   European Union    LOGO [g730850snap0004.jpg]    1326551    06/14/16   
1326551    06/12/17

Endologix, Inc.

   France    POWERLINK    043299490    09/13/99    043299490    12/31/04

Endologix, Inc.

   Hong Kong    DURAPLY    303301280    02/15/15    303301280    10/05/15

Endologix, Inc.

   Hong Kong    INTELIX    303240954    12/18/14    303240954    09/07/16

Endologix, Inc.

   Italy    POWERLINK    001724    09/13/99    0001376420    02/27/08

 

Endologix, Inc.

   -6-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Japan    LOGO [g730850snap0004.jpg]    1326551    06/14/16    1326551   
05/02/17

Endologix, Inc.

   Japan    ACTIVESEAL    2015-078597    08/17/15    5857166    06/10/16

Endologix, Inc.

   Japan    AFX    2015-078596    08/17/15    5824704    02/05/16

Endologix, Inc.

   Japan    DURAPLY    1257411    02/10/15    1257411    01/19/16

Endologix, Inc.

   Japan    ENDOLOGIX, INC.    1155/1998    01/12/98    4352035    01/14/00

Endologix, Inc.

   Japan    INTELIX    1247823    12/19/14    1247823    10/27/15

Endologix, Inc.

   Japan    NELLIX    2013-031634    04/25/13    5613989    09/06/13

Endologix, Inc.

   Japan    VELA    2013-6/4901    08/21/13    6101928    11/30/18

Endologix, Inc.

   Japan    VISIFLEX DELIVERY SYSTEM    2006-035170    04/17/06    4974084   
07/28/06

Endologix, Inc.

   Japan    VISIFLEX SURE PASS    2007-017236    02/28/07    5066349    07/27/07

Endologix, Inc.

   Korea    DURAPLY    1257411    02/10/15    1257411    02/10/15

Endologix, Inc.

   Korea    INTELIX    1247823    12/19/14    1247823    06/13/16

Endologix, Inc.

   Malaysia    DURAPLY    2015052019    02/11/15    2015052019    12/29/16

 

Endologix, Inc.

   -7-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Malaysia    INTELIX    2014069128    12/18/14    2014069128    04/22/16

Endologix, Inc.

   Malaysia    INTELIX    2014069135    12/18/14    2014069135    05/10/16

Endologix, Inc.

   Mexico    XPAND    1246435    12/26/14    1246435    07/26/16

Endologix, Inc.

   New Zealand    DURAPLY    1024501    02/10/15    1024501    12/02/15

Endologix, Inc.

   New Zealand    INTELIX    1247823    12/19/14    1019974    09/27/16

Endologix, Inc.

   Peru    XPAND    601318    12/29/14    00223114    04/22/15

Endologix, Inc.

   Singapore    DURAPLY    40201513229    02/10/15    40201513229    01/06/16

Endologix, Inc.

   Singapore    INTELIX    40201508694    12/19/14    40201508694    11/11/15

Endologix, Inc.

   Taiwan    DURAPLY    104008448    02/11/15    1764288    04/16/16

Endologix, Inc.

   Taiwan    INTELIX    103072703    12/18/14    1740066    11/16/15

Endologix, Inc.

   Thailand    DURAPLY    973443    02/11/15    171110590    09/28/17

Endologix, Inc.

   Thailand    INTELIX    966979    12/19/14      

Endologix, Inc.

   Thailand    INTELIX    966980    12/19/14      

Endologix, Inc.

   United Kingdom    POWERLINK    2369587    09/13/99    2369587    12/09/05

Endologix, Inc.

   Venezuela    XPAND    20754-14    12/30/14    P352404    06/07/16

 

Endologix, Inc.

   -8-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Vietnam    DURAPLY    1257411    02/10/15    1257411    11/03/16

Endologix, Inc.

   Vietnam    INTELIX    1247823    12/19/14    1247823    05/21/15

Endologix, Inc.

   U.S.    ALTO    87/906,099    5/3/2018      

Endologix, Inc.

   U.S.    VERTA    87/116,482    7/26/2016      

TriVascular, Inc.

   U.S.    ALLEGRO    86/758,465    9/16/2015      

TriVascular, Inc.

   U.S.    CUSTOMSEAL    86/047,875    8/26/2013    4,732,342    5/5/2015

TriVascular, Inc.

   U.S.    OVATION    77/941,535    2/22/2010    4,440,468    11/26/2013

TriVascular, Inc.

   U.S.    OVATION ALTO    86/047,894    8/26/2013    5,195,890    5/2/2017

TriVascular, Inc.

   U.S.    OVATION PRIME    85/900,037    4/10/2013    4,452,625    12/17/2013

TriVascular, Inc.

   U.S.    LOGO [g730850snap0003.jpg]    85/832,445    1/25/2013    4,449,077   
12/10/2013

TriVascular, Inc.

   U.S.    TRIVASCULAR    75/879,907    12/21/1999    2,867,015    7/27/2004

TriVascular, Inc.

   U.S.    LOGO [g730850snap0002.jpg]    85/831,355    1/24/2013    4,395,789   
9/3/2013

TriVascular, Inc.

   Australia    CUSTOMSEAL    1608471    2/27/2014    1608471    1/21/2015

TriVascular, Inc.

   Australia    OVATION    1379343    8/20/2010    1379343    1/10/2011

TriVascular, Inc.

   Australia    OVATION ALTO    1608211    2/26/2014    1608211    5/28/2014

 

Endologix, Inc.

   -9-    Updated: March 18, 2019



--------------------------------------------------------------------------------

TriVascular, Inc.

   Australia    OVATION PRIME    1583683    10/2/2013    1583683    1/7/2014

TriVascular, Inc.

   Australia    LOGO [g730850snap0003.jpg]    1537921    1/29/2013    1537921   
7/31/2013

TriVascular, Inc.

   Australia    TRIVASCULAR    888603    9/7/2001    888603    9/7/2001

TriVascular, Inc.

   Australia    LOGO [g730850snap0002.jpg]    983475    12/30/2003    983475   
8/16/2004

TriVascular, Inc.

   Brazil    CUSTOMSEAL    840.803.346    2/26/2014    840803346    10/18/2016

TriVascular, Inc.

   Brazil    OVATION    830727035    8/20/2010    830727035    1/6/2015

TriVascular, Inc.

   Brazil    OVATION ALTO    840.803.419    2/26/2014    840.803.419   
3/20/2018

TriVascular, Inc.

   Brazil    OVATION PRIME    840.666.152    10/4/2013    840666152    8/23/2016

TriVascular, Inc.

   Brazil    LOGO [g730850snap0002.jpg]    830854487    11/24/2010    830854487
   6/3/2014

TriVascular, Inc.

   Canada    CUSTOMSEAL    1,665,277    2/25/2014      

TriVascular, Inc.

   Canada    OVATION    1493184    8/20/2010    TMA858,759    8/28/2013

TriVascular, Inc.

   Canada    OVATION ALTO    1,665,276    2/25/2014      

TriVascular, Inc.

   Canada    OVATION PRIME    1,645,991    10/2/2013      

TriVascular, Inc.

   Canada    LOGO [g730850snap0003.jpg]    1,611,335    1/25/2013    TMA934,553
   4/12/2016

TriVascular, Inc.

   Canada    TRIVASCULAR    1,612,136    1/31/2013    TMA882,992    7/29/2014

 

Endologix, Inc.

   -10-    Updated: March 18, 2019



--------------------------------------------------------------------------------

TriVascular, Inc.

   Canada    LOGO [g730850snap0002.jpg]    1200748    12/30/2003    TMA825955   
6/8/2012

TriVascular, Inc.

   China    CUSTOMSEAL    14075157    2/26/2014    14075157    4/28/2015

TriVascular, Inc.

   China    OVATION    8598413    8/23/2010    8598413    11/7/2011

TriVascular, Inc.

   China    OVATION ALTO    14075158    2/26/2014    14075158    4/28/2015

TriVascular, Inc.

   China    OVATION PRIME    13321289    10/8/2013    13321289    6/21/2015

TriVascular, Inc.

   China    LOGO [g730850snap0002.jpg]    8898103    11/30/2010    8898103   
12/14/2011

TriVascular, Inc.

   EUTM    OVATION    009325234    8/20/2010    009325234    2/3/2011

TriVascular, Inc.

   EUTM    OVATION ALTO    012636908    2/25/2014    012636908    7/16/2014

TriVascular, Inc.

   EUTM    OVATION PRIME    012189148    10/2/2013    012189148    2/26/2014

TriVascular, Inc.

   EUTM    LOGO [g730850snap0003.jpg]    011523305    1/28/2013    011523305   
6/24/2013

TriVascular, Inc.

   EUTM    TRIVASCULAR    002374593    9/13/2001    002374593    3/12/2003

TriVascular, Inc.

   EUTM    LOGO [g730850snap0002.jpg]    003598836    12/31/2003    003598836   
4/29/2005

TriVascular, Inc.

   India    OVATION    2012141    8/20/2010    2012141    8/23/2016

TriVascular, Inc.

   India    LOGO [g730850snap0002.jpg]    2060383    11/29/2010    2060383   
11/29/2010

TriVascular, Inc.

   Japan    CUSTOMSEAL    2014-14237    2/26/2014    5672406    5/23/2014

 

Endologix, Inc.

   -11-    Updated: March 18, 2019



--------------------------------------------------------------------------------

TriVascular, Inc.

   Japan    OVATION    2010-065871    8/20/2010    5614976    9/13/2013

TriVascular, Inc.

   Japan    OVATION ALTO    2014-14238    2/26/2014    5672407    5/23/2014

TriVascular, Inc.

   Japan    OVATION PRIME    2013-024875    4/4/2013    5613251    9/6/2013

TriVascular, Inc.

   Japan    LOGO [g730850snap0003.jpg]    2013-5504    1/30/2013    5643434   
1/17/2014

TriVascular, Inc.

   Japan    TRIVASCULAR    2001-115594    12/27/2001    4731627    12/5/2003

TriVascular, Inc.

   Japan    LOGO [g730850snap0002.jpg]    2004-030615    3/18/2004    4778040   
6/11/2004

TriVascular, Inc.

   Mexico    OVATION    1113689    8/20/2010    1235645    8/20/2010

TriVascular, Inc.

   Mexico    LOGO [g730850snap0002.jpg]    1139285    12/2/2010    1213946   
4/27/2011

 

Endologix, Inc.

   -12-    Updated: March 18, 2019



--------------------------------------------------------------------------------

EXHIBIT B

ABL Amendment

[Attached]

Filed as Exhibit 10.3 to this Current Report



--------------------------------------------------------------------------------

EXHIBIT C

Equity Financing Documents

[Attached]

Filed as Exhibit 10.1 to this Current Report



--------------------------------------------------------------------------------

EXHIBIT D

Convertible Debenture Restructuring Documents

[Attached]

Filed as Exhibit 10.2 to this Current Report